Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 1 of 198 PageID #: 6




                       Exhibit A
Case 1:20-cv-01415-JPH-DML Document  1-1 Filed361
                            49D01 -2004-P|_-01 05/15/20
                                                  3     Page 2 of 198 PageID
                                                                          Filed:#: 7
                                                                                 4/1 0/2020 5:20 PM
                                                                                                                                    Clerk
                                           Marion Superior Court,   Civil Division   1                             Marion County, Indiana




                                   STATE OF INDIANA
                         IN THE MARION COUNTY SUPERIOR COURT


  TOM JAMES COMPANY, ENGLISH
  AMERICAN TAILORING COMPANY,
  INDIVIDUALIZED SHIRT
  COMPANY, OXXFORD CLOTHES                                     CAUSE N0-
  XX, INC., HOLLAND & SHERRY,
  INC., FRANKLIN CLOTHING
  COMPANY, IAG INDUSTRIAL
  CENTER, INC., THE HANCOCK
  COMPANY, THE PICKETT
  COMPANY, CROSSVILLE FABRIC
  CHILE s.A., and TOM JAMES CHILE
  S.A.,


                             Plaintiffs,


          V.



 ZURICH AMERICAN INSURANCE
 COMPANY,

                             Defendant




          COMPLAINT FOR DECLARATORY JUDGMENT AND JURY DEMAND

          Plaintiffs   Tom James Company                (individually referred t0 as           “Tom James

 Company”) and         its   subsidiaries English         American Tailoring Company,

 Individualized Shirt Company, OXXford Clothes XX, Inc., Holland                                &   Sherry,   1110.,



 Franklin Clothing Company,                IAG   Industrial Center, Inc.,                The Hancock Company,

 The Pickett Company,            Crossville Fabric Chile S.A.,               and Tom James Chile SA.

 (collectively “Torn     James”) for their complaint against Defendant Zurich American

 Insurance     Company        (“Zurich”), state as follows:
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 3 of 198 PageID #: 8




                                                           I.

                                                  Introduction


        1.         This    is   an action   for declaratory relief concerning insurance.                       Pursuant

 t0 Trial   Rule   5’7   and the Indiana Declaratory Judgment Act, Indiana Code                                §   34-14-1


 et seq,    Tom James           seeks a judgment declaring the scope of Zurich’s obligation t0 pay

 Tom James’ losses under a commercial                   property insurance policy.


                                                          II.


                                                  The Parties

        2.         Tom James Company is             a custom clothing and interior decoration


 fabrics retailer        and manufacturer With executive               offices at   8470 Allison Pointe

 Boulevard, Suite 140, Indianapolis, Indiana.                     It is   incorporated in Tennessee.                   Tom

 James has    retail offices          and manufacturing          facilities across     the United States and


 worldwide.

        8.         English American Tailoring              Company         (“English American”)               is   a   Tom

 James manufacturing facility               in Maryland. It is incorporated in Delaware.


        4.         Individualized Shirt        Company           (“Individualized Shirts”)           is   a   Tom James

 manufacturing        facility in      New Jersey.      It is   incorporated in Delaware.


        5.         OXXford Clothes XX,          Inc. (“OXXford Clothes”) is            a   Tom James

 manufacturing        facility in Illinois.     It is   incorporated in       Illinois.


        6.         Holland        &   Sherry, Inc. (“Holland       &   Sherry”)   is   a   Tom James interior

 and apparel       sales facility in      New York.      It is   incorporated in       New York.

        7.         Franklin Clothing         Company       (“Franklin Clothing”)            is   a   Tom James

 manufacturing        facility in      Pennsylvania.      It is   incorporated in Pennsylvania.
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 4 of 198 PageID #: 9




          8.      IAG   Industrial Center, Inc. (“IAG Industrial”)                  is   a   Tom James

 distribution center in Pennsylvania. It is incorporated in Tennessee.


          9.      The Hancock Company (“Hancock”)                 is   a    Tom James         manufacturing

 facility in    Pennsylvania.     It is   incorporated in Tennessee.


          10.     The Pickett Company             (“Pickett”) is a   Tom James           manufacturing    facility


 in Tennessee. It is incorporated in Tennessee.


          11.     Crossville Fabric Chile          SA.   (“Crossville”) is a       Tom James W001        mill in


 Chile.


          12.     Tom James       Chile S.A. (“Tom        James      Chile”) is a    Tom James

 manufacturer in Chile.

          13.     Zurich   is   an insurance company With             its   principal place 0f business in


 Illinois   Which does business in Indiana. Zurich              is   incorporated in Delaware.


                                                         III.

                                           Jurisdiction     and Venue


          14.     This Court has jurisdiction over Zurich under Trial Rules 4.4(A)(1) and

 (6)   because Zurich does business in Indiana, and Zurich                    is   an insurance company

 currently licensed to do business in Indiana.


          15.     Pursuant      t0 Trial   Rule 75(A)(10), Marion County                 is   a preferred venue


 for this action   because Zurich         is   not located in any Indiana county, and               Tom James

 has an executive       office located in      Marion County. Both Tom James and Zurich have

 registered agents in      Marion County.
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 5 of 198 PageID #: 10




                                                       IV.

                          Tom James’ Worldwide Organizational Structure

           16.     Tom James is       a worldwide tailored clothing manufacturer founded in

  1966. It manufactures         and   sells top quality,     made-to-measure clothing, stock

  clothing, accessories, sportswear,          and   interior decoration fabrics   through   retail


  outlets   and marketing units        in the United States, the United       Kingdom, Holland,

  Australia, Canada, France, Mexico, Italy,             and Dubai. Products manufactured           at


  these facilities include suits, shirts, slacks, and neckwear.           Tom James       also has cloth


  merchandisers in England and Scotland, a suit manufacturer and fabric mill in

  Chile,   and a clothing manufacturer in Canada.

           17.     Tom James is       a fully integrated company, owning mills that         make      its


  cloth. Its Retail Division consists 0f         98 direct sales marketing units situated

  throughout 40 states in the U.S., the United Kingdom, Holland, Australia, and

  Canada, selling men’s and women’s clothing by calling on customers in homes and

  businesses.


           18.     Tom James        manufactures apparel and interior decorations fabric             for its


  own use and for        sale to other customers at Crossville.       Tom James    Chile   is   a suit

  manufacturer that        relies   on orders from    Tom James’ U.S.    retail groups.    Tom James

  also acts as a cloth designer        and merchant through Holland        &   Sherry 0n Saville

  Row, London and in Peebles, Scotland,              selling t0   Tom James   Retail Division    and

  other customers and through           J.   H. Clissold in Bradford, England, selling t0 the        IAG

  Divisions      and   t0 other customers.
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 6 of 198 PageID #: 11




                                                  V.

                                      Factual Circumstances


           19.    In December 2019, China had the          first   coronavirus case, Which has

  since   been named by the World Health Organization (“WHO”) COVID-19. From

  there,   COVID-19 has spread (and continues          to spread)    throughout the globe.

           20.    In January 2020,    COVID-19 reached the United           States and quickly


  spread across the country.       On March    11, 2020,   the     WHO declared COVID-19 t0 be a
  pandemic.

           21.    In an attempt t0 mitigate the spread 0f COVID-19, world, state, and

  local leaders   have issued various executive “shelter in place” or “stay at home” orders

  (“Orders”).    These Orders have required      Tom James,         along With   all   but essential

  businesses, t0 close 0r restrict various 0f its operations and sustain (and continue t0


  sustain) losses   and damages.

           22.    The Prime Minister     0f Italy issued its Orders      0n March       10, 2020.


           23.    The Netherlands Prime Minister began tightening measures                    t0 restrain


  social interaction   0n March    12, 2020.   These measures include restrictions on

  businesses like   Tom James.

           24.    On March   13,   2020, the President of the United States declared a

  national emergency. Over the next few weeks, most states in the United States


  issued Orders, Which are    now    in the process of being extended.


           25.    On March   16,   2020, the President 0f France issued          its   Orders.


           26.    On March   18,   2020, Chile closed   its   borders for entry.       On March     25,


  2020, the Chilean government implemented a nationwide curfew and preventative
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 7 of 198 PageID #: 12




  quarantine measures.

            27.          On March    24, 2020,   Canada, Australia, and the United Kingdom issued

  Orders. Mexico and Dubai have issued similar Orders.


            28.      As a    result 0f the Orders     and other governmental              restrictions,     Tom

  James Company’s manufacturing                  facilities   and   retail facilities    have closed 0r greatly

  reduced production around the world beginning in early March and continuing

  through today. This has caused significant losses                      t0   Tom James Company and its

  subsidiaries.          These losses include but are not limited              t0   time element      loss, loss   on

  volume-related contracts, business interruption, extra expense, interruption by                                  civil


  authority, leasehold interests, limitations on ingress                      and   egress,   and expenses     to


  reduce    loss.



                                                         VI.

                                                     The   Policy


            29.          On April   22, 2008, Zurich introduced           and marketed The Zurich EdgeTM

  as “a property policy for global property and highly protected risks (HPR) markets.”1


  This policy       is   sold as a policy that provides “higher limits, broader coverage                    and

  greater ﬂexibility.”2


            30.          Tom James purchased The        Zurich       EDGE      Global Policy, policy        number

  PPR8362170-24, providing coverage from July                       1,   2019 through July       1,   2020 (the

  “Policy”).      A true and accurate copy 0f the Policy is attached as Exhibit A.
            81.          Tom James is the   “First   Named      Insured.”           A subsidiary of Tom James
  1
   Zurich [n troduces T116 Zurich EdgeTM for Highly Protected Risks             and Global Property Markets.
  http1//Www.zurichservices.com (last Visited Apr. 6, 2020).
  2
      Id.
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 8 of 198 PageID #: 13




  is also    an “Insured” under the             Policy. In addition, the “First         Named    Insured’s


  interest in     any partnership,         joint venture 0r other legal entity in            Which the First

  Named       Insured has management control or ownership”                      is   an “Insured” under the

  Policy.     (Policy at   1’7.) 3



            82.     The    Policy    is   an   “all risk” policy   and provides $200,000,000 in coverage

  t0   Tom    James.    Tom James’ covered locations               in the United States         and around the

  world are identified 0n the Policy’s Schedule 0f Locations at Appendix E. (Policy at

  179—81)

            33.     The    Policy’s Insuring          Agreement     provides:


            Policy Insures against direct physical loss 0f or                    damage caused by a
            Covered Cause of Loss                to   Covered Property, at an Insured Location
            described in Section II-2.01,               all   subject t0 the terms, conditions         and
            exclusions stated in this Policy.

  (Policy at 18.)


            34.     The    Policy defines Covered             Cause of Loss as       “All risks of direct


  physical loss 0f 0r      damage from any cause unless                excluded.” (Policy at 69.)


            35.     The    Policy also provides coverage for lost production.                   The Time

  Element Loss Insured provides:

            The Company    will pay for the actual Time Element loss the Insured
            sustains, as provided  in the Time Element Coverages, during the
            Period of Liability. The Time Element loss must result from the
            necessary Suspension 0f the Insured's business activities at an Insured
            Location. The Suspension must be due t0 direct physical loss 0f 0r
            damage to Property (of the type insurable under this Policy other than
            Finished Stock) caused by a Covered Cause of Loss at the Location, 0r
            as provided in Off Premises Storage for Property Under Construction
            Coverages.



  3
      For ease 0f reference, Policy page references Will be to the     PDF   electronic copy.
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 9 of 198 PageID #: 14




         The Company Will also pay for the actual Time Element loss sustained
         by the Insured, during the Period 0f Liability at other Insured
         Locations. The Time Element loss must result from the necessary
         Suspension 0f the Insured's business activities at the other Insured
         Locations. Such other Location must depend on the continuation 0f
         business activities at the Location that sustained direct physical loss
         0r damage caused by a Covered Cause of Loss.


  (Policy at 32.)


         36.    Tom James Will be unable to make up       lost   production and can

  demonstrate a loss of revenue    for the operations, services 0r production   suspended.

         37.    The Time Element Coverages includes Gross Earnings          loss,   Which   is


  “the actual loss sustained” by   Tom James.    (Policy at 34.)


         88.    The Time Element Coverages includes Extra Expense, Which             provides:


         The Company     will   pay for the reasonable and necessary Extra
         Expenses incurred by the Insured, during the Period 0f Liability, t0
         resume and continue as nearly as practicable the Insured's normal
         business activities that otherwise would be necessarily suspended, due
         t0 direct physical loss of 0r damage caused by a Covered Cause of Loss
         t0 Property of the type insurable under this policy at a Location.

                                                 *7???




         Extra Expenses mean that amount spent t0 continue the Insured's
         business activities over and above the expenses the Insured would
         have normally incurred had there been n0 direct physical loss of 0r
         damage caused by a Covered Cause of Loss to Property 0f the type
         insurable under this policy at a Location. Extra Expense does not
         include any Gross Earnings loss 0r Gross Profit loss, the cost of
         permanent repair or replacement of property that has suffered direct
         physical loss 0r damage, or expenses otherwise payable elsewhere in
         the Policy.

  (Policy at 34.)


         39.    The Time Element Coverage       also includes Leasehold Interest loss:


         The Company Will pay for the actual Leasehold Interest loss incurred
         by the Insured (as lessee) resulting from direct physical loss 0f 01"
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 10 of 198 PageID #: 15




           damage caused by a Covered Cause 0f Loss t0 a building                     (0r structure)
           Which is leased and not owned by the Insured, as follows:

           Ifthe building (0r structure) becomes Wholly untenantable 0r unusable
           and the lease agreement requires continuation 0f the rent, the
           Company will pay the Insured the present value of the actual rent
           payable for the unexpired term of the lease, not including any options;

           If    the building        (0r  becomes partially untenantable 0r
                                            structure)
           unusable and the lease agreement requires continuation 0f the rent,
           the Company Will pay the Insured for the present value 0f the
           proportionate         amount       of the actual rent payable for the unexpired
           term of the      lease, not including       any options; or

           If           cancelled by the lessor pursuant to the terms 0f the lease
                the lease   is

           agreement 0r by operation of law, this Policy Will pay the Insured for
           their Lease Interest for the first three (3)             months following the     loss 0r
           damage and        for their      Net Lease Interest      for the   remaining unexpired
           term of the      lease.


           40.      The   Policy has additional Special Coverages that also provide coverage


  for   Tom James’ losses:

            CIVIL    OR MILITARY AUTHORITY

           The Company           Will   pay     for the actual   Time Element     loss sustained   by
           the Insured, as provided by this Policy, resulting from the necessary
           Suspension of the Insured's business activities at an Insured Location
          if    the Suspension       is    caused by order 0f     civil 0r   military authority that
           prohibits access to the Location. That order                  must result from a civil
           authority's response t0 direct physical loss                of 0r damage caused by a
           Covered Cause of Loss t0 property not owned, occupied, leased or
           rented by the Insured or insured under this Policy and located Within
           the distance 0f the Insured's Location as stated in the Declarations.
           The Company           will     pay      Time Element loss sustained,
                                                 for the actual
           subject t0 the deductible provisions that would have applied had the
           physical loss 0r damage occurred at the Insured Location, during the
           time the order remains in effect, but not t0 exceed the number of
           consecutive days following such order as stated in the Declarations up
           t0 the limit     applying t0 this Coverage.

  (Policy at 38—39.)
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 11 of 198 PageID #: 16




         CONTINGENT TIME ELEMENT

         This Policy covers the actual Time Element loss as provided by the
         Policy, sustained by the Insured during the Period 0f Liability directly
         resulting from the necessary Suspension 0f the Insured's business
         activities at an Insured Location if the Suspension results from direct
         physical loss of 0r damage caused by a Covered Cause of Loss to
         Property (of the type insurable under this Policy) at Direct Dependent
         Time Element Locations, Indirect Dependent Time Element Locations,
         and Attraction Properties located worldwide, except for in the
         following:


         Afghanistan, Albania, Algeria, Angola, Armenia, Azerbaijan, Belarus,
         Benin, Botswana, Burkina - Faso, Burundi, Cameroon, Cape Verde,
         Central African Republic, Chad, Comoros, Republic of Congo,
         Democratic Republic 0f the Congo, Cuba, Djibouti, Equatorial Guinea,
         Eritrea, Ethiopia, Gabon, Gambia, Ghana, Guinea, Guinea-Bissau,
         Georgia,  Haiti, Iran, Iraq, Ivory Coast, Kazakhstan, Kampuchea
         (Cambodia), Kenya, Kyrgyzia, Laos, Lebanon, Lesotho, Liberia, Lybia,
         Macedonia,    Madagascar, Malawi, Mali, Mauritania, Mayotte,
         Mongolia, Montenegro, Mozambique, Myanmar (Burma), Namibia,
         Niger, Nigeria, North Korea, Pakistan, Palestine, Reunion, Rwanda,
         Sao Tomé and Principé, Senegal, Serbia, Sierra Leone, Somalia, Sri
         Lanka, Sudan, Swaziland, Syria, Tajikistan, Tanzania, Tibet, Togo,
         Turkmenistan, Uganda, Uzbekistan, Western Sahara, Yemen, Zambia,
         Zimbabwe; 0r

         Any  other country Where prohibited by United States law or Where
         trade relations are unlawful as determined by the Government of the
         United States of America or        its   agencies.


  (Policy at 40.)


         DECONTAMINATION COSTS

         If   Covered Property      is   Contaminated from     direct physical loss 0f 0r
         damage caused by a Covered Cause               of Loss to Covered Property   and
         there   is   in force at the time of the loss   any law 0r ordinance regulating
         Contamination     due to the actual not suspected presence 0f
         C0ntaminant(s), then this Policy covers, as a direct result 0f
         enforcement of such law 0r ordinance, the increased cost 0f
         decontamination and/or removal of such Contaminated Covered
         Property in a manner to satisfy such law 0r ordinance. This Coverage
         applies only to that part 0f Covered Property s0 Contaminated due to


                                                                                            10
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 12 of 198 PageID #: 17




         the actual not suspected presence of Contaminant(s) as a result of
         direct physical loss 0r damage. The Company is not liable for the costs
         required for removing Contaminated uninsured property nor the
         Contaminant therein or thereon, Whether or not the Contamination
         results from a Covered Cause of Loss.


  (Policy at 41.)


         INGRESS/EGRESS

         The Company    will pay for the actual Time Element loss sustained by
         the Insured, as provided by this Policy, resulting from the necessary
         Suspension 0f the Insured's business activities at an Insured
         Location if ingress 0r egress to that Insured Location by the Insured's
         suppliers,  customers or employees is prevented by physical
         obstruction due t0 direct physical loss 0f or damage caused by a
         Covered Cause of Loss to property not owned, occupied, leased or
         rented by the Insured 0r insured under this Policy and located Within
         the distance 0f the Insured Location as stated in the Declarations.
         The Company    Will   pay               Time Element loss sustained,
                                     for the actual
         subject t0 the deductible provisions that would have applied had the
         physical loss 0r damage occurred at the Insured Location, during the
         time ingress 0r egress remains prevented by physical obstruction but
         not to exceed the number 0f consecutive days as stated in the
         Declarations following such obstruction up t0 the limit applying t0 this
         Coverage.

  (Policy at 44.)


         TENANTS PROHIBITED ACCESS

         The Company    Will   pay              Gross Earnings or Gross Profit
                                     for the actual
         loss sustained, as provided by                      from the necessary
                                           this Policy, resulting
         Suspension of the Insured's business activities at an Insured Location
         if access to that Location by the Insured‘s suppliers, customers 0r

         employees is physically obstructed due to the owner, landlord 0r a legal
         representative of the building owner or landlord, prohibiting access to
         the Insured Location. This Coverage Will only apply When the period 0f
         time that access is prohibited exceeds the time shown as Qualifying
         Period in the Qualifying Period clause 0f the Declarations section. If
         the Qualifying Period is exceeded, then this Policy Will pay for the
         amount 0f loss in excess 0f the Policy Deductible, but not more than
         the limit applying to this Coverage.


  (Policy at 48.)
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 13 of 198 PageID #: 18




         41.     This     “all risks”   coverage      is   broad.    It   provides coverage for the various


  losses suffered   by    Tom James,      including but not limited to the “Time Element Loss”


  sustained due t0 the necessary “Suspension” of Tom James’ business activities.

         42.     Tom James has          paid    all   required premiums and performed             all


  conditions precedent for obtaining coverage under the Policy                          and timely notiﬁed

  Zurich of the loss under Claim          Number 5630048614.                 Zurich has not agreed to cover

  Tom James’     damages.

         43.     Other Insureds, including             Tom James Company’s               other subsidiaries


  that are not   named     Plaintiffs,   have sustained covered               losses.



                                                           VII.

                                                Cause of Action
                                        Count    1i   Declaratorv Relief


         44.     Tom James incorporates               the above Paragraphs by reference.


         45.     An actual controversy           exists as t0 the scope of          Tom James’ rights and

  Zurich’s obligations under the Policy.


         46.     The     Policy provides coverage for              Tom     James’ losses and damages.

         47.     A failure     t0   pay the covered losses timely               will cause substantial   harm

  to   Tom James    as long as these losses remain unpaid.


         48.     This declaratory judgment action                    is    necessary and useful in

  determining    all of   the rights and responsibilities 0f the parties.


         49.     Pursuant      t0   Indiana Code           §   34-14-1-1   and Rule 57    0f the Indiana Rules


  0f Trial Procedure,      Tom James       is   entitled to declaratory relief establishing that


  the losses suffered by       Tom James        are covered by the Policy.

                                                                                                              12
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 14 of 198 PageID #: 19




        WHEREFORE, Tom James prays that the                      Court enters judgment against

  Zurich and in favor of Tom James:

        A.          declaring that the Policy provides coverage for           Tom James’ claims;

        B.         ordering Zurich to pay           Tom James      all   amounts owed pursuant         to


  the terms 0f the Policy; and

         C.         awarding      Tom James all other compensatory,           consequential and other

  damages     t0   Which   it   may be entitled,   including but not limited t0 the attorneys’ fees


  and expenses incurred in bringing           this action to enforce the Policy,     and   all   other and


  further relief as this Court        may deem     proper.


                                                     Respectfully submitted,




                                                     /s/ T011 Ila J.   Bond
                                                     Attorneys for Plaintiffs



  George M. Plews, #6274-49
  Gregory M. Gotwald, #24911-49
  Tonya J. Bond, #24802-49
  Aaron J. Brock, #84996-49
  PLEWS SHADLEY RACHER & BRAUN LLP
  1346 North Delaware Street
  Indianapolis, Indiana 46202
  Tel: (317) 637-0700
  Fax: (317) 637-0710
  gplewngpsrb.com
  ggotwaldepsrbcom
  tbondepsrb.c0m
  abrocngpsrb£om




                                                                                                        13
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 15 of 198 PageID #: 20




                                   STATE OF INDIANA
                         IN THE MARION COUNTY SUPERIOR COURT


   TOM JAMES COMPANY, ENGLISH
   AMERICAN TAILORING COMPANY,
   INDIVIDUALIZED SHIRT
   COMPANY, OXXFORD CLOTHES                             CAUSE N0-
   XX, INC., HOLLAND & SHERRY,
   INC., FRANKLIN CLOTHING
   COMPANY, IAG INDUSTRIAL
   CENTER, INC., THE HANCOCK
   COMPANY, THE PICKETT
   COMPANY, CROSSVILLE FABRIC
   CHILE s.A., and TOM JAMES CHILE
   S.A.,
                  Plaintiffs,


           V.



  ZURICH AMERICAN INSURANCE
  COMPANY,

                  Defendant.




                                             JURY DEMAND

           Plaintiffs   Tom James Company,         English American Tailoring Company,

  Individualized Shirt Company, OXXford Clothes XX, Inc., Holland                &   Sherry, Inc.,


  Franklin Clothing Company,          IAG    Industrial Center, Inc.,      The Hancock Company,

  The Pickett Company,          Crossville Fabric Chile S.A.,      and Tom James Chile SA.

  respectfully   demand a jury for     all   issues triable by right 0f jury.


                                                   Respectfully submitted,




                                                    /S/ T011 ya   J Bond
                                                    Attorneys for Plaintiffs
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 16 of 198 PageID #: 21




  George M. Plews, #6274-49
  Gregory M. Gotwald, #24911-49
  Tonya J. Bond, #24802'49
  Aaron J. Brock, #34996'49
  PLEWS SHADLEY RACHER & BRAUN LLP
  1346 North Delaware Street
  Indianapolis, Indiana 46202
  Tel: (317)   637—0700
  Fax: (317) 637-0710
  gplewngpsrb£om
  ggotwaldgégpsrbﬁom
  tbondepsrb.com
  abrocngpsrbcom
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 17 of 198 PageID
                            49D01-2004-PL-013613                          Filed:#: 22 5:20 PM
                                                                                 4/10/2020
                                                                                              Clerk
                              Marion Superior Court, Civil Division 1        Marion County, Indiana




                          Exhibit A
                                        April 10, 2020


                   Complaint for Declaratory Judgment and Jury Demand
   Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 18 of 198 PageID #: 23




Disclosure Statement

                               It is our pleasure to present the enclosed policy to you
                                           for presentation to your customer.


                                    INSTRUCTION TO AGENT OR BROKER:

WE REQUIRE THAT YOU TRANSMIT THE ATTACHED/ENCLOSED DISCLOSURE STATEMENT TO THE CUSTOMER
                                     WITH THE POLICY.

  Once again, thank you for your interest, and we look forward to meeting your needs and those of your customers.




                                                                                                U-GU-873-A CW (06/11)
                                                                                                         Page 1 of 1
  Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 19 of 198 PageID #: 24




Disclosure Statement

                 NOTICE OF DISCLOSURE FOR AGENT & BROKER COMPENSATION


           If you want to learn more about the compensation Zurich pays agents and brokers visit:

                              http://www.zurichnaproducercompensation.com

                           or call the following toll-free number: (866) 903-1192.



                 This Notice is provided on behalf of Zurich American Insurance Company

                                     and its underwriting subsidiaries.




                                                                                             U-GU-874-A CW (06/11)
                                                                                                      Page 1 of 1
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 20 of 198 PageID #: 25




                                                                   ZU RRRRR

                                                    The Zurich EDGE
                                                        Global Policy




                                                               EDGE 401 – B (08/16)
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 21 of 198 PageID #: 26




SANCTIONS EXCLUSION
ENDORSEMENT



THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

The following exclusion is added to the policy to which it is attached and supersedes any existing sanctions
language in the policy, whether included in an Exclusion Section or otherwise:
SANCTIONS EXCLUSION
Notwithstanding any other terms under this policy, we shall not provide coverage nor will we make any payments
or provide any service or benefit to any insured, beneficiary, or third party who may have any rights under this
policy to the extent that such cover, payment, service, benefit, or any business or activity of the insured would
violate any applicable trade or economic sanctions law or regulation.

The term policy may be comprised of common policy terms and conditions, the declarations, notices, schedule,
coverage parts, insuring agreement, application, enrollment form, and endorsements or riders, if any, for each
coverage provided. Policy may also be referred to as contract or agreement.

We may be referred to as insurer, underwriter, we, us, and our, or as otherwise defined in the policy, and shall
mean the company providing the coverage.

Insured may be referred to as policyholder, named insured, covered person, additional insured or claimant, or as
otherwise defined in the policy, and shall mean the party, person or entity having defined rights under the policy.

These definitions may be found in various parts of the policy and any applicable riders or endorsements.

ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN UNCHANGED




                                                                                             U-GU-1191-A CW (03/15)
                                                                                                         Page 1 of 1
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 22 of 198 PageID #: 27
Insured    Name:           Tom James Company

Reference Number:          PPR    83621 70-24
                           07/01/201 9
                                                                                                                                                          e                    ‘5
Effective Date:
                                                                                                                                                     Z U RI C H
                THIS DISCLOSURE                 IS   ATTACHED TO AND MADE PART OF YOUR POLICY.
                DISCLOSURE OF IMPORTANT INFORMATION
              RELATING TO TERRORISM RISK INSURANCE ACT
                                                                         SCHEDULE*
 Premium      attributable to risk of loss     from    certified acts of terrorism for lines of                 insurance subject to TRIA:

      $5,264.00


*Any information required       to   complete   this      Schedule,     if   not   shown above,        wi||   be shown       in    the Declarations.

A.   Disclosure of Premium

     In   accordance with the federal Terrorism Risk Insurance Act (“TRIA”), as amended,                                               we   are required to provide you
     with a notice disclosing the portion of your premium, if any, attributable to the risk of loss from terrorist acts certified
     under that Act for lines subject to TRIA. That portion of premium attributable is shown in the Schedule above. The
     premium shown       in   the Schedule above            is   subject to adjustment upon             premium        audit,     if   applicable.

B.   Disclosure of Federal Participation               in    Payment of Terrorism Losses
     The United States Government may pay a share of insured losses                resulting from an act of terrorism. The federal
     share   will   decrease by   5%    from   85%     to        80%
                                                          over a five year period while the insurer share increases by the same
     amount during the same          period. The schedule below illustrates the decrease in the federal share:

     January1, 2015      — December      31,   2015    federal share:             85%
     January1, 2016 — December           31,   2016    federal share:             84%
     January1, 2017      — December      31,   2017    federal share:             83%
     January1, 2018      — December      31,   2018    federal share:             82%
     January1, 2019 — December           31,   2019    federal share:             81%
     January1, 2020      — December      31,   2020    federal share:             80%
C. Disclosure of $100 Billion           Cap on    All Insurer          and Federal Obligations
     If aggregate insured losses attributable to terrorist acts certified under TRIA exceed $100 billion in a calendar year

     (January 1 through December 31) and an insurer has met its deductible under the program, that insurer shall not be
     liable for the payment of any portion ofthe amount of such losses that exceeds $100 billion, and in such case insured
     losses up to that amount are subject to pro rata allocation in accordance with procedures established by the
     Secretary of Treasury.

D.   Availability

     As   required by TRIA,     we    have made available to you     for lines subject to TRIA coverage for losses resulting from acts
     of terrorism certified under      TRIA with      terms, amounts and limitations that do not differ materially from those for losses
     arising from events other than acts of terrorism.

E.   Definition of Act of Terrorism          under TRIA
     TRIA  defines "act of terrorism" as any act that is certified by the Secretary of the Treasury, in accordance with the
     provisions of the federal Terrorism Risk Insurance Act (“TRIA”), to be an act of terrorism. The Terrorism Risk
     Insurance Act provides that the Secretary of Treasury shall                         certify   an act of terrorism:
     1.    To be an   act of terrorism;

     2.    To be a   violent act or   an act that    is   dangerous          to   human   life,   property or infrastructure;




                                                 Copyright @201 5 Zurich American Insurance               Company                                    U-GU-630-D   CW (01/15)
                                         Inc ludes copyrighted material of         ISO Properties,   Inc. with its   permission                                   Page   1   of 2
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 23 of 198 PageID #: 28
3. To have resulted in damage within the United States, or outside of the United States in the case of an air carrier
    (as defined in section 40102 of Title 49, United States Code) or a United States flag vessel (or a vessel based
    principally in the United States, on which United States income tax is paid and whose insurance coverage is
    subject to regulation in the United States), or the premises of a United States mission; and
4. To have been committed by an individual or individuals as part of an effort to coerce the civilian population of the
    United States or to influence the policy or affect the conduct of the United States Government by coercion.
No act may be certified as an act of terrorism if the act is committed as part of the course of a war declared by
Congress (except for workers’ compensation) or if losses resulting from the act, in the aggregate for insurance
subject to TRIA, do not exceed $5,000,000.




                                    Copyright ©2015 Zurich American Insurance Company                    U-GU-630-D CW (01/15)
                            Inc ludes copyrighted material of ISO Properties, Inc. with its permission             Page 2 of 2
    Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 24 of 198 PageID #: 29




Important Notice to Arkansas Policyholders


Inquiries concerning your policy should be directed to your insurance agent, if one is involved, at the name, address and
telephone number shown on the policy and/or in the material accompanying the policy. If you have additional questions,
you may contact Zurich North America Commercial at the following address and telephone number:


                                         Customer Inquiry Center
                                         Zurich North America Commercial
                                         1299 Zurich Way
                                         Schaumburg, IL 60196-1056
                                         1-800-382-2150

If you require additional information you may contact the Arkansas Insurance Department at either the following address
or phone number:


                                         Arkansas Insurance Department
                                         1200 West Third Street
                                         Little Rock, Arkansas 72201-1904
                                         Telephone: 501-371-2640 or 800-852-5494




                                                                                                         U-GU-108-C (11/09)
                                                                                                               Page 1 of 1
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 25 of 198 PageID #: 30




Notice To Policyholder
Revised Definition of Spouse


California law provides that registered domestic partners have the same rights, protections, and benefits, and are
subject to the same responsibilities, obligations, and duties under law as are granted to and imposed upon
spouses. This applies whether they derive from statutes, administrative regulations, court rules, government
policies, common law, or any other provisions or sources of law, as are granted to and imposed upon spouses.
Existing law requires, where necessary to implement the rights of registered domestic partners, gender-specific
terms referring to spouses to be construed to include domestic partners.




U-GU-1227-A CA (03/17)
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 26 of 198 PageID #: 31




                                                                                                     8
Illinois Civil                Union Act Policyholder Notice                                    ZURICHg


On June       2011, Public Act 96-1513, the Religious Freedom Protection and Civil Union Act (“the Act”) became
             1,
effective.                Act, both same—sex and opposite-sex couples may enter into a civil union. A party to a
                  Under the
civil union is entitled to the same legal obligations, responsibilities, protections, and beneﬁts as are afforded or

recognized by the law of Illinois a spouse; whether they derive from statute, administrative rule, common law,
or any other source of civil or criminal law. A marriage between persons of the same sex, a civil union, or a
substantially similar legal relationship other than common law marriage, legally entered into in another
jurisdiction, shall be legally recognized in Illinois as a civil union.




CAUTION: FEDERAL              LAW RIGHTS MAY OR MAY NOT BE AVAILABLE:
Illinoislaw grants parties to a civil union the same benefits, protections and responsibilities that flow from
marriage under state law. However, some or all ofthe beneﬁts, protections and responsibilities related to health
insurance that are available to married persons under federal law may not be available to parties to a civil union.
For example, the Employee Retirement Income Security Act of 1974, a federal law known as “RlSA”controls the
employer/employee relationship with regard to determining eligibility for enrollment in private employer health
benefit plans. Because of ERISA, Act 91 does not state requirements pertaining to a private employer’ enrollment
of a party to a civil union in an ERISA employee welfare beneﬁt plan. However,governmenta| employers (not
federal government) are required to provide health beneﬁts to the dependents of a party to a civil union if the
public employer provides health benefits to the dependents of married persons. Federal law also controls group
health insurance continuation rights under “OBRA”for employers with 20 or more employees as well as the
Internal Revenue Code treatment of health insurance premiums. As a result, parties to a civil union and their
families may or may not have access to certain benefits under this policy, contract, certificate, rider or
endorsement that derive from federal law. You are advised to seek expert advice to determine your rights.




                                                                                                   U-GU-1110-B   IL   (10/11)
                                                                                                            Page1        of   1
       Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 27 of 198 PageID #: 32




Louisiana Citizens Property Insurance Corporation                                                                         9
                                                                                                                        ZURICH‘
2005 Emergency Assessment


The Louisiana legislature established the Louisiana Citizens Property Insurance Corporation t0 provide insurance t0 homeowners
and other property owners Who cannot ﬁnd insurance coverage in the private market. Louisiana Citizens Property Insurance
Corporation is pennitted by law to fund its deﬁcits through assessments on the private insurance market.

As a result of the 2005 hurricanes, Louisiana Property Insurance Corporation has issued an Emergency Assessment to be applied to
all FAIR Plan assessable insureds. The Emergency Assessment applies to certain propeﬂy insurance including insurance for ﬁre,
                     mobile homes), homeowners‘ multi—peril, and the property insurance portion of the commercial multi-peril
allied lines (including
policies.                                   and remit the Emergency Assessment to the Louisiana Citizens Property Insurance
             Insurers are required to collect
Corporation. The assessment is pro-rated for subsequent premium changes resulting from endorsement and cancellation activity.

The    factor applied t0 this policy as a result            of the Louisiana Citizens Property Insurance Corporation Emergency Assessment for
new    0r renewal policies   on or   after   January   1,    2019 is 2.65%:



2005   LA FAIR Plan Emergency Assessment                            2.65%


The emergency assessment        is   not subject to    premium     taxes, fees, or commissions.


Payments 0f the 2005      LA FAIR Plan Emergency Assessment may be refundable.

Information for both individual and business policyholders on how t0 determine the amount 0f credit, when the credit can
be claimed, what documents should be ﬁled and the required forms is available online at the web site 0f the Louisiana
Department of Revenue:


Individual: http://www.revenue.louisiana.20V/Individuals/CitizenslnsuranceTaXCredit


Business: http://www.revenue.louisiana.gov/Businesses/CitizenslnsuranceTaxCredit




                                                                                                                        U-GU-741   M LA (01/19)
                                                                                                                                   Page1   of   1
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 28 of 198 PageID #: 33




Important Notice                        -   In Witness Clause
                                                                                                                    9
                                                                                                                  ZURICHE

In return for   the payment of premium, and subject to the terms of this policy, coverage                    is   provided as stated   in this

policy.

IN   WITNESS WHEREOF,            this   Company has executed and            attested these presents and,     where required by     law,   has




                                        W
caused    this policy to   be countersigned by    its   duly Authorized Representative(s).




                 277M; g.                                                                       QM? Km
                             President                                                              Corporate Secretary




QUESTIONS ABOUT YOUR INSURANCE? Your                           agent or broker     is   best equipped to provide information about your
insurance. Should you require additional information or assistance                in   resolving a complaint, call or write to the following
(please have your policy or claim number ready):



                                                           Zurich   in   North America
                                                       Customer Inquiry Center
                                                           1299 Zurich Way
                                                    Schaumburg, Illinois 60196-1056
                                            1-800-382-2150 (Business Hours: 8am - 4pm [CT])
                                                    Email: info.source@zurichna.com




                                                                                                                           U-GU-319—F (01/09)
                                                                                                                                 Page1    of   1
       Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 29 of 198 PageID #: 34
                                           THE ZURICH EDGE-GLOBAL TABLE OF CONTENTS
                                                                                                                                                                                                Page No.

DECLARATIONS PAGE
        NAMED INSURED AND MAILING ADDRESS ............................................................................................................................ 1D
        POLICY PERIOD .................................................................................................................................................................................
        PREMIUM .............................................................................................................................................................................................

SECTION I - POLICY APPLICABILITY .................................................................................................................................................. 3D

1.01. INSURING AGREEMENT ..................................................................................................................................................................
1.02. APPLICATION OF POLICY PERIOD ...............................................................................................................................................
1.03. TERRITORY .........................................................................................................................................................................................

SECTION II - DECLARATIONS ................................................................................................................................................................. 4D

2.01. INSURED LOCATION
2.02. CURRENCY
2.03. POLICY LIMITS OF LIABILITY
2.04. QUALIFYING PERIOD
2.05. DEDUCTIBLES

SECTION III - PROPERTY DAMAGE

3.01. COVERED PROPERTY ..................................................................................................................................................................... 1
3.02. PROPERTY NOT COVERED ........................................................................................................................................................... 1
3.03. EXCLUSIONS ..................................................................................................................................................................................... 2

SECTION IV - TIME ELEMENT................................................................................................................................................................ 6

4.01. LOSS INSURED ................................................................................................................................................................................... 6
4.02. TIME ELEMENT COVERAGES ........................................................................................................................................................ 6
            4.02.01. GROSS EARNINGS ................................................................................................................................................ 6
            4.02.02. EXTENDED PERIOD OF LIABILITY .................................................................................................................. 7
            4.02.03. EXTRA EXPENSE ................................................................................................................................................... 8
            4.02.04. LEASEHOLD INTEREST ....................................................................................................................................... 8
            4.02.05. GROSS PROFIT ...................................................................................................................................................... 9
            4.02.06. EXCLUSIONS ........................................................................................................................................................... 9
4.03. PERIOD OF LIABILITY...................................................................................................................................................................... 10

SECTION V - SPECIAL COVERAGES & DESCRIBED CAUSES OF LOSS ...................................................................................... 12

5.01. OPERATION OF SPECIAL COVERAGES & DESCRIBED CAUSES OF LOSS: ..................................................................... 12
5.02. DESCRIPTION OF SPECIAL COVERAGES .................................................................................................................................. 12
           5.02.01. ACCOUNTS RECEIVABLE ................................................................................................................................... 12
           5.02.02. AMMONIA CONTAMINATION ......................................................................................................................... 13
           5.02.03. CIVIL OR MILITARY AUTHORITY .................................................................................................................. 13
           5.02.04. COMPUTER SYSTEMS DAMAGE ...................................................................................................................... 14
           5.02.05. CONTINGENT TIME ELEMENT .........................................................................................................................
                                                                                                                                                               ...                            14
           5.02.06. DEBRIS REMOVAL ............................................................................................................................................... 15
           5.02.07. DECONTAMINATION COSTS.............................................................................................................................. 15
           5.02.08. DEFERRED PAYMENTS ....................................................................................................................................... 16
           5.02.09. ERRORS AND OMISSIONS .................................................................................................................................. 16
           5.02.10. EXPEDITING COSTS .............................................................................................................................................. 16
           5.02.11. FINE ARTS ............................................................................................................................................................... 17
           5.02.12. FIRE DEPARTMENT SERVICE CHARGE ......................................................................................................... 17
           5.02.13. IMPOUNDED WATER ........................................................................................................................................... 17




                                                                                                                                                                               EDGE-455-C (06/14)
                                                                                                                                                                                     Page 1 of 5
      Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 30 of 198 PageID #: 35

                   5.02.14. INCREASED COST OF CONSTRUCTION ......................................................................................................... 17
                   5.02.15. INGRESS/EGRESS .................................................................................................................................................. 18
                   5.02.16. LAND AND WATER CONTAMINANT CLEANUP, REMOVAL AND DISPOSAL ..................................... 18
                   5.02.17. LAND IMPROVEMENTS ....................................................................................................................................... 19
                   5.02.18. MISCELLANEOUS PERSONAL PROPERTY ..................................................................................................... 19
                   5.02.19. MISCELLANEOUS UNNAMED LOCATIONS ................................................................................................... 19
                   5.02.20. NEWLY ACQUIRED ............................................................................................................................................... 20
                   5.02.21. OFF PREMISES SERVICE INTERRUPTION PROPERTY DAMAGE AND TIME
                            ELEMENT LOSS ..................................................................................................................................................... 20
                   5.02.22. PROFESSIONAL FEES ........................................................................................................................................... 21
                   5.02.23. PROTECTION AND PRESERVATION OF PROPERTY.................................................................................... 21
                   5.02.24. RADIOACTIVE CONTAMINATION ................................................................................................................... 21
                   5.02.25. RESEARCH AND DEVELOPMENT ..................................................................................................................... 21
                   5.02.26. RESEARCH ANIMALS ........................................................................................................................................... 22
                   5.02.27. SPOILAGE ................................................................................................................................................................ 22
                   5.02.28. TENANTS PROHIBITED ACCESS ....................................................................................................................... 22
                   5.02.29. TRANSIT ...................................................................................................................................................................23
                   5.02.30. VALUABLE PAPERS AND RECORDS ............................................................................................................... 24
                   5.02.31. NEW CONSTRUCTION AND ADDITIONS ........................................................................................................ 24
                   5.02.32. OFF PREMISES STORAGE FOR PROPERTY UNDER CONSTRUCTION ................................................... 25
                   5.02.33. CURRENCY DEVALUATION .............................................................................................................................. 25
                   5.02.34. DIFFERENCE IN CONDITIONS/DIFFERENCE IN LIMITS ............................................................................ 25
                   5.02.35. FINANCIAL INTEREST OF THE FIRST NAMED INSURED ........................................................................ 26
                   5.02.36. TAX LIABILITY ................................................................................................................................................... 27
                   5.02.37. TENANTS AND NEIGHBORS LIABILITY ........................................................................................................ 28

5.03. DESCRIBED CAUSES OF LOSS ................................................................................................................................................... 28
          5.03.01 BREAKDOWN OF EQUIPMENT ......................................................................................................................... 28
          5.03.02 EARTH MOVEMENT ............................................................................................................................................ 28
          5.03.03 FLOOD ..................................................................................................................................................................... 29
          5.03.04 NAMED STORM .................................................................................................................................................... 29

SECTION VI –GENERAL POLICY CONDITIONS ................................................................................................................................. 30

6.01.    AGGREGATION-INTERNATIONAL CONDITION ................................................................................................................... 30
6.02.    CANCELLATION/NON-RENEWAL .............................................................................................................................................. 30
6.03.    CERTIFICATES OF INSURANCE .................................................................................................................................................. 31
6.04.    CONCEALMENT, MISREPRESENTATION, FRAUD ................................................................................................................ 31
6.05.    CONTROL OF DAMAGED GOODS ............................................................................................................................................ 31
6.06.    CURRENCY FOR LOSS PAYMENT .............................................................................................................................................. 32
6.07.    INSPECTIONS AND SURVEYS ..................................................................................................................................................... 32
6.08.    JOINT LOSS ....................................................................................................................................................................................... 32
6.09.    JURISDICTION .................................................................................................................................................................................. 34
6.10.    LENDERS LOSS PAYABLE AND MORTGAGE HOLDER INTERESTS AND OBLIGATIONS ........................................ 34
6.11.    LIBERALIZATION ........................................................................................................................................................................... 35
6.12.    LOSS ADUSTMENT/LOSS PAYABLE .......................................................................................................................................... 35
6.13.    LOSS CONDITIONS .......................................................................................................................................................................... 35
                6.13.01. DUTIES IN THE EVENT OF LOSS OR DAMAGE ........................................................................................ 35
                6.13.02. DUTIES IN THE EVENT OF LOSS OR DAMAGE IN A PROHIBITED JURISDICTION .................... 36
                6.13.03. ABANDONMENT ................................................................................................................................................ 36
                6.13.04. SUBROGATION ................................................................................................................................................ 36
                6.13.05. APPRAISAL ....................................................................................................................................................... 37
                6.13.06. SUIT AGAINST THE COMPANY..................................................................................................................... 37
6.14.    NON - ADMITTED INSURANCE .................................................................................................................................................. 37
6.15.    NO REDUCTION BY LOSS ............................................................................................................................................................. 37
6.16.    OTHER INSURANCE ...................................................................................................................................................................... 38
6.17.    POLICY MODIFICATION .............................................................................................................................................................. 38
6.18.    PRIVILEGE TO ADJUST WITH OWNER ..................................................................................................................................... 38
6.19.    SETTLEMENT OF CLAIMS ........................................................................................................................................................... 39
6.20.    SUSPENDED PROPERTY ................................................................................................................................................................ 39




                                                                                                                                                                               EDGE-455-C (06/14)
                                                                                                                                                                                     Page 2 of 5
       Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 31 of 198 PageID #: 36

6.21. TITLES ................................................................................................................................................................................................. 39
6.22. TRANSFER OF RIGHTS AND DUTIES ...................................................................................................................................... 40
6.23. VALUATION ...................................................................................................................................................................................... 40




SECTION VII - DEFINITIONS ................................................................................................................................................................... 42




                                                                                                                                                                                  EDGE-455-C (06/14)
                                                                                                                                                                                        Page 3 of 5
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 32 of 198 PageID #: 37

FORMS ATTACHED TO THE POLICY

EDGE-401-B                     The Zurich    EDGE Global Policy (Cover Page)
U-GU-l 191-ACW                 SANCTIONS EXCLUSION ENDORSEMENT
U-GU-630-D CW                  Disclosure 0f Important Information Relating to Terrorism Risk
                               Insurance Act

U-GU- 1 08-C                   Important Notice to Arkansas Policyholders

U-GU-1227-A      CA            Notice   T0 Policyholder Revised Deﬁnition 0f Spouse

U-GU-l 1 lO-B IL               Illinois Civil    Union Act Policyholder Notice

U-GU-741   M LA                Louisiana Citizens Property Insurance Corporation 2005 Emergency
                               Assessment

U-GU-3 19-F                    Important Notice         -   In Witness Clause

EDGE-455-C                     The Zurich Edge Global Table 0f Contents

EDGE-D- 1 0 1 -B               The Zurich Edge Global Declarations

EDGE- 1 0 1 —B                 The Zurich Edge Global Body of Form

EDGE-450—B                     Appendix    A     -   Earth Movement/Earthquake Zones for             USA
                               including   its   Commonwealths and             Territories


EDGE-45 1 -D                   Appendix    B     -   Earth Movement/Earthquake Zones Worldwide except
                               USA its Commonwealths and Territories
EDGE-452-B                     Appendix C - Named Storm Zones                     for   USA including its
                               Commonwealths and Territories

EDGE—453 -D                    Appendix D - Named Storm Zones Worldwide except                        USA and its
                               Commonwealths and Territories

EDGE-20 1 —B                   Amendatory Endorsement              -   Alaska

EDGE-207—F                     Amendatory Endorsement              -   Connecticut

EDGE-2 1 0-D                   Amendatory Endorsement              -   Florida

EDGE-21 1 -A                   Amendatory Endorsement              -   Georgia

EDGE-2 14—C                    Amendatory Endorsement              -   Illinois


EDGE-2 1 5 -A                  Amendatory Endorsement              -   Indiana

EDGE-2 1 7 B                   Amendatory Endorsement              -   Kansas

EDGE-2 1 8—B                   Amendatory Endorsement              —   Kentucky

EDGE-2 1 9—C                   Amendatory Endorsement              -   Louisiana

EDGE-22 1 —C                   Amendatory Endorsement              —   Maryland

EDGE-222—C                     Amendatory Endorsement-Massachusetts

EDGE-220—B                     Amendatory Endorsement              -   Maine

EDGE-224—B                     Amendatory Endorsement              -   Minnesota

EDGE-225—B                     Amendatory Endorsement              -   Mississippi




                                                                                                                    EDGE-455-C (06/1 4)
                                                                                                                          Page 4 of 5
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 33 of 198 PageID #: 38

FORMS ATTACHED TO THE POLICY
EDGE-226-A                     Amendatory Endorsement   -   Missouri

EDGE-227-B                     Amendatory Endorsement   -   Montana

EDGE-232-B                     Amendatory Endorsement - Nebraska

EDGE-229-B                     Amendatory Endorsement - Nevada

EDGE-233-B                     Amendatory Endorsement   -   New York
EDGE-23 6-A                    Amendatory Endorsement   -   Ohio

EDGE-237-B                     Amendatory Endorsement   -   Oklahoma

EDGE-240-A                     Amendatory Endorsement   -   Rhode   Island

EDGE-24 1 -B                   Amendatory Endorsement   -   South Carolina

EDGE-242-C                     Amendatory Endorsement   -   South Dakota

EDGE-243-B                     Amendatory Endorsement   -   Tennessee

EDGE-246-B                     Amendatory Endorsement   -   Vermont

EDGE-248-B                     Amendatory Endorsement   -   Washington

EDGE-249-A                     Amendatory Endorsement   -   West Virginia

EDGE-250-A                     Amendatory Endorsement   -   Wisconsin

EDGE-25 1 -A                   Amendatory Endorsement   -
                                                            Wyoming

EDGE-252-A VA                  Amendatory Endorsement   -   Virginia

EDGE-3 09-A                    Endorsement Limited Coverage for Electronic Data Programs or
                               Software

U-GU-767-B     CW              Cap on Losses From Certiﬁed Acts of Terrorism

EDGE-3 09-A                    Salesperson's Floater Endorsement

EDGE-3 13-MU A                 Cyber Event Coverage Endorsement

()                             Appendix E




                                                                                              EDGE-455-C (06/1 4)
                                                                                                    Page 5 of 5
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 34 of 198 PageID #: 39




Policy Number
PPR8362170-24

Named Insured and Mailing Address
Tom James Company
263 Seaboard Lane
Brentwood, TN 37067


hereafter referred to as the First Named Insured.
The following are all hereafter referred to as the "Insured", including legal representatives.
The First Named Insured; and
any subsidiary of the First Named Insured. The First Named Insured's interest in any partnership, joint venture or other
legal entity in which the First Named Insured has management control or ownership as now constituted or hereafter is
acquired.

When any Insured described above is a party to a written contract or agreement on file, that requires a legal entity to be
identified as an additional insured under this Policy, this Policy includes the legal entity as an additional insured, as its interest
may appear, for physical damage to insured property which is the subject of the written contract or agreement on file, before
any loss occurs; and does not provide any Time Element Coverage to the legal entity, except as provided under Leasehold
Interest Coverage of this policy or as specifically endorsed to the policy.

Producer
ARTHUR J GALLAGHER RISK MANAGEMENT SERVICES, INC
5500 MARYLAND WAY STE 330
BRENTWOOD, TN 37027


Policy Period
Begins July 1, 2019 at 12:01 AM; Ends July 1, 2020 at 12:01 AM

Insurance is provided by the following Stock Company
Zurich American Insurance Company
hereafter referred to as the "Company",

         100%          Quota Share        Being $200,000,000 part of a $200,000,000 primary loss layer

Annual Policy Premium                        Surcharges, Taxes & Fees                       Total Policy Premium
$288,644.00                                  $327.97                                        $288,971.97
PREMIUM PAYABLE
This Policy is issued in consideration of an initial premium. The First Named Insured shown on the Policy is responsible for
the payment of all premiums and will be the payee for any return premiums paid by the Company. Premiums will be paid in
the currency designated in Section II-2.02.




                                                                                                                 EDGE-D-101-B (12/10)
                                                                                                                          1 D
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 35 of 198 PageID #: 40




SECTION I – POLICY APPLICABILITY
  1.01.      INSURING AGREEMENT
             This Policy Insures against direct physical loss of or damage caused by a Covered Cause of Loss to Covered
             Property, at an Insured Location described in Section II-2.01, all subject to the terms, conditions and
             exclusions stated in this Policy.

             No coverage can be provided in violation of any U.S. economic or trade sanctions laws or regulations. Such
             coverage, which may be in violation of any U.S. economic or trade sanctions laws and regulations, shall be
             null and void and the Company shall not be liable to make any payments or provide any defense under this
             policy.

  1.02.      APPLICATION OF POLICY PERIOD
             In the event of a claim the Policy Period is measured by local time at the location where the direct physical
             loss or damage occurs.

  1.03.      TERRITORY
             Coverage under this Policy applies to all covered loss or damage that takes place worldwide. Loss or damage
             in the following is excluded:
  1.03.01.   Afghanistan, Albania, Algeria, Angola, Armenia, Azerbaijan, Belarus, Benin, Botswana, Burkina-Faso,
             Burundi, Cameroon, Cape Verde, Central African Republic, Chad, Comoros, Republic of Congo, Democratic
             Republic of the Congo, Cuba, Djibouti, Equatorial Guinea, Eritrea, Ethiopia, Gabon, Gambia, Ghana, Guinea,
             Guinea-Bissau, Georgia, Haiti, Iran, Iraq, Ivory Coast, Coté-d'Ivore, Kazakhstan, Kampuchea (Cambodia),
             Kenya, Kyrgyzstan(Kyrgyz Republic), Laos, Lebanon, Lesotho, Liberia, Libya, Macedonia, Madagascar,
             Malawi, Mali, Mauritania, Mayotte, Mongolia, Montenegro, Mozambique, Myanmar (Burma), Namibia, Niger,
             Nigeria, North Korea, Pakistan, Palestine, Reunion, Rwanda, Sao Tomé and Principé, Senegal, Serbia, Sierra
             Leone, Somalia, Sri Lanka, Southern Sudan, Sudan, Swaziland, Syria, Tajikistan, Tanzania, Tibet, Togo,
             Turkmenistan, Uganda, Uzbekistan, Western Sahara, Yemen, Zambia, Zimbabwe; or

             Any other country where prohibited by United States law or where trade relations are unlawful as determined
             by the Government of the United States of America or its agencies; or

             Any Prohibited Jurisdiction
  1.03.02.   Any other country where prohibited by United States law or where trade relations are unlawful as determined
             by the Government of the United States of America or its agencies; or
  1.03.03.   Any Prohibited Jurisdiction.


SECTION II - DECLARATIONS
  2.01       INSURED LOCATION
             This Policy insures an Insured Location unless otherwise provided. Any Location in an excluded territory
             as defined within 1.03. is not an Insured Location under this Policy.
             An Insured Location is a Location
  2.01.01.       Listed on a Schedule of Locations on file with Company; per most recent statement of values.
  2.01.02.       Covered as a Miscellaneous Unnamed Location ; and
  2.01.03.       Covered under the terms and conditions of the Newly Acquired Coverage or Errors and Omissions
                 Coverage.




                                                                                                      EDGE-D-101-B (12/10)
                                                                                                               2 D
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 36 of 198 PageID #: 41




  2.02.              CURRENCY
                     A11 amounts, including deductibles and limits 0f liability, indicated in this Policy are in USD unless
                     otherwise indicated by the three-letter currency designator as deﬁned in Table A.1 Currency and Funds
                     code list, International Standards Organization (ISO) 4217, edition effective at inception 0f this Policy.


  2.03.              POLICY LIMITS OF LIABILITY
                     The Policy Limit is $200,000,000 for the total 0f all coverages combined regardless of the number 0f
                     Locations involved subject t0 the following provisions:


  2.03.01.           The Company         will   pay no more    in   any one (1) Occurrence than         its   proportionate share of the Policy
                     Limit.


  2.03.02.           Limits of Liability stated below 0r elsewhere in this Policy are part of and not in addition t0 the Policy
                     Limit.

  2.03.03.           When an Annual Aggregate Limit of Liability is shown, the Company's maximum amount payable Will
                     not exceed such Limit of Liability during the Policy Year regardless of the number of Locations,
                     Coverages 0r Occurrences involved.

  2.03.04.           The most the Company will pay in an Occurrence caused by a Described Cause 0f Loss                         is   the Limit of
                                    Described Cause 0f Loss.
                     Liability for that

  2.03.05.           When this Policy is partof an International Insurance Program and an Occurrence results in loss
                     payable under more thanone policy issued t0 the Named Insured by the Company, or its afﬁliated or
                                            the maximum amount payable in the aggregate under all such policies Will be
                     representative companies,
                     the applicable Limit 0fLiability indicated in this Policy regardless 0f the number of Locations,
                     Coverages 0r Covered Causes of Loss involved.

  2.03.06.           Limits 0f Liability in an Occurrence apply to the total loss 0r damage, including any insured                          Time
                     Element     loss, at all   Locations and for   all   Coverages involved.

  2.03.07.           Limits 0f Liability


                          The following are the Limits 0f Liability in an Occurrence unless otherwise shown. The Company
                          willpay no more in any one (1) Occurrence than its proportionate share.

                          The    limit   of Liability    we show    for a coverage part   is    the   maximum amount we       Will   pay for the
                          coverage    part.


                          Sublimits within a coverage part          may reduce the amount payable under a coverage part.
                          When this      Policy   is                                 Program and a Limit of Liability is shown
                                                       part of an International Insurance
                          for a Location(s), Coverage(s) or  Covered Causes 0f Loss applying in a Prohibited Jurisdiction,
                          such limit is the most the company would pay for that Location(s), Coverage(s) or Covered Causes
                          of Loss as applicable under the FINANCIAL INTEREST OF THE FIRST NAMED INSURED
                          Coverage. Listing 0f a Limit of Liability for a location Which may be in Whole    or   part   located
                          within a Prohibited Jurisdiction shall not extend coverage to any Prohibited Jurisdiction.


             Limits 0f Liability and Coverage Part

             Limit                              Description

             $200,000,000                       Property   Damage per most recent     statement of values on ﬁle.


                                                Per Appendix    E    GROSS EARNINGS            and    GROSS PROFIT by Location

                                                $2,000,000           EXTRA EXPENSE
                                                $250,000             LEASEHOLD INTEREST

             $2,500,000                         ACCOUNTS RECEIVABLE

                                                                                                                            EDGE-D-lOl-B    (12/10)
                                                                                                                                        3   D
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 37 of 198 PageID #: 42



         $250,000           COMPUTER SYSTEMS DAMAGE
                            in the   Annual Aggregate

         $10,000,000        CONTINGENT TIME ELEMENT
                            CONTINGENT TIME ELEMENT but not t0                    exceed a $10,000,000 limit per Direct
                            Dependent Time Element Location scheduled With               the   Company.

                            For unscheduled Direct Dependent Time Element Location, $ 10,000,000 per
                            location and per occurrence, however NCP for Earth Movement, Flood, Named
                            Storm 0r Volcanic Eruption;

                            CONTINGENT TIME ELEMENT but not t0 exceed a $ 1 ,000,000                  limit per Indirect
                            Dependent Time Element Location scheduled with the Company.

                            For unscheduled Indirect Dependent Time Element Location,             NCP per location and in
                            the occurrence        ;




                            For Indirect Dependent Time Element Location as deﬁned in policy              line 7.25.02(3rd
                            or   more   tiers),   NCP;

                            CONTINGENT TIME ELEMENT but not t0                    exceed a $ 250,000 limit per
                            ATTRACTION PROPERTY.
         $5,000,000         DEBRIS       REMOVAL
         $500,000           DECONTAMINATION COSTS
         $50,000            DEFERRED PAYMENTS
         $1,000,000         ERRORS AND OMISSIONS
         $500,000           EXPEDITING COSTS
         $1,000,000         FINE ARTS             but not to exceed $250,000 limit per item

         $100,000           FIRE     DEPARTMENT SERVICE CHARGE
         $1,000,000         INCREASED COST OF CONSTRUCTION
         $50,000            LAND AND WATER CONTAMINANT CLEANUP, REMOVAL AND DISPOSAL
                            in the   Annual Aggregate.

         $50,000            LAND IMPROVEMENTS
         $2,500,000         MISCELLANEOUS PERSONAL PROPERTY
         $2,500,000         MISCELLANEOUS UNNAMED LOCATION
         $5,000,000         OFF PREMISES SERVICE INTERRUPTION
         $ 100,000          PROFESSIONAL FEES
         $100,000           RADIOACTIVE CONTAMINATION
         $100,000           RESEARCH ANIMALS in excess                of $1,000

         $500,000           TENANTS PROHIBITED ACCESS
         $1,000,000         TRANSIT
         $1,000,000         VALUABLE PAPERS AND RECORDS
         $5,000,000         NEW CONSTRUCTION OR ADDITIONS
         $1,000,000         OFF PREMISES STORAGE FOR PROPERTY UNDER CONSTRUCTION
         $500,000           CURRENCY DEVALUATION
         $200,000,000       DIFFERENCE IN CONDITIONS/DIFFERENCE IN LIMITS
         $200,000,000       FINANCIAL INTEREST OF THE FIRST NAMED INSURED
         $500,000           TAX LIABILITY
                                                                                                      EDGE-D-lOl-B   (12/10)
                                                                                                                 4   D
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 38 of 198 PageID #: 43




               $500,000                      TENANTS AND NEIGHBORS LIABILITY
               $100,000,000                  BREAKDOWN OF EQUIPMENT not to exceed:
                                             $250,000 for AMMONIA CONTAMINATION
                                             $250,000 for           SPOILAGE

               $100,000,000                  EARTH MOVEMENT in the Annual Aggregate but not to exceed the following
                                             limits in the      Annual Aggregate:

                                             a),   $10,000,000 for property located in Zone               1   for   Earth Movement    as described in
                                                   Appendix         A&
                                                                 B. But not t0 exceed:

                                                          $5,000,000 for speciﬁc Locations:

                                                                                in the State    0f California

                                             b).   $15,000,000 for property located in Zone 2 for Earth                   Movement    as described in
                                                   Appendix         A & B.
                                             c),   $100,000,000 for property located in Zone 3 for Earth                    Movement    as described
                                                   in   Appendix       A & B.
                                             d).   $100,000,000 for property located in Zone 4 for Earth                    Movement    as described
                                                   in   Appendix       A & B.
                                             e).   Not Subject        to a)., b)., c).,   and   d).:


                                                        e).   $15,000,000 for Earth        Movement    for property located in Chile



               $100,000,000                  FLOOD in the Annual Aggregate but not to exceed the following                        limits in the
                                             Annual Aggregate:
                                             a),   $5,000,000 as respects Locations with any part of the legal description Within a
                                                   Special Flood Hazard Area (SFHA) and not otherwise listed herein.

                                             b),   $10,000,000 as respects Locations With any part 0f the legal description within a
                                                   Moderate Flood Hazard Area (MFHA) and not otherwise                         listed herein.


                                             c).   NCP        for   Sturmﬂut events       in   Germany.

                                             d).   NCP        for   Flood events   in Netherlands.

                                             e).   Not Subject        to a)., b)., 0).,   and   d).:


                                                        e).   $10,000,000 for Flood for property located in Chile

               $150,000,000                  NAMED STORM in the Annual Aggregate but not to exceed the following limits
                                             in the   Annual Aggregate:

                                             a).   $10,000,000 for property located in Zone               1   for   Named Storm as   described in
                                                   Appendix C D.       &
                                             b).   $10,000,000 for property located in Zone 2 for Named Storm as described in
                                                   Appendix C D.       &
                                             c).   $150,000,000 for property located in Zone 3 for                   Named Storm as   described in
                                                   Appendix C & D.

                                             d).   $150,000,000 for property located in Zone 4 for                   Named Storm as described in
                                                   Appendix C & D.

    2.03.08.              Causation Deﬁnition: The following term                  is   included in the deﬁnition 0f the Peril as indicated:

               Storm Surge    is   part of Flood




                                                                                                                                EDGE—D—lol—B      (12/10)
                                                                                                                                            5   D
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 39 of 198 PageID #: 44



    2.03.09.                Time and Distance     Limitations: In addition to the Limits of Liability   shown elsewhere   in this Policy,
                            the following limitations apply:


               Located Within   1   mile(s) of the Insured Location.           ATTRACTION PROPERTY
               90 day period   for property Within   1   mile(s) but not t0    CIVIL OR MILITARY AUTHORITY
               exceed a $5,000,000     limit.

               60 day(s)                                                       The   actual   Time Element   loss sustained   by   the
                                                                               Insured arising out of the Delay in Completion

               24 months                                                       GROSS EARNINGS
               180 day(s)                                                      EXTENDED PERIOD OF LIABILITY
               270 Days for: 581 Courtland St. Perth Amboy, NJ                 ORDINARY PAYROLL
               270 Days for: 411 N Cranberry Rd. Westminster,             MD
               90 Days for: 118 Mary Moore Dr. Pilot Mountain, NC
               180 Days for: 5635 Archer St, Chicago, IL
               90 Days for: 208 Lurgen Ave. Shippensburg, PA
               90 Days for: 700 Freeman St. Lafayette, TN
               120 Days for: 2309 Chestnut St. Ashland, PA
               90 Days for: 5 121 Innovation Way, Chambersburg, PA
               9O Days for: 7 17 5th Ave. New York, NY
               9O Days for: 150 East 58th St. New York, NY




               24 months                                                       GROSS PROFIT
               NCP                                                             WAGES
               90 day period but not    to   exceed a $250,000   limit.        IMPOUNDED WATER
               90 day period   for property within   1   mile(s) but not t0    INGRESS/EGRESS
               exceed a $ 1 ,000,000   limit.

               120 day period but not t0 exceed a $5,000,000 limit per         NEWLY ACQUIRED
               Location.

               48 hours for Gross Earnings or Gross Proﬁt: not to              PROTECTION AND PRESERVATION OF
               exceed a $1,000,000 limit per Location.                         PROPERTY
               12 months but not to exceed a $250,000        limit.            RESEARCH AND DEVELOPMENT


  2.03.10.                  Time Speciﬁcations: As       follows:



               EARTH MOVEMENT Occurrence                                                                         168 hours

               NAMED STORM Occurrence                                                                             72 hours

               Cancellation for non-payment of premium                                                             10 days

               Cancellation for any other reason                                                                  90 days




                                                                                                                     EDGE-D-lOl-B        (12/10)
                                                                                                                                   6     D
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 40 of 198 PageID #: 45




  2.03.11.                  Valuation:   As   follows:



             Finished Stock                                                           Selling Price


             Merchandise      that carries the                                        Replacement Cost
             Insured's brand 0r trade    name

             A11 other Merchandise                                                    Replacement Cost

             Vehicles                                                                 Actual Cash Value



  2.04.               QUALIFYING PERIOD
                      For the Coverages       listed   below the following Qualifying Period   applies:


                OFF PREMISES SERVICE INTERRUPTION PROPERTY DAMAGE &                                             24 Hours
                TIME ELEMENT COVERAGE applies separately at each location.
                COMPUTER SYSTEMS DAMAGE COVERAGE                                                                48 Hours

                TENANTS PROHIBITED ACCESS COVERAGE applies                       separately at each             24 Hours
                location.


                NEW CONSTRUCTION AND ADDITIONS: Delay in Completion                                              60 Days
                applies separately at each location.



  2.05   .            DEDUCTIBLES
                      Each claim for loss or damage as insured against arising out of any one (1) Occurrence shall be adjusted
                      separately. The Company shall not be liable unless the Insured sustains loss 0r damage in excess of the
                      deductible(s) stated below and then only for the proportionate share of such excess amount(s).


  2.05.01.                  A deductible that applies   0n a per Location basis Will apply separately t0 each Location where the
                            physical loss 0r   damage occurred regardless of the number of Locations involved in the Occurrence.

  2.05.02.                  Unless stated otherwise, if two 0r more deductibles apply to an Occurrence, the total deducted Will
                            not exceed the largest applicable deductible. If two 0r more deductibles apply 0n a per Location
                            basis in an Occurrence, the largest deductible applying t0 each Location Will be applied separately
                            to each such Location.


  2.05.03.                  If separate Property       Damage and Time Element loss   deductibles are shown, then the deductibles shall
                            apply separately.

  2.05.04.                  When    a “minimum deductible” per Occurrence is shown and is applicable t0 an Occurrence, the
                            “minimum deductible” is the minimum dollar amount 0f covered damage that the Insured Will retain
                            in any one (1) Occurrence. The amount retained for purposes of applying the “minimum deductible”
                            is the sum 0f:



  2.05.04.01.                   the speciﬁed location deductible for each location where the amount of covered        damage exceeds
                                the speciﬁed location deductible; and


  2,05,04,02.                   the amount of covered         damage   for each location   where the amount of covered damage     is less

                                than speciﬁed location deductible.




                                                                                                                   EDGE-D-lOl-B   (12/10)
                                                                                                                              7   D
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 41 of 198 PageID #: 46



  2.05.05.             For the Insured's International Insurance Program, it is agreed that for the purpose of the
                       application of the deductible(s), that the deductible(s) amounts that apply to types of coverage, causes
                       of loss, specific Locations or specific property will be subject to the deductible(s) under this Policy.

                       If the deductible(s) under the Specific Local Policy or FoS (Freedom of Services) policy is
                       greater than the applicable deductible(s) as shown in the Declarations for the loss for the same
                       Occurrence payable under this Policy, the Company shall undertake to reimburse the amount that
                       exceeds the applicable deductible(s) as shown in the Declarations of this policy.

                       If the deductible(s) under the Specific Local Policy or FoS (Freedom of Services) policy is less
                       than the applicable deductible(s) as shown in the Declarations for the loss for the same Occurrence
                       payable under this Policy, then the difference between the applicable deductible under this Policy and
                       the applicable deductible under the Specific Local Policy or FoS (Freedom of Services) policy
                       will be applied under this Policy.

  2.05.06.             Policy Deductible(s)
  2.05.06.01.          $100,000 combined Property Damage (PD) and Time Element (TE)
                       $ 25,000 combined coverages per Occurrence at any and all locations with a Total Insured Value
                       less than or equal to $1,000,000, per the most current Statement of Values on file with the company
                       as of the date of loss, for the Location where the direct physical loss or damage occurred, per
                       Location.
                       per Occurrence except as follows:

  2.05.06.02.          Exceptions to Policy Deductible(s)

  2.05.06.02.01.       Contingent Time Element
                       $100,000 per occurrence regardless of any other deductibles that may also apply.

  2.05.06.02.02.       Earth Movement
                       The following deductibles apply to loss or damage caused by or resulting from Earth Movement.
                       This Earth Movement deductible will apply regardless of any other deductibles that may also apply.
  2.05.06.02.02.01     $100,000 combined Property Damage (PD) and Time Element (TE)
                       per Occurrence except as follows:
  2.05.06.02.02.02.    As respects Locations in Zone 1:
  2.05.06.02.02.02.01. Property Damage (PD) - 5% of the value per the most current Statement of values on file with the
                       company as of the date of loss, for the Location where the direct physical loss or damage occurred,
                       per Location.
  2.05.06.02.02.02.02. Time Element (TE) - 5% of the full 12 months Gross Earnings or Gross Profit values that would
                       have been earned following the Occurrence by use of the facilities at the Location where the direct
                       physical loss or damage occurred and all other Locations where Time Element loss ensues, per
                       Location.
                       The value of 2.05.06.02.02.02.01. & 2.05.06.02.02.02.02. combined.
  2.05.06.02.02.02.03. The above Earth Movement deductibles are subject to a minimum deductible of $250,000
                       combined Property Damage (PD) and Time Element (TE) per Occurrence.
  2.05.06.02.02.03.    As respects Locations in Zone 2:
  2.05.06.02.02.03.01. Property Damage (PD) - 2% of the value per the most current Statement of values on file with the
                       company as of the date of loss, for the Location where the direct physical loss or damage occurred,
                       per Location.
  2.05.06.02.02.03.02. Time Element (TE) - 2% of the full 12 months Gross Earnings or Gross Profit values that would
                       have been earned following the Occurrence by use of the facilities at the Location where the direct
                       physical loss or damage occurred and all other Locations where Time Element loss ensues, per
                       Location.
                       The value of 2.05.06.02.02.03.01. & 2.05.06.02.02.03.02. combined.
                                                                                                           EDGE-D-101-B (12/10)
                                                                                                                    8 D
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 42 of 198 PageID #: 47



  2.05.06.02.02.03.03. The above Earth Movement deductibles are subject to a minimum deductible of $250,000
                       combined Property Damage (PD) and Time Element (TE) per Occurrence.

  2.05.06.02.03.       Flood
                       The following deductibles apply to loss or damage caused by or resulting from Flood. This Flood
                       deductible will apply regardless of any other deductibles that may also apply.
  2.05.06.02.03.01.    $100,000 combined Property Damage (PD) and Time Element (TE)
                       per Occurrence except as follows:
                       $100,000 combined coverages for the location at Mariano Egana 820, Tome, Chile

                       $100,000 combined coverages for the location at Venlaw Rd, Peebles, Scotland
  2.05.06.02.03.02.    As respects Locations in with any part of the legal description within a Special Flood Hazard Area
                       (SFHA):
  2.05.06.02.03.02.01. Property Damage (PD) and Time Element (TE) combined - $1,000,000, per Occurrence.

  2.05.06.02.03.03.    As respects Locations with any part of the legal description within a Moderate Flood Hazard Area
                       (MFHA):
  2.05.06.02.03.03.01. Property Damage (PD) and Time Element (TE) combined - $250,000 , for the Location where the
                       direct physical loss or damage occurred, per Location.
  2.05.06.02.03.03.02. The above Flood deductibles are subject to a minimum deductible of $250,000, per Location.

  2.05.06.02.04.       Named Storm
                       The following deductibles apply to loss or damage caused by or resulting from Named Storm. The
                       Named Storm deductible will apply regardless of any other deductibles that may also apply.
  2.05.06.02.04.01.    $100,000 combined Property Damage (PD) and Time Element (TE)
                       per Occurrence except as follows:
  2.05.06.02.04.02.    As respects Locations in Zone 1:
  2.05.06.02.04.02.01. Property Damage (PD) - 5% of the value per the most current Statement of values on file with the
                       company as of the date of loss, for the Location where the direct physical loss or damage occurred,
                       per Location.
  2.05.06.02.04.02.02. Time Element (TE) - 5% of the full 12 months Gross Earnings or Gross Profit values that would
                       have been earned following the Occurrence by use of the facilities at the Location where the direct
                       physical loss or damage occurred and all other Locations where Time Element loss ensues, per
                       Location.
                       The value of 2.05.06.02.04.02.01. & 2.05.06.02.04.02.02. combined.
  2.05.06.02.04.02.03. The above Named Storm deductibles are subject to a minimum deductible of $250,000 combined
                       Property Damage (PD) and Time Element (TE) per Occurrence.
  2.05.06.02.04.03.    As respects Locations in Zone 2:
  2.05.06.02.04.03.01. Property Damage (PD) - 2% of the value per the most current Statement of values on file with the
                       company as of the date of loss, for the Location where the direct physical loss or damage occurred,
                       per Location.
  2.05.06.02.04.03.02. Time Element (TE) - 2% of the full 12 months Gross Earnings or Gross Profit values that would
                       have been earned following the Occurrence by use of the facilities at the Location where the direct
                       physical loss or damage occurred and all other Locations where Time Element loss ensues, per
                       Location.
                       The value of 2.05.06.02.04.03.01. & 2.05.06.02.04.03.02. combined.
  2.05.06.02.04.03.03. The above Named Storm deductibles are subject to a minimum deductible of $250,000 combined
                       Property Damage (PD) and Time Element (TE) per Occurrence.

                                                                                                       EDGE-D-101-B (12/10)
                                                                                                                9 D
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 43 of 198 PageID #: 48




  2.05.06.02.05.          Breakdown 0f Equipment Deductible(s)

  2.05.06.02.05.01.       $ 100,000   combined Property Damage (PD) and Time Element (TE)

                          per Occurrence for loss or damage caused by Breakdown;

  2.05.06.02.06.          Water 0r Liquid Damage Deductible(s)
                          The following deductible       applies t0 loss 0r   damage caused by 0r resulting from covered water 0r
                          other liquids not otherwise excluded, but not caused      by ﬂood 0r discharge in response to a ﬁre.

  2.05.06.02.06.01.       $250,000 combined Property Damage (PD) and Time Element (TE)

                          per Occurrence for loss or damage caused by water or liquid damage except as follows:


                          For the Locations    listed   below:

                            5635 Archer St., Chicago, IL
                            411 N Cranberry Rd., Westminister,      MD
                            118 Mary Moore Dr., Pilot Mountain, NC
                            581 Courtland St., Perth Amboy, NJ
                            745 5th Ave., New York, NY
                            5121 Innovation Way, Chambersburg, PA
                            263 Seaboard Lane, Franklin, TN
                            700 Freeman St., Lafayette, TN


  2.05.06.02.07.          Financial Interest 0f the First   Named Insured Deductibles
                          Not Applicable

  2.05.06.02.08.          Other Deductibles

  2.05.06.02.08.01        Transit:    $10,000 Property   Damage (PD)   per Occurrence


                          Personal Property 0f Others: $5,000 per person per Occurrence




  Authorized Representative                                                     Date




  Print   Name   of Authorized Rep.                                             Ofﬁce




                                                                                                               EDGE-D-lOl-B   (12/10)
                                                                                                                         10   D
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 44 of 198 PageID #: 49


SECTION III - PROPERTY DAMAGE
  3.01.         COVERED PROPERTY
                This Policy insures the following property, unless otherwise excluded elsewhere in this Policy, located
                at an Insured Location or within 1,000 feet thereof or as otherwise provided for in this Policy.

  3.01.01.          The Insured's interest in buildings (or structures) including new construction, additions, alterations,
                    and repairs that the Insured owns, occupies, leases or rents.

  3.01.02.          The Insured's interest in Personal Property, including Improvements and Betterments.

  3.01.03.          Property of Others will not extend any Time Element Coverage provided under this Policy to the
                    owner of the property and is limited to property:

  3.01.03.01.           In the Insured's care, custody or control;

  3.01.03.02.           In which the Insured has an insurable interest or obligation;

  3.01.03.03.           For which the Insured is legally liable; or

  3.01.03.04.           For which the Insured has agreed in writing prior to any loss or damage to provide coverage.

  3.01.04.          Personal Property of officers and employees of the Insured.

  3.02.         PROPERTY NOT COVERED
                This Policy does not insure the following property:

  3.02.01.          Money, precious metal in bullion form, notes, or Securities.

  3.02.02.          Watercraft or aircraft, except when unfueled and manufactured by the Insured.

  3.02.03.          Spacecraft, satellites, associated launch vehicles and any property contained therein.

  3.02.04.          Animals, standing timber and growing crops.

  3.02.05.          Bridges and tunnels when not part of a building or structure, dams, dikes, piers, wharfs, docks or
                    bulkheads.

  3.02.06.          Land, water or any other substance in or on land; except this exclusion does not apply to:

  3.02.06.01.           Land Improvements, or

  3.02.06.02.           Water that is contained in any enclosed tank, piping system or any other processing
                        equipment.

  3.02.07.          Land Improvements at a golf course.

  3.02.08.          Mines, mineshafts, caverns and any property contained therein.

  3.02.09.          Vehicles of officers and employees of the Insured or vehicles otherwise insured for physical loss or
                    damage.




                                                                                                         EDGE-101-B (12/10)
                                                                                                               Page 1 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 45 of 198 PageID #: 50


  3.02.10.          Transmission and distribution lines situated beyond 1,000 feet of the Insured Location.

  3.02.11.          Property in transit, except as otherwise provided by the Transit Coverage of this Policy.

  3.02.12.          Contraband or property in the course of illegal transit or trade.

  3.02.13.          Property more specifically insured, except for any excess beyond such more specific insurance
                    limit.

  3.02.14.          Property sold by the Insured under conditional sale, trust agreement, installment plan or other
                    deferred payment plan after delivery to customers except as provided by the Deferred Payments
                    Coverage of this Policy.

  3.02.15.          Electronic Data, Programs and Software, except when they are Stock in Process, Finished
                    Stock, Raw Materials, supplies or Merchandise or as otherwise provided by the Computer
                    Systems Damage Coverage or Valuable Papers and Records Coverage of this Policy.

  3.03.         EXCLUSIONS
                The following exclusions apply unless specifically stated elsewhere in this Policy:

  3.03.01.          This Policy excludes the following unless it results from direct physical loss or damage not
                    excluded by this Policy.

  3.03.01.01.           Contamination, and any cost due to Contamination including the inability to use or occupy
                        property or any cost of making property safe or suitable for use or occupancy, except as
                        provided by the Radioactive Contamination Coverage of this Policy.

  3.03.01.02.           Changes in size, color, flavor, texture or finish.

  3.03.01.03.           Loss or damage arising from the enforcement of any law, ordinance, regulation or rule
                        regulating or restricting the construction, installation, repair, replacement, improvement,
                        modification, demolition, occupancy, operation or other use, or removal including debris
                        removal of any property.

  3.03.02.          This Policy excludes:

  3.03.02.01.           Loss or damage arising from delay, loss of market, or loss of use.

  3.03.02.02.           Indirect or remote loss or damage.

  3.03.02.03.           Loss or damage arising from the interference by strikers or other persons with rebuilding,
                        repairing or replacing property or with the resumption or continuation of the Insured's
                        business.

  3.03.02.04.           Unexplained disappearance; mysterious disappearance; or shortage disclosed on taking
                        inventory when the factual existence of such shortage is solely dependant on inventory
                        records.

  3.03.02.05.           Loss or damage resulting from the Insured's suspension of business activities, except to the
                        extent provided by this Policy.

  3.03.02.06.           Any applicable Special Coverage, Described Cause of Loss, or portion of coverage if a Limit
                        of Liability is identified as NCP in Section II-Declarations.




                                                                                                       EDGE-101-B (12/10)
                                                                                                             Page 2 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 46 of 198 PageID #: 51


  3.03.03.         This Policy excludes direct physical loss or damage directly or indirectly caused by or resulting
                   from any of the following regardless of any other cause or event, whether or not insured under this
                   Policy, contributing concurrently or in any other sequence to the loss:

  3.03.03.01.          Nuclear reaction or radiation, any by-product of nuclear reaction, any radiological material or
                       radioactive contamination however caused; but if direct physical loss of or damage to Covered
                       Property by fire or sprinkler leakage results, the Company will pay for the loss or damage
                       caused by the fire or sprinkler leakage.

  3.03.03.02.          War, invasion, act of foreign enemy, hostilities or warlike operations (whether war be declared
                       or not), civil war, rebellion, revolution, insurrection, civil commotion assuming the
                       proportions of or amounting to an uprising, military or usurped power, nationalization,
                       confiscation, requisition, seizure or destruction by the government or any public authority,
                       including action in hindering, combating or defending against any of these. However,
                       destruction by order of governmental or public authority to prevent spread of fire is covered.

  3.03.03.03.          Any weapon of war or of mass destruction employing biological or chemical warfare, atomic
                       fission, atomic fusion, radioactive force or radioactive material, whether in time of peace or
                       war regardless of who commits the act.

  3.03.03.04.          Dishonest, fraudulent or criminal acts by the Insured or any of the Insured's associates,
                       proprietors, partners, officers, employees, directors, trustees or authorized representatives.

                       This exclusion does not apply to acts of direct physical loss or damage resulting from a
                       Covered Cause of Loss intentionally caused by any individual specified above and done
                       without the knowledge of the Insured. In no event does this Policy cover loss caused by theft
                       by any individual above.

  3.03.03.05.          Lack of the following services when caused by an event off the Insured Location (except as
                       provided in Off Premises Service Interruption Property Damage and Time Element Coverage
                       of this Policy). However, if the lack of any of the following services results in a Covered
                       Cause of Loss, this exclusion does not apply to the loss or damage caused by the Covered
                       Cause of Loss.

  3.03.03.05.01.           Incoming electricity, fuel, water, gas, steam, refrigerant;

  3.03.03.05.02.           Outgoing sewage; or

  3.03.03.05.03.           Incoming or outgoing voice, data or video.

  3.03.04.         This Policy excludes the following but any resulting physical damage not otherwise excluded is
                   insured:

  3.03.04.01.          Faulty, inadequate or defective design, specifications, workmanship, construction or materials
                       used.

  3.03.04.02.          Loss or damage to stock or material attributable to manufacturing or processing operations
                       while such stock or material is being processed, manufactured, tested or otherwise worked on.

  3.03.04.03.          Corrosion, depletion, deterioration, erosion, inherent vice, latent defect, rust, wear and tear.

  3.03.04.04.          Changes of temperature (except to machinery or equipment) or changes in relative humidity,
                       all whether atmospheric or not.




                                                                                                         EDGE-101-B (12/10)
                                                                                                               Page 3 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 47 of 198 PageID #: 52


  3.03.04.05.             Settling, cracking, shrinking, bulging or expansion of: foundations (including any pedestal,
                          pad, platform or other property supporting machinery), floors, pavements, walls, ceilings or
                          roofs.

  3.03.04.06.             Insects, animals or vermin damage.

  3.03.04.07.             Cumulative effects of smog, smoke, vapor, liquid and dust.

  3.03.05.            Exclusions Applicable to Specific Jurisdictions:

  3.03.05.01.             All Locations outside of the USA, its territories, possessions and missions, and the
                          Commonwealth of Puerto Rico:

  3.03.05.01.01.              This Policy excludes loss or damage that is covered under any government or national
                              program, pool or scheme. This policy shall apply as excess of any amounts recoverable
                              under such programs, pools or schemes, subject to the Policy provisions, including
                              applicable exclusions, deductibles and limits, all as shown in this section and elsewhere in
                              this Policy.

  3.03.05.01.02.              This Policy excludes physical loss or damage directly or indirectly caused by or resulting
                              from any Terrorist Activity regardless of any other cause or event, whether or not
                              insured under this Policy, contributing concurrently or in any other sequence to the loss.

  3.03.05.02.             The Republic of South Africa, Transkei, Ciskei Bophuthatswana, Venda and South West
                          Africa (Namibia):

  3.03.05.02.01.              This Policy excludes physical loss or damage directly or indirectly caused by or resulting
                              from any of the following regardless of any other cause or event, whether or not insured
                              under this Policy, contributing concurrently or in any other sequence to the loss:

  3.03.05.02.01.01.                Civil commotion, labor disturbances, riot, strike, lockout, or public disorder or any
                                   act or activity which is calculated or directed to bring about any of the aforegoing.

  3.03.05.02.01.02.                War, invasion, act of foreign enemy, hostilities or warlike operations (whether war be
                                   declared or not), or civil war.

  3.03.05.02.01.03.                Mutiny, military rising, military or usurped power, martial law, or state of siege or
                                   any other event or cause which results in the proclamation or maintenance of martial
                                   law or state of siege.

  3.03.05.02.01.04.                Insurrection, rebellion or revolution.

  3.03.05.02.01.05.                Any act (whether on behalf of any organization, body or person or group of person(s)
                                   calculated or directed to overthrow or influence any state or government or any
                                   provincial, local or tribal authority by force or by means of fear, terrorism or
                                   violence.

  3.03.05.02.01.06.                Any act which is calculated or directed to bring about loss or damage in order to
                                   further any political aim, objective or cause, or to bring about any social or economic
                                   change in protest against any state or government or any provincial, local or tribal
                                   authority, or for the purpose of inspiring fear in the public or any section thereof.

  3.03.05.02.01.07.                Any attempt to perform any act referred to in 3.03.05.02.01.05. or 3.03.05.02.01.06.

  3.03.05.02.01.08.                The act of any lawfully established authority in controlling, preventing, suppressing
                                   or in any other way dealing with any occurrence referred to in 3.03.05.02.01.




                                                                                                        EDGE-101-B (12/10)
                                                                                                              Page 4 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 48 of 198 PageID #: 53


  3.03.05.02.02.       If the Company alleges that by 3.03.05.02.01. loss or damage is not covered by this
                       Policy, the burden of proving the contrary shall rest on the Insured.

  3.03.05.02.03.       Any Occurrence for which a fund has been established in terms of the War Damage
                       Insurance and Compensation Act 1976 (No.85 of 1976) or any similar Act operative in
                       any of the territories to which this Policy applies.




                                                                                          EDGE-101-B (12/10)
                                                                                                Page 5 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 49 of 198 PageID #: 54


SECTION IV - TIME ELEMENT
  4.01.         LOSS INSURED
  4.01.01.        The Company will pay for the actual Time Element loss the Insured sustains, as provided in the
                  Time Element Coverages, during the Period of Liability. The Time Element loss must result from
                  the necessary Suspension of the Insured's business activities at an Insured Location. The
                  Suspension must be due to direct physical loss of or damage to Property (of the type insurable
                  under this Policy other than Finished Stock) caused by a Covered Cause of Loss at the Location,
                  or as provided in Off Premises Storage for Property Under Construction Coverages.

                  The Company will also pay for the actual Time Element loss sustained by the Insured, during the
                  Period of Liability at other Insured Locations. The Time Element loss must result from the
                  necessary Suspension of the Insured's business activities at the other Insured Locations. Such
                  other Location must depend on the continuation of business activities at the Location that
                  sustained direct physical loss or damage caused by a Covered Cause of Loss.

  4.01.02.        There is recovery only to the extent that the Insured is:

  4.01.02.01.         unable to make up lost production within a reasonable period of time not limited to the period
                      during which production is Suspended;

  4.01.02.02.         unable to continue such operations or services during the Period of Liability; and

  4.01.02.03.         able to demonstrate a loss of revenue for the operations, services or production Suspended.

  4.01.03.        The Company insures Time Element loss only to the extent it cannot be reduced by:

  4.01.03.01.         The Insured resuming business activities in whole or part;

  4.01.03.02.         Using damaged or undamaged property (including Raw Stock, Stock in Process or Finished
                      Stock) at the Insured Location or elsewhere;

  4.01.03.03.         Using the services or property of others;

  4.01.03.04.         Working extra time or overtime; or

  4.01.03.05.         The use of other Locations not covered under this Policy.

  4.01.03.06.         Any amount recovered under property damage coverage at selling price for loss or damage to
                      Merchandise.

  4.01.04.        The Company will include in any calculation the combined operating results of all Insured
                  Locations in determining the Time Element loss.

  4.01.05.        In determining the Time Element loss, the Company will evaluate the experience of the business
                  before and after the loss or damage and the probable experience had no direct physical loss or
                  damage occurred at an Insured Location during the Period of Liability.

  4.02.         TIME ELEMENT COVERAGES
  4.02.01.        GROSS EARNINGS-
  4.02.01.01.         Gross Earnings loss is the actual loss sustained by the Insured during the Period of Liability.




                                                                                                     EDGE-101-B (12/10)
                                                                                                           Page 6 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 50 of 198 PageID #: 55


  4.02.01.02.         Gross Earnings value is determined as follows:

  4.02.01.02.01.                  The sum of:

  4.02.01.02.01.01.                    Total net sales value of production;

  4.02.01.02.01.02.                    Total net sales of Merchandise;

  4.02.01.02.01.03.                    The rental income; and

  4.02.01.02.01.04.                    Other income derived from the Insured's business activities.

  4.02.01.02.02.                  Less the cost of the following:

  4.02.01.02.02.01.                    Raw Stock from which production is derived;

  4.02.01.02.02.02.                    Supplies consisting of materials consumed directly in conversion of Raw Stock into
                                       Finished Stock or in supplying the service(s) sold by the Insured;

  4.02.01.02.02.03.                    Merchandise sold, including related packaging materials; and

  4.02.01.02.02.04.                    Service(s) purchased from outsiders (not Insured's employees) for resale, which do
                                       not continue under contract.

  4.02.01.02.03.                  Gross Earnings loss is determined as follows:

                                  Gross Earnings value that would have been earned during the Period of Liability, less
                                  charges and expenses that do not necessarily continue during the Period of Liability.

                                  Consideration shall be given to the continuation of normal charges and expenses,
                                  including Ordinary Payroll for the number of consecutive days as stated in the
                                  Declarations but not to exceed the limit shown for Ordinary Payroll, to the extent
                                  necessary to resume the Insured's business activities with the same quality of service that
                                  existed immediately preceding the loss.

  4.02.01.02.04.                  This Policy will also pay the reasonable and necessary expenses incurred (except the cost
                                  to extinguish a fire) by the Insured to reduce the amount of Gross Earnings loss during
                                  the Period of Liability. This Policy will pay for such expenses to the extent that they do
                                  not exceed the amount of Gross Earnings loss that otherwise would have been payable.
                                  This provision will not pay for the cost of permanent repair or replacement of property
                                  that has suffered direct physical loss or damage.

  4.02.01.02.05.                  This Policy will also pay the increased tax liability incurred by the Insured due to the
                                  profit portion of a Gross Earnings loss payment being greater than the tax liability
                                  incurred on the profits that would have been earned had no loss occurred.

  4.02.02.                EXTENDED PERIOD OF LIABILITY
                          Upon the termination of the coverage for Gross Earnings loss under 4.02.01.01. this Policy will
                          continue to pay the actual Gross Earnings loss sustained by the Insured until the earlier of:

  4.02.02.01.                 The date the Insured could restore its business with due diligence, to the condition that would
                              have existed had no direct physical loss or damage occurred to the Insured's Covered Property;
                              or

  4.02.02.02.                 The number of consecutive days as stated in the Declarations




                                                                                                            EDGE-101-B (12/10)
                                                                                                                  Page 7 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 51 of 198 PageID #: 56


  4.02.02.03.          Exclusion 4.02.06.01.02.01. is deleted during the Extended Period of Liability and is
                       replaced with:

                       4.02.06.01.02.01.     A reduction in sales after the Extended Period of Liability ends due
                                             to suspension, cancellation or lapse of any lease, contract, license or
                                             orders.

  4.02.03.         EXTRA EXPENSE
                   The Company will pay for the reasonable and necessary Extra Expenses incurred by the Insured,
                   during the Period of Liability, to resume and continue as nearly as practicable the Insured's normal
                   business activities that otherwise would be necessarily suspended, due to direct physical loss of or
                   damage caused by a Covered Cause of Loss to Property of the type insurable under this policy at
                   a Location.

                   The Company will reduce the amount payable as Extra Expense by the fair market value remaining
                   at the end of the Period of Liability for property obtained in connection with the above.

                   Extra Expenses mean that amount spent to continue the Insured's business activities over and above
                   the expenses the Insured would have normally incurred had there been no direct physical loss of or
                   damage caused by a Covered Cause of Loss to Property of the type insurable under this policy at
                   a Location. Extra Expense does not include any Gross Earnings loss or Gross Profit loss, the cost
                   of permanent repair or replacement of property that has suffered direct physical loss or damage, or
                   expenses otherwise payable elsewhere in the Policy.

  4.02.04.         LEASEHOLD INTEREST
                   The Company will pay for the actual Leasehold Interest loss incurred by the Insured (as lessee)
                   resulting from direct physical loss of or damage caused by a Covered Cause of Loss to a building
                   (or structure) which is leased and not owned by the Insured, as follows:

  4.02.04.01.              If the building (or structure) becomes wholly untenantable or unusable and the lease
                           agreement requires continuation of the rent, the Company will pay the Insured the present
                           value of the actual rent payable for the unexpired term of the lease, not including any
                           options;

  4.02.04.02.              If the building (or structure) becomes partially untenantable or unusable and the lease
                           agreement requires continuation of the rent, the Company will pay the Insured for the
                           present value of the proportionate amount of the actual rent payable for the unexpired
                           term of the lease, not including any options; or

  4.02.04.03.              If the lease is cancelled by the lessor pursuant to the terms of the lease agreement or by
                           operation of law, this Policy will pay the Insured for their Lease Interest for the first
                           three (3) months following the loss or damage and for their Net Lease Interest for the
                           remaining unexpired term of the lease.

  4.02.04.04.              The Insured must use any suitable property or service owned, controlled, or obtainable
                           from any source to reduce the loss.

  4.02.04.05.              In addition to the exclusions elsewhere in this Policy, the Leasehold Interest Coverage
                           excludes:

  4.02.04.05.01.           Any increase in the Leasehold Interest loss resulting from the suspension, lapse or
                           cancellation of any lease;

  4.02.04.05.02.           Any loss from the Insured exercising an option to cancel the lease; or




                                                                                                       EDGE-101-B (12/10)
                                                                                                             Page 8 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 52 of 198 PageID #: 57


  4.02.04.05.03.           Any loss from an act or omission by the Insured that constitutes default under the lease.

  4.02.05.         GROSS PROFIT
                   Gross Profit applies to Insured Locations outside of the USA, its territories and possessions and
                   the Commonwealth of Puerto Rico.

  4.02.05.01.          Gross Profit loss is determined as follows:

                       [{Standard Turnover} minus {Turnover during the Period of Liability}] multiplied by [
                       Rate of Gross Profit] plus:

  4.02.05.01.01.           The expenses, (except the cost to extinguish a fire), that the Insured incurs during the
                           Period of Liability for the sole purpose of minimizing any reduction in Turnover. These
                           expenses are not to exceed the amount produced by multiplying the Rate of Gross Profit
                           by the amount of any reduction in Turnover avoided as a result of such expenses; minus

  4.02.05.01.02.           The sum of all expenses, payable out of Gross Profit, which cease or are reduced during
                           the Period of Liability; minus

  4.02.05.01.03.           Wages that continue in excess, of the number of consecutive days as stated in the
                           Declarations or the limit shown, for Wages.

  4.02.05.02.          If during the Period of Liability property is sold or services rendered elsewhere than at the
                       Insured Location for the benefit of the Insured's business activities either by the Insured or by
                       others on the Insured's behalf, the money paid or payable in respect of such sales or services
                       shall be brought into account in arriving at the Turnover during the Period of Liability.

  4.02.05.03.          Adjustments will be made if any shortage in Turnover due to the direct physical loss or
                       damage is postponed by reason of the Turnover being temporarily maintained from
                       accumulated stocks of finished goods in warehouses and/or depots.

  4.02.05.04.          Adjustments will be made to Rate of Gross Profit and Standard Turnover as necessary to
                       provide for: the trend, variations in, or special circumstances affecting the Insured's business
                       activities either before or after the physical loss or damage, or which would have affected the
                       Insured's business activities had the physical loss or damage not occurred. Adjusted figures
                       shall represent as nearly as may be reasonably practicable the results which but for the
                       physical loss or damage would have been obtained during the Period of Liability.

  4.02.05.05.          This Policy will also pay the increased tax liability incurred by the Insured due to the profit
                       portion of a Gross Profit loss payment being greater than the tax liability of the profits that
                       would have been incurred had no loss occurred.

  4.02.05.06.          Exclusion 4.02.06.01.02.01. is deleted for Gross Profit loss and is replaced with:

                       4.02.06.01.02.01.     A reduction in sales after the Period of Liability ends due to
                                             suspension, cancellation or lapse of any lease, contract, license or
                                             orders.

  4.02.06.         EXCLUSIONS
                   In addition to the exclusions elsewhere in this Policy, the following exclusions apply to Time
                   Element Coverage;

  4.02.06.01.          This Policy does not insure against:




                                                                                                       EDGE-101-B (12/10)
                                                                                                             Page 9 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 53 of 198 PageID #: 58


  4.02.06.01.01.                Any loss during any idle period that would have been experienced had the Suspension of
                                business activities not occurred. This includes, but is not limited to, when production,
                                operation, services, delivery or receipt of goods or services or any other business activities
                                would have ceased, or would not have taken place or would have been prevented due to:

  4.02.06.01.01.01.                 Planned or rescheduled shutdown;

  4.02.06.01.01.02.                 Strikes or other work stoppage; or

  4.02.06.01.01.03.                 Any reason other than physical loss or damage insured by this Policy.

  4.02.06.01.02.                Any increase in Time Element loss due to:

  4.02.06.01.02.01.                 Suspension, cancellation or lapse of any lease, contract, license or orders;

  4.02.06.01.02.02.                 Fines or damages for breach of contract or for late or non-completion of orders;

  4.02.06.01.02.03.                 Penalties of any nature; or

  4.02.06.01.02.04.                 Any other consequential or remote factors.

  4.02.06.01.03.                Any loss resulting from loss or damage to Finished Stock, nor the time required for their
                                reproduction.

  4.02.06.01.04.                Any Time Element loss due to physical loss or damage not insured by this Policy on or
                                off of the Insured Location.

                                However, in the event that a Suspension is due to a Covered Cause of Loss and during
                                such Suspension a loss that is otherwise excluded occurs, the Company will pay for the
                                Time Element loss which is directly caused by the Covered Cause of Loss to Covered
                                Property under this Policy.

  4.02.06.01.05.                Any Time Element loss resulting from damage to Property of Others; however this
                                exclusion does not apply to Time Element loss suffered by the Insured as a direct result of
                                the damage to Property of Others.

  4.03.               PERIOD OF LIABILITY
  4.03.01.              The Period of Liability applying to all Time Element Coverages, except Gross Profit and
                        Leasehold Interest, and as shown below or if otherwise provided under any Special Coverage, and
                        subject to any Time Limit provided in 2.03.09., is as follows:

  4.03.01.01.               For building and equipment: The period starting from the time of physical loss or damage of
                            the type insured against and ending when with due diligence and dispatch the building and
                            equipment could be repaired or replaced, and made ready for operations under the same or
                            equivalent physical and operating conditions that existed prior to the damage. The expiration
                            of this Policy will not limit the Period of Liability.

   4.03.01.02.              For building and equipment under construction: The equivalent of the above period of time
                            will be applied to the level of business that reasonably would have been achieved after
                            construction and startup would have been completed had there been no direct physical loss or
                            damage. Due consideration will be given to the actual experience of the business after
                            completion of the construction and startup.




                                                                                                            EDGE-101-B (12/10)
                                                                                                                  Page 10 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 54 of 198 PageID #: 59


  4.03.01.03.        For Stock in Process and Merchandise: The period of time required with the exercise of due
                     diligence and dispatch to restore Stock in Process to the same state of manufacture in which it
                     stood at the inception of the interruption of production or suspension of business operations or
                     services and to replace physically damaged Merchandise.

  4.03.01.04.        For Raw Materials and supplies: The period of time of actual interruption of production or
                     suspension of operations or services resulting from the inability to get suitable Raw Materials
                     and supplies to replace Raw Materials and supplies damaged, but limited to that period for
                     which the damaged Raw Materials and supplies would have supplied operating needs.

  4.03.02.       The Period of Liability applying to Gross Profit is as follows:

  4.03.02.01.        The period starting from the time of direct physical loss or damage of the type insured against
                     and ending not later than the period of time shown in 2.03.09., during which period the results
                     of the business shall be directly affected by such direct physical loss or damage. The
                     expiration of this Policy will not limit the Period of Liability.

  4.03.02.02.        For property under construction: The period starting on the date that production, business
                     operation or service would have commenced if physical damage of the type insured against
                     had not happened and ending not later than the period of time shown in 2.03.09., during which
                     period the results of the business shall be directly affected by such damage. The expiration of
                     this Policy will not limit the Period of Liability.

                     The Rate of Gross Profit and Standard Turnover will be based on the experience of the
                     business after construction is completed and the probable experience during the Period of
                     Liability.

  4.03.03.       The Period of Liability applying to all Time Element Coverage, except Gross Profit and Leasehold
                 Interest, or if otherwise provided under any Special Coverage, and subject to any Time Limit
                 provided in 2.03.09., does not include any additional time due to the Insured's inability to resume
                 operations for any reason, including but not limited to:

  4.03.03.01.        Making changes to equipment;

  4.03.03.02.        Making changes to the buildings or structures except as provided in the Increased Costs of
                     Construction Coverage of the Special Coverages section; or

  4.03.03.03.        Re-staffing or retraining employees.




                                                                                                   EDGE-101-B (12/10)
                                                                                                         Page 11 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 55 of 198 PageID #: 60


SECTION V - SPECIAL COVERAGES & DESCRIBED CAUSES OF LOSS
  5.01.         OPERATION OF SPECIAL COVERAGES & DESCRIBED CAUSES
                OF LOSS:
  5.01.01.        Special Coverages & Described Causes of Loss are subject to the applicable Limit of Liability
                  and are included within and will not increase the Policy Limit.

  5.01.02.        Special Coverages & Described Causes of Loss are subject to the Policy provisions, including
                  applicable exclusions and deductibles, all as shown in this section and elsewhere in this Policy,
                  whether or not a Limit of Liability is shown.

  5.01.03.        If coverage is afforded under any Special Coverage or Described Cause of Loss, the applicable
                  Limit of Liability for that Special Coverage or Described Cause of Loss is the most the Company
                  will pay for all the loss or damage described therein even if coverage would otherwise be available
                  under any other part of this Policy.

  5.01.04.        If no Limit of Liability is shown in this Policy, the Limit of Liability for that Special Coverage or
                  Described Cause of Loss is part of the Policy Limit.

  5.01.05.        If NCP is shown for any Special Coverage or Described Cause of Loss in this Policy, then no
                  coverage is provided for that Special Coverage or Described Cause of Loss.

  5.01.06.        If two or more Limits of Liability apply to a claim for loss or damage, or some part thereof, the
                  lesser applicable Limit of Liability shall apply to the claim, or to the part thereof.

  5.01.07.        The Company will pay no more in any one (1) Occurrence than our proportionate share of any
                  applicable Limit of Liability regardless of the number of Locations affected by such Occurrence
                  and regardless of whether additional or greater limits would otherwise be available under any other
                  part of this Policy.

  5.01.08.        Any Annual Aggregate limit is the most the Company will pay in the Policy Year regardless of
                  the number of Occurrences.

  5.01.09.        In the event of loss or damage involving any one or more of the following Special Coverage or
                  Described Causes of Loss, the Company will pay no more for the total of all such coverage
                  combined than our proportionate share of the Policy Limit.

  5.02.         DESCRIPTION OF SPECIAL COVERAGES
  5.02.01.        ACCOUNTS RECEIVABLE
  .               The Company will pay for the actual loss sustained resulting from direct physical loss of or
                  damage caused by a Covered Cause of Loss to the Insured's accounts receivable records as
                  respects the following:

  5.02.01.01.         All sums due the Insured from customers, provided the Insured is unable to collect these sums
                      as a result of direct physical loss or damage to accounts receivable records;

  5.02.01.02.         Interest charges on any loan obtained by the Insured to offset impaired collections resulting
                      from direct physical loss of or damage to accounts receivable records but only for such period
                      of time reasonable and necessary for the Insured to resume normal collections;




                                                                                                     EDGE-101-B (12/10)
                                                                                                           Page 12 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 56 of 198 PageID #: 61


  5.02.01.03.          Necessary collection expense in excess of normal collection cost due to direct physical loss of
                       or damage to accounts receivable records; and

  5.02.01.04.          Other expenses, when reasonably incurred by the Insured in re-establishing accounts
                       receivable records following direct physical loss of or damage to accounts receivable records.

  5.02.01.05.          For the purpose of this insurance, credit card charge records shall be deemed to represent sums
                       due the Insured from customers, until the charge records are delivered to the credit card
                       company.

  5.02.01.06.          When there is proof that direct physical loss of accounts receivable records has occurred and
                       the Insured cannot accurately establish the total amount of accounts receivable outstanding as
                       of the date of loss, the amount payable shall be computed as follows:

  5.02.01.06.01.           The monthly average of accounts receivable during the last available twelve (12) months;
                           the reasonable and necessary collection expenses in excess of normal collection costs due
                           to direct physical loss of or damage to accounts receivable records; and the reasonable
                           and necessary expenses incurred in reestablishing accounts receivable records following
                           direct physical loss or damage, shall be adjusted in accordance with the percentage
                           increase or decrease in the twelve (12) months average of monthly gross revenues which
                           may have occurred in the interim.

  5.02.01.06.02.           The monthly amount of accounts receivable as established in 5.02.01.06.01.above shall be
                           further adjusted in accordance with any demonstrable variance from the average for the
                           particular month in which the loss occurred. Consideration will also be given to the
                           normal fluctuations in the amount of accounts receivable within the fiscal month
                           involved.

  5.02.01.06.03.           The Company shall deduct from the total amounts of account receivable, the amount of
                           accounts evidenced by records not lost or damaged, or otherwise established or collected
                           by the Insured, and an amount to allow for probable bad debts which the Insured normally
                           would have been unable to collect and for the normal collection costs incurred due to
                           accounts receivable.

  5.02.01.07.          The following additional exclusion applies:

                       This Coverage does not insure against shortage resulting from bookkeeping, accounting,
                       billing errors or omissions, alteration, falsification, manipulation, concealment, destruction or
                       disposal of accounts receivable records committed to conceal the wrongful giving, taking,
                       obtaining or withholding of money, securities or other property; but only to the extent of such
                       wrongful giving, taking, obtaining or withholding.

  5.02.02.         AMMONIA CONTAMINATION
                   In the event of direct physical loss of or damage to Covered Property caused by a Breakdown
                   of Covered Equipment at a Scheduled Location, the Company will pay for resulting
                   Ammonia Contamination.

  5.02.03.         CIVIL OR MILITARY AUTHORITY
                   The Company will pay for the actual Time Element loss sustained by the Insured, as provided by
                   this Policy, resulting from the necessary Suspension of the Insured's business activities at an
                   Insured Location if the Suspension is caused by order of civil or military authority that prohibits
                   access to the Location. That order must result from a civil authority's response to direct physical
                   loss of or damage caused by a Covered Cause of Loss to property not owned, occupied, leased or




                                                                                                      EDGE-101-B (12/10)
                                                                                                            Page 13 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 57 of 198 PageID #: 62


                   rented by the Insured or insured under this Policy and located within the distance of the Insured's
                   Location as stated in the Declarations. The Company will pay for the actual Time Element loss
                   sustained, subject to the deductible provisions that would have applied had the physical loss or
                   damage occurred at the Insured Location, during the time the order remains in effect, but not to
                   exceed the number of consecutive days following such order as stated in the Declarations up to the
                   limit applying to this Coverage.

  5.02.04.         COMPUTER SYSTEMS DAMAGE
                   The Company will pay for direct physical loss of or damage to the Insured's Electronic Data,
                   Programs, Software and the actual Time Element loss sustained, as provided by this Policy,
                   during the Period of Interruption directly resulting from mysterious disappearance of code, any
                   failure, malfunction, deficiency, deletion, fault, Computer Virus or corruption to the Insured's
                   Electronic Data, Programs, Software at an Insured Location. The Company will also pay for
                   such loss or damage that may arise out of or result from any authorized or unauthorized access in,
                   of, or to any computer, communication system, file server, networking equipment, computer
                   system, computer hardware, data processing equipment, computer memory, microchip,
                   microprocessor, integrated circuit or similar device.

                   This Coverage will only apply when the Period of Interruption exceeds the time shown as
                   Qualifying Period in the Qualifying Period clause of the Declarations section. If the Qualifying
                   Period is exceeded, then this Policy will pay for the amount of loss in excess of the Policy
                   Deductible, but not more than the limit applying to this Coverage.
  5.02.04.01.          The following additional exclusions apply:

  5.02.04.01.01.           The Company will not pay for any loss or damage to Electronic Data, Programs or
                           Software when they are Raw Stock, Stock in Process, Finished Stock manufactured
                           by the Insured, and supplies or other Merchandise.

  5.02.04.01.02.           Errors or omissions in processing or copying, except when direct physical loss or
                           damage caused by a Covered Cause of Loss results. Then only that resulting damage
                           is covered.

  5.02.04.01.03.           Loss or damage to Electronic Data, Programs or Software from errors or omissions in
                           programming or machine instructions.

  5.02.05.         CONTINGENT TIME ELEMENT
                   This Policy covers the actual Time Element loss as provided by the Policy, sustained by the
                   Insured during the Period of Liability directly resulting from the necessary Suspension of the
                   Insured's business activities at an Insured Location if the Suspension results from direct physical
                   loss of or damage caused by a Covered Cause of Loss to Property (of the type insurable under
                   this Policy) at Direct Dependent Time Element Locations, Indirect Dependent Time Element
                   Locations, and Attraction Properties located worldwide, except for in the following:

                   Afghanistan, Albania, Algeria, Angola, Armenia, Azerbaijan, Belarus, Benin, Botswana, Burkina -
                   Faso, Burundi, Cameroon, Cape Verde, Central African Republic, Chad, Comoros, Republic of
                   Congo, Democratic Republic of the Congo, Cuba, Djibouti, Equatorial Guinea, Eritrea, Ethiopia,
                   Gabon, Gambia, Ghana, Guinea, Guinea-Bissau, Georgia, Haiti, Iran, Iraq, Ivory Coast,
                   Kazakhstan, Kampuchea (Cambodia), Kenya, Kyrgyzia, Laos, Lebanon, Lesotho, Liberia, Lybia,
                   Macedonia, Madagascar, Malawi, Mali, Mauritania, Mayotte, Mongolia, Montenegro,
                   Mozambique, Myanmar (Burma), Namibia, Niger, Nigeria, North Korea, Pakistan, Palestine,
                   Reunion, Rwanda, Sao Tomé and Principé, Senegal, Serbia, Sierra Leone, Somalia, Sri Lanka,




                                                                                                     EDGE-101-B (12/10)
                                                                                                           Page 14 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 58 of 198 PageID #: 63


                   Sudan, Swaziland, Syria, Tajikistan, Tanzania, Tibet, Togo, Turkmenistan, Uganda, Uzbekistan,
                   Western Sahara, Yemen, Zambia, Zimbabwe; or

                   Any other country where prohibited by United States law or where trade relations are unlawful as
                   determined by the Government of the United States of America or its agencies.

  5.02.05.01.          As respects Contingent Time Element:

  5.02.05.01.01.           The Insured will influence and cooperate with the Direct Dependent Time Element
                           Locations, Indirect Dependent Time Element Locations, and Attraction Properties in
                           every way and take any reasonable and necessary action, including the use of other
                           machinery, supplies or locations, to mitigate the loss payable hereunder.

  5.02.05.01.02.           In determining the indemnity payable hereunder, the Company will consider the amount
                           of income derived before the date of physical loss or damage and the probable amount of
                           income after the date of loss or damage.

  5.02.05.01.03.           4.02.06.01.03. does not apply.

  5.02.05.02.          As respects Indirect Dependent Time Element Locations and Attraction Properties any
                       Time Element loss resulting from physical loss or damage caused by or resulting from
                       Earthquake, Flood, or Named Storm regardless of any other cause or event, whether or not
                       insured under this Policy, contributing concurrently or in any other sequence to the loss is
                       excluded.

  5.02.06.         DEBRIS REMOVAL
                   This Policy covers the reasonable and necessary costs incurred to demolish and remove debris of
                   property from an Insured Location that remains following direct physical loss or damage resulting
                   from a Covered Cause of Loss. This includes the cost to demolish the physically undamaged
                   portion of such property insured due to the enforcement of any law or ordinance regulating the
                   demolition, construction, repair, replacement or use of buildings or structures at an Insured
                   Location.

  5.02.06.01.          This Coverage does not insure the costs to remove:

  5.02.06.01.01.           Property Not Covered that is Contaminated; or

  5.02.06.01.02.           The Contaminant in or on Property Not Covered, whether or not the Contamination
                           results from direct physical loss or damage caused by a Covered Cause of Loss. This
                           Coverage shall cover the costs of removal of contaminated Covered Property or the
                           Contaminant in or on Covered Property only if the Contamination, due to the actual not
                           suspected presence of Contaminant(s), of the debris resulted from direct physical loss or
                           damage caused by a Covered Cause of Loss.

  5.02.07.         DECONTAMINATION COSTS
                   If Covered Property is Contaminated from direct physical loss of or damage caused by a Covered
                   Cause of Loss to Covered Property and there is in force at the time of the loss any law or
                   ordinance regulating Contamination due to the actual not suspected presence of Contaminant(s),
                   then this Policy covers, as a direct result of enforcement of such law or ordinance, the increased
                   cost of decontamination and/or removal of such Contaminated Covered Property in a manner to
                   satisfy such law or ordinance. This Coverage applies only to that part of Covered Property so
                   Contaminated due to the actual not suspected presence of Contaminant(s) as a result of direct
                   physical loss or damage. The Company is not liable for the costs required for removing
                   Contaminated uninsured property nor




                                                                                                    EDGE-101-B (12/10)
                                                                                                          Page 15 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 59 of 198 PageID #: 64


                   the Contaminant therein or thereon, whether or not the Contamination results from a Covered
                   Cause of Loss.

  5.02.08.         DEFERRED PAYMENTS
                   This Policy will pay for direct physical loss of or damage caused by a Covered Cause of Loss, to
                   Personal Property (of the type insurable under this Policy). Such property must be sold by the
                   Insured under a conditional sale, trust agreement, or installment or deferred payment plan. Such
                   property must have been delivered to the buyer. Coverage is limited to the unpaid balance for
                   such property.

                   In the event of loss to property sold under deferred payment plans, the Insured will use all
                   reasonable efforts, including legal action, if necessary, to collect outstanding amounts due or to
                   regain possession of the property.

  5.02.08.01.          Under this Coverage the Policy excludes loss or damage:

  5.02.08.01.01.           Pertaining to products recalled including, but not limited to, the costs to recall, test or to
                           advertise such recall by the Insured;

  5.02.08.01.02.           From theft or conversion by the buyer of the property after the buyer has taken possession
                           of such property;

  5.02.08.01.03.           To the extent the buyer continues payments; or

  5.02.08.01.04.           Not within the covered Territory of this Policy.

  5.02.09.         ERRORS AND OMISSIONS
                   The Company will pay for direct physical loss of or damage caused by a Covered Cause of Loss
                   to property which is not payable under this Policy because of an error or unintentional omission at
                   the time of Policy inception in the description or inclusion of any Location owned, occupied,
                   leased or rented by the Insured to be Covered Property; but only to the extent this Policy would
                   have provided coverage had the error or unintentional omission not been made.

                   The Policy also covers the actual Time Element loss sustained by the Insured, during the Period of
                   Liability resulting from the necessary Suspension of the Insured's business activities at that
                   Location, if the Suspension is caused by direct physical loss of or damage caused by a Covered
                   Cause of Loss to such Property.

                   The Insured must report any error or unintentional omission as soon as possible.

  5.02.09.01.          This Coverage does not apply:

  5.02.09.01.01.           If there is coverage available under Newly Acquired Coverage or Miscellaneous Unnamed
                           Locations Coverage of this Policy; or

  5.02.09.01.02.           For any error or omission in limits or deductibles.

  5.02.10.         EXPEDITING COSTS
                   This Policy covers the reasonable and necessary costs incurred to pay for the temporary repair of
                   direct physical loss of or damage caused by a Covered Cause of Loss to Covered Property and to
                   expedite the permanent repair or replacement of such damaged property.




                                                                                                         EDGE-101-B (12/10)
                                                                                                               Page 16 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 60 of 198 PageID #: 65


                   This Coverage excludes costs recoverable elsewhere in this Policy, or of permanent repair or
                   replacement of damaged property.

  5.02.11.         FINE ARTS
                   The Company will pay for direct physical loss of or damage caused by a Covered Cause of Loss
                   to Fine Arts at an Insured Location.

  5.02.11.01.          This Policy excludes loss or damage to Fine Arts directly or indirectly caused by or resulting
                       from the following regardless of any other cause or event, whether or not insured under this
                       Policy, contributing concurrently or in any other sequence to the loss:

  5.02.11.01.01.           Breakage of bric-a-brac, glassware, marble, porcelain, statuary, and similar fragile
                           property resulting from the article being dropped or knocked over, whether intentional or
                           accidental;

  5.02.11.01.02.           Any repairing, restoring or retouching process; or

  5.02.11.01.03.           Any pre-existing condition.

  5.02.12.         FIRE DEPARTMENT SERVICE CHARGE
                   The Company will pay for the reasonable additional expenses, resulting from costs of fire
                   extinguishing materials expended, incurred by the Insured when the Fire Department is called to
                   save or protect Covered Property from a Covered Cause of Loss at an Insured Location. The Fire
                   Department Service Charges are those assumed by contract or agreement prior to loss or damage or
                   required by local ordinance.

  5.02.13.         IMPOUNDED WATER
                   The Company will pay for the actual Time Element loss as provided by this Policy, sustained by
                   the Insured during the Period of Liability resulting from the necessary Suspension of the Insured's
                   business activities at an Insured Location if the Suspension is caused by the lack of a supply of
                   water from a water supply stored behind dams or in reservoirs on the Insured Location. The water
                   supply must be used as a Raw Material or for generation of power or for other manufacturing
                   purposes. The inadequate supply of water must result from the release of the water from the water
                   supply and be caused by direct physical loss of or damage caused by a Covered Cause of Loss to
                   the dam, reservoir, or connected equipment. The Company will pay for the actual Time Element
                   loss sustained, in excess of the applicable deductible, but not to exceed the number of consecutive
                   days as stated in the Declarations after the damaged dam, reservoir or connected equipment has
                   been repaired or replaced, with the exercise of due diligence and dispatch, up to the limit applying
                   to this Coverage.

  5.02.14.         INCREASED COST OF CONSTRUCTION
  5.02.14.01.          This Policy covers the reasonable and necessary costs incurred, described in 05.02.14.03., to
                       satisfy the minimum requirements of the enforcement of any law or ordinance regulating the
                       demolition, construction, repair, replacement or use of buildings or structures at an Insured
                       Location, provided:

  5.02.14.01.01.           Such law or ordinance is in force on the date of direct physical loss of or damage caused
                           by a Covered Cause of Loss to Covered Property; and

  5.02.14.01.02.           Its enforcement is a direct result of direct physical loss of or damage caused by a Covered
                           Cause of Loss to Covered Property.




                                                                                                     EDGE-101-B (12/10)
                                                                                                           Page 17 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 61 of 198 PageID #: 66


  5.02.14.02.          This Coverage does not cover loss due to any law or ordinance with which the Insured was
                       required to comply before the loss, even when the building was undamaged, and the Insured
                       did not comply.

  5.02.14.03.          This Coverage, as respects the property insured in 5.02.14.01., covers:

  5.02.14.03.01.           The increased cost to repair or rebuild the physically damaged portion of such property
                           with materials and in a manner to satisfy such law or ordinance; and

  5.02.14.03.02.           The increased cost to rebuild physically undamaged property that has been demolished
                           with materials and in a manner to satisfy such law or ordinance, to the extent that such
                           costs result when the demolition of the insured property is required to satisfy such law or
                           ordinance.

  5.02.14.03.03.           This Coverage applies only to the costs described in 5.02.14.03. The portion of the cost to
                           repair, rebuild or replace property with property of like kind and quality is not part of this
                           Coverage and is to be considered direct physical loss of or damage under 1.01.

  5.02.14.04.          This Coverage excludes any costs incurred as a direct or indirect result of enforcement of any
                       laws or ordinances regulating any form of Contamination.

  5.02.14.05.          The Company’s maximum liability for this Coverage in any Occurrence will not exceed the
                       actual cost incurred in 5.02.14.03. up to the limit applying to this Coverage.

  5.02.15.         INGRESS/EGRESS
                   The Company will pay for the actual Time Element loss sustained by the Insured, as provided by
                   this Policy, resulting from the necessary Suspension of the Insured's business activities at an
                   Insured Location if ingress or egress to that Insured Location by the Insured's suppliers, customers
                   or employees is prevented by physical obstruction due to direct physical loss of or damage caused
                   by a Covered Cause of Loss to property not owned, occupied, leased or rented by the Insured or
                   insured under this Policy and located within the distance of the Insured Location as stated in the
                   Declarations. The Company will pay for the actual Time Element loss sustained, subject to the
                   deductible provisions that would have applied had the physical loss or damage occurred at the
                   Insured Location, during the time ingress or egress remains prevented by physical obstruction but
                   not to exceed the number of consecutive days as stated in the Declarations following such
                   obstruction up to the limit applying to this Coverage.

  5.02.16.         LAND AND WATER CONTAMINANT CLEANUP, REMOVAL AND
                   DISPOSAL
                   This Policy covers the reasonable and necessary cost for the cleanup, removal and disposal of the
                   actual not suspected presence of Contaminant(s) from uninsured property consisting of land,
                   water or any other substance in or on land at the Insured Location if the release, discharge or
                   dispersal of such Contaminant(s) is a result of direct physical loss of or damage caused by a
                   Covered Cause of Loss to Covered Property.

  5.02.16.01.          This Policy excludes the cost to cleanup, remove and dispose of Contaminant(s) from such
                       property:

  5.02.16.01.01.           At any Location where the building or structure is not insured by this Policy;

  5.02.16.01.02.           At any property insured under Newly Acquired, Errors and Omissions or Miscellaneous
                           Unnamed Location Coverage provided by this Policy; or




                                                                                                       EDGE-101-B (12/10)
                                                                                                             Page 18 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 62 of 198 PageID #: 67


  5.02.16.01.03.           When the Insured fails to give written notice of loss to the Company within 180 days
                           after inception of the loss.

  5.02.17.         LAND IMPROVEMENTS
                   The Company will pay for the additional cost of reclaiming, restoring or repairing Land
                   Improvements resulting from direct physical loss of or damage caused by a Covered Cause of
                   Loss to Covered Property at an Insured Location.

  5.02.17.01.         As respects lawns, plants, shrubs or trees direct physical loss or damage directly or indirectly
                      caused by or resulting from Earthquake, Flood, or Named Storm regardless of any other cause
                      or event, whether or not insured under this Policy, contributing concurrently or in any other
                      sequence to the loss is excluded.

  5.02.18.         MISCELLANEOUS PERSONAL PROPERTY
                   The Company will pay for direct physical loss of or damage caused by a Covered Cause of Loss
                   to the following property while within the coverage territory but away from an Insured Location.

  5.02.18.01.          The Insured's interest in Personal Property; and

  5.02.18.02.          Property of Others that is:

  5.02.18.02.01.           In the Insured's care, custody or control;

  5.02.18.02.02.           In which the Insured has an insurable interest or obligation;

  5.02.18.02.03.           For which the Insured is legally liable; or

  5.02.18.02.04.           For which the Insured has agreed in writing prior to any loss or damage to provide
                           coverage.

  5.02.18.02.05.           This Coverage excludes property in transit or insured under any other coverage in this
                           Policy.

  5.02.19.         MISCELLANEOUS UNNAMED LOCATIONS
  5.02.19.01.          The Company will pay for:

  5.02.19.01.01.           Direct physical loss of or damage caused by a Covered Cause of Loss at a
                           Miscellaneous Unnamed Location; and

  5.02.19.01.02.           The actual Time Element loss sustained by the Insured, during the Period of Liability,
                           resulting from the Suspension of the Insured's business activities if such Suspension is
                           caused by direct physical loss or damage caused by a Covered Cause of Loss;

  5.02.19.02.          To the following:

  5.02.19.02.01.           Covered Property at a Miscellaneous Unnamed Location that has been reported to the
                           Insurer, but agreed by the Insurer not to be scheduled;

  5.02.19.02.02.           Covered Property at a Miscellaneous Unnamed Location that has not been reported to
                           the Insurer and is under the Insured's care, custody and control; or




                                                                                                     EDGE-101-B (12/10)
                                                                                                           Page 19 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 63 of 198 PageID #: 68


  5.02.19.02.03.            Covered Property at a Miscellaneous Unnamed Location that has not been reported to
                            the Insurer and is not under the Insured's care, custody and control.

  5.02.19.03.          This Coverage will not apply for loss or damage that is payable under any other provision in
                       this Policy.

  5.02.20.         NEWLY ACQUIRED
                   The Company will pay for direct physical loss of or damage caused by a Covered Cause of Loss
                   to property (of the type insurable under this Policy), at any Location purchased, leased or rented
                   by the Insured after the inception date of this Policy. This Coverage applies from the date of
                   purchase, lease or rental. The Policy also covers the actual Time Element loss sustained by the
                   Insured, during the Period of Liability resulting from the necessary Suspension of the Insured's
                   business activities at that Location, if the Suspension is caused by direct physical loss of or
                   damage caused by a Covered Cause of Loss to such Property (other than Finished Stock).

                   The Coverage provided above will end at the earliest of: the Policy expiration, the number of
                   consecutive days as stated in the Declarations after the Insured first acquired an interest in the
                   Covered Property, or when the Insured reports the Location to the Insurer.

  5.02.21.         OFF PREMISES SERVICE INTERRUPTION PROPERTY DAMAGE AND
                   TIME ELEMENT LOSS
                   The Company will pay for direct physical loss of or damage to Covered Property and for the actual
                   Time Element loss sustained as provided by the Policy during the Period of Service Interruption
                   at Insured Locations caused by the interruption of an incoming service consisting of electricity,
                   gas, fuel, steam, water, refrigeration, voice, data or video or from the lack of outgoing voice, data,
                   video or sewage service.

                   The lack of service must result from direct physical loss of or damage caused by a Covered Cause
                   of Loss to property (other than satellites but including transmission and distribution lines) of the
                   supplier of such service located within this Policy's Territory, that immediately prevents in whole
                   or in part the delivery of such usable services.

                   This Coverage will only apply when the Period of Service Interruption exceeds the time shown
                   as Qualifying Period in the Qualifying Period clause of the Declarations section. If the
                   Qualifying Period is exceeded, then this Policy will pay for the amount of loss in excess of the
                   applicable deductible, but not more than the limit applying to this Coverage.

  5.02.21.01.          Exclusions 3.03.01.02. and 3.03.04. do not apply to Off Premises Service Interruption
                       Property Damage and Time Element Loss.

  5.02.21.02.          The following additional exclusion applies:

                       This Policy excludes direct physical loss or damage and Time Element loss directly or
                       indirectly caused by or resulting from the interruption of such services, when such interruption
                       is caused directly or indirectly by the failure of the Insured to comply with the terms and
                       conditions of any contracts the Insured has for the supply of such specified services regardless
                       of any other cause or event, whether or not insured under this Policy, contributing
                       concurrently or in any other sequence to the loss.




                                                                                                       EDGE-101-B (12/10)
                                                                                                             Page 20 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 64 of 198 PageID #: 69


  5.02.22.         PROFESSIONAL FEES
                   This Policy covers the actual costs incurred by the Insured, of reasonable fees paid to the Insured's
                   accountants, architects, auditors, engineers, or other professionals and the cost of using the
                   Insured’s employees, for producing and certifying any details contained in the Insured's books or
                   documents, or such other proofs, information or evidence required by the Company resulting from
                   loss or damage payable under this Policy for which the Company has accepted liability.

                   This Coverage will not include the fees and costs of attorneys, Public Adjusters, and loss
                   appraisers, all including any of their subsidiary, related or associated entities either partially or
                   wholly owned by them or retained by them for the purpose of assisting them, nor the fees and
                   costs of loss consultants who provide consultation on coverage or negotiate claims.

  5.02.23.         PROTECTION AND PRESERVATION OF PROPERTY
                   This Policy covers, up to the limit applying to this Coverage:

  5.02.23.01.          The reasonable and necessary costs incurred for actions to temporarily protect or preserve
                       Covered Property; provided such actions are necessary due to actual or imminent physical loss
                       or damage due to a Covered Cause of Loss to such Covered Property; and

  5.02.23.02.          The Gross Earnings loss or Gross Profit loss sustained by the Insured for a period of time not
                       to exceed the hours listed in the Declarations prior to and after the Insured first taking
                       reasonable action for the temporary protection and preservation of Covered Property.

  5.02.23.03.          This Coverage is subject to the deductible provisions that would have applied had the physical
                       loss or damage occurred.

  5.02.24.         RADIOACTIVE CONTAMINATION
                   The Company will pay for direct physical loss of or damage to Covered Property at an Insured
                   Location caused by sudden and accidental radioactive contamination, including resultant radiation
                   damage, provided:

  5.02.24.01.          Radioactive contamination arises out of material at the Insured Location:

  5.02.24.01.01.            Which is commonly known to be radioactive;

  5.02.24.01.02.            Is used as part of the Insured's business activities; and

  5.02.24.01.03.            There is neither a nuclear reactor capable of sustaining nuclear fission in a self-supporting
                            chain reaction, nor any new or used nuclear fuel which is intended for or which has been
                            used in that type of nuclear reactor at the Insured Location.

  5.02.25.         RESEARCH AND DEVELOPMENT
                   The Company will pay for the fixed charges and fixed expenses (including Ordinary Payroll)
                   actually incurred by the Insured directly attributable to the interruption of research and
                   development project(s) after direct physical loss of or damage caused by a Covered Cause of Loss
                   to research and development project(s) up to the limit applying to this Coverage.

  5.02.25.01.          Coverage starts when there is direct physical loss of or damage caused by a Covered Cause of
                       Loss to research and development project(s) and ends the earlier of:




                                                                                                       EDGE-101-B (12/10)
                                                                                                             Page 21 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 65 of 198 PageID #: 70


  5.02.25.01.01.            The time period stated in the Declarations; or

  5.02.25.01.02.            When the research and development project(s) has resumed.

  5.02.25.02.           This Policy will not pay for any other Time Element loss under this Coverage. Loss under
                        this Coverage does not include any fixed charges and/or fixed expenses (including Ordinary
                        Payroll) otherwise payable elsewhere in the Policy.

  5.02.26.         RESEARCH ANIMALS

                   The Company will pay for death of Research Animals and the Insured’s reasonable and necessary
                   costs incurred to research, replace or restore the animal lost to the condition that existed prior to
                   the loss when caused by a Covered Cause of Loss, while anywhere within this Policy’s Territory,
                   including while in transit, when the loss is in excess of the amount stated in the Declarations. No
                   deductible applies to this Coverage. This Coverage does not apply to loss of the Research Animals
                   that cannot be replaced to the condition that existed prior to the loss.

  5.02.26.01.           The following additional exclusions apply:

  5.02.26.01.01.            Death or destruction from natural causes, unknown causes, medical procedures including
                            surgery, inoculation, parturition, or abortion;

  5.02.26.01.02.            Errors or omission in processing and/or failure on the part of the Insured to provide
                            nourishment, medicine or sanitary conditions;

  5.02.26.01.03.            Contamination of animal, food or medicine;

  5.02.26.01.04.            The intentional slaughter of animals;

  5.02.26.01.05.            Escape, unless directly resulting from a Covered Cause of Loss; or

  5.02.26.01.06.            Death or destruction resulting from activities of any animal, unless resulting from a
                            Covered Cause of Loss.

  5.02.27.         SPOILAGE
                   In the event of spoilage of Raw Materials, Stock in Process, Finished Stock or Merchandise,
                   caused by a sudden and accidental Breakdown of Covered Equipment or a part thereof, the
                   Company will pay for such spoilage provided the Raw Materials, Stock in Process, Finished
                   Stock or Merchandise is in storage or in the course of being manufactured.

  5.02.28.         TENANTS PROHIBITED ACCESS
                   The Company will pay for the actual Gross Earnings or Gross Profit loss sustained, as provided by
                   this Policy, resulting from the necessary Suspension of the Insured's business activities at an
                   Insured Location if access to that Location by the Insured's suppliers, customers or employees is
                   physically obstructed due to the owner, landlord or a legal representative of the building owner or
                   landlord, prohibiting access to the Insured Location. This Coverage will only apply when the
                   period of time that access is prohibited exceeds the time shown as Qualifying Period in the
                   Qualifying Period clause of the Declarations section. If the Qualifying Period is exceeded, then
                   this Policy will pay for the amount of loss in excess of the Policy Deductible, but not more than
                   the limit applying to this Coverage.

  5.02.28.01.      The following additional exclusion applies:




                                                                                                      EDGE-101-B (12/10)
                                                                                                            Page 22 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 66 of 198 PageID #: 71


                     This Policy excludes loss directly or indirectly caused by or resulting from prohibited access
                     to the Insured Location, when such prohibited access is caused directly or indirectly by the
                     failure of the Insured to comply with the terms and conditions of any contracts the Insured has
                     for the use of such Location regardless of any other cause or event, whether or not insured
                     under this Policy, contributing concurrently or in any other sequence to the loss.

  5.02.29.         TRANSIT
  5.02.29.01.        The Company will pay for direct physical loss of or damage caused by a Covered Cause of
                     Loss to Covered Property while in transit within the coverage Territory and including:

  5.02.29.01.01.         The Insured's interest in Free on Board (F.O.B) shipments, Free-Along-Side (F.A.S)
                         shipments and Returned shipments. The Insured’s contingent interest is admitted.

  5.02.29.01.02.         The Insured's loss of property caused by fraud or deceit perpetrated by any person or
                         persons who may represent themselves to be the proper party or parties to receive goods
                         for shipment or accept goods for delivery.

  5.02.29.01.03.         The Insured's legal liability as a carrier of lawful goods and merchandise by vehicles
                         under bills of lading or shipping receipts issued by the Insured, while in the Insured's
                         custody or in the custody of connecting carriers in transit.

  5.02.29.01.04.         The Insured’s interest in general average, salvage and other charges on shipments covered
                         hereunder.

  5.02.29.01.05.         The Insured is granted the privilege to ship under released or limited bills of lading or
                         shipment receipts.

  5.02.29.02.        The Policy also covers the actual Time Element loss sustained by the Insured, during the
                     Period of Liability resulting from the necessary Suspension of the Insured's business activities
                     at the destination Location, if the Suspension is caused by direct physical loss of or damage
                     caused by a Covered Cause of Loss to such Property (other than Finished Stock).

                     The Company will pay for the reasonable and necessary extra expenses incurred by the
                     Insured, during the Period of Liability, to resume and continue as nearly as practicable the
                     Insured's normal business activities that otherwise would be necessarily suspended, due to
                     direct physical loss of or damage caused by a Covered Cause of Loss to Property of the type
                     insurable under this policy.

                     The Company will reduce the amount payable as extra expense by the fair market value
                     remaining at the end of the Period of Liability for property obtained in connection with the
                     above.

                     Extra expenses mean that amount spent to continue the Insured's business activities over and
                     above the expenses the Insured would have normally incurred had there been no direct
                     physical loss of or damage caused by a Covered Cause of Loss to Property of the type
                     insurable under this policy. Extra expense does not include any Gross Earnings loss or Gross
                     Profit loss, the cost of permanent repair or replacement of property that has suffered direct
                     physical loss or damage, or expenses otherwise payable elsewhere in the Policy.

  5.02.29.03.        Coverage starts when Covered Property is in or on the transporting vehicle and the vehicle
                     leaves the originating Location and ends upon arrival at the destination Location and the
                     goods are transferred to the custody and control of the consignee, warehouseman, or receiver.

  5.02.29.04.        The Company will not pay for loss or damage to:




                                                                                                    EDGE-101-B (12/10)
                                                                                                          Page 23 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 67 of 198 PageID #: 72


  5.02.29.04.01.                Property while waterborne, except:

  5.02.29.04.01.01.                 While on the navigable inland waterways of a country;

  5.02.29.04.01.02.                 While on roll-on/roll-off ferries between countries; or

  5.02.29.04.01.03.                 While on coastal shipments.

  5.02.29.04.02.                Property shipped by mail from the time it passes into custody of any governmental postal
                                service;
  5.02.29.04.03.                Property for sale while in the care, custody or control of the Insured's sales persons or
                                representatives;

  5.02.29.04.04.                Any conveyance used for property in transit;

  5.02.29.04.05.                Property insured under any import or export ocean marine insurance; or

  5.02.29.04.06.                Property under airborne shipment unless by regularly scheduled passenger airlines or air
                                freight Carriers.

  5.02.29.05.             If this Policy expires during the due course of transit, coverage is extended until the shipment
                          is delivered to its final destination.

  5.02.30.            VALUABLE PAPERS AND RECORDS
                      The Company will pay for direct physical loss of or damage caused by a Covered Cause of Loss
                      to Valuable Papers and Records at an Insured Location. For all Valuable Papers and Records,
                      the Company will pay for the value of the blank personal property, and the Insured's reasonable
                      and necessary costs incurred to research, replace or restore the information lost or damaged
                      thereon.

                      Except:

                      For Electronic Data and/or Program (Software), the Company will pay for the value of the
                      blank Media, and the cost of reproducing the Electronic Data and/or Program (Software) from
                      duplicates or originals of the previous generation of the data.

                      This Coverage does not apply to loss or damage to property that cannot be repaired or restored
                      with like kind or quality.

  5.02.31.            NEW CONSTRUCTION OR ADDITIONS
                      The Company will pay, up to the limit applying to this Coverage, for:

  5.02.31.01.             Direct physical loss of or damage to Property of the type insurable under this policy that is
                          New Construction or Additions;

  5.02.31.02.             The actual Time Element loss sustained by the Insured arising out of the Delay in
                          Completion; and

  5.02.31.03.             The Actual Loss Sustained incurred by the Insured as Soft Costs during such Delay in
                          Completion.

  5.02.31.04.             The Coverage for Time Element will only apply when the Delay in Completion exceeds the
                          time shown as Qualifying Period in the Qualifying Period clause of the Declarations
                          section.




                                                                                                         EDGE-101-B (12/10)
                                                                                                               Page 24 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 68 of 198 PageID #: 73


                     If the Qualifying Period is exceeded, then this Policy will pay up to the number of
                     consecutive days stated in the Declarations after the Qualifying Period.

  5.02.31.05.        The following additional exclusion applies to coverage provided in NEW CONSTRUCTION
                     OR ADDITIONS:

                     This Policy excludes direct physical loss or damage directly or indirectly caused by or
                     resulting from the effects of rain, sleet, or snow, whether or not driven by wind, on the interior
                     portion of buildings under construction or addition when the installation of the roof, walls or
                     windows of such buildings has not been completed regardless of any other cause or event,
                     whether or not otherwise insured under this Policy, contributing concurrently or in any other
                     sequence to the loss.

  5.02.32.       OFF PREMISES STORAGE FOR PROPERTY UNDER CONSTRUCTION
                 This Policy covers direct physical loss or damage to property (of the type insurable under this
                 Policy) caused by a Covered Cause of Loss that is under contract to be used in a construction
                 project at an Insured Location. Coverage attaches at the time such property is delivered to the
                 Insured or its contractor (with respect to the property under construction) by the manufacturer or
                 supplier and such property is located at a storage site within this Policy’s Territory but away from
                 the Insured Location.

                 This Coverage includes necessary expendable materials and supplies to be used in the construction
                 project but does not include any property owned or rented by the contractor.

  5.02.33.       CURRENCY DEVALUATION
                 The Company will pay any deficiency in the amount collectible under a local insurance policy
                 caused by devaluation of the currency of the country where the local insurance policy is written.
                 The Insured agrees to adjust deficiencies as soon as practicable after the date of the currency’s
                 devaluation.

  5.02.34.       DIFFERENCE IN CONDITIONS/DIFFERENCE IN LIMITS
                 The insurance under this policy applies on a Difference in Conditions basis and a Difference in
                 Limits basis when a Specific Local Policy is in force, as follows:

  5.02.34.01.        Difference in Conditions - provided there is a loss or damage where:

                     There is a Specific Local Policy(ies) intended to respond to such loss or damage in that
                     country; and due to the difference in its terms, including but not limited to a coinsurance or
                     average clause, does not provide coverage for such loss or damage.

                     In that event, under this provision, we will pay for such loss or damage where coverage is
                     provided under the terms and conditions of this policy and when the Covered Cause of Loss
                     or definitions or conditions set forth under this policy and its endorsements are broader in
                     meaning or scope than those of the local insurance policy(ies).

  5.02.34.02.        Difference In Limits - provided there is a loss or damage where:

                     There is a Specific Local Policy(ies) intended to respond to such loss or damage in that
                     country; and such Specific Local Policy(ies) cover, in whole or part, the same loss or damage
                     as this policy covers.




                                                                                                     EDGE-101-B (12/10)
                                                                                                           Page 25 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 69 of 198 PageID #: 74


                       In that event, under this provision, we will pay the difference between the applicable Specific
                       Local Policy(ies) limits and the applicable limits in this policy, provided:

  5.02.34.02.01.            Coverage is provided under the terms and conditions of this policy; and

  5.02.34.02.02.            The limits under all Specific Local Policy (ies) have been exhausted and the deductible(s)
                            under all such policies have been applied.

  5.02.34.03.          The Company will not be liable for non-recovery under a Specific Local Policy due to
                       insolvency or any financial failure with respect to such Specific Local Policy.

  5.02.34.04.          It is understood and agreed that no coverage is provided if the Insured is unable to recover in
                       full any loss under any other insurance, if the inability to recover results from the Insured's
                       failure to comply with any condition of such other insurance.

  5.02.34.05.          It is understood and agreed that all Specific Local Policy (ies) that are in force at the
                       inception of this policy will be maintained in full force and effect during the term of this
                       policy. Renewals or replacement of such a policy(ies) will not be more limited or restrictive
                       than the expiring coverage.

  5.02.34.06.          Any coverage provided by the Specific Local Policy(ies) that is not provided in this policy
                       does not extend to this policy.

  5.02.34.07.          The following additional exclusions apply to coverage provided in DIFFERENCE IN
                       CONDITIONS/DIFFERENCE IN LIMITS:

  5.02.34.07.01.            This Coverage does not cover any loss or damage at any location where this policy acts as
                            the Specific Local Policy.

  5.02.34.07.02.            This Coverage does not cover loss or damage that is covered under any government or
                            national program, pool or scheme.

  5.02.35.         FINANCIAL INTEREST OF THE FIRST NAMED INSURED
                   The Company will pay for the First Named Insured's financial loss resulting from direct physical
                   loss of or damage caused by a Covered Cause of Loss to property (of the type insurable under
                   this Policy) in a Prohibited Jurisdiction. Payment will only be to the First Named Insured as
                   respects its insurable interest and only to the extent the loss is not otherwise insured, provided the
                   local law in the Prohibited Jurisdiction prohibits coverage under or payment for loss under
                   Non-Admitted Insurance, Difference In Conditions Insurance or Difference In Limits Insurance.

                   The most the Company will pay under this Coverage is the amount that would have been payable
                   under this Policy if local law allowed coverage under or payment for loss under Non-Admitted
                   Insurance, Difference In Conditions Insurance, or Difference In Limits Insurance.

                   Notwithstanding the coverage for Financial Interest of the First Named Insured granted under
                   this Coverage, it is understood and agreed that any subsidiary located in any Prohibited
                   Jurisdiction where local law prohibits coverage under or payment for loss under Non-Admitted
                   Insurance, Difference In Conditions Insurance, or Difference In Limits Insurance, is not party to
                   or a beneficiary under this Policy and has no rights under it.

  5.0.235.01.          This Coverage does not apply to property:

  5.02.35.01.01.            Located in any country listed in 1.03.01. or 1.03.02.




                                                                                                       EDGE-101-B (12/10)
                                                                                                             Page 26 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 70 of 198 PageID #: 75


  5.02.35.02.        Loss under this Coverage does not include anything otherwise payable elsewhere in the
                     Policy.

  5.02.35.03.        The following additional exclusion applies:

                     Netherlands: This Policy excludes physical loss or damage directly or indirectly caused by or
                     resulting from the failure or overflowing of dikes, dams, floodgates or other similar works,
                     regardless of any other cause or event, whether or not insured under this Policy, contributing
                     concurrently or in any other sequence to the loss. However, if there is ensuing physical loss
                     or damage by fire or explosion, the exclusion does not apply to the loss or damage caused by
                     the fire or explosion.

  5.02.36.       TAX LIABILITY
                 If the amount of loss covered hereunder cannot be paid in the country where the loss occurred and
                 the corporate tax rate is higher in the country where the payment occurs, and the payee is required
                 to pay tax on the claim proceeds or has realized a reduction of a tax benefit that would otherwise
                 have been recognized in the payee's country of residence, the Company will be liable for an
                 additional loss payment (ALP) in accordance with the following formula:

                 ALP = [((100% - a) / (100% - b)) – 1] x c

                 Where:

                 ALP = additional loss payment
                 a = actual effective corporate tax rate in the country where the loss occurred;
                 b = actual effective corporate tax rate in the country where the loss payments are received;
                 c = actual loss otherwise payable under this Policy.

                 Actual Effective Corporate Tax Rate is the amount produced by the following calculation:

                 Corporate Income Tax to be paid divided by pre-tax Financial Accounting Income for the annual
                 accounting period in which the claims proceeds are paid.

                 Corporate Income Tax represents the tax payable (after applicable credits, exemptions, rebates or
                 other reductions tax) or reduction of tax benefit items (credits, net operating losses or other similar
                 attributes) related to taxable Financial Accounting Income (income less deductions as determined
                 under the applicable tax law).

                 Financial Accounting Income shall be determined under generally accepted accounting principles
                 or standards.

                 Financial Accounting Income and Corporate Income Tax shall be determined in the local currency
                 of the country where the loss occurred with respect to "a" and where the loss payments are
                 received with respect to "b" above.

                 The ALP will be paid only after receipt of documentation supporting the calculation of "a" and "b"
                 above and a certification by the Chief Executive Officer or Chief Financial Officer of the payee,
                 that to the best of his or her knowledge, based on a review of all applicable financial and tax data:

                 The payee is required to pay tax on the claim proceeds or will realize a reduction of a tax benefit
                 that would otherwise have been recognized in the payee's country of residence; and




                                                                                                      EDGE-101-B (12/10)
                                                                                                            Page 27 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 71 of 198 PageID #: 76


                  The tax to be paid and pre-tax Financial Accounting Income data provided is accurate and
                  complete and fairly presents in all material respects the financial results of the payee in the
                  applicable country.

  5.02.36.01.         Notwithstanding the coverage for tax payment granted under this Coverage, it is understood
                      and agreed that the Insured will cooperate with the Company in making every reasonable
                      effort to have the amount of loss paid in the country in which the loss occurred, where
                      permitted by law. In addition the Insured agrees to try to mitigate any loss that the Company
                      may be responsible for under this Tax Liability Coverage.

  5.02.36.02.         With respect to payments made under this Coverage, the Company may examine and audit the
                      Insured's books and records at any time up to three years after payment.

  5.02.37.        TENANTS AND NEIGHBORS LIABILITY

                  The Company will pay for the legal liability imposed on the Insured in a country with the
                  Napoleonic Code or similar civil or commercial code resulting from direct physical loss or damage
                  caused by a Covered Cause of Loss to Covered Property:

  5.02.37.01.         Of which the Insured is a tenant;

  5.02.37.02.         Where such physical loss or damage has spread to the Insured's neighbors or co-tenants; and

  5.02.37.03.         Where the Insured's tenants or sub-tenants incur such physical loss or damage as a result of
                      construction defects or lack of maintenance.

  5.03.         DESCRIBED CAUSES OF LOSS
  5.03.01.        BREAKDOWN OF EQUIPMENT
                  The Company will pay for direct physical loss of or damage to Covered Equipment, Time
                  Element loss and Special Coverages loss as provided by this Policy, if such loss or damage is
                  caused by a sudden and accidental Breakdown of Covered Equipment or a part thereof, which
                  manifests itself by physical damage at the time of its Occurrence and necessitates repair or
                  replacement; subject to the terms and conditions set forth in this Policy, regardless of any other
                  cause or event contributing concurrently or in any other sequence of loss.

                  All Breakdown(s) at any one Insured Location that manifest themselves at the same time and are
                  the result of the same cause will be considered one Breakdown.

  5.03.02.        EARTH MOVEMENT
                  The Company will pay for direct physical loss of or damage to Covered Property, Time Element
                  loss and Special Coverages loss as provided by this Policy, if such loss or damage is caused by
                  Earth Movement regardless of any other cause or event contributing concurrently or in any other
                  sequence of loss. However, ensuing physical loss or damage by fire, explosion, theft, vandalism,
                  sprinkler leakage or Flood will not be considered loss by Earth Movement within the terms and
                  conditions of this Policy.

                  All Earth Movement that occurs within the period defined in the Declarations will constitute a
                  single Occurrence. The expiration of this Policy will not reduce that period. The Insured may
                  elect the point in time when the period defined in the Declarations begins; but such point in time
                  must not precede loss or damage to Covered Property.




                                                                                                    EDGE-101-B (12/10)
                                                                                                          Page 28 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 72 of 198 PageID #: 77


  5.03.03.       FLOOD
                 The Company will pay for direct physical loss of or damage to Covered Property, Time Element
                 loss and Special Coverages loss as provided by this Policy, if such loss or damage is caused by
                 Flood regardless of any other cause or event contributing concurrently or in any other sequence of
                 loss. However, ensuing physical loss or damage by fire, explosion, theft, vandalism or sprinkler
                 leakage will not be considered to be loss by Flood within the terms and conditions of this Policy.

  5.03.04.       NAMED STORM
                 The Company will pay for direct physical loss of or damage to Covered Property, Time Element
                 loss and Special Coverages loss as provided by this Policy, if such loss or damage is caused by
                 Named Storm; regardless of any other cause or event contributing concurrently or in any other
                 sequence of loss. However, ensuing physical loss or damage by fire, explosion, theft, vandalism,
                 sprinkler leakage or Flood will not be considered loss by Named Storm within the terms and
                 conditions of this Policy.

                 All Named Storm damage that occurs within the period defined in the Declarations will constitute
                 a single Occurrence. The expiration of this Policy will not reduce that period. The Insured may
                 elect the point in time when the period defined in the Declarations begins; but such point in time
                 must not precede loss or damage to Covered Property.




                                                                                                  EDGE-101-B (12/10)
                                                                                                        Page 29 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 73 of 198 PageID #: 78


SECTION VI –GENERAL POLICY CONDITIONS
  6.01.            AGGREGATION – INTERNATIONAL CONDITION
                   In the event that the applicable Limit of Liability or any Aggregate Limit stated herein is exceeded by
                   payments made under "the Policies" that the Company has confirmed to be issued, directed or placed
                   as part of the International Insurance Program, the Insured agrees to reimburse the Company for any
                   amount paid that exceeds such Limit of Liability or any Aggregate Limit.

                   Any amount due to under the terms of this clause shall be paid by the Insured within 28 days notice
                   from the Company. The Company will give details of the payment and advise the Insured where and
                   to whom payment is to be made.

  6.02.            CANCELLATION/NON-RENEWAL

  6.02.01.             Cancellation

  6.02.01.01.              The First Named Insured shown in the Declarations may cancel this Policy by mailing or
                           delivering to the Company advance written notice of cancellation.

  6.02.01.02.              The Company may cancel this Policy by mailing or delivering to the First Named Insured
                           written notice of cancellation at least:

  6.02.01.02.01.                The number of days before the effective date of cancellation if the Company cancels for
                                nonpayment of premium, as stated in the Declarations; or

  6.02.01.02.02.                The number of days before the effective date of cancellation if the Company cancels for
                                any other reason, as stated in the Declarations.

  6.02.01.03.              The Company will mail or deliver notice to the First Named Insured's mailing address
                           shown in the Declarations of this Policy or any Endorsement attached thereto.

  6.02.01.04.              Notice of cancellation will state the effective date of cancellation. The Policy Period will end
                           on that date.

  6.02.01.05.              If this Policy is cancelled, the Company will send the First Named Insured any premium
                           refund due. If the Company cancels, the refund will be pro rata. If the First Named Insured
                           cancels, the refund may be less than pro rata but no less than the customary short rate amount.
                           The cancellation will be effective even if the Company has not made or offered a refund.

  6.02.01.06.              If notice is mailed, proof of mailing will be sufficient proof of notice.

  6.02.01.07.              If under the laws of the jurisdiction in which the property is located, such cancellation terms
                           or conditions are different, then cancellation terms or conditions will be as permitted by such
                           laws.

  6.02.02.             Non-renewal

  6.02.02.01.              The Company may non-renew this Policy by mailing or delivering to the First Named
                           Insured written notice, the number of days before the non-renewal, as permitted by law in the
                           jurisdiction where in the property is located.




                                                                                                         EDGE-101-B (12/10)
                                                                                                               Page 30 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 74 of 198 PageID #: 79


6.03.           CERTIFICATES OF INSURANCE

                Any certificate of insurance issued in connection with this Policy is provided solely as a matter of
                convenience or information for the addressee(s) or holder(s) of such certificate of insurance, except as
                provided under the Policy when a loss payee(s) or mortgagee(s) are named. The certificate does not
                amend, extend or alter the coverage afforded by the Policy.

                In the event this policy is cancelled pursuant to the CANCELLATION/NON-RENEWAL provision,
                other than for nonpayment of premium, and except as provided otherwise, the Company shall endeavor
                to provide notice of cancellation to those entities set out in the certificates of insurance on file with the
                Company, as soon as practicable, after notifying the First Named Insured. However, in no event will
                failure to provide notice to entities set out in certificates of insurance waive the Company’s right or
                ability to cancel the policy as allowed by law.

                The Company hereby authorizes the Producer named on the Policy to issue certificates of insurance
                consistent with the foregoing.

  6.04.         CONCEALMENT, MISREPRESENTATION OR FRAUD
  6.04.01.          This Policy is void as to all Insureds in any case of fraud by any Insured as it relates to this Policy
                    at any time. It is also void if any Insured, at any time, intentionally conceals or misrepresents a
                    material fact concerning:

  6.04.01.01.            This Policy;

  6.04.01.02.            The Covered Property;

  6.04.01.03.            The Insured's interest in Covered Property; or

  6.04.01.04.            A claim under this Policy.

  6.05.         CONTROL OF DAMAGED GOODS
                In the event of direct physical loss of or damage caused by a Covered Cause of Loss to Finished
                Stock or Merchandise that carries the Insured's brand or trade name; this Policy gives control of the
                physically damaged property as follows, all subject to 6.05.05.

  6.05.01.          The Insured will have full rights to the possession, control and disposition of damaged property in
                    the event of insured direct physical loss or damage to such property provided the Company agrees
                    that the property is physically damaged.

  6.05.02.          The Insured, using reasonable judgment, will decide if the Insured can reprocess or sell the
                    physically damaged property.

  6.05.03.          If the Company takes possession of property that carries the Insured's brand or trade name that
                    has sustained direct physical loss or damage, the Company will pay for the Insured or the
                    Insured representative to stamp “salvage”, remove, or obliterate the brand, label or trade name
                    on the property or its containers if doing so will not damage the property. In either event, the
                    Insured must re-label such property or its containers to comply with any applicable law.

  6.05.04.          The salvage value of property that is claimed damaged shall be determined at the time of loss.

  6.05.05.          The Insured will allow the Company to deduct from the amount of loss otherwise payable, the fair
                    market value of such salvage, which could have been obtained on any sale or other disposition of
                    goods or products through normal insurance industry salvage practices.




                                                                                                           EDGE-101-B (12/10)
                                                                                                                 Page 31 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 75 of 198 PageID #: 80


  6.06.            CURRENCY FOR LOSS PAYMENT
  6.06.01.             Losses will be adjusted and paid in the currency designated in 2.02., unless directed otherwise by
                       the Insured.  In the event 0f a loss adjustment involving Local Currency, the exchange-selling
                       rate will    be calculated as follows:

  6.06.01.01.                As     respects the calculation     0f deductibles and Limits 0f             Liability, the rate    0f exchange
                             published in the Midwest Ed. ofThe Wall Street Journal on the date 0f settlement.

  6.06.01 .02.               As   respects direct physical loss 0r    damage    t0   Real and Personal Property:

  6.06.01.02.01.                    The cost to   repair 0r replace Real    and Personal Property will be converted         at the   time the
                                    cost 0f repair or replacement     is   incurred based on the rate 0f exchange published in the
                                    Midwest Ed. ofThe Wall        Street Journal     on the date 0f settlement.

  6.06.01.02.02.                    If such property   is   not replaced or repaired, the conversion Will be based on the rate of
                                    exchange published      in the Midwest Ed. ofThe Wall Street Journal 0n the date of loss.


  6.06.01.03.                As  respects Time Element loss the conversion will be based 0n the average 0f the rate of
                             exchange published in the Midwest Ed. 0f The Wall Street Journal on the date 0f loss and the
                             rate 0f exchange published in the Midwest Ed. 0f The Wall Street Journal on the last day 0f
                             the Period 0f Liability.


  6.06.01.04.                If theMidwest Ed. 0f The Wall Street Journal was not published 0n the stipulated date, or the
                             rateof exchange was not published on the stipulated date, the rate 0f exchanged Will be as
                             published on the next business day the rate is published.


  6.07.            INSPECTIONS            AND SURVEYS
  6.07.01.             The Company has the         right but not the obligation t0       make inspections and surveys       at   any time, to
                       give the Insured reports 0n the conditions found, and t0            recommend changes.

  6.07.02.             Any inspections, surveys, reports or recommendations relate only to insurability and the premiums
                       t0 be charged. The Company does not make safety inspections. The Company does not undertake
                       to perform the duty of any person or organization t0 provide for the health or safety of workers or
                       the public, nor does it represent that conditions are safe, healthful, or comply With laws,
                       regulations, codes 0r standards.


  6.07.03.             This condition applies not only t0 the Company, but also t0 any rating, advisory, rate service 0r
                       similar organization that makes insurance inspections, surveys, reports 0r recommendations.


  6.08.            JOINT LOSS
                   This clause applies only if all of the following requirements are met:


  6.08.01.             The   BREAKDOWN OF EQUIPMENT                        Coverage     is   shown   as   NCP   in the Declarations   of   this
                                    BREAKDOWN
                       Policy and the                     OF EQUIPMENT Coverage carried by the Named Insured,
                       insuring the Covered Property contains a similar Joint Loss provision with substantially the same
                       requirements, procedures, and conditions as contained in this Policy.


  6.08.02.             The loss 0r damage to the Covered Property was caused by a Covered Cause 0f Loss for which
                       both the Insurer(s) of the Property Coverage and the Insurer(s) 0f the                 OF     BREAKDOWN
                       EQUIPMENT Coverage admit to some liability for payment under the respective policies.




                                                                                                                          EDGE-101-B (12/10)
                                                                                                                                Page 32 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 76 of 198 PageID #: 81


  6.08.03.       The total amount of loss is agreed to by the Insured, the Insurer(s) of the Property Coverage and
                 the Insurer(s) of the BREAKDOWN OF EQUIPMENT Coverage.

  6.08.04.       The Insurer(s) of the Property Coverage and the Insurer(s) of the BREAKDOWN OF
                 EQUIPMENT Coverage disagree as to the amount of loss that both should pay that is attributable
                 to:

  6.08.04.01.        An accident covered under the BREAKDOWN OF EQUIPMENT Coverage; and

  6.08.04.02.        A Covered Cause of Loss under the Property Coverage.

  6.08.05.       If the requirements listed above are satisfied, the Insurer(s) of the Property Coverage and of the
                 BREAKDOWN OF EQUIPMENT Coverage will make payments to the extent, and in the manner,
                 described in the following:

  6.08.05.01.        The Insurer(s) of the BREAKDOWN OF EQUIPMENT Coverage will pay, after the Insured's
                     written request, the entire amount of loss that they have agreed as being covered by
                     BREAKDOWN OF EQUIPMENT Coverage and one-half (1/2) the amount of loss that is in
                     disagreement.

  6.08.05.02.        The Insurer(s) of the Property Coverage will pay, after the Insured's written request, the entire
                     amount of loss that they have agreed as being covered by the Property Coverage and one-half
                     (1/2) the amount of loss that is in disagreement.

  6.08.05.03.        The amount in disagreement to be paid by the Insurer(s) of the BREAKDOWN OF
                     EQUIPMENT Coverage and the Insurer(s) of the Property Coverage under this Joint Loss
                     provision shall not exceed the amount payable under the equivalent loss adjustment provisions
                     of the Insurer(s) of the Property Coverage and the BREAKDOWN OF EQUIPMENT
                     Coverage.

  6.08.06.       The amount to be paid under this Joint Loss provision shall not exceed the amount that would
                 have been paid had no Property Coverage or, in the alternative, no BREAKDOWN OF
                 EQUIPMENT Coverage been in effect at the time of loss.

  6.08.07.       Acceptance by the Insured of sums paid under this Joint Loss provision does not alter, waive or
                 surrender any other rights against the Insurer(s).

  6.08.08.       Additional Conditions:

  6.08.08.01.        The Insurer(s) of the Property Coverage and the Insurer(s) of the BREAKDOWN OF
                     EQUIPMENT Coverage agree to submit their differences to arbitration within 90 days after
                     payment of the loss under the terms of this Joint Loss provision.

  6.08.08.02.        The Insured agrees to cooperate with any arbitration procedures. There will be three
                     arbitrators: one will be appointed by the Insurer(s) of the BREAKDOWN OF EQUIPMENT
                     Coverage and the one will be appointed by the Insurer(s) of the Property Coverage. The two
                     arbitrators will select a third arbitrator. If they cannot agree, either may request that selection
                     be made by a judge of a court having jurisdiction. A decision agreed to by two of the three
                     arbitrators will be binding on both parties. Judgment on any award can be entered in any
                     court that has jurisdiction.The Insurer(s) of the BREAKDOWN OF EQUIPMENT Coverage
                     will pay their designated arbitrator and the Insurer(s) of the Property Coverage will pay their
                     designated arbitrator. The Insurer(s) of the BREAKDOWN OF EQUIPMENT and the
                     Insurer(s) of the Property Coverage will split the expense of the third arbitrator.




                                                                                                      EDGE-101-B (12/10)
                                                                                                            Page 33 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 77 of 198 PageID #: 82


  6.09.         JURISDICTION
                Any disputes arising hereunder will be exclusively subject to the jurisdiction of a court of competent
                jurisdiction within the USA.

  6.10.         LENDERS LOSS PAYEE AND MORTGAGE HOLDER INTERESTS AND
                OBLIGATIONS
  6.10.01.          When specified in the Policy or in Certificates of Insurance on file with the Company, the
                    Company will pay for covered loss to property insured under this Policy to each:

  6.10.01.01.           Lender Loss Payee (hereinafter referred to as Lender) as its interest may appear, in order of
                        precedence; or

  6.10.01.02.           Mortgagee as its interest may appear, in order of precedence.

  6.10.02.          The interest of the specified Lender or Mortgagee in property insured under this Policy will not be
                    invalidated by:

  6.10.02.01.           Any act or neglect of any Insured.

  6.10.02.02.           Commencement of foreclosure, notice of sale, or similar proceedings with respect to the
                        property.

  6.10.02.03.           Change in the title or ownership of the property.

  6.10.02.04.           Change to a more hazardous occupancy.

  6.10.03.          The Lender or Mortgagee will notify the Company of any known change in ownership, occupancy,
                    or hazard and, within ten (10) days of written request by the Company, may pay the increased
                    premium associated with such known change. If the Lender or Mortgagee fails to pay the increased
                    premium, all coverage under this Policy will cease.

  6.10.04.          In the event of a claim, upon request of the Company, the Lender or Mortgagee will cooperate in
                    any claim investigation.

  6.10.05.          If this Policy is cancelled at the request of the Insured or its agent, the coverage for the interest of
                    the Lender or Mortgagee will terminate ten (10) days after the Company sends to the Lender or
                    Mortgagee written notice of cancellation, unless:

  6.10.05.01.           Earlier terminated by authorization, consent, approval, acceptance, or ratification of the
                        Insured's action by the Lender, Mortgagee, or its agent.

  6.10.05.02.           This Policy is replaced by the Insured, with a policy providing coverage for the interest of the
                        Lender or Mortgagee, in which event coverage under this Policy with respect to such interest
                        will terminate as of the effective date of the replacement policy, notwithstanding any other
                        provision of this Policy.

  6.10.06.              The Company may cancel this Policy and/or the interest of the Lender or Mortgagee under this
                        Policy, by sending the specified Lender or Mortgagee written notice sixty (60) days prior to
                        the effective date of cancellation, if cancellation is for any reason other than non-payment of
                        premium. If the Insured has failed to pay any premium due under this Policy, the Company
                        may cancel this Policy for such non-payment, but will send the Lender or Mortgagee written
                        notice ten (10) days prior to the effective date of cancellation. If the Lender or Mortgagee fails
                        to pay the premium due by the specified cancellation date, all coverage under this Policy will
                        cease.




                                                                                                          EDGE-101-B (12/10)
                                                                                                                Page 34 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 78 of 198 PageID #: 83


  6.10.07.          The Company has the right to invoke this Policy's Suspended Property clause. When the Company
                    suspends the insurance, it will apply to the interest of any Lender or Mortgagee. The Company
                    will send the specified Lender or Mortgagee, at the last known address, a copy of such notice.

  6.10.08.          If the Company pays a Lender or Mortgagee for any loss, and denies payment to the Insured, the
                    Company will, to the extent of the payment made to the Lender or Mortgagee be subrogated to the
                    rights of the Lender or Mortgagee under all securities held as collateral. No subrogation will
                    impair the right of the Lender or Mortgagee to recover the full amount of its claim. At its option,
                    the Company may pay to a Lender or Mortgagee the whole principal due on the debt or mortgage
                    plus any accrued interest and charges. In this event, all rights and securities will be assigned and
                    transferred from the Lender or Mortgagee to the Company, and the remaining debt or mortgage
                    will be paid to the Company.

  6.10.09.          If the Insured fails to render proof of loss, the Lender or Mortgagee, upon notice of the Insured's
                    failure to do so, will render proof of loss within sixty (60) days of notice and will be subject to the
                    Insured’s duties, obligations and provisions of this Policy when presenting a claim.

  6.10.10.          In no event will the amount payable to a Lender or Mortgagee exceed the amount which would be
                    payable to the Named Insured.

  6.11.         LIBERALIZATION
                If during the period that insurance is in force under this Policy, any filed rules or regulations are
                revised by statute so as to broaden this insurance without additional premium charge, such extended or
                broadened insurance will inure to the benefit of the Insured within such jurisdiction, effective the date
                of the change specified in such statute.

  6.12.         LOSS ADJUSTMENT/PAYABLE
                Loss, if any, will be adjusted with and payable to the First Named Insured as shown on this Policy, or
                as directed by the First Named Insured.

                When a Lender or Mortgagee is named in the Certificates of Insurance on file with the Company, the
                Lender or Mortgagee will be included in loss payment as their interests may appear.

                When a Loss Payee is named in the Certificates of Insurance on file with the Company, the loss payee
                will be included in loss payments made to the insured as their interests may appear. The loss payee has
                no other rights under the policy.

  6.13.         LOSS CONDITIONS
  6.13.01.          DUTIES IN THE EVENT OF LOSS OR DAMAGE

                    The Insured must see that the following are done in the event of direct physical loss or damage to
                    Covered Property:

  6.13.01.01.           Notify the police if a law may have been broken.

  6.13.01.02.           Give the Company prompt notice of the loss or damage. Include a description of the property
                        involved.

  6.13.01.03.           As soon as possible, give the Company a description of how, when and where the loss or
                        damage occurred.




                                                                                                         EDGE-101-B (12/10)
                                                                                                               Page 35 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 79 of 198 PageID #: 84


  6.13.01.04.        Take all reasonable steps to protect the Covered Property from further damage caused by a
                     Covered Cause of Loss. If feasible, set the damaged property aside and in the best possible
                     order for examination. Also, keep a record of expenses for emergency and temporary repairs
                     for consideration in the settlement of the claim. This will not increase the Limit of Liability.

  6.13.01.05.        At the Company's request, provide a complete inventory of the damaged and undamaged
                     property, including quantities, costs, values and amount of loss claimed.

  6.13.01.06.        As often as reasonably required, permit the Company to inspect the property and records
                     evidencing the loss or damage, including taking some or all of damaged and undamaged
                     property for inspection, testing and analysis, and permit the Company to make copies of the
                     Insured's books and records.

  6.13.01.07.        Permit the Company to question the Insured, the Insured's employees and agents under oath,
                     while not in the presence of any other insured and at such times as may be reasonably
                     required, about any matter relating to this insurance or the loss or damage, including an
                     Insured's books and records. In the event of this examination, an Insured's answers must be
                     signed or attested to by a notary public or certified court reporter.

  6.13.01.08.        Give the Company a signed sworn statement of loss containing the information necessary to
                     investigate the claim. If requested by the Company, the Company will supply the necessary
                     form and the Insured must return this completed form within sixty (60) days of the request or
                     as required by law.

  6.13.01.09.        Cooperate with the Company in the investigation or settlement of the claim.

  6.13.02.       DUTIES IN THE EVENT OF LOSS OR DAMAGE IN A PROHIBITED JURISDICTION

                 The duties and requirements imposed upon any Insured under this Policy shall not apply in a
                 Prohibited Jurisdiction. However, with respect to any direct physical loss or damage in a
                 Prohibited Jurisdiction, it shall be the duty of the First Named Insured to do or to cause the
                 applicable subsidiary to do such things as would be required of such subsidiary if this Policy
                 applied directly to such claim.

                 The First Named Insured shall pay the Company an amount equal to its share of any recoveries
                 made by or on behalf of any subsidiary operating in a Prohibited Jurisdiction, as if such
                 recoveries had been received by the First Named Insured.

  6.13.03.       ABANDONMENT

                 There may be no abandonment of any property to the Company.

  6.13.04.       SUBROGATION

                 The Insured is required to cooperate in any subrogation proceedings. To the extent of the
                 Company's payment, the Insured's rights of recovery against any party are transferred to the
                 Company.

                 The Company acquires no rights of recovery that the Insured has expressly waived prior to a loss,
                 nor will such waiver affect the Insured's rights under this Policy.

                 Any recovery from subrogation proceedings, less costs incurred by the Company in such
                 proceedings, will be payable to the Insured in the proportion that the amount of any applicable
                 deductible and/or any provable uninsured loss, bears to the entire provable loss amount.




                                                                                                   EDGE-101-B (12/10)
                                                                                                         Page 36 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 80 of 198 PageID #: 85


  6.13.05.        APPRAISAL

                  If the Insured and the Company fail to agree on the value of the property or the amount of loss,
                  each will, on the written demand of either, select a competent, disinterested, and impartial
                  appraiser, who has no direct or indirect financial interest in the claim. Each will notify the other
                  of the appraiser selected within 20 days of such demand. The Insured may not invoke appraisal
                  unless it has first fully complied with all provisions of this Policy, including Duties in the Event of
                  Loss or Damage and has provided the Company with a signed and sworn statement of loss.

                  The appraisers will first select a competent, disinterested and impartial umpire. If the appraisers
                  fail to agree upon an umpire within 15 days then, on the request of the Insured or the Company, a
                  judge of a court of record in the jurisdiction in which the appraisal is pending will select the
                  umpire. The appraisers will then appraise the value of the property or the amount of loss. They
                  will state separately, the actual cash value and replacement cost value, as of the date of loss and the
                  amount of loss, each item of physical loss or damage or, if for Time Element loss, the amount of
                  loss for each Time Element Coverage of this Policy.

                  If the appraisers fail to agree, they will submit their differences to the umpire. An award stating
                  separately the actual cash value and replacement cost value, as of the date of loss and the amount
                  of loss, for each item of physical loss or damage or, if for Time Element loss, the amount of loss
                  for each Time Element Coverage of this Policy agreed to in writing by any two will determine the
                  amount of loss.

                  Once there is an award, the Company retains the right to apply all policy terms and conditions
                  (including but not limited to deductibles, exclusions, and Limits of Liability) to the award. The
                  Company further retains its right to deny the claim in whole or in part.

                  The Insured and the Company will each pay its chosen appraiser and bear equally the other
                  expenses of the appraisal and umpire.

  6.13.06.        SUIT AGAINST THE COMPANY

                  No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or
                  equity unless the Insured has fully complied with all the provisions of this Policy. Legal action
                  must be started within (12) twelve months after the date of direct physical loss or damage to
                  Covered Property or to other property as set forth herein.

                  If under the laws of the jurisdiction in which the property is located, such twelve months'
                  limitation is invalid, then, any such legal action needs to be started within the shortest limit of time
                  permitted by such laws.

  6.14.       NON-ADMITTED INSURANCE
              If physical loss or damage occurs at a Location outside of the United States of America including its
              territories and possessions, the Company will pay according to the terms and conditions of this Policy
              for loss as a result of direct physical loss of or damage caused by a Covered Cause of Loss to
              Covered Property at a Location, provided there is no local insurance applying to such Location.

  6.15.       NO REDUCTION BY LOSS
              Loss or damage shall not reduce the amount of insurance recoverable, except where an Annual
              Aggregate applies. The reinstatement of any exhausted Annual Aggregate is not permitted unless
              authorized by the Company in writing.




                                                                                                        EDGE-101-B (12/10)
                                                                                                              Page 37 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 81 of 198 PageID #: 86


  6.16.         OTHER INSURANCE
                Insurance that is intended to pay proportionally with this insurance as a part of a property insurance
                plan or program expressly written with other participants is not other insurance as described below.

  6.16.01.          The Company will not be liable if, at the time of loss or damage, there is any other insurance that
                    would attach in absence of this insurance; except that this insurance shall apply only as excess,
                    Difference in Conditions/Difference in Limits and in no event as contributing insurance, and then
                    only after all other insurance has been exhausted.

  6.16.02.          The Company gives the Insured permission to purchase insurance for all or any part of the
                    deductibles in this Policy, and the existence of underlying insurance shall not prejudice the
                    Insured's rights under this Policy.

  6.16.02.01.           The deductible and any amount paid under such insurance that would be covered under this
                        Policy, shall apply to the deductible that would apply in this Policy.

  6.16.02.02.           This Policy shall then apply on an excess, Difference in Conditions/Difference in Limits basis.

  6.16.03.          The Insured can purchase excess insurance commencing on or after the inception of this Policy that
                    is specifically excess over the Limits of Liability set forth in this Policy without prejudice to this
                    Policy and the existence of such insurance shall not reduce any liability under this Policy.

  6.16.04.          The Company will not be liable if, at the time of loss or damage, there is any insurance with
                    National Flood Insurance Program (NFIP); except that this insurance shall apply only as excess
                    and in no event as contributing insurance, and then only after all NFIP insurance has been
                    exhausted.

  6.16.05.          The Company will not be liable if, at the time of loss or damage, there is any insurance for New
                    Construction or Additions under a specific policy for such New Construction and Additions;
                    except that this insurance shall apply only as excess and in no event as contributing insurance, and
                    then only after all specific insurance has been exhausted.

  6.16.06.          The Company will not be liable if, at the time of loss or damage, there is any insurance for stock
                    under a specific policy for such stock; except that this insurance shall apply only as excess and in
                    no event as contributing insurance, and then only after all specific insurance has been exhausted.

  6.17.         POLICY MODIFICATION
  6.17.01.          This Policy contains all of the agreements between the Insured and the Company concerning this
                    insurance. The Insured and the Company may request changes to this Policy. Only endorsements
                    issued by the Company and made a part of this Policy can change this Policy.

  6.17.02.          Notice to any agent or knowledge possessed by any agent or by any other person will not create a
                    waiver or change any part of this Policy or prevent the Company from asserting any rights under
                    the Policy.

  6.18.         PRIVILEGE TO ADJUST WITH OWNER
                In the event of loss or damage involving Property of Others in your care, custody or control, we have
                the right, but not the duty to:

  6.18.01.          Settle the loss or damage with the owners of the Property.




                                                                                                        EDGE-101-B (12/10)
                                                                                                              Page 38 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 82 of 198 PageID #: 87


  6.18.02.             Provide a defense for legal proceedings brought against the Insured. If provided, the expense for
                       this defense will be at the Company’s cost and will not reduce any applicable limit of insurance.

  6.19.            SETTLEMENT OF CLAIMS
  6.19.01.             Loss Payment

  6.19.01.01.              In the event of loss or damage to Covered Property, the Company will, at its option, either:

  6.19.01.01.01.                Pay the value of lost or damaged property;

  6.19.01.01.02.                Pay the cost of repairing or replacing the lost or damaged property;

  6.19.01.01.03.                Take all or any part of the property at any agreed valuation; or

  6.19.01.01.04.                Repair, rebuild or replace the property with other property of like kind and quality.

  6.19.02.             The Company will give notice of its intentions within thirty (30) days after receiving the sworn
                       statement of loss or as required by law.

  6.19.03.             The Company will not pay more than the Insured's financial interest in the Covered Property.

  6.19.04.             The Company will pay for covered loss or damage within thirty (30) days or as required by law,
                       after receiving the sworn statement of loss, if the Insured has complied with all the terms of this
                       Policy; and

  6.19.04.01.              The Company has reached agreement on the amount of loss; or

  6.19.04.02.              An appraisal award has been made, subject to 6.13.05.

  6.19.05.             Priority of Payment

                       In the event of a claim that involves more than one interest and/or coverage and/or peril; the
                       insured has the option to apportion recovery under this Policy when submitting final proof of loss,
                       subject to the overall amount of claim not exceeding the applicable limit of liability and subject to
                       all other terms and conditions of the policy.

                       For the purpose of attachment of coverage for excess layers, claims involving any interest and/or
                       peril covered in the primary or underlying excess layers, but not covered in higher excess layers,
                       will be recognized by such excess layers as eroding or exhausting the occurrence limits of the
                       primary and/or underlying excess layer(s). Nothing, however, will extend coverage in such
                       layers(s) to include loss from any interest and/or peril not covered in the excess layer(s) itself.

  6.20.            SUSPENDED PROPERTY
                   When Covered Property is found to be in, or exposed to, a dangerous condition, any of the Company's
                   representatives may immediately suspend this insurance for that property. This can be done by
                   delivering or mailing a written notice to the First Named Insured's mailing address or to the address
                   where the Covered Property is located. Once suspended, this insurance can be reinstated only by an
                   endorsement. Any unearned premium due will be returned by the Company.

  6.21.            TITLES
                   The titles of the various paragraphs and endorsements are solely for reference and shall not in any way
                   affect the provisions to which they relate.




                                                                                                           EDGE-101-B (12/10)
                                                                                                                 Page 39 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 83 of 198 PageID #: 88


  6.22.            TRANSFER OF RIGHTS AND DUTIES
                   The Insured rights and duties under this Policy may not be transferred without the Company giving
                   written consent.

  6.23.            VALUATION
                   In the event of any claim for direct physical loss of or damage to Insured Property:

  6.23.01.             The basis of adjustment is on a replacement cost basis unless a specific valuation applies.
                       Replacement Cost shall be the cost to repair, rebuild or replace the damaged property (without
                       deduction for depreciation) with materials of like kind, quality and capacity at the same or another
                       site, but no more than the lesser of:

  6.23.01.01.              The cost to repair;

  6.23.01.02.              The cost to rebuild or replace on the same or another site with materials of equivalent size,
                           kind, quality and capacity;

  6.23.01.03.              The necessary cost actually expended in repairing, rebuilding or replacing on the same or
                           another site, but not exceeding the operating capacity that existed at the time of the loss; or

  6.23.01.04.              The Limits of Liability applicable to the lost or damaged property.

  6.23.02.             If there is direct physical loss of or damage to Covered Property for which repair, rebuilding or
                       replacement has not started within two (2) years from the date of direct physical loss or damage,
                       the Company will not be liable for more than the actual cash value of the property destroyed.

  6.23.03.             The Company, will pay the reduction in value of insured components or parts of products directly
                       resulting from physical loss or damage caused by a Covered Cause of Loss to other insured
                       components or parts of products, or part of a pair or set as follows:

  6.23.03.01.              In case of loss or damage to any components or parts of products, or part of a pair or set, the
                           Company will at its option:

  6.23.03.01.01.                Pay the cost of repairing or replacing any part to restore the components or parts of
                                products, pair or set to its value before the loss or damage;

  6.23.03.01.02.                Repair or replace any part to restore the components or parts of products, pair or set to its
                                value before the loss or damage; or

  6.23.03.01.03.                Pay the difference between the value of the components or parts of products, pair or set
                                before and after the loss or damage.

  6.23.03.02.              If settlement is based on a constructive total loss, the Insured will surrender the undamaged
                           parts of such property to the Company.

  6.23.04.             The following property shall be valued as specified below:

  6.23.04.01.              For Raw Materials and supplies, the replacement cost.

  6.23.04.02.              For Stock in Process, the value of Raw Materials and labor expended plus the proportion of
                           overhead charges attributable to that Stock in Process.




                                                                                                           EDGE-101-B (12/10)
                                                                                                                 Page 40 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 84 of 198 PageID #: 89


  6.23.04.03.       For Finished Stock manufactured by the Insured, the valuation as stated in the Declarations.
                    If valued at Selling Price, this Policy will also pay the increased tax liability incurred by the
                    Insured due to the profit portion of a loss payment involving Finished Stock being greater
                    than the tax liability of the profits that would have been earned had no loss occurred.

  6.23.04.04.       For Merchandise that carries the Insured's brand or trade name, the valuation as stated in the
                    Declarations.

  6.23.04.05.       For all other Merchandise, the valuation as stated in the Declarations.

  6.23.04.06.       For Fine Arts articles, the lesser of the reasonable and necessary cost to repair or restore such
                    property to the physical condition that existed on the date of loss or the cost to replace the
                    article or the value if stated on a schedule on file. If the Fine Arts article cannot be replaced
                    and an appraisal is not available, the valuation shall be market value based on prevailing
                    conditions at the time of loss or damage.

  6.23.04.07.       For property covered under Deferred Payments, the lesser of the total amount of unpaid
                    installments less finance charges or the actual cash value of the property at the time of loss or
                    the cost to repair or replace with material of like size, kind and quality.

  6.23.04.08.       The selling price of buildings (or structures) or machinery and equipment, other than stock,
                    offered for sale on the date of loss, but no more than the cost to repair or replace.

  6.23.04.09.       The cost to replace non-repairable electrical or mechanical equipment, including computer
                    equipment, with equipment that is the most functionally equivalent to that damaged or
                    destroyed, even if such equipment has technological advantages, represents an improvement in
                    function, or forms part of a program of system enhancement.

  6.23.04.10.       Improvements and Betterments at replacement cost if such property is repaired or replaced
                    at the expense of the insured. If there is direct physical loss of or damage to Improvements
                    and Betterments which are not repaired, rebuilt or replaced at the expense of the insured, the
                    Company will not be liable for more than a proportion of the original cost determined as
                    follows:

  6.23.04.10.01.        Multiply the original cost of the Improvements and Betterments by the number of days
                        from the loss or damage to the expiration of the lease; and

  6.23.04.10.02.        Divide the amount determined in 6.23.04.10.01 by the number of days from the
                        installation of the Improvements and Betterments to the expiration of the lease.

  6.23.04.10.03.        If the lease contains a renewal option, the expiration of the renewal option period will
                        replace the expiration of the lease in this procedure.

  6.23.04.11.       For property that is useless to the Insured or obsolete, the actual cash value.

  6.23.04.12.       For vehicles, the valuation as stated in the Declarations.

  6.23.04.13.       The Insured may elect not to repair or replace such damaged Covered Property, however, if
                    loss settlement proceeds are expended on other capital expenditures, on property of the type
                    insurable under this policy, related to the business activities of the Insured within two years
                    from the date of loss, the lesser of the repair or replacement cost of such property will be paid.
                    As a condition of collecting under this clause, such expenditure must be unplanned as of the
                    date of loss and be made at a Scheduled Location. This clause does not extend to Increased
                    Cost of Construction.




                                                                                                      EDGE-101-B (12/10)
                                                                                                            Page 41 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 85 of 198 PageID #: 90


SECTION VII - DEFINITIONS
                The following term(s) wherever used in this Policy means:

  7.01.             Ammonia Contamination - The loss or damage, including salvage expense, caused by ammonia
                    contacting or permeating Covered Property under refrigeration or in process requiring refrigeration, as
                    the result of any one accident.

  7.02.             Annual Aggregate - The maximum amount of loss or damage payable in any one (1) Policy Year
                    regardless of the number of Occurrences within the same policy year.

  7.03.             Anticipated Date of Completion - The date on which the work is scheduled to be completed, as
                    stated in the construction contract or amendments to such contract, for the start of commercial
                    operations or use and occupancy.

  7.04.             Attraction Properties - A property within the distance described in the declarations of an Insured
                    Location that attracts customers to the Insured's business.

  7.05.             Average Daily Value (ADV) - The 100% Gross Earnings value or 100% Gross Profit value at the
                    Location(s) where the direct physical loss or damage occurred and all other Locations where Time
                    Element loss ensues for the Policy Period divided by the number of working days in the Policy period.

  7.06.             Breakdown –

  7.06.01.              A failure of pressure or vacuum equipment;

  7.06.02.              An electrical failure including arcing; or

  7.06.03.              A mechanical failure including rupture or bursting caused by centrifugal force.

  7.06.04.              7.06.01., 7.06.02., 7.06.03. includes an explosion to a steam boiler, electric steam generator, steam
                        piping, steam turbine, steam engine, gas turbine, or moving or rotating machinery when such
                        explosion is caused by centrifugal force or mechanical failure; but not the explosion of gases or
                        fuel within the furnace of any Covered Equipment or within the flues or passages through which
                        the gases of combustion pass; nor combustion explosion outside the Covered Equipment.

  7.06.05.              Breakdown does not mean or include:

  7.06.05.01.               Malfunction including but not limited to adjustment, alignment, calibration, cleaning or
                            modification;

  7.06.05.02.               Defects, erasures, errors, limitations or viruses in computer equipment and programs;

  7.06.05.03.               Leakage at any valve, fitting, shaft seal, gland packing, joint or connection;

  7.06.05.04.               Damage to any vacuum tube, gas tube or brush;

  7.06.05.05.               Damage to any structure or foundation supporting any Covered Equipment or any of its
                            parts;

  7.06.05.06.               Functioning of any safety or protective device; or

  7.06.05.07.               Cracking of any part on an internal combustion gas turbine exposed to the products of
                            combustion.




                                                                                                             EDGE-101-B (12/10)
                                                                                                                   Page 42 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 86 of 198 PageID #: 91


  7.07.         Carrier - Contract or public truck men and motor transit companies or connecting carriers.

  7.08.         Computer Virus - Any Software, Electronic Data or code that affects the operation or functionality
                of any computer, communication system, file server, networking equipment, computer system,
                computer hardware, data processing equipment, computer memory, microchip, microprocessor
                (computer chip), integrated circuit or similar device in computer equipment, Program, Computer
                Software or operating systems, programming instructions, or data including, but not limited to any
                destructive Program, computer code, Computer Virus, worm, logic bomb, denial of service attack,
                smurf attack, vandalism, Trojan Horse or any other data introduced into any electronic system causing
                deletion, destruction, degradation, corruption, malfunction or compromise of Electronic Data,
                Software or electronic business systems.

  7.09.         Contamination(Contaminated) - Any condition of property due to the actual presence of any
                foreign substance, impurity, pollutant, hazardous material, poison, toxin, pathogen or pathogenic
                organism, bacteria, virus, disease causing or illness causing agent, Fungus, mold or mildew.

  7.10.         Contaminant(s) - Any solid, liquid, gaseous, thermal or other irritant, pollutant or contaminant,
                including but not limited to smoke, vapor, soot, fumes, acids, alkalis, chemicals, waste (including
                materials to be recycled, reconditioned or reclaimed), asbestos, ammonia, other hazardous substances,
                Fungus or Spores.

  7.11.         Covered Cause of Loss - All risks of direct physical loss of or damage from any cause unless
                excluded.

  7.12.         Covered Equipment - Any boiler fired pressure vessel, unfired vessel normally subject to vacuum or
                internal pressure other than weight of its contents, refrigerating and air conditioning systems, any metal
                piping and its accessory equipment, and mechanical, or electrical machines or apparatus used for the
                generation, transmission, or utilization of mechanical or electrical power, not otherwise excluded as
                Covered Property.

  7.12.01           Covered Equipment does not include any of the following:

  7.12.01.01.            Part of pressure or vacuum equipment that is not under internal pressure of its contents or
                         internal vacuum;

  7.12.01.02.            Insulating or refractory material, but not excluding the glass lining of any Covered
                         Equipment;

  7.12.01.03.            Non-metallic pressure or vacuum equipment unless it is constructed and used in accordance
                         with the American Society of Mechanical Engineers (ASME) code or another appropriate and
                         approved code;

  7.12.01.04.            Catalyst;

  7.12.01.05.            Vessels, piping and other equipment that is buried below ground and requires the excavation
                         of materials to inspect, remove, repair or replace;

  7.12.01.06.            Vehicle, aircraft, self-propelled equipment or floating vessel including any Covered
                         Property(equipment) that is mounted upon or used solely with any one or more Vehicle(s),
                         aircraft, self-propelled equipment or floating vessel;

  7.12.01.07.            Drag-line, excavation or construction equipment including any Covered Property or Covered
                         Equipment that is mounted upon or used solely with any one or more drag-lines, excavation,
                         or construction equipment;




                                                                                                        EDGE-101-B (12/10)
                                                                                                              Page 43 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 87 of 198 PageID #: 92


  7.12.01.08.            Felt, wire, screen, die, extrusion plate, swing hammer, grinding disc, cutting blade,
                         non-electrical cable, chain, belt, rope, clutch plate, brake pad, non-metal part or any part or
                         tool subject to periodic replacement;

  7.12.01.09.            Equipment or any part of such equipment manufactured by the Insured for sale.

  7.13.         Daily Value(DV) - The 100% Gross Earnings value or 100% Gross Profit value at the Location(s)
                where the direct physical loss or damage occurred and all other Locations where Time Element loss
                ensues, for the Period of Liability divided by the number of working days in such Period of Liability.

  7.14.         Delay in Completion - The period of time between the Anticipated Date of Completion and the
                actual date on which commercial operations or use and occupancy can commence with the exercise of
                due diligence and dispatch.

  7.15.         Described Cause(s) of Loss - Breakdown of Equipment, Earth Movement, Flood, or Named
                Storm.

  7.16.         Direct Dependent Time Element Location -

  7.16.01.          Any Location of a direct: customer, supplier, contract manufacturer or contract service provider to
                    the Insured;

  7.16.02.          Any Location of any company under a royalty, licensing fee or commission agreement with the
                    Insured.

  7.16.03.          A Direct Dependent Time Element Location does not include Locations that are Insured
                    Locations under this Policy or the Locations of any company directly or indirectly supplying to, or
                    receiving from, the Insured, electricity, fuel, gas, water, steam, refrigeration, sewage, voice, data or
                    video.

  7.17.         Earth Movement - Any Earth Movement including earthquake, landslide, mine subsidence, earth
                sinking, rising, shifting, or sinkhole collapse.

  7.18.         EEA - The European Economic Area; within this area, free provision of services in all countries
                without any additional insurance license is allowed.

  7.19.         Electronic Data - Data of any kind that is recorded or transmitted in a form usable in electronic
                computer systems or networks, microchips, integrated circuits or similar devices in non-computer
                equipment, and which can be stored on Media for use by Programs.

  7.20.         Fine Arts - Includes, but is not limited to, bona fide works of art, works of rarity, works of historical
                values, works of artistic merit, photographs (positives and negatives), lithographs, illustrations, gallery
                proofs, original records, and similar property.

  7.21.         Finished Stock – Stock, which is ready for sale by the Insured, that is manufactured:

  7.21.01.          By the Insured; or

  7.21.02.          Under the Insureds’ direction and to the Insureds’ specifications.

  7.21.03.          For the purposes of the Gross Earnings and the Gross Profit Coverage only:

  7.21.03.01.            Finished Stock also includes whiskey and alcoholic products being aged.

  7.21.03.02.            Finished Stock does not include stock that is held for sale at any retail outlet insured under
                         this Policy or that has been sold, that is manufactured:




                                                                                                          EDGE-101-B (12/10)
                                                                                                                Page 44 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 88 of 198 PageID #: 93


  7.21.03.02.01.                By the Insured; or

  7.21.03.02.02.                Under the Insureds’ direction and to the Insureds’ specifications.

  7.22.            First Named Insured - The First Insured listed under Named Insured.

  7.23.            Flood - A general and temporary condition of partial or complete inundation of normally dry land
                   areas or structure(s) caused by:

  7.23.01.             The unusual and rapid accumulation or runoff of surface waters, waves, tides, tidal waves, tsunami,
                       the release of water, the rising, overflowing or breaking of boundaries of nature or man-made
                       bodies of water; or the spray there from all whether driven by wind or not; or

  7.23.02.             Mudflow or mudslides caused by accumulation of water on or under the ground.

  7.23.03.             Flood also includes the backup of water from a sewer, drain or sump caused in whole or part by
                       Flood.

  7.23.04.             Flood also includes Storm Surge if shown on the declarations as part of Flood.

  7.24.            FoS (Freedom of Services) Policy - A policy which only covers risks and Locations in the EEA.

  7.25.            Fungus (or Fungi) - Any form of fungus including, but not limited to, yeast, mold, mildew, rust, smut,
                   mushroom, spores, mycotoxins, odors, or any other substances or gases, products or byproducts
                   produced by, released by, or arising out of the current or past presence of Fungi.

  7.26.            Gross Profit - The sum produced by adding to the Net Profit or Loss, the amount of the insured
                   Standing Charges.

  7.27.            Improvements and Betterments - Fixtures, alterations, installation or additions comprising part of a
                   building occupied, but not owned by the Insured and acquired or made at the Insured's expense which
                   the Insured cannot legally move.

  7.28.            Indirect Dependent Time Element Location -

  7.28.01.             Any Location of a company that is a direct: customer, supplier, contract manufacturer or contract
                       service provider to a Direct Dependent Time Element Location; or

  7.28.02.             Any Location of a company that is an indirect: customer, supplier, contract manufacturer or
                       contract service provider to a Direct Dependent Time Element Location.

  7.28.03.             An Indirect Dependent Time Element Location does not include Locations that are Insured
                       Locations under this Policy or the Locations of any company directly or indirectly supplying to, or
                       receiving from, the Direct Dependent Time Element Location, electricity, fuel, gas, water,
                       steam, refrigeration, sewage, voice, data or video.

  7.29.            International Insurance Program - A program arrangement that is a compilation of different policies,
                   which all have one common goal: to cover the Insured as agreed to in this Policy.

  7.30.            Land Improvements - Lawns, plants, shrubs or trees; pavements, roadways, sidewalks or similar
                   works, but not including any fill or land beneath such property.

  7.31.            Lease Interest - The excess rent paid for the same or similar replacement property over actual rent
                   otherwise payable had there been no loss or damage, plus cash bonuses or advance rent paid (including
                   any maintenance or operating charges) for each month during the unexpired term of the lease.




                                                                                                         EDGE-101-B (12/10)
                                                                                                               Page 45 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 89 of 198 PageID #: 94


  7.32.         Local Currency - The currency of the country where the loss occurs.

  7.33.         Location -

  7.33.01.          As specified in the Schedule of Locations;

  7.33.02.          If not so specified in the Schedule of Locations:

  7.33.02.01.           a Location is a building(s) bounded on all sides by public streets, clear land space or open
                        waterways, each not less than fifty feet wide;

  7.33.02.02.       A site or tract of land occupied or available for occupancy with tangible property; or

  7.33.03.          If the Insured is a tenant,

  7.33.03.01.           those portions of the building not rented by the Insured; or

  7.33.03.02.           those portions of the building not intended to be rented by the Insured or others.

  7.34.         Media - Tangible personal property on which Electronic Data or Programs can be recorded, but not
                the Data or Programs themselves. Money or Securities are not Media.

  7.35.         Merchandise - Goods kept for sale by the Insured which are not Raw Stock, Stock in Process or
                Finished Stock.

  7.36.         Miscellaneous Unnamed Location - A Location owned, leased or rented by the Insured, but not
                specified in the Schedule of Locations.

  7.37.         Moderate Flood Hazard Area (MFHA) - Is an area defined by FEMA (The Federal Emergency
                Management Agency) or any foreign equivalent, between the limits of the base flood and the
                0.2-percent-annual-chance or 500-year flood. A Moderate Flood Hazard Area is shown on the FIRM
                per FEMA and includes but is not limited to Zone B or Zone X (shaded). If not defined by FEMA or
                any foreign equivalent, it is an area between the limits of the base flood and the
                0.2-percent-annual-chance or 500-year flood.

  7.38.         Money - Currency, coins and bank notes whether or not in current use; travelers checks, register checks
                and money orders held for sale to the public.

  7.39.         Named Storm - Any storm or weather disturbance that is named by the U. S. National Oceanic and
                Atmospheric Administration (NOAA) or the U. S. National Weather Service or the National Hurricane
                Center or any comparable worldwide equivalent.

                Named Storm also includes Storm Surge if shown on the declarations as part of Named Storm.

  7.40.         NCP - No Coverage Provided.

  7.41.         Net Lease Interest - That sum which placed at six percent 6% interest compounded annually would
                equal the Lease Interest (less any amounts otherwise payable).

  7.42.         Net Profit or Loss - The net trading profit or loss (exclusive of all capital receipts and accretions and
                all outlay properly chargeable to capital) resulting from the Insured's business activities after
                deductions have been made for all charges and other charges including depreciation but before the
                deduction of any taxation chargeable on profits.




                                                                                                       EDGE-101-B (12/10)
                                                                                                             Page 46 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 90 of 198 PageID #: 95


  7.43.       New Construction or Additions - Additional square footage beyond what existed and was usable for
              the Insured’s business activities as of the inception of the policy period.

  7.44        Non-Admitted Insurance - A policy issued in one country that covers exposures in other countries
              where the Company has not filed with the Insurance regulators of the country where the exposure is to
              provide insurance coverage.

  7.45.       Occurrence - All loss(es) or damage that is attributable directly or indirectly to one cause or a series of
              similar or related causes. All such loss(es) or damage will be treated as one Occurrence. However, if
              Occurrence is specifically defined anywhere in this Policy, that definition will apply to the applicable
              coverage provided.

  7.46.       Operations - The Insured's business activities at the Insured Location.

  7.47.       Ordinary Payroll - Payroll expenses for all employees except officers, executives, department
              managers, employees under contract, and other important professional employees. Payroll expenses
              include the payroll, employee benefits (if directly related to payroll), FICA payments, Union dues and
              Workers' Compensation premiums the Insured pays for.
  7.48.       Period of Interruption - The period starting when the Insured's Electronic Data Processing Equipment
              or Media fails to operate and ending when with due diligence and dispatch, the Insured's Electronic
              Data Processing Equipment or Media could be restored to the same or equivalent operating condition
              that existed prior to the failure.The Period of Interruption does not include the additional time to make
              changes to the Insured's Electronic Data Processing Equipment or Media.
  7.49.       Period of Service Interruption - The period starting when an interruption of a specified service
              occurs and ending when with due diligence and dispatch, the service could be restored to the same or
              equivalent operating condition that existed prior to the failure.

  7.50.       Policy Year - The (12) twelve consecutive months after the date coverage begins on this Policy.

  7.51.       Program(Software) - Any computer software, computer applications, or recorded instructions, whether
              digital or otherwise, for the processing, sequencing, collecting, transmittal, recording, retrieval or
              storage of Electronic Data.

  7.52.       Prohibited Jurisdiction - Any country or political subdivision, outside the United States of America,
              its territories and possessions, in which by that country's or political subdivision's insurance laws and
              regulations, the Company is not allowed to insure risks.

  7.53.       Public Adjusters - Individuals or groups, including consultants, secured specifically for the purpose of
              representing the Insured's interest in the adjustment of a claim(s) under this Policy.

  7.54.       Qualifying Period - The continuous period of time expressed in hours or days which must be
              exceeded before coverage under this Policy begins.

  7.55.       Rate of Gross Profit - The rate of Gross Profit earned on the Turnover during twelve (12) months
              immediately before the date of the physical loss or damage.

  7.56.       Raw Stock (or Raw Material) - Materials in the state in which the Insured receives it for conversion
              into stock in process or Finished stock.

  7.57.       Scheduled Location - A Location scheduled on this Policy.

  7.58.       Securities - Negotiable and non-negotiable instruments or contracts representing either Money (but
              does not include Money) or other property and includes:




                                                                                                       EDGE-101-B (12/10)
                                                                                                             Page 47 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 91 of 198 PageID #: 96


  7.58.01.        Tokens, tickets, revenue and other stamps (whether represented by actual stamps or unused value
                  in a meter) in current use; and

  7.58.02         Evidences of debt issued in connection with credit or charge cards, which are not issued by the
                  Insured.

  7.59.       Selling Price - The regular cash selling price at the Location where the loss occurs, less all discounts,
              pilferage, waste, returns and charges to which the Finished Stock and Merchandise would have been
              subject had no loss occurred.

  7.60.       Soft Costs - Expenses which are necessarily incurred during the Period of Liability, that would not
              have been incurred if the Delay in Completion had not occurred, at Locations undergoing renovation
              or in the course of construction, limited to the following:

  7.60.01.        Construction loan fees - The additional cost incurred to rearrange loans necessary for the
                  completion of construction, repairs or reconstruction, including; the cost to arrange refinancing,
                  accounting work necessary to restructure financing, legal work necessary to prepare new
                  documents, charges by the lenders for the extension or renewal of loans necessary.

  7.60.02.        Commitment fees, leasing and marketing expenses - The additional cost of returning any
                  commitment fees received from prospective tenant(s) or purchaser(s), the cost of re-leasing and
                  marketing due to loss of tenant(s) or purchaser(s).

  7.60.03.        Additional fees – The additional cost for: architects, engineers, consultants, attorneys and
                  accountants needed for the completion of construction, repairs or reconstruction.

  7.60.04.        Carrying costs – The additional cost of: property taxes, building permits, additional interest on
                  loans, realty taxes and insurance premiums.

  7.61.       Special Flood Hazard Area (SFHA) - Is an area defined by FEMA (The Federal Emergency
              Management Agency) or any foreign equivalent that will be inundated by the flood event having a
              1-percent chance of being equaled or exceeded in any given year. The 1-percent annual chance flood is
              also referred to by FEMA as the base flood or 100-year flood. SFHA’s per FEMA include but are not
              limited to Zone A, Zone AO, Zone AH, Zones A1-A30, Zone AE, Zone A99, Zone AR, Zone AR/AE,
              Zone AR/AO, Zone AR/A1-A30, Zone AR/A, Zone V, Zone VE, and Zones V1-V30. If not defined
              by FEMA or any foreign equivalent, it is an area that will be inundated by the flood event having a
              1-percent chance of being equaled or exceeded in any given year.

  7.62.       Specific Local Policy - A policy of insurance issued in a country locally by any company authorized
              to provide insurance in that country.

  7.63.       Spores - Any reproductive body produced by or arising out of any Fungus (or Fungi).

  7.64.       Standard Turnover - The Turnover during the twelve (12) months immediately before the date of the
              physical loss or damage which corresponds with the Period of Liability.

  7.65.       Standing Charges - All costs and expenses used in determining Net Profit or Loss except the
              following:

  7.65.01.        Raw Stock from which production is derived;

  7.65.02.        Supplies consisting of materials consumed directly in conversion of Raw Stock into Finished
                  Stock or in supplying the service(s) sold by the Insured;

  7.65.03.        Merchandise sold, including related packaging materials;




                                                                                                     EDGE-101-B (12/10)
                                                                                                           Page 48 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 92 of 198 PageID #: 97


  7.65.04.          Service(s) purchased from outsiders (not employees of the Insured) for resale, which do not
                    continue under contract;

  7.65.05.          Sales Discounts.

  7.66.         Stock in Process - Raw Stock (or material) which has undergone any aging, seasoning, mechanical or
                other process of manufacture at the Insured Location, but which has not become Finished Stock.

  7.67.         Storm Surge - A general and temporary condition of partial or complete inundation by salt water,
                caused by wind driven waves that result from a Named Storm, of normally dry land areas or
                structure(s) in coastal areas, bays or inland waters connected to an ocean or sea.

  7.68.         Sturmflut - A flooding of dry land by storm driven waves on coastal areas, into bays or inland waters
                connected to the ocean or sea. The ‘Federal German Office for Maritime Shipping and Hydrographic’
                will declare Sturmflut.

  7.69.         Suspension (Suspended) -

  7.69.01.          The slowdown or cessation of the Insured's business activities: or

  7.69.02.          As respects rental income that a part or all of the Insured Location is rendered
                    untenantable.

  7.70.         Terrorist Activity - Any activity;

  7.70.01.          Defined as Terrorist Activity under the laws of the place where it is committed, or

  7.70.02.          Which involves any of the following:

  7.70.02.01.           The hijacking or sabotage of any conveyance (including an aircraft, vessel, or vehicle).

  7.70.02.02.           The seizing or detaining of, or threatening to kill, injure or continue to detain any person in
                        order to compel a third person (including a governmental organization ) to do or abstain from
                        doing any act as an explicit or implicit condition for the release of the individual seized or
                        detained.

  7.70.02.03.           A violent attack upon an internationally protected person (as defined in section 1116(b)(4) of
                        title 18, United States Code) or upon the liberty of such a person.

  7.70.02.04.           An assassination.

  7.70.02.05.           The use of any biological agent, chemical agent, or nuclear weapon or device, explosive or
                        firearm (other than for mere personal monetary again), with intent to endanger, directly or
                        indirectly, the safety of one or more individuals or to cause damage to property.

  7.70.02.06.           A threat, attempt, or conspiracy to do any of the foregoing.

  7.70.02.07.           Any act or acts deemed or declared by any government official, law enforcement agency,
                        intelligence agency or other public authority to be terrorism or a terrorist act(s).

  7.71.         "the Policies" - This Policy, local policy(ies); and the FoS(Freedom of           Services) policy(ies),
                collectively under an International Insurance Program.

  7.72.         Turnover - The money (less discounts allowed) paid or payable to the Insured for goods sold and
                delivered and for services rendered in the course of the Insured's business activities.




                                                                                                       EDGE-101-B (12/10)
                                                                                                             Page 49 of 50
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 93 of 198 PageID #: 98


  7.73.       Valuable Papers and Records - Inscribed or printed or written documents, manuscripts or records,
              including abstracts, books, deeds, drawings, films, maps, mortgages, prints and tracings, card index
              systems, files, tapes, discs, drums, cells, magnetic recordings or storage Media for electronic data
              processing, Electronic Data, Program(Software); but Valuable Papers and Records does not mean
              Money or Securities.

  7.74.       Wages - The remuneration (including where applicable, bonuses, overtime, living allowance (if any),
              national insurance contribution, holiday pay or other payments pertaining to wages) of all employees
              other than those whose remuneration is treated as salaries in the Insured's books of account.




                                                                                                 EDGE-101-B (12/10)
                                                                                                       Page 50 of 50
 Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 94 of 198 PageID #: 99



Appendix
USA including its Commonwealths
                               A - Earth Movement/Earthquake
                                                                                 and Territories
                                                                                                  Zones for
                                                                                                                        8
                                                                                                                      ZURICH“
This   list is   for   is   for informational purposes only   and does not convey any coverage under the policy.



COUNTRY           -    The United    States of America
         STATE                     ZONE                           COUNTIES/PARISHES/INDEPENDENT CITIES
ALABAMA                               3     Colbert, Franklin, Lauderdale, Lawrence, Limestone,   Morgan
                                      4    Balance of State
ALASKA                                1    Balance of State
                                      2    North Slope
ARIZONA                               4     Entire State
ARKANSAS                              1     Clay, Craighead, Crittenden, Cross, Greene, Lee, Mississippi, Poinsett, St Francis
                                      2     Independence, Jackson, Lawrence, Lonoke, Monroe, Phillips, Prairie, Randolph, Sharp, White,
                                            Woodruff
                                      3     Arkansas, Cleburne, Cleveland, Desha, Drew, Faulkner, Fulton, Grant, Izard, Jefferson,
                                           Lincoln, Pulaski, Saline, Stone
                                      4     Balance 0f State
CALIFORNIA                            1    Entire State
COLORADO                              4    Entire State
CONNECTICUT                           4     Entire State
DELAWARE                              4    Entire State
D. C. (Territory)                     4    District   0f Columbia — Washington D. C.
FLORIDA                               4     Entire State
GEORGIA                               4     Entire State
HAWAII                                1     Entire State
IDAHO                                 3     Bannock, Bear Lake, Can'bou, Franklin, Oneida, Power
                                      4    Balance of State
ILLINOIS                              1     Alexander, Pulaski

                                      2     Bond, Clay, Clinton, Edwards, Franklin, Gallatin, Hamilton, Hardin, Jackson, Jefferson,
                                            Johnson, Lawrence, Madison, Marion, Massac, Monroe, Perry, Pope, Randolph, Richland,          St.

                                            Clair, Saline, Union, Wabash, Washington, Wayne, White, Williamson

                                      3     Calhoun, Christian, Clark, Coles, Crawford, Cumberland, Douglas, Edgar, Efﬁngham, Fayette,
                                            Greene, Jasper, Jersey, Macoupin, Montgomery, Morgan, Moultrie, Pike, Sangamon, Scott,
                                            Shelby
                                      4    Balance of State

INDIANA                               2     Crawford, Daviess, Dubois, Gibson, Greene, Knox, Lawrence, Martin, Orange, Perry, Pike,
                                            Posey, Spencer, Sullivan, Vanderburgh, Warrick

                                      3     Brown, Clay, Fayette, Johnson, Morgan, Monroe, Owen, Rush, Shelby, Union, Vigo

                                      4     Balance 0f State
IOWA                                  4     Entire State

KANSAS                                4     Entire State

KENTUCKY                              1     Ballard, Carlisle, Fulton,   Hickman, McCracken
                                      2    Breckinridge, Butler, Caldwell, Calloway, Christian, Crittenden, Daviess, Graves, Hancock,
                                            Henderson, Hopkins, Livingston, Logan, Lyon, Marshall, McLean, Muhlenberg, Ohio,
                                            Simpson, Todd, Trigg, Union, Warren, Webster
                                      4     Balance 0f State
LOUISIANA                             4    Entire State

MAINE                                 4    Entire State

MARYLAND                              4     Entire State




                                                                                                                         EDGE-450-B   (06/14)
                                                                                                                               Page   1   of 3
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 95 of 198 PageID #: 100




       STATE     ZONE                             COUNTIES/PARISHES/INDEPENDENT CITIES
MASSACHUSETTS     4     Entire State
MICHIGAN          4     Entire State
MINNESOTA         4     Entire State


MISSISSIPPI       1     DeSoto, Tunica
                  2     Alcorn, Benton, Bolivar, Coahoma, Lafayette, Leﬂore, Marshall, Panola, Pontotoc, Prentiss,
                        Quitman, Sunﬂower, Tallahatchie, Tate, Tippah, Tishomingo, Union, Yalobusha
                  3     Calhoun, Carroll, Chickasaw, Choctaw, Clay, Grenada, Holmes, Humphreys Issaquena,
                                                                                                     ,


                        Itawamba, Lee, Lowndes, Monroe, Montgomery, Oktibbeha, Sharkey, Warren, Washington,
                        Webster, Yazoo
                  4     Balance 0f State
MISSOURI          1     Bollinger, Butler, Cape Girardeau, Dunklin, Mississippi, New Madrid, Pemiscot, Scott,
                        Stoddard
                  2     Carter, Iron, Jefferson, Madison, Oregon, Perry, Reynolds, Ripley, St. Francois, Ste.
                        Genevieve, St. Charles, St. Louis, Washington, Wayne, and the City 0f St Louis

                  3     Audrain, Callaway, Cole, Crawford, Dent, Franklin, Gasconade, Howell, Lincoln, Maries,
                        Marion, Miller, Montgomery, Osage, Phelps, Pike, Pulaski, Ralls, Shannon, Texas, Warren
                  4     Balance 0f State
MONTANA           4     Entire State
NEBRASKA          4     Entire State
NEVADA            1     Carson City, Douglas
                  2     Lyon    ,   Storey,   Washoe
                  3     Clark
                  4     Balance 0f State

NEW HAMPSHIRE     4     Entire State
NEW JERSEY        4     Entire State
NEW MEXICO        4     Entire State
NEW YORK          4     Entire State
NORTH CAROLINA    4     Entire State
NORTH DAKOTA      4     Entire State
OHIO              4     Entire State
OKLAHOMA          4     Entire State
OREGON            2     Clackamas, Multnomah, Washington
                  3     Benton, Clatsop, Columbia, Coos, Curry, Douglas,   Hood River,   Jackson, Josephine, Lane,
                        Lincoln, Linn, Marion, Polk, Tillamook, Yamhill
                  4     Balance of State
PENNSYLVANIA      4     Entire State
RHODE ISLAND      4     Entire State
SOUTH DAKOTA      4     Entire State
SOUTH CAROLINA    1     Berkely, Charleston, Dorchester


                  3     Bamberg, Beaufort, Calhoun, Clarendon, Colleton, Georgetown, Hampton,      Jasper,
                        Orangeburg, Richland, Sumter, Williamsburg
                  4     Balance 0f State
TENNESSEE         1     Crockett, Dyer, Haywood, Lake, Lauderdale, Obion, Shelby, Tipton
                  2     Benton, Carroll, Chester, Decatur, Fayette, Gibson, Hardeman, Hardin, Henderson, Henry,
                        Humphreys, Madison, McNairy, Weakley
                  3     Cheatham, Davidson, Dickson, Hickman, Houston, Lawrence, Lewis, Montgomery, Perry,
                        Robertson, Stewart,       Wayne
                  4     Balance 0f State
TEXAS             4     Entire State




                                                                                                     EDGE-450-B (06/14)
                                                                                                           Page 2 of 3
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 96 of 198 PageID #: 101



STATE                          ZONE                          COUNTIES/PARISHES/INDEPENDENT CITIES
UTAH                             2     Davis, Salt Lake, Utah
                                 3     Cache, Morgan, Rich, Summit, Wasatch, Weber
                                 4     Balance 0f State
VERMONT                          4     Entire State
VIRGINIA                         4     Entire State
WASHINGTON                        1    Clallam, Island, Jefferson, King, Kitsap, Mason, Pierce, San Juan, Thurston
                                 2     Skagit,   Snohomish, Whatcom
                                 3     Clark, Cowlitz, Grays Harbor, Lewis, Paciﬁc, Skamania,     Wahkiakum,
                                 4     Balance of State
WEST VIRGINIA                    4     Entire State
WISCONSIN                        4     Entire State
WYOMING                          4     Entire State


Commonwealths and        Territories   of The United States 0f America
                                                      ZONE
AMERICAN SAMOA                                         2      Entire Territory
GUAM                                                   1      Entire Territory
NORTHERN MARIANA ISLANDS                               2      Entire   Commonwealth
PUERTO RICO                                            1      Entire   Commonwealth
U.S.   VIRGIN ISLANDS                                  1      Entire Territory for Limits 0f Liability
                                                       2      Entire Territory for Deductibles
A11 other   US   Territories   and Possessions         2      Entire Territory




                                                                                                                     EDGE-450-B (06/14)
                                                                                                                           Page 3 of 3
   Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 97 of 198 PageID #: 102




Appendix B - Earth Movement/Earthquake Zones
Worldwide except USA its Commonwealths and
                                                                                                                                                                                  9
                                                                                                                                                                                ZURICH‘
Territories

This   list is   for   is   for informational purposes only   and does not convey any coverage under the policy.




 Country                                                       Zone                                                     Provincesfl‘erritories/States/C ounties

 ALBANIA                                                                      1                                         Entire Country

 ALGERIA                                                                                                                Balance 0f Country
                                                                                                                        Adrar, Bechar, Tamanghasset, Ouargla,      Illizi,   Tindouf, Ghardaia
 ANDORRA                                                                                                                Entire Country

 ANGUILLA                                                                                                               Entire Country for Limits of Liability

                                                                                                                        Entire Country for Deductibles

 ANTARCTICA                                                                                                             Entire Country

 ANTIGUA & BARBUDA                                                                                                      Entire Country for Limits of Liability

                                                                                                                        Entire Country for Deductibles

 ARGENTINA                                                                                                              Mendoza, Neuquen, San Juan
                                                                                                                        Catamarca, Jujuy,      Salta,   Tucuman
                                                                                                                        Balance of Country
 ARMENIA                                                                                                                Entire Country

 ARUBA                                                                                                                  Entire Country

 AUSTRALIA              including Christmas Island,                                                                     Christmas Island   ,
                                                                                                                                               Cocos (Keeling) Islands
 Cocos (Keeling) Islands
                                                                                                                        Western Australia
                                                                                                                        Balance of Country
 AUSTRIA                                                         Nth-‘NH-b-wa-P-NP‘v-‘JkaH-b-wawr—‘hlvi-‘Nb—‘WNH-b-FN




                                                                                                                        Entire Country

 AZERBAIJAN                                                                                                             Entire Country

 BAHAMAS                                                                                                                Entire Country

 BAHRAIN                                                                                                                Entire Country

 BANGLADESH                                                                                                             Entire Country

 BARBADOS                                                                                                               Entire Country for Limits 0f Liability

                                                                                                                        Entire Country for Deductibles

 BELARUS                                                                                                                Entire Country

 BELGIUM                                                                                                                Entire Country

 BELIZE                                                                                                                 Entire Country

 BENIN                                                                                                                  Entire Country

 BERMUDA                                                                                                                Entire Country

 BHUTAN                                                                                                                 Balance of Country
                                                                                                                        Gasa
 BOLIVIA                                                                                                                La Paz
                                                                                                                        Oruro, Potosi, Tarija
                                                                                                                        Beni, Chuquisaca, Cochabamba, Pando, Santa Cruz

 BOSNIA & HERZEGOVINA                                                                                                   Entire Country




                                                                                                                                                                                   EDGE-451-D    (02/1 6)
                                                                                                                                                                                         Page    1   of 9
  Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 98 of 198 PageID #: 103

Country                          Zone   Provinces/Territories/States/Counties

BOTSWANA                          4     Entire Country

BRAZIL                            4     Entire Country

BRITISH VIRGIN ISLANDS             1    Entire Country for Limits of Liability

                                  2     Entire Country for Deductibles

BRUNEI DARUSSALAM                 3     Entire Country

BULGARIA                          2     Entire Country

BURKINA FASO                      4     Entire Country

BURUNDI                           2     Entire Country

CAMBODIA                          4     Entire Country

CAMEROON                          3     Entire Country

CANADA                            2     British Columbia, Ontario, Quebec,   Yukon   except listed postal codes
                                        With ﬁrst 3 characters in Zones 3 and 4
                                  3     British Columbia Postal Codes:V8C,V8G,VOM,VOT,VOV,V1M,V2P,
                                        V2R,V2S,V2T,V2V,V2W,V2X,V2Y,V3B,V3C,V3E,V3 G,V3H,V3J.
                                        V3K,V3L,V3N,V3R,V3T,V3V,V3Y,V4N,V4R,V4S,V4W,V4X,V4Z,
                                        V5A,V5B,V5C,V5E,V5G,V5H,V5J,V5K,V5L,V5M,V5N,V5R,V5T,
                                        V5V,V5Y,VSZ,V6A,V6B,V6C,V6E,V6G,V6H,V6J,V6K,V6L,V6R,
                                        V6T,V6Z,V7G,V7H,V7J,V7K,V7L,V7M,V7N,V7P,V7R,V7S,V7T,
                                        V7V,V7W,V7X,V7Y,V8B,V8J
                                        New Brunswick Postal Codes: E1G,E1N,E1V,E1X,E2A,E2E,E2G,
                                        E2H,E2J,E2K,E2L,E2M,E2N,E2P,E2R,E2S,E2V,E3A,E3B,E3C,E3E,
                                        E3L,E3N,E3V,E3Y,E3Z,E4A,E4B,E4C,E4E,E4G,E4J,E4S,E4T,E4V,
                                        E4W,E4X,E4Y,E4Z,E5A,E5B,E5C,E5E,E5H,E5J,E5K,E5L,E5M,
                                        E5N,E5P,E5R,E5S,EST,E5V,E6A,E6B,E6C,E6E,E6G,E6H,E6J,E6K,
                                        E6L,E7A,E7B,E7C,E7E,E7G,E7H,E7J,E7K,E7L,E7M,E7N,E7P,E8A,
                                        E8B,E8C,E8E,E8G,E8J,E8K,E8L,E8M,E8N,E8P,E8R,E9A,E9B,E9C,
                                        E9E,E9G,E9H,
                                        Ontario Postal Codes:   KOE,KOG,K6T,K6V,K7A,K7H
                                        Quebec Postal Codes:GOE,GOJ,GOK,GOM,GON,GOP,GOS,GOV,GOY,
                                        GOZ,G4R,G4S,GSB,G5J,G5X,G5Y,GSZ,G6A,G6B,G6E,G6G,G6H,
                                        G6J,G6K,G6L,G6P,G6R,G6S,G6T,G7A,G7B,G7G,G7H,G7J,G7K,
                                        G7N,G7P,G7S,G7T,G7X,G7Y,G7Z,G8A,JOA,JOB,JOE,JOH,JOJ,J 1A,
                                        J1 C,J1E,J1 G,J1H,J1J,J1K,J1L,J1M,J1N,J1R,J1
                                                                                 S,J1T,J1X,J2G,J2H,
                                        J2J,J2K,J2L,J2M,J2N,J2R,J2S,J2T,J2X,J3M,J9V




                                                                                              EDGE-451-D (02/16)
                                                                                                    Page 2 of 9
  Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 99 of 198 PageID #: 104

Country                          Zone     Provinces/Territories/States/Counties
CANADA (continued)                4       British Columbia Postal Codes: VOC,VOJ,V 1 J,V2K,V2M,VOA,VOB,
                                          VOE,VOG,VOH,VOK,VOL,VOW,VOX,V 1 A,V 1 B,V 1 C,V 1 E,V 1 G,V 1 H,
                                          V 1 K,V 1 L,V1N,V 1 P,V 1 R,V1 S,V1 T,V 1 V,V 1 W,V 1 X,V 1 Y,V 1 Z,V2A,
                                          V2B,V2C,V2E,V2G,V2H,V2J,V2L,V2N,V4T,V4V
                                          Ontario Postal Codes: KOH,KOK,KOL,KOM,K7G,K7K,K7L,K7M,
                                          K7N,K7P,K7R,K8N,K8P,K8R,K8V,K9A,K9H,K9J,K9K,K9L,K9V,
                                          LOA,LOB,LOC,LOE,LOG,LOH,LOJ,LOK,LOL,LOM,LON,LOP,LOR,LOS,
                                          L1A,L1B,L1C,L1E,L1G,L1H,L1J,L1K,L1L,L1M,L1P,L1R,L1S,L1T,
                                          L 1 V,L 1 W,L1X,L 1 Y,L 1 Z,L2A,L2E,L2G,L2H,L2J,L2M,L2N,L2P,
                                          L2R,L2S,L2T,L2V,L2W,L3B,L3C,L3 K,L3M,L3P,L3R,L3 S,L3T,
                                          L3V,L3X,L3Y,L3Z,L4A,L4B,L4C,L4E,L4G,L4H,L4J,L4K,L4L,L4M
                                          L4N,L4P,L4R,L4S,L4T,L4V,L4W,L4X,L4Y,L4Z,LSA,L5B,LSC,
                                          L5E,L5G,L5H,L5J,L5K,L5L,L5M,L5N,L5P,L5R,L5 S,L5T,L5V,
                                          L5W,L6A,L6B,L6C,L6E,L6G,L6H,L6J,L6K,L6L,L6M,L6P,L6R,
                                          L6S,L6T,L6V,L6W,L6X,L6Y,L6Z,L7A,L7B,L7C,L7E,L7G,L7J,
                                          L7K,L7L,L7M,L7N,L7P,L7R,L7S,L7T,L8E,L8G,L8H,L8J,L8K,L8L,
                                          L8M,L8N,L8P,L8R,L8S,L8T,L8V,L8W,L9A,L9B,L9C,L9G,L9H,
                                          L9K,L9L,L9M,L9N,L9P,L9R,L9S,L9T,L9V,L9W,L9Y,L9Z,M 1 B,
                                          M1C,M1E,M1G,M1H,M1J,M1K,M1L,M1M,M1N,M1P,M1R,M1S,
                                          M 1 T,M 1 V,M 1 W,M 1 X,M2H,M2J,M2K,M2L,M2M,M2N,M2P,MZR,
                                          M3A,M3B,M3C,M3H,M3 J,M3K,M3L,M3M,M3N,M4A,M4B,M4C,
                                          M4E,M4G,M4H,M4J,M4K,M4L,M4M,M4N,M4P,M4R,M4S,M4T,
                                          M4V,M4W,M4X,M4Y,M5A,M5B,MSC,M5E,M5G,M5H,M5J,M5K,
                                          M5L,M5M,M5N,M5P,M5R,M5 S,M5T,M5V,M5W,M5X,M6A,M6B,
                                          M6C,M6E,M6G,M6H,M6J,M6K,M6L,M6M,M6N,M6P,M6R,M6S,
                                          M7A,M7Y,M8V,M8W,M8X,M8Y,MSZ,M9A,M9B,M9C,M9L,M9M,
                                          M9N,M9P,M9R,M9V,M9W,NOA,NOB,NOC,NOE,NOG,NOH,NOJ,
                                          NOK,NOL,NOM,NON,NOP,NOR,N 1 A,N 1 C,N 1 E,N 1 G,N 1 H,N 1 K,N 1 L,
                                          N M,N
                                            1   1 P,N 1 R,N1 S,N 1 T,N2A,N2B,N2C,N2E,N2G,N2H,N2J,N2K,

                                          N2L,N2M,N2N,N2P,N2R,N2T,N2V,NZZ,N3A,N3B,N3C,N3E,N3H,
                                          N3L,N3P,N3 R,N3 S,N3T,N3V,N3W,N3Y,N4B,N4G,N4K,N4L,N4N,
                                          N4S,N4T,N4V,N4W,N4X,N4Z,N5A,N5C,N5H,N5L,N5P,N5R,N5V,
                                          N5W,N5X,N5Y,N5Z,N6A,N6B,N6C,N6E,N6G,N6H,N6J,N6K,N6L,
                                          N6M,N6N,N6P,N7A,N7G,N7L,N7M,N7S,N7T,N7V,N7W,N7X,
                                          N8A,N8H,N8M,N8N,N8P,N8R,N8,N8T,N8V,N8W,N8X,N8Y,N9A,
                                          N9B,N9C,N9E,N9G,N9H,N9J,N9K,N9V,N9Y,POA,POB,POC,POE,
                                          POG,POH,POJ,POK,POL,POM,PON,POP,POR,POS,POT,POV,POW,POX,
                                          POY,P 1 A,P 1 B,P 1 C,P 1 H,P 1 L,P 1 P,P2A,P2B,P2N,P3A,P3B,P3 C,P3E,
                                          P3 G,P3L,P3N,P3P,P3Y,P4N,P4P,P4R,P5A,P5E,P5N,P6A,P6B,P6C,
                                          P7A,P7B,P7C,P7E,P7G,P7J,P7K,P7L,P8N,P8T,P9A,P9N
                                          Quebec Postal Codes: GOC,GOG,GOW,G4T,G4X,G8B,G8C,G8E,
                                          G8G,G8H,G8J,G8K,G8L,G8M,G8N,G8P,JOM,JOY,JOZ,J9P,J9T,J9X,
                                          J9Y,J9Z
                                          Balance 0f Country
CAPE VERDE                                Entire Country

CAYMAN ISLANDS                    th—‘h
                                          Entire Country for Limits 0f Liability

                                          Entire Country for Deductibles

CENTRAL AFRICAN REPUBLIC                  Entire Country




                                                                                                 EDGE-451-D (02/16)
                                                                                                       Page 3 of 9
  Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 100 of 198 PageID #: 105

Country                          Zone   Provinces/Territories/States/Counties
CHAD                               4    Entire Country

CHILE                              1    Entire Country

CHINA                              1    Liaoning, Tianjin, Hebei, Shandong, Gansu, Sichuan, Shaanxi,
                                        Yunnan
                                   2    Tibet   Autonomous Region, Macau
                                   3    Balance of Country
                                   4    Hong Kong
COLOMBIA                           1    Antioquia, Cauca, Choco, Narino, Quindio, Risaralda, Valle del
                                        Cauca, Bogota
                                   2    Balance of Country
                                   3    Amazona, Arauca, Caqueta, Casanare, Guainia, Guaviare, Meta,
                                        Putumayo, San Antes and Providencia, Vaupes, Vichada
COMOROS                            4    Entire Country

CONGO, REPUBLIC OF                 2    Entire Country

COOK ISLANDS                       2    Entire Country

COSTA RICA                         1    Entire Country

CROATIA                            2    Entire Country

CURACAO                            3    Entire Country

CYPRUS                             2    Entire Country

CZECH REPUBLIC                     3    Entire Country

DENMARK                            4    Entire Country

DJIBOUTI                           2    Entire Country

DOMINICA                           1    Entire Country for Limits 0f Liability

                                   2    Entire Country for Deductibles

DOMINICAN REPUBLIC                 1    Entire Country
ECUADOR                            1    Entire Country

EGYPT                              2    Cairo, Dakahlia, Damietta, Gharbia, Ismailia, Kafr el-Sheikh,
                                        Monuﬁa, North    Sinai, Port Said,   Red   Sea, Sharqia, Suez

                                   3    Balance of Country
EL SALVADOR                        1    Entire Country

EQUATORIAL-GUINEA                  4    Entire Country

ERITREA                            2    Entire Country

ESTONIA                            4    Entire Country

ETHIOPIA                           2    Balance of Country
                                   3    Benishangul, Dure Dawa, Gambela, Harari, Somalia, Tigray

FAROE ISLANDS                      4    Entire Country

FEDERATED STATES OF MICRONESIA     2    Entire Country

FIJI                               1    Entire Country

FINLAND                            4    Entire Country

FRANCE                             3    Entire Country

FRENCH GUIANA                      4    Entire Country

FRENCH POLYNESIA                   4    Entire Country

GABON                              2    Ogooue-Ivindo, Ogooue-Lolo
                                   3    Balance 0f Country
GAMBIA                             4    Entire Country

GERMANY                            3    Entire Country




                                                                                                 EDGE-451-D (02/16)
                                                                                                       Page 4 of 9
 Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 101 of 198 PageID #: 106

Country                          Zone   Provinces/Territories/States/Counties
GHANA                             1     Accra
                                  2     Balance 0f Country
GIBRALTAR                         3     Entire Country

GREECE                            1     Entire Country

GREENLAND                         3     Entire Country

GRENADA                           1     Entire Country for Limits 0f Liability

                                  2     Entire Country for Deductibles

GUADELOUPE                        1     Entire Country for Limits 0f Liability

                                  2     Entire Country for Deductibles

GUATEMALA                         1     Balance 0f Country
                                  3     Peten
GUINEA                            2     Boke
                                  3     Balance 0f Country
GUINEA-BISSAU                     3     Entire Country

GUYANA                            3     Entire Country

HAITI                             1     Entire Country

HONDURAS                          1     Balance 0f Country
                                  3     Atlantida, Colon,   Comayagua, E1   Paraiso, Francisco Morazan,
                                        Gracias a Dios, Islas de 1a Bahia, Olancho, Yoro
HUNGARY                           3     Entire Country

ICELAND                           2     Northeast Region, South Region, Southern Peninsula Region,
                                        Capital Region

                                  3     Balance of Country
INDIA                             1     Arunachal Pradesh, Assam, Gujarat, Haryana, Himachal Pradesh,
                                        Jammu and Kashmir, Manipur, Meghalaya, Mizoram, Nagaland,
                                        Punj ab, Uttarakhand
                                  3     Balance 0f Country
INDONESIA                         2     Balance of Country
                                  3     (B0rneo)-East Kalimantan, South Kalimantan, West Kalimantan,
                                        Central Kalimantan, Riau, Jambi, South Sulawesi, Southeast
                                        Sulawesi, Bengka—Belitung, West Nusa Tenggara

IRAQ                              2     Entire Country

IRELAND                           4     Entire Country

ISLE OF MAN                       3     Entire Country

ISRAEL                            1     Entire Country

ITALY                             1     Balance 0f Country
                                  3     Liguria,   Lombardy, Marche, Piedmont, Aosta Valley, Trentino-Alto
                                        Adige/Siidtirol, Veneto, Sardinia

IVORY COAST (COTE-D’IVOIRE)       4     Entire Country

JAMAICA                           1     Entire Country for Limits 0f Liability

                                  2     Entire Country for Deductibles
JAPAN                             1     Balance 0f Country
                                  2     Prefectures 0f Akita, Fukui, Fukuoka, Gifu,   Gunma, Hiroshima,
                                        Ishikawa, Kagoshima, Niigata, Okayama, Okinawa, Saga, Shimane,
                                        Tochigi, Tottori, Toyama,   Yamaguchi




                                                                                              EDGE-451-D (02/16)
                                                                                                    Page 5 of 9
 Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 102 of 198 PageID #: 107

Country                          Zone   Provinces/Territories/States/Counties

JORDAN                            1     Balance 0f Country
                                  3     Ma'an
KAZAKHSTAN                        1     Entire Country

KENYA                             2     Entire Country

KIRIBATI                          2     Entire Country

KOSOVO                            3     Entire Country

KUWAIT                            4     Entire Country

KYRGYZSTAN (KYRGYZ REPUBLIC)      1     Entire Country

LAOS                              2     Balance of Country
                                  3     Attapu, Bolikhamxai, Champasak,   Khammouan,   Salavan,
                                        Savannakhet, Xekong
LATVIA                            4     Entire Country

LEBANON                           1     Entire Country

LESOTHO                           2     Balance of Country
                                  3     Berea, Butha-Buthe, Leribe, Mokhotlong, Thaba-Tseka

LIBERIA                           4     Entire Country

LIBYA                             2     Entire Country

LIECHTENSTEIN                     4     Entire Country

LITHUANIA                         4     Entire Country

LUXEMBOURG                        4     Entire Country

MACEDONIA                         1     Entire Country

MADAGASCAR                        3     Entire Country

MALAWI                            2     Entire Country

MALAYSIA                          3     Entire Country

MALDIVES                          4     Entire Country

MALI                              4     Entire Country

MALTA                             4     Entire Country

MARSHALL ISLANDS                  4     Entire Country

MARTINIQUE                        1     Entire Country for Limits of Liability

                                  2     Entire Country for Deductibles

MAURITANIA                        4     Entire Country

MAURITIUS                         4     Entire Country

MAYOTTE                           2     Entire Country

MEXICO                            1     Balance of Country
                                  4     Chihuahua, Campeche, Coahuila, Durango, Nuevo Leon, Quintana
                                        R00, San Luis Potosi, Sonora, Tamaulipas, Yucatan, Zacatecas
MOLDOVA                           2     Entire Country

MONACO                            3     Entire Country

MONGOLIA                          1     Balance 0f Country
                                  2     GOVi-Altai, Arkhangai, Bulgan, Selenge, TOV, Ovorkhangai

                                  3     Khentii, Dundgovi,   Domogovi, Domod, Sukhbaatar
MONTENEGRO                        2     Entire Country

MONTSERRAT                        1     Entire Country For Limits

                                  2     Entire Country for Deductibles




                                                                                           EDGE-451-D (02/16)
                                                                                                 Page 6 of 9
 Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 103 of 198 PageID #: 108

Country                          Zone   Provinces/Territories/States/Counties
MOROCCO                           2     Fés-Boulemane (Fés)   Gharb-Chrarda-Béni Hssen (Kénitra),
                                                              ,


                                        Tangier-Tétouan (Tangier)
                                  3     Taza-Al Hoceima-Taounate (A1 Hoceima)
                                  4     Balance of Country
MOZAMBIQUE                        2     Manica, Sofala, Zambezia
                                  3     Balance 0f Country
NAMIBIA                           4     Entire Country

NAURU                             2     Entire Country

NEPAL                             1     Entire Country

NETHERLANDS                       4     Balance of Country
                                  3     Bonaire
                                  1     Saba, Sint Eustatius for Limits of Liability
                                  3     Saba, Sint Eustatius for Deductibles
NEW CALEDONIA                     3     Entire Country

NEW ZEALAND                       1     Balance of Country
                                  3     Northland, Auckland, Waikato
NICARAGUA                         1     Balance 0f Country
                                  3     RAAN (Bilwi), RAAS (Blueﬁelds)
NIGER                             4     Entire Country

NIGERIA                           4     Entire Country

NIUE                              2     Entire Country

NORFOLK ISLAND                    2     Entire Country

NORWAY                            4     Entire Country

OMAN                              4     Entire Country

PAKISTAN                          1     Balance of Country
                                  3     Punj ab
PALAU                             2     Entire Country

PALESTINE                         1     Entire Country

PANAMA                            2     Entire Country

PAPUA NEW GUINEA                  1     Entire Country

PARAGUAY                          4     Entire Country

PERU                              1     Entire Country

PHILIPPINES                       1     Entire Country

PITCAIRN ISLANDS                  2     Entire Country

POLAND                            4     Entire Country

PORTUGAL                          2     Lisbon, Santarém, Faro, Azores   Autonomous Region
                                  4     Balance of Country
QATAR                             4     Entire Country

REUNION                           4     Entire Country

ROMANIA                           2     Entire Country

RUSSIAN FEDERATION                1     Kamchatka, Buryatia, Tuva, Altai Republic,, Stavropol, Chechnya,
                                        Adygea, Krasnodar, Karachay-Cherkessia, Ingushetia, Dagestan,
                                        Kabardino-Balkaria, North Ossetia—Alania
                                        Balance of Country




                                                                                             EDGE-451-D (02/16)
                                                                                                   Page 7 of 9
  Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 104 of 198 PageID #: 109

Country                           Zone                                                               Provinces/Territories/States/Counties
RWANDA                             2                                                                 Entire Country

SAMOA (WESTERN)                                                                                      Entire Country

SAN MARINO                                                                                           Entire Country

SAO TOME & PRINCIPE                                                                                  Entire Country

SAUDI ARABIA                                                                                         Jizan,   Tabuk
                                                                                                     Balance 0f Country
SENEGAL                                                                                              Entire Country

SERBIA                                                                                               Entire Country

SEYCHELLES                                                                                           Entire Country

SIERRA LEONE                                                                                         Entire Country

SINGAPORE                                                                                            Entire Country

SINT   MAARTEN                                                                                       Entire Country for limits of Liability

                                                                                                     Entire Country for Deductibles

SLOVAKIA                                                                                             Entire Country

SLOVENIA                                                                                             Entire Country

SOLOMON ISLANDS                                                                                      Entire Country

SOMALIA                                                                                              Entire Country

SOUTH AFRICA                                                                                         Free State, Western Cape

                                                                                                     Balance of Country
SOUTH KOREA                                                                                          Entire Country

SOUTHERN SUDAN                                                                                       Entire Country

SPAIN                              NHH-P-hN-PNHN>—l[\)>—t[\.)>—tNHWWNWWWNWr—KNUJWH-lk-h-PNW-PN-PNN




                                                                                                     Andalusia, Murcia
                                                                                                     Balance of Country
SR1   LANKA                                                                                          Entire Country

ST.   BARTHELEMY                                                                                     Entire Country for Limits of Liability

                                                                                                     Entire Country for Deductibles

ST.   KITTS   AND NEVIS                                                                              Entire Country for Limits of Liability

                                                                                                     Entire Country for Deductibles

ST.   LUCIA                                                                                          Entire Country for Limits of Liability

                                                                                                     Entire Country for Deductibles

ST.   MARTIN                                                                                         Entire Country for Limits of Liability

                                                                                                     Entire Country for Deductibles

ST.   VINCENT AND GRENADINES                                                                         Entire Country for Limits of Liability

                                                                                                     Entire Country for Deductibles

SURINAME                                                                                             Entire Country

SWAZILAND                                                                                            Entire Country

SWEDEN                                                                                               Entire Country

SWITZERLAND                                                                                          Entire Country

TAIWAN                                                                                               Entire Country

TAJIKISTAN                                                                                           Entire Country

TANZANIA                                                                                             Kigoma, Arusha, Singida, Dodoma, Manyara, Rukwa, Mbeya,
                                                                                                     Iringa,   Ruvuma, Mtwara
                                                                                                     Balance 0f Country




                                                                                                                                                   EDGE-451-D (02/16)
                                                                                                                                                         Page 8 of 9
 Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 105 of 198 PageID #: 110

Country                                                      Zone     Provinces/Territories/States/Caunties
THAILAND                                                       2       Chiang Rai, Payao, Nan, Chang Mai,      Mae Hong    Son, Lampang,
                                                                      Lampun, Phrae,                                     Kamphaeng
                                                                                         Uttaradit, Sukhothai, Tak, Phitsanulok,
                                                                                   Nakhon Sawan, Uthai Thani, Kanchanaburi, Chai Nat,
                                                                      Phet, Phichit,
                                                                      Lop Buri, Sara Buri, Nakon Nayok, Ang Thong, Phra Nakhon Si
                                                                      Ayuthaya, Nakhon Fathom, Sing Buri, Pathum Thani, Bangkok,
                                                                       Samut Songkhram, Samut Sakhon, Nonthaburi, Samut Prakan,
                                                                      Phetchaburi
                                                               3      Balance 0f Country
TIMOR-LESTE                                                    2      Entire Country

TOGO                                                           3      Entire Country

TONGA                                                          2      Entire Country

TRINIDAD AND TOBAGO                                            1      Entire Country for Limits of Liability

                                                               2      Entire Country for Deductibles

TUNISIA                                                        2      Ariana, Béja,    Ben Arous,   Bizerte, Gafsa, Jendouba,   Manouba,
                                                                      Monastir, Nabeul, Sousse, Tunis, Zaghouan

                                                               3      Balance 0f Country
TURKEY                                                         1      Entire Country

TURKMENISTAN                                                   1      Entire Country

TURKS AND CAICOS                                               1      Entire Country for Limits of Liability

                                                               3      Entire Country for Deductibles

TUVALU                                                         4      Entire Country

UGANDA                                                         2      Entire Country

UKRAINE                                                        4      Entire Country

UNITED ARAB EMIRATES                                           4      Entire Country

UNITED KINGDOM including Guernsey,                             3      Entire Country
Jersey

URUGUAY                                                        4      Entire Country

UZBEKISTAN                                                     1      Entire Country

VANUATU                                                        2      Entire Country

VATICAN CITY                                                   1      Entire Country
VENEZUELA                                                      1      Balance 0f Country
                                                               2      Carabobo, Aragua, Guarico, Vargas, Miranda, Dpto Capital,
                                                                      Anzoategui, Monagas
                                                               4      Delta Amacuro, Bolivar,       Amazonas
VIETNAM                                                        2      Lai Chau, Lao Cai,    Yen Bai, Son La, Hoa Binh, Vinh Phu,      Hanoi,
                                                                      Hai Phong, Ha Tay, Hai Hung, Thai Binh, Nom Ha, Ninh Binh,
                                                                      Thanh Hoa, Nghe An, Ha Tinh, Quang Binh, Quang Ngai, Binh
                                                                      Dinh, Phu Yen, Khanh Hoa, Ninh Thuan
                                                               3      Balance of Country
WESTERN SAHARA                                                 4      Entire Country

YEMEN                                                          4      Entire Country

ZAMBIA                                                         2      Northern, Southern

                                                               3      Balance of Country
ZIMBABWE                                                       3      Entire Country




Any   country not listed   is   Zone   1   unless stated differently in the Declarations of the Policy.




                                                                                                                                EDGE-451-D (02/16)
                                                                                                                                      Page 9 of 9
   Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 106 of 198 PageID #: 111



   Appendix C — Named Storm Zones
   its Commonwealths and Territories
                                                                                                  for     USA including
                                                                                                                                                      a
                                                                                                                                                    ZURICH®
   This    list is   for   is   for informational purposes only         and does not convey any coverage under the policy.


WIND ZONES ARE DEFINED AS FOLLOWS:
COUNTRY — The United States of America




STATE                                 ZONE                                     COUNTIES/PARISHES/INDEPENDENT CITIES
Alabama                                                 Baldwin, Mobile
                                                        Clarke, Covington, Escambia, Geneva, Houston, Washington
Florida                                                 Bay, Brevard, Broward, Calhoun, Charlotte, CitIus, Collier, Dixie, Duval, Escambia,
                                                        Flagler, Franklin, Glades, Gulf, Hendry, Hernando, Hillsborough, Indian River, Jefferson,
                                                        Lee, Levy, Liberty, Manatee, Martin, Miami-Dade, Monroe, Nassau, Okaloosa, Okeechobee,
                                                        Palm Beach, Pasco, Pinellas, Saint Johns, Saint Lucie, Santa Rosa, Sarasota, Taylor,
                                                        Volusia, Wakulla Walton, Washington
                                                        Balance of State
Georgia                                                 Bryan, Camden, Chatham, Glynn, Liberty, McIntosh
                                         Hr—INb—IN
                                                        Appling, Brantley, Bulloch, Charlton, Efﬁngham, Evans, Long, Pierce, Tattnall,                    Wayne
Hawaii                                                  Entire State
Louisiana                                               Ascension, Assumption, Cameron, Iberia, Jefferson, Lafourche, Livingston, Orleans,
                                                        Plaquemines,   St.   Bernard,   St.   Charles, St. James,   St.   John the Baptist,   St.   Martin,   St.   Mary,
                                                        St.   Tammany, Tangipahoa, Terrebonne, Vermilion, Washington
                                                        Acadia, Allen, Beauregard, Calcasieu, East Baton Rouge, East Feliciana, Evangeline,
                                                        Iberville, Jefferson Davis, Lafayette, Pointe Coupes, St. Landry, St. Helena, West Baton
                                                        Rouge, West Feliciana
Maryland                                                Somerset, Wicomico, Worcester
Mississippi                                r—INr—tr—I
                                                        George, Hancock, Harrison, Jackson, Pearl River, Stone
                                                        Amite, Forrest, Greene, Lamar, Marion, Perry, Pike, Walthall Wilkinson
North Carolina                                          Beaufort, Bertie, Brunswick, Camden, Carteret, Chowan, Columbus, Craven, Currituck,
                                                        Dare, Hyde, Jones, New Hanover, Onslow, Pamlico, Pasquotank, Fender, Perquimans,
                                                        Tyrrell,   Washington
                                                        Bladen, Duplin, Gates, Greene, Hertford, Lenoir, Pitt, Robeson, Sampson
South Carolina                                          Beaufort, Berkeley, Charleston, Colleton, Dorchester, Georgetown, Horry, Jasper
                                         b—‘Nr—IN



                                                        Allendale, Bamberg, Clarendon, Dillon, Florence,            Hampton, Marion, Williamsburg
Texas                                                   Aransas, Brazoria, Calhoun, Cameron, Chambers, Galveston, Jackson, Jefferson, Kenedy,
                                                        Kleberg, Matagorda, Nueces, Orange, Refugio, San Patricio, Willacy
                                                        Austin, Bee, Brooks, Colorado, DeWitt, Duval, Fort Bend, Goliad, Grimes, Hardin, Harris,
                                                        Hidalgo, Jasper, Jim Hogg, Jim Wells, Lavaca, Liberty, Live Oak, McMullen, Montgomery,
                                                        Newton, Polk, San Jacinto, Starr, Tyler, Victoria, Walker, Waller, Wharton
Virginia                                                Accomack, Gloucester, Isle 0f Wight, James City, Lancaster, Mathews, Middlesex,
                                                        Northampton, Northumberland, Southampton, Surry, York
                                                        Independent Cities: Chesapeake, Franklin City, Hampton, Newport News, Norfolk,
                                                        Poquoson, Portsmouth, Suffolk, Virginia Beach, and Williamsburg
                                                        Caroline, Charles City, Essex, Henrico, King and Queen, King George, King William,                           New
                                                        Kent, Prince George, Richmond, Sussex, Westmoreland




                                                                                                                                                      EDGE-452—B      (06/14)
                                                                                                                                                            Page      1   of 2
   Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 107 of 198 PageID #: 112




Commonwealths and        Territories   0f The United States of America
                                                  ZONE
AMERICAN SAMOA                                        2     Entire Territory
GUAM                                                  1     Entire Territory
NORTHERN MARIANA ISLANDS                              1     Entire   Commonwealth
PUERTO RICO                                           1     Entire   Commonwealth
U.S.   VIRGIN ISLANDS                                 1     Entire Territory
A11 other   US   Territories   and Possessions        1     Entire Territory




                                                                                    EDGE-452-B (06/14)
                                                                                          Page 2 of 2
  Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 108 of 198 PageID #: 113




Appendix D — Named Storm Zones Worldwide except
USA and its Commonwealths and Territories
                                                                                                                     9
                                                                                                                   ZURICHE
This   list is   for is for informational purposes only   and does not convey any coverage under the policy.


WIND ZONES ARE DEFINED AS FOLLOWS:

Country                                                    Zone     Provinces/Territories/States/Counties
ALBANIA                                                      4      Entire Country

ALGERIA                                                      3      Entire Country

ANDORRA                                                      3      Entire Country

ANGUILLA                                                     1      Entire Country

ANTARCTICA                                                   4      Entire Country

ANTIGUA & BARBUDA                                            1      Entire Country

ARMENIA                                                      4      Entire Country

ARGENTINA                                                    4      Entire Country

ARUBA                                                        1      Entire Country for Limits of Liability

                                                             3      Entire Country for Deductibles
AUSTRALIA including Christmas Island,                        1      Western Australia Postcodes: 6701,6707,67 10,671 1,67 12,
Cocos (Keeling) Islands                                             67 1 3,67 14,67 1 6,6718,6720,672 1 ,6722,6725,6726,6728,673 1
                                                                                                                                 ,


                                                                    6733,6740,6743,6751,6754,6760,6762,6765,
                                                                    Northern Territory Postcodes: 0800,08 1 0,0812,0820,0822,
                                                                    0828,0829,0830,0832,0835,0836,0837,0838,0840,0841,0845,
                                                                    0846,0847,0850,0852,0853,0854,0862,0880,0885,0886,
                                                                    Christmas Island, Cocos (Keeling) Islands
                                                             2      Queensland Postcodes: 4580,458 1 ,4620,462 1 ,4630,4650,
                                                                    4655,4659,4660,4662,4670,467 1 ,4673 ,4674,4676,4677,4678,
                                                                    4680,4694,4695,4697,4699,4700,4701,4702,4703,4704,4705,
                                                                    4706,4707,4710,471 1,4712,4714,4715,4716,4717,4718,4720,
                                                                    472 1 ,4723 ,4737,4738,4739,4740,474 1 ,4742,4743,4744,4745,
                                                                    4746,4750,4751,4753,4754,4756,4757,4798,4799,4800,4801,
                                                                    4802,4803,4804,4805,4806,4807,4808,4809,4810,481 1,48 12,
                                                                    4813,4814,4815,4816,4817,48 1 8,4819,4820,4830,4849,4850,
                                                                    4852,4854,4855,4856,4857,4858,4859,4860,4861,4865,4868,
                                                                    4869,4870,4871,4872,4873,4874,4875,4876,4877,4878,4879,
                                                                    4880,4881,4882,4883,4884,4885,4886,4887,4888,4890,4891,
                                                                    4895
                                                             3      Balance of Country
AUSTRIA                                                      4      Entire Country

AZERBAIJAN                                                   4      Entire Country

BAHAMAS                                                      1      Entire Country

BAHRAIN                                                      4      Entire Country

BANGLADESH                                                   1      Entire Country

BARBADOS                                                     1      Entire Country

BELARUS                                                      4      Entire Country




                                                                                                                         EDGE-453-D   (02/1 6)
                                                                                                                               Page   1   of 6
 Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 109 of 198 PageID #: 114


Country                         Zone   Provinces/Territories/States/Counties

BELGIUM                           3    Entire Country

BELIZE                            1    Entire Country

BENIN                             4    Entire Country

BERMUDA                           1    Entire Country

BHUTAN                            4    Entire Country

BOLIVIA                           4    Entire Country

BOSNIA & HERZEGOVINA              4    Entire Country

BOTSWANA                          3    Entire Country

BRAZIL                            4    Entire Country

BRITISH VIRGIN ISLANDS            1    Entire Country

BRUNEI DARUSSALAM                 4    Entire Country

BULGARIA                          4    Entire Country

BURKINA FASO                      4    Entire Country

BURUNDI                           1    Entire Country

CAMBODIA                          3    Entire Country

CAMEROON                          4    Entire Country

CANADA                            4    Entire Country

CAPE VERDE                        3    Entire Country

CAYMAN ISLANDS                    1    Entire Country

CENTRAL AFRICAN REPUBLIC          4    Entire Country

CHAD                              3    Entire Country

CHILE                             3    Entire Country

CHINA                             1    Hainan, Macau, Guangdong, Fujian, Zhejiang, Shanghai,
                                       Jiangsu,   Shangdong
                                  2    Hong Kong
                                  4    Balance 0f Country
COLOMBIA                          3    Entire Country

COMOROS                           3    Entire Country

CONGO, REPUBLIC OF                4    Entire Country

COOK ISLANDS                      1    Entire Country

COSTA RICA                        1    Entire Country

CROATIA                           3    Entire Country

CURACAO                           1    Entire Country for Limits of Liability

                                  3    Entire Country for Deductibles

CYPRUS                            4    Entire Country

CZECH REPUBLIC                    4    Entire Country

DENMARK                           3    Entire Country

DJIBOUTI                          4    Entire Country

DOMINICA                          1    Entire Country

DOMINICAN REPUBLIC                1    Entire Country

ECUADOR                           4    Entire Country

EGYPT                             4    Entire Country

EL SALVADOR                       2    Entire Country

EQUATORIAL GUINEA                 4    Entire Country

ERITREA                           4    Entire Country




                                                                                        EDGE-453-D (02/1 6)
                                                                                              Page 2 of 6
  Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 110 of 198 PageID #: 115


Country                          Zone   Provinces/Territories/States/Counties
ESTONIA                            3    Entire Country

ETHIOPIA                           4    Entire Country

FAROE ISLANDS                      3    Entire Country

FEDERATED STATES OF MICRONESIA     1    Entire Country

FIJI                               1    Entire Country

FINLAND                            3    Entire Country

FRANCE                             4    Entire Country

FRENCH GUIANA                      4    Entire Country

FRENCH POLYNESIA                   1    Entire Country

GABON                              3    Entire Country

GAMBIA                             4    Entire Country

GERMANY                            3    Entire Country

GHANA                              3    Entire Country

GIBRALTAR                          3    Entire Country

GREECE                             4    Entire Country

GREENLAND                          4    Entire Country

GRENADA                            1    Entire Country

GUADELOUPE                         1    Entire Country

GUATEMALA                          1    Izabal

                                   2    Balance 0f Country
GUINEA                             4    Entire Country

GUINEA-BISSAU                      4    Entire Country

GUYANA                             3    Entire Country

HAITI                              1    Entire Country
HONDURAS                           1    Entire Country

HUNGARY                            4    Entire Country

ICELAND                            4    Entire Country

INDIA                              1    Andhra Pradesh, Jharkhand, Mizoram,   Orissa,   Tamil Nadu,
                                        Tripura, West Bengal

                                   3    Balance 0f Country
INDONESIA                          3    Entire Country

IRAQ                               4    Entire Country

IRELAND                            3    Entire Country

ISLE OF MAN                        3    Entire Country

ISRAEL                             4    Entire Country

ITALY                              3    Entire Country

IVORY COAST (COTE-D’IVOIRE)        4    Entire Country

JAMAICA                            1    Entire Country

JAPAN                              3    Regions of Hokkaido, Tohoku
                                   1    Balance 0f Country
JORDAN                             4    Entire Country

KAZAKHSTAN                         4    Entire Country

KENYA                              3    Entire Country

KIRIBATI                           1    Entire Country

KOSOVO                             4    Entire Country




                                                                                              EDGE-453-D (02/1 6)
                                                                                                    Page 3 of 6
 Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 111 of 198 PageID #: 116


Country                         Zone   Provinces/Territories/States/Counties
KUWAIT                            A    Entire Country

KYRGYZSTAN (KYRGYZ REPUBLIC)      4    Entire Country

LAOS                              3    Entire Country

LATVIA                            3    Entire Country

LEBANON                           4    Entire Country

LESOTHO                           4    Entire Country

LIBERIA                           4    Entire Country

LIBYA                             4    Entire Country

LIECHTENSTEIN                     4    Entire Country

LITHUANIA                         3    Entire Country

LUXEMBOURG                        4    Entire Country

MACEDONIA                         4    Entire Country

MADAGASCAR                        2    Entire Country

MALAWI                            4    Entire Country

MALAYSIA                          3    Entire Country

MALDIVES                          3    Entire Country

MALI                              4    Entire Country

MALTA                             4    Entire Country

MARSHALL ISLANDS                  2    Entire Country

MARTINIQUE                        1    Entire Country

MAURITANIA                        4    Entire Country

MAURITIUS                         1    Entire Country
MAYOTTE                           1    Entire Country

MEXICO                            1    Baja California Sur, Colima, Campeche, Chiapas, Guerrero,
                                       Jalisco, Michoacan, Oaxaca, Quintana R00, Tabasco,
                                       Tamaulipas, Veracruz, Yucatan
                                  4    Balance of Country
MOLDOVA                           4    Entire Country

MONACO                            3    Entire Country

MONGOLIA                          4    Entire Country

MONTENEGRO                        4    Entire Country

MONTSERRAT                        1    Entire Country

MOROCCO                           4    Entire Country

MOZAMBIQUE                        1    Entire Country

NAMIBIA                           4    Entire Country

NAURU                             4    Entire Country

NEPAL                             4    Entire Country

NETHERLANDS                       4    Balance of Country
                                  1    Bonaire for Limits of Liability
                                  3    Bonaire for Deductibles
                                  1    Saba
                                  1    Sint Eustatius




                                                                                          EDGE-453-D (02/1 6)
                                                                                                Page 4 of 6
 Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 112 of 198 PageID #: 117


Country                         Zone   Provinces/Territories/States/Counties
NEW CALEDONIA                     1    Entire Country

NEW ZEALAND                       3    Entire Country

NICARAGUA                         1    RAAN (Bilwi), RAAS (Blueﬁelds)
                                  2    Balance of Country
NIGER                             4    Entire Country

NIGERIA                           4    Entire Country

NIUE                              1    Entire Country

NORFOLK ISLAND                    2    Entire Country

NORWAY                            3    Entire Country

OMAN                              3    Entire Country

PAKISTAN                          3    Entire Country

PALAU                             1    Entire Country

PALESTINE                         4    Entire Country

PANAMA                            3    Entire Country

PAPUA NEW GUINEA                  3    Entire Country

PARAGUAY                          4    Entire Country

PERU                              4    Entire Country

PHILIPPINES                       1    Entire Country

PITCAIRN ISLANDS                  1    Entire Country
POLAND                            3    Entire Country

PORTUGAL                          3    Azores Autonomous Region
                                  4    Balance 0f Country
QATAR                             4    Entire Country

REUNION                           1    Entire Country

ROMANIA                           4    Entire Country

RUSSIAN FEDERATION                4    Entire Country

RWANDA                            4    Entire Country

SAMOA (WESTERN)                   1    Entire Country

SAN MARINO                        4    Entire Country

SAO TOME & PRINCIPE               4    Entire Country

SAUDI ARABIA                      4    Entire Country

SENEGAL                           4    Entire Country

SERBIA                            4    Entire Country

SEYCHELLES                        3    Entire Country

SIERRA LEONE                      4    Entire Country

SINGAPORE                         4    Entire Country

SINT   MAARTEN                    1    Entire Country

SLOVAKIA                          4    Entire Country

SLOVENIA                          4    Entire Country

SOLOMON ISLANDS                   2    Entire Country

SOMALIA                           4    Entire Country

SOUTH AFRICA                      4    Entire Country

SOUTH KOREA                       2    Entire Country




                                                                               EDGE-453-D (02/1 6)
                                                                                     Page 5 of 6
  Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 113 of 198 PageID #: 118


Country                                                      Zone     Provinces/Territories/States/Counties

SOUTHERN SUDAN                                                 4      Entire Country

SPAIN                                                          4      Entire Country

SR1 LANKA                                                      2      Entire Country

ST. BARTHELEMY                                                 1      Entire Country

ST. KITTS AND NEVIS                                            1      Entire Country

ST.   LUCIA                                                    1      Entire Country

ST.   MARTIN                                                   1      Entire Country

ST.VINCENT AND THE GRENADINES                                  1      Entire Country

SURINAME                                                       4      Entire Country

SWAZILAND                                                      4      Entire Country

SWEDEN                                                         3      Entire Country

SWITZERLAND                                                    4      Entire Country

TAIWAN                                                         1      Entire Country

TAJIKISTAN                                                     4      Entire Country

TANZANIA                                                       4      Entire Country

THAILAND                                                       3      Entire Country

TIMOR—LESTE                                                    3      Entire Country

TOGO                                                           4      Entire Country

TONGA                                                          1      Entire Country

TRINIDAD AND TOBAGO                                            1      Entire Country

TUNISIA                                                        4      Entire Country

TURKEY                                                         4      Entire Country

TURKMENISTAN                                                   4      Entire Country

TURKS AND CAICOS                                               1      Entire Country

TUVALU                                                         3      Entire Country

UGANDA                                                         4      Entire Country

UKRAINE                                                        4      Entire Country

UNITED ARAB EMIRATES                                           4      Entire Country

UNITED KINGDOM including Guernsey,                             3      Entire Country
Jersey
URUGUAY                                                        3      Entire Country

UZBEKISTAN                                                     4      Entire Country

VANUATU                                                        1      Entire Country

VATICAN CITY                                                   4      Entire Country

VENEZUELA                                                      3      Entire Country

VIETNAM                                                        2      Entire Country

WESTERN SAHARA                                                 4      Entire Country

YEMEN                                                          3      Entire Country

ZAMBIA                                                         4      Entire Country

ZIMBABWE                                                       4      Entire Country




Any   country not listed   is   Zone   1   unless stated differently in the Declarations of the Policy




                                                                                                              EDGE-453-D (02/1 6)
                                                                                                                    Page 6 of 6
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 114 of 198 PageID #: 119




Amendatory Endorsement - Alaska



THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   Section VI-General Policy Conditions, Cancellation/Non-renewal, is deleted in its entirety and replaced by the following:

     CANCELLATION/NON-RENEWAL/CONDITIONAL RENEWAL

     Cancellation

     The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to the Company advance
     written notice of cancellation.

     The Company may cancel this Policy by mailing or delivering to the First Named Insured and to the agent or broker of record
     written notice of cancellation at least the greater of:

         Ten (10) days before the effective date of cancellation if the Company cancels for discovery of fraud or material
         misrepresentation by the insured;

         Twenty (20) days or the number of days before the effective date of cancellation if the Company cancels for nonpayment of
         premium, as stated in the Declarations; or

         Sixty (60) days or the number of days before the effective date of cancellation if the Company cancels for any other reason,
         as stated in the Declarations.

     The Company will mail or deliver notice to the First Named Insured's mailing address shown in the Declarations of this
     Policy or any Endorsement attached thereto and to the agent or broker of record.

     Notice of cancellation will state the effective date of cancellation. The Policy Period will end on that date.

     If this Policy is cancelled, the Company will send the First Named Insured any premium refund due. If the Company cancels,
     the refund will be pro rata. If the First Named Insured cancels, the refund may be subject to a cancellation fee of 7.5% of any
     unearned premium. If the Company cancels, any unearned premium will be returned before the effective date of cancellation or
     forty-five (45) days after the cancellation notice is given in cases of nonpayment, misrepresentation or fraud. If the Insured
     cancels, any unearned premium will be returned the later of the effective date of cancellation or 45 days after receipt of the
     request for cancellation.

     If notice is mailed, proof of mailing will be sufficient proof of notice.

     If under the laws of the jurisdiction in which the property is located, such cancellation terms or conditions are different, then
     cancellation terms or conditions will be as permitted by such laws.

     Non-renewal

     The Company may non-renew this Policy by mailing or delivering to the First Named Insured written notice, the number of
     days before the non-renewal, as permitted by law in the jurisdiction where in the property is located.

     Conditional Renewal

     If the premium to renew this policy increases more than 10% for a reason other than an increase in coverage or exposure basis,
     or if after the renewal there will be a material restriction or reduction in coverage not specifically requested by the First Named
     Insured, the Company shall mail written notice of the change(s) to the First Named Insured the number of days before the
     expiration date of the policy, as permitted by law in the jurisdiction where in the property is located.

                                                                                                                      EDGE-201-B (03/11)
                                                                                                                            Page 1 of 3
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 115 of 198 PageID #: 120



2.   SECTION VI – GENERAL POLICY CONDITIONS, CONCEALMENT, MISREPRSENTATION OR FRAUD, is deleted in its
     entirety and replaced by the following:

     CONCEALMENT, MISREPRESENTATION OR FRAUD
        The Company will not pay for any loss or damage in any case involving misrepresentations, omissions, concealment of
        facts, or incorrect statements:
                  That are fraudulent;
                  That are material either to the acceptance of the risk, or to the hazard assumed by the Company; or
                  If the Company, in good faith, would not have:
                            Issued the policy or contract;
                            Issued a policy or contract in as large an amount, or at the same premium or rate; or
                            Provided coverage with respect to the hazard resulting in the loss;
                  if the true facts had been made known to the Company as required either by the application for the policy or
                  contract or otherwise.

3.   Section VI-General Policy Conditions, Loss Conditions, Appraisal is deleted in its entirety and replaced by the following:

     APPRAISAL

     If the Insured and the Company fail to agree on the value of the property or the amount of loss, each will, on the written
     demand of either, select a competent, disinterested, and impartial appraiser, who has no direct or indirect financial interest in the
     claim. Each will notify the other of the appraiser selected within 10 days of such demand. The Insured may not invoke
     appraisal unless it has first fully complied with all provisions of this Policy, including Duties in the Event of Loss or Damage
     and has provided the Company with a signed and sworn statement of loss.

     The appraisers will first select a competent, disinterested and impartial umpire. If the appraisers fail to agree upon an umpire
     within 15 days then, on the request of the Insured or the Company, a judge of a court of record in the jurisdiction in which the
     appraisal is pending will select the umpire. The appraisers will then appraise the value of the property or the amount of loss.
     They will state separately, the actual cash value and replacement cost value, as of the date of loss and the amount of loss, each
     item of physical loss or damage or, if for Time Element loss, the amount of loss for each Time Element Coverage of this Policy.

     If the appraisers fail to agree, they will submit their differences to the umpire. An award stating separately the actual cash
     value and replacement cost value, as of the date of loss and the amount of loss, for each item of physical loss or damage or,
     if for Time Element loss, the amount of loss for each Time Element Coverage of this Policy agreed to in writing by any
     two will determine the amount of loss and will be binding on the Company.

     Once there is an award, the Company retains the right to apply all policy terms and conditions (including but not limited to
     deductibles, exclusions, and Limits of Liability) to the award. The Company further retains its right to deny the claim in
     whole or in part.

     All expenses and fees, not including counsel or adjuster fees, incurred because of the appraisal shall be paid as determined
     by the umpire.

3. The following is added to Subsection 6.13.01 of Section VI-General Policy Conditions, Loss Conditions, Duties in the Event of
   Loss or Damage:

     The Insured has the right to an attorney being present during any examination under oath.

4.   The following is added to Section VI-General Policy Conditions and supersedes any provision to the contrary:

     As required by Alaska Statute Section 21.36.212, we will not deny a claim if a risk, hazard or contingency insured against is the
     dominant cause of a loss and an excluded risk, hazard, or contingency is also in the chain of causes but operates on a secondary
     basis.




                                                                                                                      EDGE-201-B (03/11)
                                                                                                                            Page 2 of 3
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 116 of 198 PageID #: 121



5.   SECTION VI – GENERAL POLICY CONDITIONS, LOSS CONDITIONS, SUIT AGAINST THE COMPANY, is deleted in
     its entirety and replaced by the following:

     No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity unless the Insured has
     fully complied with all the provisions of this Policy. Legal action must be started within three (3) years after the date on which
     the cause of action accrues.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                   EDGE-201-B (03/11)
                                                                                                                         Page 3 of 3
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 117 of 198 PageID #: 122




Amendatory Endorsement - Connecticut
                                                                                                                                               9
                                                                                                                                             ZURICHE

Insured   Name                                                         Policy    Number                               Effective Date
Tom James Company                                                      PPR8362170-24                                  07/01/2019



THISENDORSEMENT CHANGES THE POLICY AND APPLIES TO THOSE RISKS IN CONNECTICUT. PLEASE
READ IT CAREFULLY.
1.   SECTION V 7 SPECIAL COVERAGES                          & DESCRIBED CAUSES OF LOSS, DESCRIPTION OF SPECIAL COVERAGES, is
     amended by       the addition of the following:


                                                                                                           Covered Cause 0f Loss,
     In the event of an electrical outage 0r interruption of electn'cal service at an Insured Location from a
     Personal Property that       is    perishable food that       you donate      emergency shelter operated or supervised by a
                                                                                     t0 a temporary
     municipality or the state during a state of emergency for a limited time period Will be considered physically damaged, for the
     purpose 0f coverage as required by Connecticut Public Act 12-123 only, if:


     a)   The   Insured's food establishment is classiﬁed as class III or class              IV pursuant    t0 regulations adopted under section 19a—36
          of Connecticut general            statutes;



     b)   The Governor proclaims             that a state   of emergency   exists;




     c)   The   electrical   outage or interruption of electrical service to the Insured Location                is   forecast   by the    electric supplier to last

          longer for that Insured Location than the time period prescribed by the Department of Public Health or local director of
          health, 0r   an authorized agent thereof, for the safe handling 0f such perishable food;


     d)   Such perishable food         is   donated prior to the expiration of the time period described in c) above; and


     e)   The Insured provides us written documentation from such                    shelter stating the date   and time of such donation.

     Coverage under      this provision is        provided only up the applicable Limit of Liability and subject to               all   other terms and conditions
     of the policy.

2.   SECTION VI — GENERAL POLICY CONDITIONS, CANCELLATION/NON—RENEWAL,                                                           is   deleted in   its   entirety   and
     replaced by the following:


     Cancellation


          The First Named Insured shown                 in the Declarations   may cancel this    Policy by mailing 0r delivering to the             Company
          advance written notice of cancellation.

          For Policies in Effect Sixty (60) Days or Less, the Company                   may cancel this   Policy   by mailing         or delivering to the First
          Named Insured written notice of cancellation at least:

                Ten   (10) days before the effective date of cancellation if the           Company    cancels for      nonpayment of premium.




                                                                                                                                               EDGE-207-F     (09/14)
                                                                                                                                                     Page     1   of 4
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 118 of 198 PageID #: 123


       Thirty (30) days before the effective date of cancellation if the Company cancels for any other reason.

   If this Policy has been in effect for sixty (60) days or more, or if it is a renewal or continuation of a Policy issued by the
   Company, the Company may cancel this Policy by mailing or delivering to the First Named Insured written notice of
   cancellation at least ten (10) days before the effective date of cancellation if the Company cancels for one or more of the
   following reasons:

       Nonpayment of premium;

       Conviction of a crime arising out of acts increasing the hazard insured against;

       Discovery of fraud or material misrepresentation by the Insured in obtaining the Policy or in perfecting any claim;

       Discovery of any willful or reckless act or omission by the Insured increasing the hazard insured against; or;

       A determination by the Commissioner that continuation of the Policy would violate or place the Company in violation
       of the law.

   If this Policy has been in effect for sixty (60) days or more, or if it is a renewal or continuation of a Policy issued by the
   Company, the Company may cancel this Policy by mailing or delivering to the First Named Insured written notice of
   cancellation at least sixty (60) days before the effective date of cancellation if the Company cancels for one or more of the
   following reasons:

       Physical changes in the property which increase the hazard insured against;

       A material increase in the hazard insured against; or

       A substantial loss of reinsurance by the Company affecting this particular line of insurance.

   The Company may not cancel policies in effect for sixty (60) days or more or renewal policies for any reason other than the
   reasons described above.

   If the Company cancels for nonpayment of premium, the Insured may continue the coverage and avoid the effect of
   cancellation by payment in full at any time prior to the effective date of cancellation.

   Notice of cancellation will state the reason(s) for cancellation.

   Notice of Cancellation will be delivered or sent by Registered mail, Certified mail, or Mail evidenced by a United States
   Post Office certificate of mailing.

   The Company will give notice to the First Named Insured at the last mailing address known.

   Notice of cancellation will state the effective date of cancellation. The Policy period will end on that date.

   If this Policy is cancelled, the Company will send the First Named Insured any premium refund due. If the Company
   cancels, the refund will be pro rata. If the First Named Insured cancels, the refund may be less than pro rata. The
   cancellation will be effective even if the Company has not made or offered a refund. Notice of cancellation will state that
   the excess premium (if not tendered) will be refunded on demand.

   If notice is mailed, proof of mailing will be sufficient proof of notice.

Non-renewal




                                                                                                               EDGE-207-F (09/14)
                                                                                                                    Page 2 of 4
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 119 of 198 PageID #: 124


     The Company may non-renew this Policy by mailing or delivering to the First Named Insured written notice of
     non-renewal at least sixty (60) days before the expiration date of this Policy stating the reason for non-renewal . This
     notice will be delivered or sent by Registered mail or Certified mail to the last address known to us. The Company is not
     required to send this notice if nonrenewal is due to the Insured failure to pay any advance premium required for renewal.

3.   SECTION VI – GENERAL POLICY CONDITIONS, LENDERS LOSS PAYEE AND MORTGAGE HOLDER
     INTERESTS AND OBLIGATIONS, is modified to add the following:

     Mortgagee interests and obligations. If loss hereunder is made payable, in whole or in part, to a designated mortgagee not
     named herein as the insured, such interest in this policy may be cancelled by giving to such mortgagee a ten days' written
     notice of cancellation.

     If the insured fails to render proof of loss such mortgagee, upon notice, shall render proof of loss in the form herein
     specified within sixty (60) days thereafter and shall be subject to the provisions hereof relating to appraisal and time of
     payment and of bringing suit. If this Company shall claim that no liability existed as the mortgagor or owner, it shall, to the
     extent of payment of loss to the mortgagee, be subrogated to all the mortgagee's rights of recovery, but without impairing
     mortgagee's right to sue; or it may pay off the mortgage debt and require an assignment thereof and of the mortgage. Other
     provisions relating to the interests and obligations of such mortgagee may be added hereto by agreement in writing.


4.   The following is added to SECTION VI –GENERAL POLICY CONDITIONS:

     For any loss subject to the Standard Fire Insurance Policy of the State of Connecticut, as set forth in the General Statutes of
     Connecticut, if any conditions of the Standard Fire Insurance Policy of the State of Connecticut are construed to be more
     liberal than the conditions of this Policy, then the conditions of The Standard Fire Insurance Policy of the State of
     Connecticut will apply with respect to the perils insured by the Standard Fire Policy of Connecticut.

5.   SECTION VI –GENERAL POLICY CONDITIONS, CONFORMITY TO STATUTES, is amended by the addition of the
     following and supersede anything to the contrary:

     Any provisions required by Connecticut law to be included in policies issued by the Company shall be deemed to have
     been included in this Policy.

     If the provisions of this Policy conflict with the laws of any jurisdictions in which this Policy applies, and if certain
     provisions are required by Connecticut law to be stated in this Policy, this Policy shall be read so as to eliminate such
     conflict or deemed to include such provisions for Insured Locations within such jurisdictions.

6.   SECTION VI –GENERAL POLICY CONDITIONS, SUIT AGAINST THE COMPANY, is amended by the addition of the
     following and supersede anything to the contrary:

     No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity unless the
     Insured has fully complied with all the provisions of this Policy. Legal action must be started within twenty-four (24)
     months after the date of direct physical loss or damage to Covered Property or to other property as set forth herein.

     If under the laws of the jurisdiction in which the property is located, such twenty-four months' limitation is invalid, then,
     any such legal action needs to be started within the shortest limit of time permitted by such laws.


7.   The following is deleted from SECTION VI –GENERAL POLICY CONDITIONS, VALUATION:

     For Fine Arts articles, the lesser of the reasonable and necessary cost to repair or restore such property to the physical
     condition that existed on the date of loss or the cost to replace the article or the value if stated on a




                                                                                                                EDGE-207-F (09/14)
                                                                                                                     Page 3 of 4
   Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 120 of 198 PageID #: 125


    schedule on file. If the Fine Arts article cannot be replaced and an appraisal is not available, the valuation shall be market
    value based on prevailing conditions at the time of loss or damage.

    and

    The cost to replace non-repairable electrical or mechanical equipment, including computer equipment, with equipment that is the
    most functionally equivalent to that damaged or destroyed, even if such equipment has technological advantages, represents an
    improvement in function, or forms part of a program of system enhancement.


All other terms, conditions and limitations of this Policy remain unchanged




                                                                                                                   EDGE-207-F (09/14)
                                                                                                                        Page 4 of 4
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 121 of 198 PageID #: 126




Amendatory Endorsement - Florida
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   SECTION VI-GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL, is deleted in its entirety and replaced
     by the following:

     Cancellation

         The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to the Company
         advance written notice of cancellation.

         A single claim on a property insurance policy which is the result of water damage may not be used as the sole cause for
         cancellation or nonrenewal unless the insurer can demonstrate that the insured has failed to take action reasonably requested
         by the insurer to prevent a future similar occurrence of damage to the insured property.

         Cancellation for Policies in Effect for Ninety (90) Days or Less

             If this Policy has been in effect for ninety (90) days or less, the Company may cancel this Policy by mailing or
             delivering to the First Named Insured written notice of cancellation, accompanied by the specific reasons for
             cancellation, at least:

                    Ten (10) days before the effective date of cancellation if the Company cancels for nonpayment of premium; or

                    Twenty (20) days before the effective date of cancellation if the Company cancels for any other reason, except the
                    Company may cancel immediately if there has been a material misstatement or misrepresentation, or a failure to
                    comply with underwriting requirements established by the Company.

             The Company may not cancel:

                    On the basis of property insurance claims that are the result of an act of God, unless the Company can
                    demonstrate, by claims frequency or otherwise, that the Insured has failed to take action reasonably necessary as
                    requested by the Company to prevent recurrence of damage to the insured property; or

                    Solely on the basis of a single property insurance claim which is the result of water damage, unless the Company
                    can demonstrate that the Insured has failed to take action reasonably requested by us to prevent a future similar
                    occurrence of damage to the insured property.

         Cancellation for Policies in Effect for More Than Ninety (90) Days

             If this Policy has been in effect for more than ninety (90) days, the Company may cancel this Policy only for one or
             more of the following reasons:

                    (a) Nonpayment of premium;

                    (b) The Policy was obtained by a material misstatement;

                    (c) In the event of failure to comply, within ninety (90) days after the effective date of coverage, with
                        underwriting requirements established by the Company before the effective date of coverage;

                    (d) There has been a substantial change in the risk covered by the Policy;

                    (e) The cancellation is for all Insureds under such Policies for a given class of Insured;

                    (f) On the basis of property insurance claims that are the result of an act of God, if the Company can demonstrate,
                        by claims frequency or otherwise, that the Insured has failed to take action reasonably necessary by the
                        Company to prevent recurrence of damage to the insured property;

                                                                                                                   EDGE-210-D (07/16)
                                                                                                                         Page 1 of 9
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 122 of 198 PageID #: 127


            (g) On the basis of a single property insurance claim which is the result of water damage, if the Company can
                demonstrate that the Insured has failed to take action reasonably requested by the Company to prevent a future
                similar occurrence of damage to the insured property; or

            (h) The cancellation of some or all of our policies is necessary to protect the best interests of the public or
                policyholders and such cancellation is approved by the Florida Office of Insurance Regulation.

        If the Company cancels this Policy for any of these reasons, the Company will mail or deliver to the First Named
        Insured written notice of cancellation, accompanied by the specific reasons for cancellation, at least:

            Ten (10) days before the effective date of cancellation if cancellation is for nonpayment of premium; or

            Forty-five (45) days before the effective date of cancellation if:

            (a) Cancellation is for one of the other reasons stated in paragraphs (a) through (g) above and this policy does not
                cover a residential structure or its contents; or

            (b) Cancellation is based upon the reason stated in (h) above.

            120 days before the effective date of cancellation if cancellation is for one of the reasons stated in paragraphs (b)
            through (g) above and this policy covers a residential structure or its contents.

        If this policy has been in effect for more than 90 days and covers a residential structure or its contents, the Company
        may not cancel this policy based on credit information available in public records.

   Notice of cancellation will state the effective date of cancellation. The Policy Period will end on that date.

   If this Policy is cancelled, the Company will send the First Named Insured any premium refund due. If the Company
   cancels, the refund will be pro rata. If the First Named Insured cancels, the refund may be less than pro rata but no less
   than 90% of the pro rata unearned premium. If the return premium is not refunded with the notice of cancellation or when
   this policy is returned to us, the Company will mail the refund within 15 working days after the date cancellation takes
   effect, unless this is an audit policy.

   If this is an audit policy, then subject to the Insured’s full cooperation with us or our agent in securing the necessary data
   for audit, the Company will return any premium refund due within 90 days of the date cancellation takes effect. If our audit
   is not completed within this time limitation, then the Company shall accept the Insured’s own audit, and any premium
   refund due shall be mailed within 10 working days of receipt of the Insured’s audit.

   The cancellation will be effective even if the Company has not made or offered a refund.

   If notice is mailed, proof of mailing will be sufficient proof of notice.


Non-Renewal

   1.   The Company may non-renew this Policy by mailing or delivering to the First Named Insured, at the Insured’s last
        mailing address known to us, written notice of non-renewal, accompanied by the specific reason for non-renewal at
        least:

        (a) Forty-five (45) days prior to the expiration of this Policy if this policy does not cover a residential structure or its
            contents of it is necessary to protect the best interests of the public or policyholders and such nonrenewal is
            approved by the Florida Office of Insurance Regulation; or

        (b) 120 days prior to the expiration of the policy if this policy covers a residential structure or its contents.

   2.   Any notice of nonrenewal will be mailed or delivered to the first Named Insured at the last mailing address known to
        the Company. If notice is mailed, proof of mailing will be sufficient proof of notice.




                                                                                                                 EDGE-210-D (07/16)
                                                                                                                       Page 2 of 9
  Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 123 of 198 PageID #: 128


       3.   The Company may not refuse to renew this policy:

            (a) On the basis of property insurance claims that are the result of an act of God, unless the Company can
                demonstrate, by claims frequency or otherwise, that the Insured failed to take action reasonably necessary as
                requested by the Company to prevent recurrence of damage to the insured property;

            (b) On the basis of filing of claims for Sinkhole Loss. However, the Company may refuse to renew this policy if:

                (1) The total of such property insurance claim payments for this policy equals or exceeds the policy limits in
                    effect on the date of loss for property damage to the covered building; or
                (2) The Insured has failed to repair the structure in accordance with the engineering recommendations upon which
                    any loss payment or policy proceeds were based; or
            (c) Solely on the basis of a single property insurance claim which is the result of water damage, unless the Company
                can demonstrate that the Insured has failed to take action reasonably requested by the Company to prevent a future
                similar occurrence of damage to the insured property.

            (d) Notwithstanding the provisions of Paragraph 3., the Company may refuse to renew this policy if this policy
                includes Sinkhole Loss coverage. If the Company nonrenews this policy for purposes of removing Sinkhole Loss
                coverage, pursuant to section 627.706, Florida Statutes, the Company will offer the Insured a policy that includes
                catastrophic ground cover collapse coverage.

            (e) Notwithstanding the provisions of Paragraph 3., the Company may refuse to renew this policy if nonrenewal of
                some or all of the Company’s policies is necessary to protect the best interests of the public or policyholders and
                such nonrenewal is approved by the Florida Office of Insurance Regulation.

   Limitations on Cancellation and Nonrenewal In the Event of Hurricane or Wind Loss- Residential Property

       The following provisions apply to a policy covering a residential structure or its contents, if such property has sustained
       damage as a result of a hurricane or windstorm that is the subject of a declaration of emergency by the Governor and filing
       of an order by the Commissioner of Insurance Regulation:

       (a) Except as provided in the paragraph (b), the Company may not cancel or nonrenew the policy until at least 90 days
           after repairs to the residential structure or its contents have been substantially completed so that it is restored to the
           extent that it is insurable by another insurer writing policies in Florida. If the Company elects to not renew the policy,
           the Company will provide at least 100 days’ notice that the Company intends to nonrenew 90 days after the substantial
           completion of repairs.

       (b) The Company may cancel or nonrenew the policy prior to restoration of the structure or its contents for any of the
           following reasons:

            (1)   Nonpayment of premium;
            (2)   Material misstatement or fraud related to the claim;
            (3)   The Company determines that the Insured has unreasonably caused a delay in the repair of the structure; or
            (4)   The Company has paid the policy limits.

           If the Company cancels or nonrenew for nonpayment of premium, the Company will give the Insured 10 days' notice.
           If the Company cancels or nonrenews for a reason listed in Paragraph (b)(2), (b)(3) or (b)(4), the Company will give
           the Insured 45 days' notice.
     With respect to a policy covering a residential structure or its contents, any cancellation or nonrenewal that would otherwise
     take effect during the duration of a hurricane will not take effect until the end of the duration of such hurricane, unless a
     replacement policy has been obtained and is in effect for a claim occurring during the duration of the hurricane. The
     Company may collect premium for the period of time for which the policy period is extended.
     With respect to the above paragraph, a hurricane is a storm system that has been declared to be a hurricane by the National
     Hurricane Center of the National Weather Service (hereafter referred to as NHC). The hurricane occurrence begins at the time
     a hurricane watch or hurricane warning is issued for any part of Florida by the NHC and ends 72 hours after the termination
     of the last hurricane watch or hurricane warning issued for any part of Florida by the NHC.

2. SECTION VI. - GENERAL POLICY CONDITIONS, CONCEALMENT, MISREPRESENTATION OR FRAUD is deleted in
   its entirety and replaced by the following:


                                                                                                                EDGE-210-D (07/16)
                                                                                                                      Page 3 of 9
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 124 of 198 PageID #: 129




      CONCEALMENT, MISREPRESENTATION OR FRAUD

          This Policy may be void as to all Insureds in any case of fraud by any Insured as it relates to this Policy at any time. It may
          also be void if any Insured, at any time, intentionally conceals or misrepresents a material fact concerning:

               This Policy;

               The Covered Property;

               The Insured's interest in Covered Property; or

               A claim under this Policy.

3. SECTION VI – GENERAL POLICY CONDITIONS, LOSS CONDITIONS, SUIT AGAINST THE COMPANY, is deleted in
   its entirety and replaced by the following:

          No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity unless the
          Insured has fully complied with all the provisions of this Policy. Legal action must be started within five (5) years from the
          date of loss.

4.    The following is deleted from SECTION VI – GENERAL POLICY CONDITIONS, SETTLEMENT OF CLAIMS, Loss
      Payment:

      The Company will pay for covered loss or damage within thirty (30) days or as required by law, after receiving the sworn
      statement of loss, if the Insured has complied with all the terms of this Policy; and

          The Company has reached agreement on the amount of loss; or

          An appraisal award has been made,

      and replaced by the following:

      If the Insured has complied with all the terms of this Policy, the Company will pay for covered loss or damage within:

          Twenty (20) days after receiving the sworn statement of loss and reaching written agreement with the Insured; or

          Thirty (30) days after receiving the sworn statement of loss; and

          There is an entry of a final judgment; or

          A filing of an appraisal award with the Company.

5. SECTION VI – GENERAL POLICY CONDITIONS, LOSS CONDITIONS Is amended by adding the following:

     A claim, supplemental claim or reopened claim for loss or damage caused by the peril of windstorm or hurricane is barred unless
     notice of the claim supplemental claim or reopened claim is given to the Company within 3 years after the hurricane first made
     landfall or the windstorm caused covered damage.

     For purposes of this section, the term “supplemental claim” or “reopened claim” means any additional claim for recovery from
     the insurer for losses from the same hurricane or windstorm which the insurer has previously adjusted pursuant to the initial
     claim.

6. SECTION VI – GENERAL POLICY CONDITIONS, LOSS CONDITIONS is amended by adding the following:

     Upon receipt of a claim for a Sinkhole Loss to a covered building, the Company shall meet the following standards in
     investigating a claim:

     (1) Inspect the Insured's premises to determine if there is Structural Damage that may be the result of Sinkhole Activity.



                                                                                                                     EDGE-210-D (07/16)
                                                                                                                           Page 4 of 9
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 125 of 198 PageID #: 130


(2) If the        Company conﬁrms              that Structural      Damage                              of such damage or discovers
                                                                                  exists but is unable to identify a valid cause
      that such        damage   is   consistent with Sinkhole Loss, the                Company
                                                                               engage a Professional Engineer or a Professional
                                                                                                  shall
      Geologist to conduct testing as provided in s. 627.7072, Florida Statutes to determine the cause of the loss within a
      reasonable professional probability and issue a report as provided in s. 627.7073, Florida Statutes only if Sinkhole Loss is
      covered under the policy. Except as provided in subsections (4) and (6), the fees and costs of the Professional Engineer or
      Professional Geologist shall be paid by the Company.


(3)   Following the          initial      inspection 0f the policyholder's premises, the              Company     shall provide written notice t0 the Insured
      disclosing the following information:


      (a)   What the Company               has determined to be the cause of damage, if the                  Company   has   made such   a determination.


      (b)   A statement of the circumstances under which the Company is required t0 engage a Professional Engineer or a
            Professional Geologist to verify or eliminate Sinkhole Loss and to engage a Professional Engineer to                                     make
            recommendations regarding land and building stabilization and foundation repair.

      (c)   A statement regarding the right of the Insured t0 request testing by a Professional Engineer 0r a Professional Geologist,
            the circumstances under             which     the Insured     may demand certain testing, and the          circumstances under Which the Insured
            may     incur costs associated With testing.


(4) (a) If the       Company         determines that there         is   n0 Sinkhole Loss, the Company may deny the claim.

      (b) If coverage for           Sinkhole Loss         is   available and theCompany denies the claim without performing testing under
            s.   627.7072, Florida Statutes, the Insured                  may demand testing by the Company under s. 627.7072, Florida Statutes.

            1.   The   Insured‘s     demand      for testing     must be communicated          to the   Company     in writing within    60 days   after the Insured's
                 receipt of the insurer's denial of the claim.


            2.   The Insured    shall pay 50 percent 0f the actual costs 0f the analyses and services provided under ss. 627.7072, Florida
                 Statutes    and 627.7073, Florida Statutes or $2,500, whichever is less.

            3.   The Company           shall   reimburse the Insured for the costs           if the   Company's engineer or geologist provides written
                 certiﬁcation pursuant to          s.   627.7073, Florida Statutes that there           is   Sinkhole Loss.


(5) If a Sinkhole           Loss     is   veriﬁed, the    Company        shall   pay   t0 stabilize the land   and building and repair the foundation in
      accordance with the recommendations 0f the Professional Engineer retained pursuant to subsection (2), with notice to the
      Insured, subject t0 the coverage and terms 0f the policy. The Company shall pay for other repairs t0 the structure and contents
      in accordance with the termsof the policy. If a covered building suffers a Sinkhole Loss, the insured must repair such
      damage                                Company's Professional Engineer’s recommended repairs. However, if the Company's
                    0r loss in accordance with the
      Professional Engineer determines that the repair cannot be completed within policy limits, the Company must pay t0
      complete the repairs recommended by the insurer's Professional Engineer or tender the policy limits of the affected building
      t0 the Insured.


      (a)   The Company may limit its total claims payment to the actual cash value of the Sinkhole Loss, which does not include
            underpinning 0r grouting or any other repair technique performed below the existing foundation 0f the building, until the
            Insured enters into a contract for the performance of building stabilization or foundation repairs in accordance with the
            recommendations set forth in the Company's report issued pursuant t0 s. 627.7073, Florida Statutes.

      (b) In order to prevent additional                 damage     to the building or structure, the Insured          must enter   into a contract for the
            performance of building stabilization and foundation repairs within 90 days after the Company conﬁrms coverage for the
            Sinkhole Loss and notiﬁes the Insured 0f such conﬁlmation. This time period is tolled if either party invokes the Neutral
            Evaluation process, and begins again 10 days                         after the conclusion     of the Neutral Evaluation process.


      (c)   After the Insured enters into the contract for the performance of building stabilization and foundation repairs, the
            Company         shallpay the amounts necessary to begin and perform such repairs as the work is performed and                               the expenses
            are incurred.      The Company may not require the Insured to advance payment for such repairs.

            If repair has     begun and the aforementioned professional engineer determines that the repairs Will exceed the applicable
            Limit 0f Insurance, the     Company will pay only the remaining portion 0f the applicable Limit of Insurance upon such




                                                                                                                                                    EDGE-210-D (07/1 6)
                                                                                                                                                          Page 5 of 9
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 126 of 198 PageID #: 131


                 determination.            The most     the   Company       will pay for the total of all Sinkhole Loss, including building and land stabilization
                 and foundation        repair, is the applicable            Limit 0f Insurance on the affected building.


           (d)   The    stabilization       and   all   other repairs t0 the structure and contents           must be completed within 12 months           after entering into
                 the contract for repairs described in paragraph (b) unless:


                  1.   There   is   a mutual agreement between the                  Company and the        Insured;


                  2.   The claim      is   involved with the Neutral Evaluation process;


                  3.   The claim      is   in litigation; 0r


                  4.   The claim      is   under appraisal or mediation.

           (e)   Upon the Company's               obtaining the written approval of any lienholder, the                    Company may make payment        directly to the
                 persons selected by the Insured to perform the land and building stabilization and foundation repairs. The decision by the
                 Company t0 make payment t0 such persons does not hold the Company liable for the work performed. The Insured may
                 not accept a rebate from any person performing the repairs speciﬁed in this section. If an Insured does receive a rebate,
                 coverage      is   void and the Insured must refund the amount of the rebate to the Company.


     (6) If the        Company       obtains, pursuant to           s.   627.7073, Florida Statutes, written certiﬁcation that there           is   no Sinkhole Loss or   that
           the cause 0f the          damage was not Sinkhole                Activity,   and   if the   Insured has submitted the Sinkhole claim without good faith
           grounds for submitting such claim, the Insured shall reimburse the Company for 50 percent of the actual costs of the analyses
           and services provided under ss. 627.7072, Florida Statutes and 627.7073, Florida Statutes; however, an Insured is not
           required to reimburse the Company more than $2,500 with respect to any claim. The Insured is required t0 pay reimbursement
           only if the Insured requested the analysis and services provided under ss. 627.7072, Florida Statutes and 627.7073, Florida
           Statutes and the Company, before ordering the analysis under s. 627.7072, Florida Statutes, informs the Insured in writing of
           the Insured's potential liability for reimbursement and gives the Insured the opportunity to withdraw the claim.


     (7)   The Company may engage a professional                            structural engineer to      make recommendations       as to the repair of the structure.


     (8)   Any claim,          including but not limited             t0, initial,   supplemental, and reopened claims under an insurance policy that provides
           sinkhole coverage           is   barred unless notice of the claim            was given to the insurer in accordance with the terms 0f the policy
           within 2 years after the policyholder                    knew    0r reasonably should have         known about the sinkhole loss.


7.         SECTION VI i GENERAL POLICY CONDITIONS, LOSS CONDITIONS                                                    is   amended by adding    the following:


           (a)    Within 90 days after an insurer receives notice of a property insurance claim from a policyholder, the insurer shall pay or
                 deny such claim or a portion of the claim unless the failure to pay such claim or a portion of the claim is caused by factors
                 beyond the control of the insurer Which reasonably prevent such payment. Any payment of a claim or portion of a claim
                 paid 90 days after the insurer receives notice of the claim, or paid more than 15 days after there are no longer factors
                 beyond the control of the insurer which reasonably prevented such payment, whichever is later, shall bear interest at the
                 rate set forth in s. 55.03. Interest begins to accrue from the date the insurer receives notice 0f the claim. The provisions of
                 this subsection may not be waived, voided, 0r nulliﬁed by the terms of the insurance policy. If there is a right to
                 prejudgment interest, the insured shall select whether t0 receive prejudgment interest or interest under this subsection.
                 Interest is payable When the claim or portion of the claim is paid. Failure to comply with this subsection constitutes a
                 Violation of this code. However, failure to comply with this subsection shall not form the sole basis for a private cause of
                 action.


           (b)   Notwithstanding subsection                   (4), for    purposes of this subsection, the term “claim” means any of the following:


                  1.   A claim under an insurance policy providing residential coverage as deﬁned in                              s.   627.4025(l);


                  2.   A claim for structural 0r contents coverage under a commercial property insurance policy if the insured structure is
                        10,000 square feet or            less; or


                  3.   A claim for contents coverage under a commercial tenants policy ifthe insured premises is                                10,000 square feet or   less.




                                                                                                                                                         EDGE-210-D (07/1 6)
                                                                                                                                                               Page 6 of 9
      Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 127 of 198 PageID #: 132



        (c)      This subsection shall not apply to claims under an insurance policy covering nonresidential commercial structures or
              contents in  more than one state.


      SECTION VII — DEFINITIONS, Earth Movement is                              deleted in   its   entirety   and replaced by the following:

      Earth Movement - Any Earth Movement including earthquake,                               landslide,      mine subsidence,       earth sinking, rising, shifting,   and
      Sinkhole collapse. Catastrophic Ground Cover Collapse                            (CGCC) will not be              considered Earth       Movement within the
      terms and conditions of this Policy.


      SECTION VII — DEFINITIONS,                   the following   is    added    to the deﬁnition of Terrorist Activity:


      If both the Terrorist Activity           and subject   loss take place at       Locations         in the   USA,   its territories,   possessions and missions, and
      the   Commonwealth 0f Puerto            Rico, then any Terrorist Activity shall be an act of terrorism as                       deﬁned by the (United   States)
      Terrorism Risk Insurance Act 2002, as amended.

10.   SECTION VII — DEFINITIONS,                   the following   is   added:


      Catastrophic       Ground Cover Collapse (CGCC)                    -   Geological activity that results in          all   the following:


            1.     The abrupt collapse of the ground         cover;


            2.     A depression in the ground cover clearly Visible to the naked eye;

            3.     Structural        Damage t0 the covered building, including the foundation; and
            4.     The insured   structure being      condemned and ordered            to   be vacated by the governmental agency authorized by law                to
                   issue such an order for that structure.


      Contents coverage applies if there is a loss resulting from a catastrophic ground cover collapse. Damage consisting merely of
      the settling or cracking of a foundation, structure, or building does not constitute a loss resulting from a catastrophic ground
      cover collapse.


      Neutral Evaluation         —   The   alternative dispute resolution provided in              s.   627.7074, Florida Statutes.


      Neutral Evaluator — A professional engineer or a Professional Geologist who has completed a course of study in alternative
      dispute resolution designed or approved by the department for use in the neutral evaluation process and who is determined by
      the department to be fair and impartial.


      Primary Structural Member -                 A structural element designed to provide support and stability for the vertical or lateral loads of
      the overall structure.


      Primary Structural System               -   An assemblage    of Primary Structural Members.

      Professional Engineer        A person, as deﬁned in 471.005, Florida Statutes, who has a bachelor's degree 0r higher in
                                     -                              s.

      engineering.     A professional engineer must also have experience and expertise in the identiﬁcation ofSinkhole Activity as well
      as other potential causes of Structural            Damage.

      Professional Geologist          -   A person, as deﬁned in        s.   492. 102, Florida Statutes,         who   has a bachelor's degree or higher in geology
      or related earth science and experience and expertise in the identiﬁcation ofSinkhole Activity as well as other potential
      geologic causes ofStructural            Damage.

      Sinkhole - A landform created
                                    by subsidence of soil, sediment, 0r rock as underlying strata are dissolved by groundwater. A
      Sinkhole forms by collapse into subterranean voids created by dissolution 0f limestone 0r dolostone 0r by subsidence as these
      strata are dissolved.


      Sinkhole Activity - Settlement or systematic weakening of the earth supporting the covered building only if the settlement or
      systematic weakening results from contemporaneous movement 0r raveling 0f soils, sediments, or rock materials into
      subterranean voids created by the effect of water on a limestone or similar rock formation.



                                                                                                                                                     EDGE-210-D (07/1 6)
                                                                                                                                                           Page 7 of 9
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 128 of 198 PageID #: 133


 Sinkhole Loss - Structural Damage to the covered building, including the foundation, caused by Sinkhole Activity. Contents
 coverage and additional living expenses apply only if there is Structural Damage to the covered building caused by Sinkhole
 Activity.

 Structural Damage - A covered building, regardless of the date of its construction, has experienced the following:

 1. Interior floor displacement or deflection in excess of acceptable variances as defined in ACI 117-90 or the Florida Building
   Code, which results in settlement related damage to the interior such that the interior building structure or members become
   unfit for service or represents a safety hazard as defined within the Florida Building Code;

 2. Foundation displacement or deflection in excess of acceptable variances as defined in ACI 318-95 or the Florida Building
   Code, which results in settlement related damage to the primary structural members or primary structural systems that
   prevents those members or systems from supporting the loads and forces they were designed to support to the extent that
   stresses in those primary structural members or primary structural systems exceeds one and one-third the nominal strength
   allowed under the Florida Building Code for new buildings of similar structure, purpose, or location;

 3. Damage that results in listing, leaning, or buckling of the exterior load-bearing walls or other vertical primary structural
   members to such an extent that a plumb line passing through the center of gravity does not fall inside the middle one-third of
   the base as defined within the Florida Building Code;

 4. Damage that results in the building, or any portion of the building containing primary structural members or primary
   structural systems, being significantly likely to imminently collapse because of the movement or instability of the ground
   within the influence zone of the supporting ground within the sheer plane necessary for the purpose of supporting such
   building as defined within the Florida Building Code; or

 5. Damage occurring on or after October 15, 2005, that qualifies as Substantial Structural Damage as defined in the Florida
   Building Code.

11. SECTION V – SPECIAL COVERAGES & DESCRIBED CAUSES OF LOSS, B. Description of Special Coverages, TAX
    LIABILITY is deleted in its entirety and replaced by the following:

   TAX LIABILITY

     If the amount of loss covered hereunder cannot be paid in the country where the loss occurred and the corporate tax rate is
     higher in the country where the payment occurs, and the payee is required to pay tax on the claim proceeds or has realized a
     reduction of a tax benefit that would otherwise have been recognized in the payee's country of residence, the Company will
     be liable for the difference in tax basis as an additional loss payment (ALP).

     Financial accounting income shall be determined under generally accepted accounting principles or standards.

     Financial accounting income and corporate income tax shall be determined in the local currency of the country where the
     loss occurred and where the loss payments are received.

     The ALP will be paid only after receipt of documentation supporting the claim and a certification by the Chief Executive
     Officer or Chief Financial Officer of the payee that to the best of his or her knowledge, based on a review of all applicable
     financial and tax data:

   1).The payee is required to pay tax on the claim proceeds or will realize a reduction of a tax benefit that would otherwise
     have been recognized in the payee's country of residence; and

   2).The tax to be paid and pre-tax Financial Accounting Income data provided is accurate and complete and fairly presents in
     all material respects the financial results of the payee in the applicable country.

     Notwithstanding the coverage for tax payment granted under this Coverage, it is understood and agreed that the Insured
     will cooperate with the Company in making every reasonable effort to have the amount of loss paid in the country in which
     the loss occurred, where permitted by law. In addition the Insured agrees to try to mitigate any loss that the Company may
     be responsible for under this Tax Liability Coverage.




                                                                                                               EDGE-210-D (07/16)
                                                                                                                     Page 8 of 9
  Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 129 of 198 PageID #: 134


        With respect to payments made under this Coverage, the Company may examine and audit the Insured's books and records
        at any time up to three years after payment.

 12. Any reference to First Named Insured shown in this policy shall be deemed to refer to the Named Insured as shown on the
     declarations.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                          EDGE-210-D (07/16)
                                                                                                                Page 9 of 9
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 130 of 198 PageID #: 135




Amendatory Endorsement - Georgia



THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   SECTION VI – GENERAL POLICY CONDITIONS, LOSS CONDITIONS, SUIT AGAINST THE COMPANY, is deleted in
     its entirety and replaced by the following:

            No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity unless the
            Insured has fully complied with all the provisions of this Policy. Legal action must be started within (24) twenty-four
            months after the date of direct physical loss or damage to Covered Property or to other property as set forth herein.




All other terms, conditions and limitations of this Policy remain unchanged.



                                                                                                                 EDGE-211-A (05/11)
                                                                                                                       Page 1 of 1
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 131 of 198 PageID #: 136




Amendatory Endorsement - Illinois


                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


1.   SECTION VI - GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL is deleted in its entirety and
     replaced by the following:

     Cancellation

     The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to the Company advance
     written notice of cancellation.

     If this Policy has been in effect for 60 days or less, except as provided below when the Policy covers real property other than
     residential property occupied by four families or less, the Company may cancel this Policy by mailing written notice of
     cancellation at least:

     Ten (10) days before the effective date of cancellation if the Company cancels for nonpayment of premium; or,
     Thirty (30) days before the effective date of cancellation if the Company cancels for any other reason.

     If this Policy has been in effect for more than 60 days, except as provided below when the Policy covers real property other
     than residential property occupied by four families or less, the Company may cancel this Policy only for one or more of the
     following reasons:
     a.   Nonpayment of premium;
     b.   The Policy was obtained through a material misrepresentation;
     c.   The First Named Insured has violated any of the terms and conditions of the Policy;
     d.   The risk originally accepted has measurably increased;
     e.   Certification to the Director of Insurance of the loss by reinsurance by the insurer which provided coverage to the Company
          for all or a substantial part of the underlying risk insured; or
     f.   A determination by the Director that the continuation of the Policy could place the Company in violation of the insurance
          laws of this State.
     If the Company cancels this Policy based on one or more of the above reasons except for nonpayment of premium, the
     Company will mail written notice at least 60 days before the effective date of cancellation. When cancellation is for
     nonpayment of premium, the Company will mail written notice at least 10 days before the effective date of cancellation.
     The Company will mail notice to the First Named Insured’s last known mailing address.

     Notification of cancellation will also be sent to the First Named Insured’s broker, if known, or agent of record, if known, and
     to the mortgagee or lienholder listed on the Policy.

     Notice of cancellation will state the effective date and specific reason(s) for cancellation. The Policy Period will end on that
     date.

     If this Policy is cancelled, the Company will send the First Named Insured any premium refund due. If the Company cancels,
     the refund will be pro rata. If the First Named Insured cancels, the refund may be less than pro rata but no less than the
     customary short rate amount. The cancellation will be effective even if the Company has not made or offered a refund.



                                                                                                                 EDGE-214-C (03/18)
                                                                                                                       Page 1 of 4
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 132 of 198 PageID #: 137


     If notice is mailed, then proof of mailing will be sufficient proof of notice.

     If under the laws of the jurisdiction in which the property is located, such cancellation terms or conditions are different, then
     cancellation terms or conditions will be as permitted by such laws.

     The following applies only if this Policy covers property other than residential property occupied by four families or less:

     If any one or more of the following conditions exists at any building that is Covered Property in this Policy, the Company may
     cancel this Policy by mailing to the First Named Insured written notice of cancellation, by both certified and regular mail, if:

     a.   After a fire loss, permanent repairs to the building have not started within 60 days of satisfactory adjustment of loss, unless
          the delay is due to a labor dispute or weather conditions.

     b.            The building has been occupied 60 or more consecutive days. This does not apply to:
          (1) Seasonal unoccupancy; or
          (2) Buildings under repair, construction or reconstruction, if property secured against unauthorized entry.
     c.   The building has:
          (1) An outstanding order to vacate;
          (2) An outstanding demolition order; or
          (3) Been declared unsafe in accordance with the law.
     d.        Heat, water, sewer service or public lighting have not been connected to the building for 30 consecutive days or more.
     The Policy will terminate 10 days following receipt of the written notice by the named insured(s).
     The following applies only with respect to grain in public grain warehouses:
          The First Named Insured or the Company may cancel this Policy at any time by mailing to:
          a.     The other; and
          b.     The Director of the Illinois Department of Agriculture (at its Springfield Office);
          60 days’ written notice of cancellation.
     Non-renewal

     The Company may non-renew this Policy by mailing to all Named Insured, the Insured’s last mailing address known to us,
     written notice of non-renewal, accompanied by the specific reason for non-renewal at least sixty (60) days prior to the
     expiration of this Policy. Proof of mailing will be sufficient proof of notice.

     If the Company offers to renew or continue and the First Named Insured does not accept, this Policy will terminate at the end of
     the current policy period. Failure to pay the required renewal or continuation premium when due shall mean that the First
     Named Insured has not accepted the offer.

     If the Company fails to mail proper written notice of nonrenewal and the First Named Insured obtains other insurance, this
     Policy will end on the effective date of that insurance.

     Notification of nonrenewal will also be sent to the First Named Insured’s broker, if known, or agent of record, if known, and
     the mortgagee or lienholder listed on the Policy.

2.   SECTION VI- General Policy Conditions, Loss Conditions, Suit Against The Company is deleted in its entirety and replaced
     by the following:

     No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity, unless the Insured
     has fully complied with all the provisions of this Policy. Legal action must be started within twelve (12) months after the date
     of direct physical loss or damage to Covered Property or to other property as set forth herein. However, the Company will
     extend this period by the number of days between the date the proof of loss is filed and the date the claim is denied in whole or
     in part.




                                                                                                                     EDGE-214-C (03/18)
                                                                                                                           Page 2 of 4
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 133 of 198 PageID #: 138


3.   SECTION VI- General Policy Conditions, Other Insurance, the following provision is deleted:

     The Company will not be liable if, at the time of loss or damage, there is any other insurance that would attach in absence of
     this insurance; except that this insurance shall apply only as excess, Difference in Conditions/Difference in Limits and in no
     event as contributing insurance, and then only after all other insurance has been exhausted.

     And replaced with the following:

     The Company will not be liable if, at the time of loss or damage, there is any other insurance that would attach in absence of
     this insurance; except that this insurance shall apply only as pro rata contributing insurance.

4.   SECTION VI- General Policy Conditions, Suspended Property, the following provision is deleted:

     When Covered Property is found to be in, or exposed to, a dangerous condition, any of the Company's representatives may
     immediately suspend this insurance for that property. This can be done by delivering or mailing a written notice to the First
     Named Insured's mailing address or to the address where the Covered Property is located. Once suspended, this insurance can
     be reinstated only by an endorsement. Any unearned premium due will be returned by the Company.

     And replaced with the following:

     When Covered Equipment is found to be in, or exposed to a dangerous condition, any of the Company's representatives may
     immediately suspend this insurance for such Covered Equipment, including loss arising out of the dangerous condition of such
     Covered Equipment. This can be done by delivering or mailing a written notice to the First Named Insured's mailing
     address or to the address where the Covered Equipment is located. Once suspended, this insurance can be reinstated only by
     an endorsement. Any unearned premium due will be returned by the Company.




                         All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                               EDGE-214-C (03/18)
                                                                                                                     Page 3 of 4
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 134 of 198 PageID #: 139




                                                                         EDGE-214-C (03/18)
                                                                               Page 4 of 4
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 135 of 198 PageID #: 140




Amendatory Endorsement – Indiana


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


1.   SECTION VI - GENERAL POLICY CONDITIONS, CONCEALMENT, MISREPRESENTATION OR FRAUD is deleted in
     its entirety and replaced by the following:

     The Company will not pay for any loss or damage in any case of:

         Concealment or misrepresentation of a material fact; or

         Fraud

         Committed by an insured at any time relating to a claim under this Policy.

     However, this does not apply when a claim is made by an Innocent Coinsured provided:

         The property loss or damage occurs to a the primary residence of the Innocent Coinsured as covered under COVERED
         PROPERTY.

         The Final Settlement for the property loss or damage is at least 60% of available insurance proceeds under the Policy.

     The following is added and supersedes provisions to the contrary:

     Any payment made pursuant to a claim made by an Innocent Coinsured as described above, will be for:

         The actual cost of repair or replacement of the property that is the subject of the claim if the actual cost of repair or
         replacement is less than or equal to the maximum limit of coverage under the Policy, or

         The maximum limit of coverage under the Policy is the actual cost of repair or replacement of the property that is the
         subject of the claim is greater than the maximum limit of coverage under the Policy.

     Any payment made pursuant to above, is limited to the following:

         An Innocent Coinsured’s ownership interest in the property, less any payments the Company makes to mortgagee or other
         lienholder with a secured interest in the property.

         The Company will not pay another coinsured for any part of the claim for which the Company has already paid to an
         Innocent Coinsured.

         The Company will not pay an amount that is greater than the amount an Innocent Coinsured is entitled to under a decree
         of dissolution of marriage between the Innocent Coinsured and an individual described below.

     As used in this endorsement, Innocent Coinsured is an insured who:

         Did not have knowledge of, cooperate in, or intentionally contribute to a property loss or damage that was caused or
         arranged by another individual who:

             Is an insured and:




                                                                                                                EDGE-215-A (09/18)
                                                                                                                      Page 1 of 2
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 136 of 198 PageID #: 141


    Died in connection with the circumstances that caused the property loss or damage; or

    Has been charged with a crime based on a court finding that there is probable cause to believe that the individual
    committed the crime in connection with the circumstances that caused the property loss or damage;

    Signs a sworn affidavit attesting that they did not have knowledge of, cooperate in, or intentionally contribute to the
    property loss or damage; and

    Cooperates in the investigation and resolution of the claim for the property loss or damage, any police investigation related
    to the property loss or damage, and any criminal prosecution of the individual that caused or arranged the property loss or
    damage.

As used in this endorsement, Final Settlement is a determination:

    Of the amount owed by the Company to an Innocent Coinsured under COVERED PROPERTY under this Policy and for
    property loss or damage to the Innocent Coinsured’s primary residence; and

    Made by:

    Acceptance of a proof of loss by the Company;

    Execution of a release by an Innocent Coinsured;

    Acceptance of an arbitration award by the Innocent Coinsured and the Company; or

    Judgment of a court of competent jurisdiction.

However, Final Settlement does not apply to loss or damage related to contents, personal property or another loss that is not
covered under Covered Property under this Policy.




                    All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                             EDGE-215-A (09/18)
                                                                                                                   Page 2 of 2
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 137 of 198 PageID #: 142



Amendatory Endorsement - Kansas




THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   The following is deleted from Section VI-General Policy Conditions, Cancellation/Non-renewal, Cancellation,

     The Company may cancel this Policy by mailing or delivering to the First Named Insured written notice of cancellation at
     least:

         The number of days before the effective date of cancellation if the Company cancels for nonpayment of premium, as stated
         in the Declarations; or

         The number of days before the effective date of cancellation if the Company cancels for any other reason, as stated in the
         Declarations.

     and replaced by the following:

     The Company may cancel this Policy by mailing or delivering to the First Named Insured written notice of cancellation at
     least:

         The number of days before the effective date of cancellation if the Company cancels for nonpayment of premium, as stated
         in the Declarations, which shall not be less than five (5) days if the nonpayment is for a premium installment; or

         The greater of thirty (30) days or the number of days before the effective date of cancellation if the Company cancels for
         any other reason, as stated in the Declarations.

2. Section VI-General Policy Conditions, Loss Conditions, Suit Against the Company, is deleted in its entirety and replaced by the
   following:

     SUIT AGAINST THE COMPANY

     No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity unless the Insured has
     fully complied with all the provisions of this Policy. Legal action must be started within five (5) years after the date of direct
     physical loss or damage to Covered Property or to other property as set forth herein.

     If under the laws of the jurisdiction in which the property is located, such twelve months' limitation is invalid, then, any such
     legal action needs to be started within the shortest limit of time permitted by such laws.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                   EDGE-217 B (06/19)
                                                                                                                        Page 1 of 1
  Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 138 of 198 PageID #: 143




Amendatory Endorsement - Kentucky


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1. The following section is deleted from SECTION VI-GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL:

   The Company may cancel this Policy by mailing or delivering to the First Named Insured written notice of cancellation at
   least:

       The number of days before the effective date of cancellation if the Company cancels for nonpayment of premium, as stated
       in the Declarations; or

       The number of days before the effective date of cancellation if the Company cancels for any other reason, as stated in the
       Declarations.

   and replaced with:

   The Company may cancel this Policy by mailing or delivering to the First Named Insured written notice of cancellation at
   least:

       Fourteen (14) days before the effective date of cancellation if this Policy has been in effect for sixty (60) days or less.
       Cancellation can be for any reason, and the notice will state the reason for cancellation.

       For Policies in effect for more than sixty (60) days or that are a renewal of a Policy the Company issued:

           Fourteen (14) days before the effective date of the cancellation, if cancellation is for nonpayment of premium; or

           Seventy-five (75) days before the effective date of cancellation, if cancellation is for:

                Discovery of fraud or material misrepresentation made by the Insured or with the Insureds' knowledge in obtaining
                the Policy, continuing the Policy, or in presenting a claim under the Policy;

                Discovery of willful or reckless acts or omissions on the Insureds' part which increase any hazard insured against;

                The occurrence of a change in the risk which substantially increases any hazard insured against after insurance
                coverage has been issued or renewed;

                A violation of any local fire, health, safety, building, or construction regulation or ordinance with respect to any
                insured property or the occupancy thereof which substantially increases any hazard insured against;

                The Company is unable to reinsure the risk covered by the Policy; or

                A determination by the commissioner that the continuation of the Policy would place the Company in violation of
                the Kentucky insurance code or regulations of the commissioner.




                                                                                                                    EDGE-218-B (01/11)
                                                                                                                          Page 1 of 2
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 139 of 198 PageID #: 144


2.   SECTION VI-GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL, Non-renewal is deleted in its entirety
     and replaced by the following:

     Non-renewal

        For the purpose of this Condition:

            Any Policy period or term of less than six (6) months shall be considered to be a Policy period or term of six (6)
            months; and

            Any Policy period or term of more than one (1) year or any Policy with no fixed expiration date shall be considered a
            Policy period or term of one (1) year.

        If the Company elects not to renew this Policy, the Company will mail or deliver written notice of nonrenewal, stating the
        reason for nonrenewal, to the first Named Insured shown in the Declarations, at the last mailing address known to the
        Company, at least seventy-five (75) days before the expiration date of the Policy period.

        If notice of nonrenewal is not provided pursuant to this Condition, coverage under the same terms and conditions shall be
        deemed to be renewed for the ensuing Policy period upon payment of the appropriate premium until the Insured has
        accepted replacement coverage with another insurer, or until the Insured has agreed to the nonrenewal.

        If the Company mails or delivers a renewal notice to the first Named Insured at least thirty (30) days before the end of the
        Policy period, stating the renewal premium and its due date, the Policy will terminate without further notice unless the
        renewal premium is received by the Company or its authorized agent by the due date.

        If this Policy terminates because the renewal premium has not been received by the due date, the Company will, within
        fifteen (15) days, mail or deliver to the first Named Insured at the last known address a notice that the Policy was not
        renewed and the date it was terminated.

        If notice is mailed, proof of mailing is sufficient proof of notice.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                 EDGE-218-B (01/11)
                                                                                                                       Page 2 of 2
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 140 of 198 PageID #: 145




Amendatory Endorsement - Louisiana

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   SECTION III – PROPERTY DAMAGE, C. EXCLUSIONS, paragraph 3.03.01.01.is deleted in its entirety and replaced by the
     following:

     3.03.01.01. Contamination or asbestos, and any cost due to Contamination or asbestos including the inability to use or
                 occupy property or any cost of making property safe or suitable for use or occupancy.

2.   SECTION III – PROPERTY DAMAGE, C. EXCLUSIONS, paragraph 3.03.03.03 is deleted in its entirety and replaced by the
     following:

     3.03.03.03    Any weapon of war or of mass destruction employing biological or chemical warfare, atomic fission, atomic
                   fusion, radioactive force or radioactive material, regardless of who commits the act.

3. Section VI-GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL is deleted in its entirety and replaced
   with the following::

         If this Policy is cancelled, the Company will return any premium refund due. The cancellation will be effective even if the
         Company has not made or offered a refund.

         1.   If the first Named Insured cancels, the refund will not be less than 90% of the pro rata unearned premium, rounded to
              the next higher whole dollar. The refund will be returned within 30 days after the effective date of cancellation.

              We will send the refund to the first Named Insured and any mortgagee that has provided us with written notice of the
              percentage of the premium being funded with the mortgagee's own funds. The percentage of the unearned premium
              attributable to the mortgagee shall be returned to the mortgagee and the percentage of the unearned premium
              attributable to the first Named Insured shall be returned to the first Named Insured.

         2.   If we cancel, the refund will be pro rata and we will send the refund to the first Named Insured

         If we cancel a policy that has been in effect for fewer than 60 days and is not a renewal of a policy we issued,
         we will give written notice to the First Named Insured at least:

         1.       10 days before the effective date of cancellation, if we cancel for nonpayment of premium; or

         2.       60 days before the effective date of cancellation, if we cancel for any other reason.

          If we cancel a policy that has been in effect for 60 days or more, or is a renewal of a policy we issued, we will give written
         notice to the First Named Insured at least:

         1.   10 days before the effective date of cancellation, if we cancel for nonpayment of premium; or

         2.   30 days before the effective date of cancellation, if we cancel for any other reason.

         Cancellation of a policy in effect more than 60 days will be based on one of the following reasons:

         1.   Nonpayment of premium.

         2.    Fraud or material misrepresentation made by or with the knowledge of the named insured in obtaining the policy,
              continuing the policy, or presenting a claim under the policy.



                                                                                                                    EDGE-219-C (01/18)
                                                                                                                          Page 1 of 3
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 141 of 198 PageID #: 146


         3.   Activities or omissions on the part of the named insured change or increase any hazard insured against.

         4.   Change in the risk, which increases the risk of loss after coverage has been issued or renewed.

         5.   Determination by the Commissioner (of Insurance) that the continuation of the policy would jeopardize the solvency of
              the insurer or place the insurer in violation of the law.

         6.   Violation or breach of policy terms or conditions by the Insured.

         7.   Other approved reasons.

         If we elect not to renew the policy, we will mail or deliver written notice of nonrenewal to the First Named Insured at
         least 60 days before its expiration date, or its anniversary date if it is a policy written for a term of more than one year or
         with no fixed expiration date. The notice will include the insured’s loss run information for the period the policy has been
         in force, not to exceed three years.

4.   SECTION VI – GENERAL POLICY CONDITIONS, CONCEALMENT, MISREPRESENTATION OR FRAUD is deleted in
     its entirety and replaced by the following:

     This Policy will be canceled in any case of fraud by any Insured as it relates to this Policy at any time. It will also be canceled
     if any Insured, at any time, intentionally conceals or misrepresents a material fact, with the intent to deceive concerning:

         1. This Policy;

         2. The Covered Property;

         3. The interest in the Covered Property; or

         4. A claim under this Policy.

5.   Section VI-GENERAL POLICY CONDITIONS, LOSS CONDITIONS, SUBROGATION is amended by the addition of the
     following:

     The Company will be entitled to recovery only after the insured has been fully compensated for the loss or damage sustained,
     including expenses incurred in obtaining full compensation for the loss or damage.

6.   Section VI-GENERAL POLICY CONDITIONS, LOSS CONDITIONS, APPRAISAL is deleted in its entirety.

7.   The following is deleted from SECTION VI – GENERAL POLICY CONDITIONS, SETTLEMENT OF CLAIMS, Loss
     Payment:

         The Company has reached agreement on the amount of loss; or

     and replaced by the following:

         The Company has reached agreement on a portion of or the total amount of loss; or

8.   SECTION VI – GENERAL POLICY CONDITIONS, LOSS CONDITIONS, SUIT AGAINST THE COMPANY, is deleted in
     its entirety and replaced by the following:

              No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity unless the
              Insured has fully complied with all the provisions of this Policy. Legal action must be started within (24) twenty-four
              months after the date of direct physical loss or damage to Covered Property or to other property as set forth herein.

9.   The following is deleted from SECTION VI –GENERAL POLICY CONDITIONS, VALUATION:

     Any reference to “ the most functionally equivalent “ shall be replaced with “of like kind and quality”.




                                                                                                                     EDGE-219-C (01/18)
                                                                                                                           Page 2 of 3
      Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 142 of 198 PageID #: 147


10.   SECTION II — DECLARATIONS, Time                    Speciﬁcations,       is   deleted in   its   entirety   and replaced by the following:

          2.03.10.   Time Speciﬁcations: As         follows:



                      EARTH MOVEMENT Occurrence                                                        168 hours

                      NAMED STORM Occurrence                                                           72 hours

                      Cancellation for nonpayment of premium                                           10 days

                      Cancellation for any other reason                                                60 days


11.   The following   is   deleted from   SECTION VII - DEFINITIONS

                            C0ntaminati0n(Contaminated)               -
                                                                          Any condition of property due             to the actual presence    of any foreign
                            substance, impurity, pollutant, hazardous material, poison, toxin, pathogen or pathogenic organism, bacteria,
                            Virus, disease causing 0r illness causing agent,            Fungus, mold 0r mildew.

      and replaced by the following:

                            C0ntaminati0n(Contaminated)               -
                                                                          Any condition of property due t0 the                actual presence of any
                            Contaminant(s).

12.   The following   is   deleted from   SECTION VII — DEFINITIONS:

                            C0ntaminant(s) - Any solid, liquid, gaseous, thermal or other irritant, pollutant or contaminant, including but
                            not limited t0 smoke, vapor, soot, fumes, acids, alkalis, chemicals, waste (including materials t0 be recycled,
                            reconditioned 0r reclaimed), asbestos, ammonia, other hazardous substances, Fungus 0r Spores.


       And replaced with the      following:


                            C0ntaminant(s)     -
                                                   Any   solid, liquid, gaseous,       thermal or other          irritant,   including but not limited to smoke,
                            vapor, soot, fumes, acids,     alkalis,   chemicals, waste (including materials to be recycled, reconditioned 0r
                            reclaimed), other hazardous substances,            Fungus 0r Spores.




All other terms, conditions        and    limitations 0f this Policy         remain unchanged.




                                                                                                                                                 EDGE-219—C (01/18)
                                                                                                                                                       Page 3 of 3
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 143 of 198 PageID #: 148




Amendatory Endorsement - Maryland
                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   The Cancellation subsection under SECTION IV- GENERAL POLICY CONDITIONS, CANCELLATION/NON- RENEWAL
     is deleted in its entirety and replaced by the following:

     Cancellation

         The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to the Company
         advance written notice of cancellation.

         When this policy has been in effect for 45 days or less and is not a renewal policy, the Company may cancel this policy by
         mailing to the First Named Insured, at the last mailing address, written notice of cancellation, stating the reason for
         cancellation, at least:

             10 days before the effective date of cancellation if the Company cancels for nonpayment of premium.

             15 days before the effective date of cancellation if the Company cancels because the risk does not meet its underwriting
             standards.

         When this policy has been in effect for more than 45 days or is a renewal policy, the Company may cancel this policy by
         mailing to the First Named Insured, at the last mailing address, written notice of cancellation at least:

             10 days before the effective date of cancellation if the Company cancels for nonpayment of premium.

             45 days before the effective date of cancellation if the Company cancels for a permissible reason other than
             nonpayment of premium, stating the reason for cancellation. The Company may cancel only for one (1) or more of the
             following reasons:

                    When there exists material misrepresentation or fraud in connection with the application, policy, or presentation of
                    a claim.

                    A change in the condition of the risk that results in an increase in the hazard insured against. A matter or issue

                    related to the risk that constitutes a threat to public safety.

         If this policy is cancelled, the Company will send the First Named Insured any premium refund due.

         The refund will be pro rata if:

             The First Named Insured cancelsor:

             The policy is not a renewal policy, and the First Named Insured cancels upon receiving written notice that the
             Company recalculated the premium based on the discovery of a material risk factor during the first 45 days the policy
             has been in effect. Other than this type of cancellation, the refund will be calculated as follows:

             For policies written for one year or less, the Company will refund 90% of the pro rata unearned premium. For policies
             written for more than one year:

                    If the policy is cancelled in the first year, the Company will refund 90% of the pro rata unearned premium for the

                    first year, plus the full annual premium for subsequent years.

                    If the policy is cancelled after the first year, the Company will refund the pro rata unearned premium.
                                                                                                                    EDGE-221-C (08/17)
                                                                                                                          Page 1 of 2
  Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 144 of 198 PageID #: 149


            Continuous and Annual Premium Payment Policies

                The Company will refund 90% of the pro rata unearned premium for the year in which the policy is cancelled.

                The Company will retain the minimum premium, except if the policy is cancelled as of the inception date.

                However, if this policy is financed by a premium finance company and the Company or the premium finance
                company or the First Named Insured cancels the policy, the refund will consist of the gross unearned premium
                computed pro rata, excluding any expense constant, administrative fee or nonrefundable charge filed with and
                approved by the insurance commissioner.

            The cancellation will be effective even if the Company has not made or offered a refund.

       The Company will send notice of cancellation to the First Named Insured by certificate of mail if:

       The Company cancel for nonpayment of premium; or

             This policy is not a renewal of a policy the Company issued and has been in effect for 45 days or less.

       The Company will send notice to the First Named Insured by certificate of mail or by commercial mail delivery service if
       the Company cancels for a reason other than nonpayment of premium and this policy:

            Is a renewal of a policy we issued; or

            Has been in effect for more than 45 days.

       The Company will maintain proof of mailing in a form authorized or accepted by the United States Postal Service or by
       other commercial mail delivery service when such service is used. Proof of mailing will be sufficient proof of notice.

2. SECTION VI – GENERAL POLICY CONDITIONS, CONCEALMENT, MISREPRESENTATION OR FRAUD, is deleted in its
    entirety.

3. SECTION VI – GENERAL POLICY CONDITIONS, LOSS CONDITIONS, SUIT AGAINST THE COMPANY, is deleted in its
    entirety and replaced by the following:

   No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity unless the Insured has
   fully complied with all the provisions of this Policy. Legal action must be started within three (3) years after the date of direct
   physical loss or damage to Covered Property or to other property as set forth herein.

4. SECTION VI – GENERAL POLICY CONDITIONS, SUSPENDED PROPERTY, is deleted in its entirety.

5. The following is added to 3.02. PROPERTY NOT COVERED:

   Any property, prior to a loss, found to be in, or exposed to, a dangerous condition, by any of the Company's representatives, and
   the Insured is put on notice for such condition, until the dangerous condition has been corrected.




                        All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                 EDGE-221-C (08/17)
                                                                                                                       Page 2 of 2
  Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 145 of 198 PageID #: 150




Amendatory Endorsement - Massachusetts


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

A. The following is added to SECTION VI –GENERAL POLICY CONDITIONS:

   MASSACHUSETTS CONDITION

   1.   In spite of any provision of any general or special law:

        a)    The Company will not pay for loss or damage to buildings or structures caused by any Covered Cause of Loss if the
              amount of loss is $5,000 or more unless the Insured first submits a certificate of municipal liens from the collector of
              taxes of the city or town where the property is located.

        b) The Company will pay to the city or town any amount outstanding on the certificate of municipal liens arising from the
           provisions of Massachusetts General Law Chapters 40, 59, 60, 80, 83, and 164, Sections 58B through 58F.

        The payment will not exceed the amount of loss payable under this Policy.

        We will send the Insured and the mortgage holder proof of payment to the city or town.

        c)    The claim of the city or town will have priority over the claim of any mortgage holder, assignee, Insured or any other
              interested party, except where otherwise provided by the laws of the United States.

        d) The Company will not be liable to any city, town, mortgage holder, assignee, Insured or any other interested party for:

              1) Amounts paid to a city or town; or

              2) Amounts not paid to a city or town based upon a certificate showing that no municipal liens exist.

        This section 1. above does not apply to any owner-occupied one to four-family dwelling if the owner of the dwelling lived
        there when the claim for loss or damage arose.

   2.   The Company will not pay any claim for:

        a). Loss, damage, or destruction of $1,000 or more to a building or structure; or

        b). Loss, damage or destruction, of any amount, that causes a building or structure to become:

              1).   Dangerous to life or limb; or

              2).   Unused, uninhabited or abandoned and open to the weather; as provided under Massachusetts General Law,
                    Section 6 of Chapter 143;

        c).    Without giving at least ten (10) days written notice before such payment to:

              1).   The Building Commissioner or the appointed Inspector of Buildings; and

              2).   The Board of Health or the Board of Selectmen of the city or town where the property is located

   3.   If at any time before the Company's payment, the city or town notifies the Company by certified mail of its intent to begin
        proceedings designed to perfect a lien under Massachusetts General Law:

        a). Chapter 143, Section 3A or 9; or


                                                                                                                  EDGE-222-C (12/15)
                                                                                                                        Page 1 of 7
  Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 146 of 198 PageID #: 151


        b). Chapter 111, Section 127B;

        The Company will not pay while the proceedings are pending. The proceedings must be started within thirty (30) days
        after the Company receives the notice.

        Any lien perfected under the Massachusetts General Laws referred to above, will extend to the city or town and may be
        enforced by it against the proceeds of this Policy.

   4.   The Company will not be liable to any city, town, mortgage holder, assignee, Insured or any other interested party for:

        a)   Amounts paid to a city or town; or

        b) Amounts not paid to a city or town under sections 2. and 3. above.

A. The following is added to SECTION VI –GENERAL POLICY CONDITIONS:

   STANDARD FIRE POLICY PROVISIONS

   Your Policy contains LEGAL ACTION AGAINST US, APPRAISAL and CANCELLATION provisions.
   Massachusetts law requires that the Suit, Appraisal and Cancellation provisions of the Massachusetts Standard Fire Policy
   supersede any similar provisions contained in your Policy. Therefore, all LEGAL ACTION AGAINST US, APPRAISAL and
   CANCELLATION provisions contained in your policy are void. The Suit, Appraisal and Cancellation provisions of the
   Massachusetts Standard Fire Policy shall apply instead

   In consideration of the Provisions and Stipulations Herein or Added Hereto and of the Premium Specified in the Declarations,
   this Company, for the term of years specified in the Declarations from inception date (At 12:01 A.M. Standard Time) to
   expiration date (At 12:01 A.M. Standard Time) at location of property involved, to an amount not exceeding the amount(s)
   specified in the Declarations, does insure the Insured named in the Declarations and legal representatives, to the extent of the
   actual cash value of the property at the time of loss or the valuation terms of the policy, but in no event for more than the
   interest of the Insured, against all LOSS BY FIRE, LIGHTNING AND BY REMOVAL FROM PREMISES ENDANGERED
   BY THE PERILS INSURED AGAINST IN THIS POLICY, EXCEPT AS HEREINAFTER PROVIDED, to the property
   described in the Declarations while located or contained as described in this Policy or pro rata for five (5) days at each proper
   place to which any of the property shall necessarily be removed for preservation from the perils insured against in this Policy,
   but not elsewhere.

   Assignment of this Policy shall not be valid except with the written consent of this Company.

   This Policy is made and accepted subject to the foregoing provisions and stipulations and those hereinafter stated, which are
   hereby made a part of this Policy together with such other provisions, stipulations and agreements as may be added hereto, as
   provided in this Policy.

   Concealment fraud.

   This entire Policy shall be void if, whether before or after a loss, the Insured has willfully concealed or misrepresented any
   material fact or circumstance concerning this insurance or the subject thereof, or the interest of the Insured therein, or in case of
   any fraud or false swearing by the Insured relating thereto.

   Uninsurable and excepted property.

   This Policy shall not cover accounts, bills, currency, deeds, evidences of debt, money or securities; nor, unless specifically
   named herein in writing, bullion or manuscripts.

   Perils not included.

   This Company shall not be liable for loss by fire or other perils insured against in this Policy caused, directly or indirectly, by
   (a) enemy attack by armed forces, including action taken by military, naval or air forces in resisting an actual or an immediately
   impending enemy attack; (b) invasion; (c) insurrection; (d) rebellion; (e) revolution; (f) civil war; (g) usurped power; (h)
   order of any civil authority except acts of destruction at the time of and for the purpose of preventing the spread of fire,
   provided that such fire did not originate from any of the perils excluded by this Policy; (i) neglect of the Insured to use all




                                                                                                                    EDGE-222-C (12/15)
                                                                                                                          Page 2 of 7
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 147 of 198 PageID #: 152


reasonable means to save and to preserve the property at and after a loss, or when the property is endangered by fire in the
neighboring premises; (j) nor shall this company be liable for loss by theft.

Other Insurance.

Other insurance may be prohibited or the amount of insurance may be limited by endorsement attached hereto.

Conditions suspending or restricting insurance.

Unless otherwise provided in writing added hereto this Company shall not be liable for loss occurring (a) while the hazard is
increased by any means within the control or knowledge of the Insured; or (b) while the Described Premises, whether intended
for occupancy by owner or tenant, are vacant or unoccupied beyond a period of sixty (60) consecutive days, for residential
premises of three units or less and thirty (30) consecutive days for all other premises, or (c) as a result of explosion or riot,
unless fire ensues, and in that event for loss by fire only. . This paragraph does not suspend or restrict the coverage contained in
the following policies: Zurich Edge Domestic Policy, Edge-100-B (12/10); Zurich Edge Global Policy, Edge-101-B (12/10);
Zurich Edge Domestic Healthcare Policy, Edge-102-B (12/10); Zurich Edge Global Healthcare Policy, Edge-103-B (12/10).

Other perils of subject.

Any other peril to the insured against or subject of insurance to be covered in this Policy shall be by endorsement in writing
hereon or added hereto.
Added provisions.

The extent of the application of insurance under this Policy and of the contribution to be made by this Company in case of loss,
and any other provision or agreement not inconsistent with the provisions of this Policy, may be provided for in writing added
hereto, but no provision may be waived except such as by the terms of this Policy is subject to change.

Waiver provisions.

No permission affecting this insurance shall exist, or waiver of any provision be valid, unless granted herein or expressed in
writing hereto. No provision stipulation or forfeiture shall be held to be waived by any requirement or proceeding on the part of
this Company relating to appraisal or to any examination provided for herein.

Cancellation of Policy.

This Policy shall be cancelled at any time at the request of the Insured, in which case this Company shall, upon demand and
surrender of this Policy, refund the excess of paid premium above the customary short rates for the expired time. This Policy
may be cancelled at any time by this Company by giving to1 the Insured a five (5) days written notice of cancellation, and to the
mortgagee to whom this Policy is payable twenty (20) days written notice of cancellation except where the stated reason for
cancellation is nonpayment of premium where, in such instance, this Policy may be cancelled at any time by this Company by
giving to the Insured a ten (10) days written notice of cancellation, and the mortgagee a twenty (20) days written notice of
cancellation, with or without tender of the excess paid premium above the pro rata premium for the expired time, which excess,
if not tendered, shall be refunded on demand. If notice is mailed, proof of mailing will be sufficient proof of notice. Notice of
cancellation shall state that said excess premium (if not tendered) will be refunded on demand and shall state or be accompanied
by a statement of the specific reason or reasons for such cancellation. After this Policy has been in effect for sixty (60) days, or
after sixty (60) days from any anniversary date, no notice of cancellation shall be effective unless it is based on the occurrence,
after the effective date of the Policy, of one or more of the following:

(1) nonpayment of premium; (2) conviction of a crime arising out of acts increasing the hazard insured against; (3) discovery
of fraud or material misrepresentation by the Insured in obtaining the Policy; (4) discovery of willful or reckless acts or
omissions by the Insured increasing the hazard insured against; (5) physical changes in the property insured which result in the
property becoming uninsurable; or (6) a determination by the commissioner that continuation of the Policy would violate or
place the Insurer in violation of the law. Where the stated reason is nonpayment of premium, the Insured may continue the
coverage and avoid the effect of the cancellation by payment at any time prior to the effective date of cancellation.

Mortgagee interests and obligations.




                                                                                                                EDGE-222-C (12/15)
                                                                                                                      Page 3 of 7
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 148 of 198 PageID #: 153


Notwithstanding any other provisions of this Policy, if this Policy shall be made payable to a mortgagee of the covered real
estate, no act or default of any person other than such mortgagee or his agent or those claiming under him, whether the same
occurs before or during the term of this Policy, shall render this Policy void as to such mortgagee nor affect such mortgagee !~
right to recover in case of loss on such real estate; provided, that the mortgagee shall on demand pay according to the
established scale of rate for any increase of risk not paid for by the Insured; and whenever this Company shall be liable to a
mortgagee for any sum for loss under this Policy for which no liability exists as to the mortgagor, or owner, and this Company
shall elect by itself, or with others, to pay the mortgagee, the full amount secured by such mortgage, then the mortgagee shall
assign and transfer to the Company interested, upon such payment, the said mortgage together with the note and debt thereby
secured.

Pro rata liability.

This Company shall not be liable for a greater proportion of any loss than the amount hereby insured shall bear to the whole
insurance covering the property against the peril involved.

Requirements in case loss occurs.

The Insured shall give immediate written notice to this Company of any loss, protect the property from further damage,
forthwith separate the damaged and undamaged personal property, put it in the best possible order, furnish a complete inventory
of the destroyed and damaged property, showing in detail the quantity, description, actual cash value and amount of loss
claimed; and the Insured shall forthwith render to this Company a signed, sworn statement in proof of loss which sets forth to
the best knowledge and belief of the Insured the following: the time and cause of the loss, the interest of the Insured and of all
others in the property, the actual cash value of each item thereof and the amount of loss thereto, all encumbrances thereon, all
other contracts of insurance, whether valid or not, covering any of said property, any changes in the title, use, occupancy,
location, possession or exposures of said property, since the issuing of this Policy, by whom and for what purpose any building
herein described and the several parts thereof were occupied at the time of loss and whether or not it then stood on leased
ground, and shall furnish a copy of all the descriptions and schedules in all Policies and detailed estimates for repair of the
damage. The Insured, as often as may be reasonably required, shall exhibit to any person designated by this Company all that
remains of any property herein described, and submit to examinations under oath by any person named by this Company, and
subscribe the same; and as often as may be reasonably required, shall produce for examination all books of account, bills,
invoices and other vouchers, or certified copies thereof if originals be lost, at such reasonable time and place as may be
designated by this Company or its representative, and shall permit extracts and copies thereof to be made.

When loss payable.

In case of any loss or damage, the Company within thirty (30) days after the Insured shall have submitted a statement, as
provided in the preceding clause, shall either pay the amount for which it shall be liable, which amount if not agreed upon shall
be ascertained by award of referees as hereinafter provided, or replace the property with other of the same kind and goodness, or
it may, within fifteen (15) days after such statement is submitted, notify the Insured of its intention to rebuild or repair the
premises, or any portion thereof separately covered by this Policy, and shall thereupon enter upon said premises and proceed to
rebuild or repair the same with reasonable expedition. It is more over understood that there can be no abandonment of the
property described to the Company, and that the Company shall not in any case be liable for more than the sum insured, with
interest thereon from the time when the loss shall become payable, as provided above. The Company shall be liable for the
payment of interest to the Insured at a rate of one (1) percent over the prime interest rate on the agreed figure commencing
thirty (30) days after the date an executed proof of loss for such figure is received by the Company, said interest to continue so
long as the claim remains unpaid.

Appraisal.

In case of loss under this Policy and a failure of the parties to agree as to the amount of loss, it is mutually agreed that the
amount of such loss shall be referred to three disinterested men, the Company and the Insured each choosing one out of three
(3) persons to be named by the other, and the third being selected by the two (2) chosen, and the award in writing by a majority
of the referees shall be conclusive and final upon the parties as to the amount of loss or damage, and such reference, unless
waived by the parties, shall be a condition precedent to any right of action in law or equity to recover for such loss; but no
person shall be chosen or act as a referee, against the objection of either party, who has acted in a like capacity within four (4)
months.

Suit.




                                                                                                               EDGE-222-C (12/15)
                                                                                                                     Page 4 of 7
  Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 149 of 198 PageID #: 154


   No suit or action against this Company for the recovery of any claim by virtue of this Policy shall be sustained in any court of
   law or equity in this commonwealth unless commenced within two (2) years from the time the loss occurred; provided,
   however, that if, within said two (2) years, in accordance with the provisions of the preceding paragraph, the amount of loss
   shall have been referred to arbitration after failure of the parties to agree thereon, the limitation of time for bringing such suit or
   action shall in no event be less than ninety (90) days after a valid award has been made upon such reference or after such
   reference or award has been expressly waived by the parties. If suit or action upon this Policy is enjoined or abated, suit or
   action may be commenced at any time within one (1) year after the dissolution of such injunction, or the abatement of such suit
   or action, to the same extent as would be possible if there was no limitation of time provided herein for the bringing of such
   suit or action.

   Subrogation.

   This Company may require from the Insured an assignment of all rights of recovery against any party for loss to the extent that
   payment therefore is made by this Company.

C. The following is added to Paragraph B. Description of Special Coverages of SECTION V – SPECIAL COVERAGES &
   DESCRIBED CAUSES OF LOSS:

       MASSACHUSETTS RESIDENTIAL FUEL TANKS SPILLS COVEAGE - PROPERTY REMEDIATION FOR
       “RELEASE OF HEATING OIL”
       a)   With respect to the “release of heating oil” from a tank, or any piping, fuel supply lines, equipment, or systems
            connected to the tank, at a residential property, the Company will pay for:

            1). Reasonable response action costs the Insured incurred under chapter 21E or 21K of the Massachusetts law or
                applicable regulations, including costs to assess and remediate a “release of heating oil” impacting soil, indoor
                air, water and other environmental media at that residential property; and

            2). With respect to a “release of heating oil” for which response action costs are incurred and covered pursuant to 1).
                above, direct physical loss of or damage to personal property at that residential property.

       b) The most the Company will pay under this endorsement for a “release of heating oil” is the applicable limits provided
          in this policy or $50,000 whichever is greater, for the total of all loss, damage, or costs regardless of:

            1) The amount of time over which the “release of heating oil” continues and regardless of whether the release
               occurs in repeated intervals;

            2). The number of policy years during which the “release of heating oil” persists;

            3). Whether the heating oil is released from one or multiple outlets on the tank body and its related equipment;

            4). Whether there are multiple effects, such as damage to personal property, pollution of land and pollution of water;

            5). Whether the effects of the “release of heating oil” are discovered and reported once or discovered and reported
                over time as such effects become apparent;

            6). The number of locations affected by the “release of heating oil”; or

            7). The number of claims made.

            Notwithstanding anything to the contrary in the Policy, the coverage provided by this endorsement is included within
            the Policy Limit.

       c)   The following additional exclusions apply:

            The Company will not pay:




                                                                                                                     EDGE-222-C (12/15)
                                                                                                                           Page 5 of 7
   Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 150 of 198 PageID #: 155


             1) For any loss of business income or any expenses incurred due to interruption or reduction in business operations,
                including any Time Element Coverages, even if the Policy includes such coverage;

             2). For any other consequential loss, damage or costs; or

             3). To replace any heating oil that was released.

        d) The Company will not pay for loss, damage or costs under this endorsement until the amount of loss, damage or costs
           exceed $1,000. The Company will then pay the amount of loss, damage or costs in excess of $1,000 up to the
           applicable limit, subject to all applicable provisions of A. above. This deductible applies whenever there is a “release
           of heating oil” covered under this endorsement. No other deductible will apply to the coverage provided solely by
           this endorsement.

        e)   When the “release of heating oil” results from a covered cause of loss, the following apply:

             1) If the loss or damage described in A.a. 2) above is also covered under another coverage(s) in this Policy, then such
                covered loss or damage will be settled in accordance with all applicable terms of that coverage and this
                endorsement will not apply. Any deductible applicable to that coverage that is higher than $1,000 is recoverable
                under this endorsement but not to exceed $50,000.

             2) With respect to pollution of land and water, the costs addressed in A.a.1) above will be settled under the terms of
                the Land and Water Contaminant Cleanup, Removal and Disposal Coverage and/or the Decontamination Costs
                Coverage, and this endorsement will apply as excess if the amount of coverage available under the Land and Water
                Contaminant Cleanup, Removal and Disposal Coverage and/or the Decontamination Costs Coverage is less than
                $50,000.

        f)   Coverage applies only in response to a “release of heating oil” which an insured first discovers or learns of during the
             current policy year and reports to the Company as soon as practicable. If the First Named Insured discovers or
             learns of the “release of heating oil” during the policy year and reports it to the Company following the end of that
             policy year, coverage will apply, provided this endorsement was in effect when the First Named Insured discovered
             or learned of the “release of heating oil”, if the First Named Insured reported the “release of heating oil” to the
             Company as soon as practicable.

D. The following is added to SECTION VI. GENERAL POLICY CONDITIONS, OTHER INSURANCE:
   Except as provided in 1) below, if there is other insurance covering the same loss, damage or costs covered, the Company will
   pay only its share of the covered loss, damage, or costs. The Company’s share is the proportion of the loss, damage, or costs
   that the amount of insurance that applies under this endorsement bears to the total amount of insurance covering such loss,
   damage, or costs.

    1). If there is a service agreement covering the same loss, damage, or costs, this insurance is excess over any other
        amounts payable under the service agreement. If there is a government fund covering the same loss, damage, or costs, the
        Company will pay its share of the covered loss, damage, or costs. The Company’s share is the proportion of the loss,
        damage, or costs that the amount of insurance that applies under this endorsement bears to the total amount of insurance
        covering such loss, damage, or costs to the extent permitted by law.

E. The following is added to SECTION VII. DEFINITIONS:

    Compliance means compliance with Massachusetts’s law governing release prevention, pursuant to applicable subsection (b) or
    (c) of section 38J of chapter 148 of the laws of Massachusetts.

    Personal property means property owned by you.

    “Release of heating oil” means both the release of and the threat of release of heating oil.

    Residential property means a one (1) to four (4) unit dwelling used for living or sleeping located in the Commonwealth of
    Massachusetts.

    Service Agreement means a fuel system service plan, property restoration plan, or similar service or warranty agreement, even
    if it is characterized as insurance




                                                                                                                 EDGE-222-C (12/15)
                                                                                                                       Page 6 of 7
   Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 151 of 198 PageID #: 156


    Tank means a liquid fuel tank in which heating oil is stored and from which heating oil is delivered or pumped through a fuel
    supply line to a device for burning oil in heating appliances, whether located within a residential property or other structure
    and installed at or below grade level, or located outdoors. Tank does not mean any underground tank, wherever located.

All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                 EDGE-222-C (12/15)
                                                                                                                       Page 7 of 7
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 152 of 198 PageID #: 157




Amendatory Endorsement - Maine

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   Section VI-General Policy Conditions, CANCELLATION/NON-RENEWAL, is deleted in its entirety and replaced by the
     following:

        Cancellation

        1) The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to the Company
           advance written notice of cancellation.

        2) The Company may cancel this Policy by mailing or delivering to the First Named Insured written notice of
           cancellation which will not be effective prior to ten (10) days after the receipt by the First Named Insured of the
           notice.

        3) The Company will mail or deliver notice to the First Named Insured's mailing address shown in the Declarations of
           this Policy or any Endorsement attached thereto.

        4) Notice of cancellation will state the effective date of and reasons for cancellation. The Policy Period will end on that
           date.

        5) If this Policy is cancelled, the Company will send the First Named Insured any premium refund due. If the Company
           cancels, the refund will be pro rata. If the First Named Insured cancels, the refund may be less than pro rata but no
           less than the customary short rate amount. The cancellation will be effective even if the Company has not made or
           offered a refund.

        6) A post office certificate of mailing to the First Named Insured at the last known mailing address will be conclusive
           proof of receipt of notice on the third calendar day after mailing.

        7) If this Policy has been in effect for sixty (60) days or more, or if it is a renewal or continuation of a Policy issued by
           the Company, the Company may cancel this Policy only for one or more of the following reasons:

            a.   Nonpayment of premium;

            b.   Fraud or material misrepresentation made by the Insured or with the Insureds consent in obtaining the Policy,
                 continuing the Policy or in presenting a claim under the Policy;

            c.   Substantial change in the risk which increases the risk of loss after insurance coverage has been issued or renewed
                 including, but not limited to, an increase in exposure due to regulation, legislation or court decision;

            d.   Failure to comply with reasonable loss control recommendations;

            e.   Substantial breach of contractual duties, conditions or warranties; or

            f.   Determination by the superintendent of insurance that the continuation of a class or block of business to which this
                 Policy belongs will jeopardize the Company's solvency or will place the Company in violation of the insurance
                 laws of Maine or any other state.

        Non-renewal

            The Company may non-renew this Policy by mailing or delivering to the First Named Insured written notice of
            nonrenewal which will not be effective prior to thirty (30) days after the receipt by the First Named Insured of the
            notice. A post office certificate of mailing to the First Named Insured at the last known address will be conclusive
            proof of receipt of notice on the third calendar day after mailing.

                                                                                                                   EDGE-220-B (02/11)
                                                                                                                         Page 1 of 2
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 153 of 198 PageID #: 158


2.   Section VI-General Policy Conditions, CONCEALMENT, MISREPRESENTATION OR FRAUD is deleted in its entirety and
     replaced by the following:

        1) CONCEALMENT, MISREPRESENTATION OR FRAUD

            The Company does not provide coverage to one or more Insureds who at any time engage in fraudulent conduct as it
            relates to this Policy. The Company also does not provide coverage to one or more Insureds, who at any time
            intentionally conceal or misrepresent a material fact or make a false statement concerning:

            a.   This Policy;

            b.   The Covered Property;

            c.   The Insured's interest in Covered Property; or

            d.   A claim under this Policy.

3.   SECTION VI – GENERAL POLICY CONDITIONS, LOSS CONDITIONS, SUIT AGAINST THE COMPANY, is deleted in
     its entirety and replaced by the following:

        No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity unless the
        Insured has fully complied with all the provisions of this Policy. Legal action must be started within two (2) years after the
        date of direct physical loss or damage to Covered Property or to other property as set forth herein.

4.   SECTION VI – GENERAL POLICY CONDITIONS, JOINT LOSS, is deleted in its entirety.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                  EDGE-220-B (02/11)
                                                                                                                        Page 2 of 2
   Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 154 of 198 PageID #: 159




Amendatory Endorsement - Minnesota


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    1.   The following paragraph under SECTION VI-GENERAL POLICY CONDITIONS, LOSS CONDITIONS, DUTIES IN
         THE EVENT OF LOSS OR DAMAGE, is deleted in its entirety:

         Permit the Company to question the Insured, the Insured's employees and agents under oath, while not in the presence of
         any other insured and at such times as may be reasonably required, about any matter relating to this insurance or the loss or
         damage, including an Insured's books and records. In the event of this examination, an Insured's answers must be signed or
         attested to by a notary public or certified court reporter.

         and replaced by the following:

         Permit the Company to question the Insured, the Insured's employees and agents under oath, while not in the presence of
         any other insured and at such times as may be reasonably required, about any matter relating to this insurance or the loss or
         damage, including an Insured's books and records. In the event of this examination, an Insured's answers must be signed or
         attested to by a notary public or certified court reporter. The Insured has the right to an attorney being present during nay
         examination under oath. Any answers given may be used in future civil or criminal proceedings.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                  EDGE-224-B (01/11)
                                                                                                                        Page 1 of 1
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 155 of 198 PageID #: 160




Amendatory Endorsement - Mississippi


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   SECTION VI – GENERAL POLICY CONDITIONS, LOSS CONDITIONS, SUIT AGAINST THE COMPANY, is deleted in
     its entirety and replaced by the following:

            No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity unless the
            Insured has fully complied with all the provisions of this Policy. Legal action must be started within three (3) years
            after the date of direct physical loss or damage to Covered Property or to other property as set forth herein.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                 EDGE-225-B (02/11)
                                                                                                                       Page 1 of 1
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 156 of 198 PageID #: 161




Amendatory Endorsement - Missouri


                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   The following is deleted from SECTION VI – GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL,
     Cancellation:

         The Company may cancel this Policy by mailing or delivering to the First Named Insured written notice of cancellation at
         least:

             The number of days before the effective date of cancellation if the Company cancels for nonpayment of premium, as
             stated in the Declarations; or

             The number of days before the effective date of cancellation if the Company cancels for any other reason, as stated in
             the Declarations.

     and replaced by the following:

         The Company may cancel this Policy by mailing or delivering to the First Named Insured written notice of cancellation,
         stating the actual reason for cancellation, at least:

             10 days before the effective date of cancellation if the Company cancels for nonpayment of premium;

             30 days before the effective date of cancellation if cancellation is for one or more of the following reasons:

                  Fraud or material misrepresentation affecting this policy or a claim filed under this Policy or a violation of any of
                  the terms or conditions of this Policy;

                  Changes in conditions after the effective of this Policy which have materially increased the risk assumed;

                  The Company becomes insolvent; or

                  The Company involuntarily loses reinsurance for this Policy.

             60 days before the effective date of cancellation if the Company cancels for any other reason.

2.   SECTION VI – General Policy Conditions, Cancellation/Non-Renewal, Nonrenewal is deleted in its entirety and replaced by the
     following:

         Nonrenewal

             The Company may elect not to renew this policy by mailing or delivering to the First Named Insured, at the last
             mailing address known to the Company, written notice of nonrenewal, stating the actual reason for nonrenewal, at least
             60 days prior to the effective date of the nonrenewal.

             If notice is mailed, proof of mailing will be sufficient proof of notice.

3.   SECTION VI – General Policy Conditions, Suit Against the Company is deleted in its entirety and replaced by the following:

         The action must be brought within 10 years after the date on which the loss or damage occurred.




                                                                                                                    EDGE-226-A (03/11)
                                                                                                                          Page 1 of 2
  Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 157 of 198 PageID #: 162



4. SECTION VI – GENERAL POLICY CONDITIONS, SETTLEMENT OF CLAIMS, Loss Payment is deleted in its entirety and
   replaced by the following:

   Loss Payment

        In the event of a covered cause of loss, the Company will give the Insured notice, within 15 working days after the
        Company receives a properly executed proof of loss, that the Company:

            Accept your claim;

            Denies your claim; or

            Needs more time to determine whether the Insured’s claim should be accepted or denied.

        If the Company denies the Insured’s claim, such notice will be in writing, and will state any policy provision, condition or
        exclusion used as a basis for the denial.

        If the Company needs more time to determine whether the Insured’s claim should be accepted or denied, the written notice
        will state the reason(s) why more time is needed.

        If the Company has not completed its investigation, the Company will notify the Insured again in writing, within 45 days
        after the date the initial notice is sent informing the Insured that we need more time to determine whether the Insured’s
        claim should be accepted or denied and thereafter every 45 days. The written notice shall state why more time is needed to
        investigate the Insured’s claim.

   5.   The following is added to SECTION VI – GENERAL POLICY CONDITIONS, VALUATION:

        If the Insured fails to notify the Company of their intent within the 2 year timeframe, such failure will not invalidate the
        claim unless such failure operates to prejudice the Company’s rights.

   6.   The following is deleted from SECTION V- LAND AND WATER CONTAMINANT CLEANUP, REMOVAL AND
        DISPOSAL:

                     When the Insured fails to give written notice of loss to the Company within 180 days after inception of the
                     loss.

        and the following is added:


                     However, when the Insured fails to give written notice of loss to the Company within 180 days after inception
                     of the loss the maximum the Company will pay under this coverage is $25,000.



                            ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.




                                                                                                                   EDGE-226-A (03/11)
                                                                                                                         Page 2 of 2
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 158 of 198 PageID #: 163




Amendatory Endorsement - Montana


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   Section VI-General Policy Conditions, CANCELLATION/NON-RENEWAL, is deleted in its entirety and replaced by the
     following:

     CANCELLATION/NON-RENEWAL

        Cancellation

            The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to the Company
            advance written notice of cancellation.

            If this Policy has been in effect for less than sixty (60) days, the Company may cancel this Policy by mailing or
            delivering to the First Named Insured written notice of cancellation at least:

                Ten (10) days notice prior to the proposed cancellation date for non payment of premium; or

                Ten (10) days notice prior to the proposed cancellation date for any other reason.

            If this Policy has been in effect for sixty (60) days or more, the Company may cancel this Policy by mailing or
            delivering to the First Named Insured written notice of cancellation, prior to the expiration of the agreed term or
            prior to one year from the effective date of the Policy or renewal, whichever is less, only for one or more of the
            following reasons:

                Failure to pay a premium when due;

                Material misrepresentation;

                Substantial change in the risk assumed, except to the extent that the Company should have reasonably foreseen the
                change or contemplated the risk in writing the contract;

                Substantial breaches of contractual duties, conditions or warranties;

                Determination by the Commissioner of Insurance that continuation of the Policy would place us in violation of the
                Montana Insurance Code; or

                Such other reasons that are approved by the Commissioner of Insurance. If the Company cancels this Policy for
                one of the reasons specified above, the Company may cancel this Policy by providing Ten (10) days notice before
                the effective date of cancellation.

            The Company may cancel any Policy with a term of more than one (1) year by mailing or delivering to the First
            Named Insured written notice of cancellation at least forty-five (45) days before the anniversary date of the Policy,
            such cancellation will be effective on the policy anniversary date.

            The Company will mail or deliver notice to the First Named Insured's last mailing address known.

            Notice of cancellation will state the effective date of cancellation. The Policy Period will end on that date.

            If this Policy is cancelled, the Company will send the First Named Insured any premium refund due. If the Company
            cancels, the refund will be pro rata. If the First Named Insured cancels, the refund may be less than pro rata. The
            cancellation will be effective even if the Company has not made or offered a refund. However, when a financed


                                                                                                                   EDGE-227-B (12/10)
                                                                                                                         Page 1 of 2
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 159 of 198 PageID #: 164



            insurance Policy is cancelled, the Company will send any refund due to the premium finance company on a pro rata
            basis.

        Non-Renewal

            The Company may non-renew this Policy by mailing or delivering to the First Named Insured written notice, at the
            last known address, of non-renewal at least forty-five (45) days before the expiration of this Policy. This Policy has
            been written for a term of more than one year.

            This non-renewal provision does not apply if the Insured has purchased insurance elsewhere, accepted replacement
            coverage, requested or agreed to non-renewal, or this Policy is expressly designated as nonrenewable.

2.   Section VI-General Policy Conditions, CONCEALMENT, MISREPRESENTATION OR FRAUD is deleted in its entirety and
     replaced by the following::

     CONCEALMENT, MISREPRESENTATION OR FRAUD

        The Company does not provide coverage to one or more Insureds who at any time engage in fraudulent conduct as it relates
        to this Policy. The Company also does not provide coverage to one or more Insureds, who at any time intentionally conceal
        or misrepresent a material fact or make a false statement concerning:

            1. This Policy;

            2. The Covered Property;

            3. The Insured's interest in Covered Property; or

            4. A claim under this Policy.

3.   SECTION VI-GENERAL POLICY CONDITIONS, CONFORMITY TO STATUTES, is amended by the addition of the
     following and supersede anything to the contrary:

        Any provisions required by Montana law to be included in policies issued by the Company shall be deemed to have been
        included in this Policy.

        If the provisions of this Policy conflict with the laws of any jurisdictions in which this Policy applies, and if certain
        provisions are required by Montana law to be stated in this Policy, this Policy shall be read so as to eliminate such conflict
        or deemed to include such provisions for Insured Locations within such jurisdictions.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                  EDGE-227-B (12/10)
                                                                                                                        Page 2 of 2
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 160 of 198 PageID #: 165




Amendatory Endorsement - Nebraska


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   SECTION VI-GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL, is deleted in its entirety and replaced
     by the following:

     CANCELLATION/NON-RENEWAL

        Cancellation

            a)   The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to the
                 Company advance written notice of cancellation.

            b) If this Policy has been in effect for less than sixty (60) days, the Company may cancel this Policy by mailing or
               delivering to the First Named Insured written notice of cancellation, stating the reasons for cancellation at least:

                 1) Ten (10) days notice prior to the proposed cancellation date for non payment of premium; or

                 2) Sixty (60) days notice prior to the proposed cancellation date for any other reason.

            c)   If this Policy has been in effect for sixty (60) days or more, or if this is a renewal, the Company may cancel this
                 Policy by mailing or delivering to the First Named Insured written notice of cancellation, only for one or more
                 of the following reasons:

                 1) Nonpayment of premium;

                 2) The Policy was obtained through material misrepresentation;

                 3) Any Insured has submitted a fraudulent claim;

                 4) Any Insured has violated the terms and conditions of this Policy;

                 5) The risk originally accepted has substantially increased;

                 6) Certification to the Director of Insurance of the Company's loss of reinsurance which provided coverage for
                    all or a substantial part of the underlying risk insured; or
                 7) The determination by the Director of Insurance that the continuation of the Policy could place the Company in
                    violation of the Nebraska Insurance Laws.

                 If the Company cancels this Policy for one of the reasons specified above, the Company may cancel this Policy by
                 providing: Ten (10) days notice prior to the proposed cancellation date for non payment of premium or Sixty (60)
                 days notice prior to the proposed cancellation date for any other reason.

            d) The Company may cancel any Policy with a term of more than one (1) year by mailing or delivering to the First
               Named Insured written notice of cancellation at least forty-five (45) days before the anniversary date of the
               Policy, such cancellation will be effective on the policy anniversary date.

            e)   The Company will mail notice by first class mail to the First Named Insured's last mailing address known. A
                 United States Postal Service Certificate of Mailing shall be sufficient proof of receipt of notice on the third
                 calendar day after the date of the certificate of mailing.

            f)   Notice of cancellation will state the effective date of cancellation. The Policy Period will end on that date.


                                                                                                                    EDGE-232-B (02/11)
                                                                                                                          Page 1 of 3
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 161 of 198 PageID #: 166



              g) If this Policy is cancelled, the Company will send the First Named Insured any premium refund due. If the
                 Company cancels, the refund will be pro rata. If the First Named Insured cancels, the refund may be less than
                 pro rata. The cancellation will be effective even if the Company has not made or offered a refund.

         Non-Renewal

              The Company may non-renew this Policy. Written notice will be by first class mail to the First Named Insured, at the
              last known address. Notice of non-renewal will be at least sixty (60) days before the expiration of this Policy. A United
              States Postal Service Certificate of Mailing shall be sufficient proof of receipt of notice on the third calendar day after
              the date of the certificate of mailing.

2.   SECTION VI – GENERAL POLICY CONDITIONS, CONCEALMENT, MISREPRESENTATION OR FRAUD is deleted in
     its entirety and replaced by the following:

     MISREPRESENTATION OR BREACH OF CONDITION OR WARRANTY

         A misrepresentation or warranty made by the Insured or on the Insured's behalf in the negotiation of or application for this
         coverage will void this Policy if:

              1) It is material;

              2) It is made with the intent to deceive to the Company's injury;

              3) The Company relies on it; and

              4) The Company is deceived to the Company's injury.

         A breach of warranty or condition will void the Policy if such breach exists at the time of loss and contributes to the loss.

3.   SECTION VI-GENERAL POLICY CONDITIONS, LOSS CONDITIONS, APPRAISAL, is deleted in its entirety and replaced
     by the following:

     APPRAISAL

     If the Insured and the Company fail to agree on the value of the property or the amount of loss, upon mutual agreement, each
     will select a competent, disinterested, and impartial appraiser, who has no direct or indirect financial interest in the claim. Each
     will notify the other of the appraiser selected within 20 days of such demand. The Insured may not invoke appraisal unless it
     has first fully complied with all provisions of this Policy, including Duties in the Event of Loss or Damage and has provided
     the Company with a signed and sworn statement of loss.

     The appraisers will first select a competent, disinterested and impartial umpire. If the appraisers fail to agree upon an umpire
     within 15 days then, on the request of the Insured or the Company, a judge of a court of record in the jurisdiction in which the
     appraisal is pending will select the umpire. The appraisers will then appraise the value of the property or the amount of loss.
     They will state separately, the actual cash value and replacement cost value, as of the date of loss and the amount of loss, each
     item of physical loss or damage or, if for Time Element loss, the amount of loss for each Time Element Coverage of this Policy.

     If the appraisers fail to agree, they will submit their differences to the umpire. An award stating separately the actual cash value
     and replacement cost value, as of the date of loss and the amount of loss, for each item of physical loss or damage or, if for
     Time Element loss, the amount of loss for each Time Element Coverage of this Policy agreed to in writing by any two will
     determine the amount of loss.

     Once there is an award, the Company retains the right to apply all policy terms and conditions (including but not limited to
     deductibles, exclusions, and Limits of Liability) to the award. The Company further retains its right to deny the claim in whole
     or in part.

     The Insured and the Company will each pay its chosen appraiser and bear equally the other expenses of the appraisal and
     umpire.




                                                                                                                      EDGE-232-B (02/11)
                                                                                                                            Page 2 of 3
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 162 of 198 PageID #: 167



4.   The following is added to SECTION VI –GENERAL POLICY CONDITIONS, VALUATION:

     When this policy is written to insure any real property in Nebraska against loss by fire, tornado, windstorm, lightning or
     explosion and the property insured shall be wholly destroyed, without criminal fault on the part of the Insured or the Insured
     assignee, the amount of the insurance written on such real property shall be taken conclusively to be the true value of the
     property insured and the true amount of loss and measure of damages




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                  EDGE-232-B (02/11)
                                                                                                                        Page 3 of 3
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 163 of 198 PageID #: 168




Amendatory Endorsement - Nevada


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   Section VI-General Policy Conditions, CANCELLATION/NON-RENEWAL, is deleted in its entirety and replaced by the
     following:

        1). The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to the Company
            advance written notice of cancellation. The Company may cancel this Policy by mailing or delivering to the First
            Named Insured written notice of cancellation at least:

            a.   Ten (10) days before the effective date of cancellation if the Company cancels for nonpayment of premium; or

            b.   Thirty (30) days before the effective date of cancellation if the Company cancels for any other reason.

        The Company will mail or deliver notice to the First Named Insured's mailing address shown in the Declarations of this
        Policy or any Endorsement attached thereto.

        Notice of cancellation will state the effective date of cancellation. The Policy Period will end on that date.

        If this Policy is cancelled, the Company will send the First Named Insured any premium refund due. If the Company
        cancels, the refund will be pro rata. If the First Named Insured cancels, the refund may be less than pro rata but no less
        than the customary short rate amount. The cancellation will be effective even if the Company has not made or offered a
        refund.

        If notice is mailed, proof of mailing will be sufficient proof of notice.

        If under the laws of the jurisdiction in which the property is located, such cancellation terms or conditions are different,
        then cancellation terms or conditions will be as permitted by such laws.

        2). If this Policy has been in effect for seventy (70) days or more, or if it is a renewal of a Policy issued by the Company,
            the Company may cancel this Policy only for one or more of the following reasons:

            a.   Nonpayment of premium;

            b.   Conviction of the Insured of a crime arising out of acts increasing the hazard insured against;
                                           c.
            c.   Discovery of fraud or material misrepresentation in obtaining the Policy or in presenting a claim thereunder;

            d.   Discovery of an act or omission or a violation of any condition of the Policy which occurred after the first
                 effective date of the current Policy, and substantially and materially increases the hazard insured against;

            e.   A material change in the nature or extent of the risk occurring after the first effective date of the current Policy,
                 which causes the risk of loss to be substantially and materially increased beyond that contemplated at the time the
                 Policy was issued or last renewed;
                                             d.
            f.   A determination by the commissioner that continuation of the Company's present volume of premiums would
                 jeopardize the Company's solvency or be hazardous to the interests of the Company's Policyholders, creditors or
                 the public, or

            g.   A determination by the commissioner that the continuation of the Policy would violate, or place the Company in
                 violation of, any provision of the code.

        3). If this Policy is written for a term longer than one year, the Company may cancel for any reason at an anniversary, by
        mailing or delivering written notice of cancellation to the First Named Insured at the last known mailing address at

                                                                                                                    EDGE-229-B (02/11)
                                                                                                                          Page 1 of 2
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 164 of 198 PageID #: 169



       least sixty (60) days before the anniversary date. Notice of cancellation or non-renewal will be mailed, first class or
       certified, or delivered to the First Named Insured at the last known mailing address and will state the reason for
       cancellation or nonrenewal. The Company will also provide a copy of the notice of cancellation to the agent who wrote
       the Policy.

   4). Non-renewal

   The Company may non-renew this Policy by mailing or delivering to the First Named Insured written notice at least sixty
   (60) days before the agreed expiration date. This non-renewal provision does not apply if the Insured has: accepted
   replacement coverage, requested or agreed to non-renewal, or this Policy is expressly designated as nonrenewable.
   If notice is mailed, proof of mailing will be sufficient proof of notice.




                                                                                                          EDGE-229-B (02/11)
                                                                                                                Page 2 of 2
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 165 of 198 PageID #: 170




Amendatory Endorsement - New York


THIS ENDORSEMENT CHANGES THE POLICY AND APPLIES TO THOSE RISKS IN NEW YORK. PLEASE READ
IT CAREFULLY.

1.   The following paragraph is deleted from Section III-property damage, exclusions:

         Any weapon of war or of mass destruction employing biological or chemical warfare, atomic fission, atomic fusion,
         radioactive force or radioactive material, whether in time of peace or war regardless of who commits the act.

     and replaced by the following:

         Any weapon of war employing atomic fission, atomic fusion, radioactive force or radioactive material, whether in time of
         peace or war regardless of who commits the act.

2.   SECTION VI – GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL, is deleted in its entirety and
     replaced by the following:

     Cancellation

         a)   The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to the Company
              advance written notice of cancellation.

         b) For Policies in Effect Sixty (60) Days or Less, the Company may cancel this Policy by mailing or delivering to the
            First Named Insured written notice of cancellation at least:

              1) Thirty (30) days before the effective date of cancellation if the Company cancels for any reason not included in
                 paragraph 2) below.

              2) Fifteen (15) days before the effective date of cancellation if the Company cancels for any of the following reasons:

                    i)   Nonpayment of premium;

                    ii) Conviction of a crime arising out of acts increasing the hazard insured against;

                    iii) Discovery of fraud or material misrepresentation in the obtaining of the Policy or in the presentation of a
                         claim;

                    iv) After issuance of the Policy or after the last renewal date, discovery of an act or omission, or a violation of
                        any Policy condition, that substantially and materially increases the hazard insured against, and which
                        occurred subsequent to inception of the current Policy period;

                    v) Material physical change in the property insured, occurring after issuance or last annual renewal anniversary
                       date of the Policy, which results in the property becoming uninsurable in accordance with the Company
                       objective, uniformly applied underwriting standards in effect at the time the Policy was issued or last renewed;
                       or material change in the nature or extent of the risk, occurring after issuance or last annual renewal
                       anniversary date of the Policy, which causes the risk of loss to be substantially and materially increased
                       beyond that contemplated at the time the Policy was issued or last renewed;

                    vi) Required pursuant to a determination by the Superintendent that the continuation of the Company's present
                        premium volume would jeopardize the Company's solvency or be hazardous to the interest of the Company's
                        policyholders, creditors or the public;




                                                                                                                      EDGE-233-B (02/11)
                                                                                                                            Page 1 of 4
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 166 of 198 PageID #: 171



              vii) A determination by the superintendent that the continuation of the Policy would violate, or would place the
                   Company in violation of any provision of the Insurance Code; or

              viii)Where the Company has reason to believe, in good faith and with sufficient cause, that there is a probable risk
                   of danger that the Insured will destroy, or permit to be destroyed, the insured property for the purpose of
                   collecting the insurance proceeds. If the Company cancels for this reason, the Insured may make a written
                   request to the Insurance Department, within 10 days of receipt of this notice, to review the cancellation
                   decision. Also, the Company will simultaneously send a copy of this cancellation notice to the Insurance
                   Department.

              If notice of cancellation is due to nonpayment of premium, then the notice shall state the amount of premium that
              must be paid in order to avoid cancellation of the policy.

   c)   For Policies in effect for more than sixty (60) days, or if this Policy is a renewal or continuation of a Policy the
        Company issued, the Company may cancel this Policy only for any of the reasons listed in paragraph 2) above,
        provided the Company mails the First Named Insured written notice at least fifteen (15) days before the effective
        date of cancellation. If notice of cancellation is due to nonpayment of premium, then the notice shall state the amount
        of premium that must be paid in order to avoid cancellation of the policy.

   d) The Company will mail or deliver notice to the First Named Insured's mailing address shown in the Declarations of
      this Policy or any Endorsement attached thereto and to the authorized agent or broker.

   e)   Notice of cancellation will state the effective date of and the reason for cancellation. The Policy Period will end on that
        date.

   f)   If this Policy is cancelled, the Company will send the First Named Insured any premium refund due. If the Company
        cancels, the refund will be pro rata. If the premium is advanced under a premium finance agreement, the cancellation
        refund will be pro rata. Under such financed policies, the Company will be entitled to retain a minimum earned
        premium of 10% of the total policy premium or $60, whichever is greater. The cancellation will be effective even if the
        Company has not made or offered a refund.

   g) If notice is mailed, proof of mailing will be sufficient proof of notice.

Non-renewal

   a)   The Company may non-renew this Policy by mailing or delivering to the First Named Insured written notice along
        with the reason for non-renewal.

   b) The Company may condition renewal this Policy upon:

        1) Change of limits;

        2) Change in type of coverage;

        3) Reduction of coverage;

        4) Increased deductible;

        5) Addition of exclusion; or

        6) Increased premiums in excess of 10% exclusive of any premium increase due to and commensurate with insured
           value added or increased exposure units; or as a result of experience rating, loss rating, retrospective rating or
           audit.

   c)   If the Company decides to non-renew this Policy or to conditionally renew this Policy as provided in paragraph b)., the
        Company will mail or deliver written notice to the First Named Insured shown in the Declarations at least sixty (60)
        days but not more than one hundred twenty (120) days before:

        1) The expiration date; or


                                                                                                               EDGE-233-B (02/11)
                                                                                                                     Page 2 of 4
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 167 of 198 PageID #: 172




              2) The anniversary date, if this is a continuous Policy.

         d) The Company will mail or deliver notice to the First Named Insured's mailing address shown in the Declarations of
            this Policy or any Endorsement attached thereto and to the authorized agent or broker.

         e)   Notice will include the specific reason(s) for non-renewal or conditional renewal, including the amount of any
              premium increase for conditional renewal and description of any other changes.

         f)   If notice is mailed, proof of mailing will be sufficient proof of notice.

         If the Company violates any of the provisions above by sending the First Named Insured an incomplete or late
         conditional renewal notice or a late non-renewal notice coverage will remain in effect at the same terms and conditions of
         this policy at the lower of the current rates or the prior period’s rates until 60 days after such notice is mailed or delivered,
         unless the First Named Insured, during this 60 day period, has replaced the coverage or elects to cancel.

         The Company will not send the Insured notice of non-renewal or conditional renewal if the Insured, the authorized agent or
         broker or another insurer of the Insured mails or delivers notice that the Policy has been replaced or is no longer desired.

3.   SECTION VI – GENERAL POLICY CONDITIONS, LOSS CONDITIONS, SUIT AGAINST THE COMPANY, is deleted in
     its entirety and replaced by the following:

     SUIT AGAINST THE COMPANY

         No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity unless the
         Insured has fully complied with all the provisions of this Policy. Legal action must be started within two (2) years after the
         date of direct physical loss or damage to Covered Property or to other property as set forth herein.


4.   SECTION II – DECLARATIONS - POLICY LIMITS OF LIABILITY, Causation Definition is deleted in its entirety.

5.   SECTION VI- General Policy Conditions, Suspended Property, the following provision is deleted:

     When Covered Property is found to be in, or exposed to, a dangerous condition, any of the Company's representatives may
     immediately suspend this insurance for that property. This can be done by delivering or mailing a written notice to the First
     Named Insured's mailing address or to the address where the Covered Property is located. Once suspended, this insurance can
     be reinstated only by an endorsement. Any unearned premium due will be returned by the Company.

     And replaced with the following:

     When Covered Equipment is found to be in, or exposed to a dangerous condition, any of the Company's representatives may
     immediately suspend this insurance for such Covered Equipment, including loss arising out of the dangerous condition of such
     Covered Equipment. This can be done by delivering or mailing a written notice to the First Named Insured's mailing
     address or to the address where the Covered Equipment is located. Once suspended, this insurance can be reinstated only by
     an endorsement. Any unearned premium due will be returned by the Company.

6.   SECTION VII-DEFINITIONS, The following are deleted and replaced:

     Flood - A general and temporary condition of partial or complete inundation of normally dry land areas or structure(s) caused
             by:

     .        The unusual and rapid accumulation or runoff of surface waters, waves,     tides, tidal waves, tsunami, the release of
              water, the rising, overflowing or breaking of boundaries of nature or man-made bodies of water; or the spray there
              from all whether driven by wind or not; or

     .        Mudflow or mudslides caused by accumulation of water on or under the ground.

              Flood also includes the backup of water from a sewer, drain or sump caused in whole or part by Flood.



                                                                                                                      EDGE-233-B (02/11)
                                                                                                                            Page 3 of 4
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 168 of 198 PageID #: 173



     Flood also includes Storm Surge if shown on the declarations as part of Flood.

     And replaced with:

             Flood - A general and temporary condition of partial or complete inundation of normally dry land areas or structure(s)
                     caused by:

                     a). The unusual and rapid accumulation or runoff of surface waters, waves, tides, tidal waves,
                         tsunami, the release of water, the rising, overflowing or breaking of boundaries of nature or man-made
                         bodies of water; or the spray there from all whether driven by wind or not; or

                     b). Mudflow or mudslides caused by accumulation of water on or under the ground.

                     Flood also includes the backup of water from a sewer, drain or sump caused in whole or part by Flood.

     Named Storm - Any storm or weather disturbance that is named by the U. S. National Oceanic and Atmospheric
                   Administration (NOAA) or the U. S. National Weather Service or the National Hurricane Center or any
                   comparable worldwide equivalent.

                      Named Storm also includes Storm Surge if shown on the declarations as part of Named Storm.

     And replaced with:

     Named Storm - Any storm or weather disturbance that is named by the U. S. National Oceanic and Atmospheric
                   Administration (NOAA) or the U. S. National Weather Service or the National Hurricane Center or any
                   comparable worldwide equivalent.

7.    SECTION VII- DEFINITIONS the following is deleted in its entirety:

     Storm Surge - A general and temporary condition of partial or complete inundation by salt water, caused by wind driven waves
     that result from a Named Storm, of normally dry land areas or structure(s) in coastal areas, bays or inland waters connected to
     an ocean or sea.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                EDGE-233-B (02/11)
                                                                                                                      Page 4 of 4
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 169 of 198 PageID #: 174




Amendatory Endorsement - Ohio



                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


1.   SECTION VI - GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL, is deleted in its entirety and
     replaced by the following:

     Cancellation

         The First Named Insured shown in the policy declarations may cancel this policy by mailing or delivering to the Company
         advance written notice of cancellation.

         If the Insured’s policy has been in effect for more than 90 days, or is a renewal of a policy we issued, the Company may
         cancel this policy only for one or more of the following reasons:

             Nonpayment of premium;

             Discovery of fraud or material misrepresentation in the procurement of the insurance or with respect to any claims
             submitted thereunder;

             Discovery of a moral hazard or willful or reckless acts or omissions on an Insured’s part which increases any hazard
             insured against;

             The occurrence of a change in the individual risk which substantially increases any hazard insured against after the
             insurance coverage has been issued or renewed, except to the extent the insurer could reasonably have foreseen the
             change or contemplated the risk in writing the contract;

             Loss of applicable reinsurance or a substantial decrease in applicable reinsurance, if the Superintendent has determined
             that reasonable efforts have been made to prevent the loss of, or substantial decrease in, the applicable reinsurance, or
             to obtain replacement coverage;

             Failure of an Insured to correct material violations of safety codes or to comply with reasonable written loss control
             recommendations; or

             A determination by the Superintendent of Insurance that the continuation of the policy would create a condition that
             would be hazardous to the policyholders or the public.

         The Company will mail written notice of cancellation to the First Named Insured, and agent if any, at the last mailing
         addresses known to us. Proof of mailing will be sufficient proof of notice.

         The Company will mail notice of cancellation at least:

             10 days before the effective date of cancellation, if the Company cancel for nonpayment of premium; or

             30 days before the effective date of cancellation, if the Company cancels for any other reason.

         The notice of cancellation will:

             State the effective date of cancellation. The policy period will end on that date.




                                                                                                                   EDGE-236-A (03/11)
                                                                                                                         Page 1 of 3
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 170 of 198 PageID #: 175



              Contain the date of the notice and the policy number, and will state the reason for cancellation.

         Policies written for a term of more than one year or on a continuous basis may be cancelled by the Company for any reason
         at an anniversary date, upon 30 day’s written notice of cancellation.

         If this policy is cancelled, the Company will send the First Named Insured any premium refund due. If the Company
         cancels, the refund will be pro rata. If the First Named Insured cancels, the refund may be less than pro rata. The
         cancellation will be effective even if the Company have not made or offered a refund.

     Nonrenewal

         If the Company elects not to renew this policy, the Company will mail written notice of nonrenewal to the First Named
         Insured, and agent if any, at the last mailing addresses known to the Company. The notice will contain the date of the
         notice and the policy number, and will state the expiration date of the policy.

         The Company will mail the notice of nonrenewal at least 30 days before the expiration date of the policy.
         Proof of mailing will be sufficient proof of notice.

2.   SECTION VI - GENERAL POLICY CONDITIONS, SETTLEMENT OF CLAIMS, LOSS PAYMENT, the following is added:

     The Company will give you notice, within 21 days after the Company receives a properly executed, sworn statement of loss,
     that the Company:

         Accepts the Insured’s claim;

         Denies the Insured’s claim; or

         Needs more time to investigate the Insured’s claim.

     If the Company needs more time to investigate the Insured’s claim, the Company will provide an explanation for the
     Company’s need for more time. The Company will continue to notify the Insured again in writing, at least every 45 days, of the
     status of the investigation and of the continued time needed for the investigation.

         The Company will pay for covered cause of loss of or damage to covered property within:

              Ten (10) days after the Company accepts your claim if such acceptance occurs within the first 21 days after the
              Company receives a properly executed proof of loss, unless the claim involves an action by a probate court or other
              extraordinary circumstances as documented in the claim file; or

              Five (5) days after the Company accepts your claim if such acceptance occurs more than 21 days after the Company
              receives a properly executed proof of loss, and

                  An appraisal award has been made; or

                  The Company has reached an agreement with you on the amount of loss that was in dispute.

3.   SECTION VII – DEFINITIONS, Terrorist Activity is deleted in its entirety and replaced by the following:

     For the purposes of this endorsement Terrorist Activity shall include the following:

        1.    "Certified act of terrorism" which means an act that is certified by the Secretary of the Treasury, in concurrence with
              the Secretary of State and the Attorney General of the United States, to be an act of terrorism pursuant to the federal
              Terrorism Risk Insurance Act. The criteria contained in the Terrorism Risk Insurance Act for a "certified act of
              terrorism" include the following:




                                                                                                                  EDGE-236-A (03/11)
                                                                                                                        Page 2 of 3
   Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 171 of 198 PageID #: 176



            a.   The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of insurance
                 subject to the Terrorism Risk Insurance Act;

            b.   The act resulted in damage:

                     (1) Within the United States (including its territories and possessions and Puerto Rico); or

                     (2) Outside of the United States in the case of:

                         (a) An air carrier (as defined in Section 40102 of title 49, United States Code) or United States flag
                             vessel (or a vessel based principally in the United States, on which United States income tax is paid
                             and whose insurance coverage is subject to regulation in the United States), regardless of where the
                             loss occurs; or

                         (b) The premises of any United States mission; and

            c.   The act is a violent act or an act that is dangerous to human life, property or infrastructure and is committed by an
                 individual or individuals as part of an effort to coerce the civilian population of the United States or to influence
                 the policy or affect the conduct of the United States Government by coercion.

       2.      "Non-Certified act of terrorism" which means a violent act or an act that is dangerous to human life, property or
            infrastructure that is committed by an individual or individuals and that appears to be part of an effort to coerce a
            civilian population or to influence the policy or affect the conduct of any government by coercion, and the act is not
            certified as a terrorist act pursuant to the federal Terrorism Risk Insurance Act of 2002.

       3. Terrorist Activity which constitutes “Certified acts of terrorism” is not excluded in this policy, unless otherwise
          endorsed.

       4. Terrorist Activity which constitutes “Non-Certified acts of terrorism” is not excluded in this policy, when it occurs in
          the USA, its territories, possessions and missions, and the Commonwealth of Puerto Rico.

All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                    EDGE-236-A (03/11)
                                                                                                                          Page 3 of 3
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 172 of 198 PageID #: 177




Amendatory Endorsement - Oklahoma

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   SECTION VI – GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL, is deleted and replaced by the
     following:

        1). The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to the Company
            advance written notice of cancellation.

        The Company may cancel this Policy by mailing or delivering to the First Named Insured written notice of cancellation at
        least:

            a.   Ten (10) days before the effective date of cancellation if the Company cancels for nonpayment of premium; or

            b.   Thirty (30) days before the effective date of cancellation if the Company cancels for any other reason.

        The Company will mail or deliver notice to the First Named Insured's mailing address shown in the Declarations of this
        Policy or any Endorsement attached thereto.

        Notice of cancellation will state the effective date of cancellation. The Policy Period will end on that date.

        If this Policy is cancelled, the Company will send the First Named Insured any premium refund due. If the Company
        cancels, the refund will be pro rata. If the First Named Insured cancels, the refund may be less than pro rata but no less
        than the customary short rate amount. The cancellation will be effective even if the Company has not made or offered a
        refund.

        If notice is mailed, proof of mailing will be sufficient proof of notice.

        If under the laws of the jurisdiction in which the property is located, such cancellation terms or conditions are different,
        then cancellation terms or conditions will be as permitted by such laws.

        2). If this Policy has been in effect for forty-five (45) business days or more, or after the effective date of a renewal of this
            Policy, the Company may cancel this Policy only for one or more of the following reasons:

            a.   Nonpayment of premium;

            b.   Discovery of fraud or material misrepresentation in the procurement of the insurance or with respect to any claims
                 submitted under it;

            c.   Discovery of willful or reckless acts or omissions by the Insured that increase any hazard insured against;

            d.   The occurrence of a change in the risk that substantially increases any hazard insured against after insurance
                 coverage has been issued or renewed;

            e.   A violation of any local fire, health, safety, building, or construction regulation or ordinance, with respect to any
                 covered property or its occupancy, that substantially increases any hazard insured against;

            f.   A determination by the Insurance Commissioner that the continuation of the Policy would place the Company in
                 violation of the insurance laws of this state;

            g.   The Insured's conviction of a crime having, as one of its necessary elements, an act increasing any hazard insured
                 against; or

            h.   Loss of or substantial changes in applicable reinsurance.


                                                                                                                     EDGE-237-B (02/11)
                                                                                                                           Page 1 of 3
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 173 of 198 PageID #: 178



   3). Non-renewal

      a.   If the Company decides to non-renew this Policy, the Company will mail or deliver written notice to the First
           Named Insured shown in the Declarations at least forty-five (45) days before:

             i).The expiration date; or

             ii). The anniversary date of this Policy, if it is written for a term longer than one year or with no fixed
                expiration date.

      a.   The Company will mail or deliver notice to the First Named Insured's mailing address known to the Company.

      b.   If notice is mailed, proof of mailing will be sufficient proof of notice. It will be considered to have been given to
           the First Named Insured on the day it is mailed.

      c.   If notice of non-renewal is not mailed or delivered at least forty-five (45) days before the expiration date or an
           anniversary date of this Policy, coverage will remain in effect until forty-five (45) days after notice is given.

      d.   Earned premium for such extended period of coverage will be calculated pro rata, based on the rates applicable to
           the expiring Policy.

      e.   The Company will not provide notice of nonrenewal if the Company another company within the same insurance
           group, has offered to issue a renewal Policy, or the Insured has obtained replacement coverage or has agreed in
           writing to obtain replacement coverage.

      f.   If the Company has provided the required notice of non-renewal as described in a). above, and thereafter extends
           the Policy for a period of ninety (90) days or less, the Company will not provide an additional non-renewal notice
           with respect to the period of extension.

      g.   If the Company elects to renew this Policy, the Company will give written notice of any premium increase, change
           in deductible, or reduction in limits or coverage, to the First Named Insured, at the last mailing address known to
           the Company.

            i). Any such notice will be mailed or delivered to the First Named Insured at least forty-five (45) days before the
                expiration date of this Policy or the anniversary date of this Policy, if it is written for a term longer than one
                year or with no fixed expiration date.

              ii). If notice is mailed, proof of mailing will be sufficient proof of notice. It will be considered to have been
                given to the First Named Insured on the day it is mailed.

              iii). If the First Named Insured accepts the renewal, the premium increase or coverage changes will be effective
               the day following the prior policy's expiration or anniversary date.

              iv). If notice is not mailed or delivered at least forty-five (45) days before the expiration date or anniversary
               date of this Policy, the premium, deductible, limits and coverage in effect prior to the changes will remain in
               effect until:

               a.) Forty-five (45) days after notice is given; or

               b.) The effective date of replacement coverage obtained by the Insured; whichever occurs first. If the First
                   Named Insured then elects not to renew, any earned premium for the resulting extended period of
                   coverage will be calculated pro rata at the lower of the new rates or rates applicable to the expiring policy.

      h.   The Company will not provide notice of the following:




                                                                                                              EDGE-237-B (02/11)
                                                                                                                    Page 2 of 3
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 174 of 198 PageID #: 179



                   i). Changes in a rate or plan filed with or approved by the State Board for Property and Casualty Rates or filed
                       pursuant to the Commercial Property and Casualty Competitive Loss Cost Rating Act and applicable to an
                       entire class of business; or
                 ii). Changes based upon the altered nature of extent of the risk insured; or
                 iii). Changes in policy forms filed with or approved by the Insurance Commissioner and applicable to an entire
                       class of business.

2.   The following is added to SECTION VI –GENERAL POLICY CONDITIONS:

        FRAUD WARNING

        1). Any person who knowingly and with intent to injure, defraud or deceive any insurer, makes any claim for the proceeds
            of an insurance policy containing any false, incomplete or misleading information is guilty of a felony.

3.   SECTION VI. - GENERAL POLICY CONDITIONS, CONCEALMENT, MISREPRESENTATION OR FRAUD is deleted in
     its entirety and replaced by the following:

     CONCEALMENT, MISREPRESENTATION OR FRAUD

        This Policy is voidable as to all Insureds in any case of fraud by any Insured as it relates to this Policy at any time. It is
        also voidable if any Insured, at any time, intentionally conceals or misrepresents a material fact concerning:

            This Policy;

            The Covered Property;

            The Insured's interest in Covered Property; or

            A claim under this Policy.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                      EDGE-237-B (02/11)
                                                                                                                            Page 3 of 3
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 175 of 198 PageID #: 180




Amendatory Endorsement - Rhode Island


                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


1.   SECTION VI - General Policy Conditions, Cancellation/Non-Renewal, Cancellation, is deleted in its entirety and replaced by
     the following:

     Cancellation

         The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to the Company
         advance written notice of cancellation.

         The Company may cancel this Policy by mailing or delivering to the First Named Insured and agent, if any, written notice
         of cancellation at least:

                    The number of days before the effective date of cancellation if the Company cancels for nonpayment of premium,
                    as stated in the Declarations; or

                    The number of days before the effective date of cancellation if the Company cancels for any other reason, as stated
                    in the Declarations.

         The Company will mail or deliver notice to the First Named Insured's and agent’s, if any, mailing address shown in the
         Declarations of this Policy or any Endorsement attached thereto.

         Notice of cancellation will state the effective date of cancellation. The Policy Period will end on that date.

         If this Policy is cancelled, the Company will send the First Named Insured any premium refund due. The Company will
         compute the return premium pro rata and round to the next higher whole dollar if:

                    The Policy is cancelled at the Company’s request; or

                    The Policy is cancelled by us at the request of a premium finance company upon default of the first Named
                    Insured, when this policy is financed under a premium finance agreement.

         If the First Named Insured cancels, the Company will return 90% of the pro rata unearned premium, rounded to the next
         higher whole dollar. However, when such cancellation takes place during the first year of a multi-year prepaid policy, we
         will return the full annual premium for the subsequent years. The cancellation will be effective even if the Company has
         not made or offered a refund.

         If notice is mailed, proof of mailing will be sufficient proof of notice.

         If under the laws of the jurisdiction in which the property is located, such cancellation terms or conditions are different,
         then cancellation terms or conditions will be as permitted by such laws.




     All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                     EDGE-240-A (12/10)
                                                                                                                           Page 1 of 1
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 176 of 198 PageID #: 181




Amendatory Endorsement - South Carolina


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   The following is deleted from SECTION VI-CANCELLATION/NON-RENEWAL:

         The Company will mail or deliver notice to the First Named Insured's mailing address shown in the Declarations of this
         Policy or any Endorsement attached thereto.

     and replaced by the following:

         The Company will mail or deliver notice to the First Named Insured's and agent's last known mailing address.

2.   The following is added to SECTION VI-CANCELLATION/NON-RENEWAL:

     If this Policy has been in effect one hundred and twenty (120) days or more, or is a renewal or continuation of a Policy the
     Company issued, the Company may cancel this Policy only for one or more of the following reasons:

         1) Nonpayment of premium;

         2) Material misrepresentation of a fact, which, if known to the Company, would have caused the Company not to issue
            the Policy;

         3) Substantial change in the risk assumed, except to the extent that the Company should reasonably have foreseen the
            change or contemplated the risk in writing the Policy;

         4) Substantial breaches of contractual duties, conditions or warranties; or

         5) Loss of reinsurance covering all or a significant portion of the particular Policy insured, or where continuation of the
            Policy would imperil the Company's solvency or place the Company in violation of the insurance laws of South
            Carolina.

     Prior to cancellation for reasons permitted in item 5). above, the Company will notify the Commissioner, in writing, at least
     sixty (60) days prior to such cancellation and the Commissioner will, within thirty (30) days of such notification, approve or
     disapprove such action.

     Any notice of cancellation will state the precise reason for cancellation.

3.   SECTION VI-CANCELLATION/NON-RENEWAL, Non-Renewal is deleted in its entirety and replaced by the following:

     Non-Renewal

         The Company may non-renew this Policy by mailing or delivering to the First Named Insured and the agent, written
         notice, at the last known address, of non-renewal at least:

              Sixty (60) days if non-renewal is effective between November 1 and May 31; or

              Ninety (90) days if non-renewal is effective between June 1 and October 31;

         before:

              The expiration date of this Policy, if the Policy is written for a term of one year or less; or
              An anniversary date of this policy, if the policy is written for a term of more than one year or for an indefinite term.


                                                                                                                     EDGE-241-B (02/11)
                                                                                                                           Page 1 of 2
   Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 177 of 198 PageID #: 182



        However, the Company will not refuse to renew a policy issued for a term of more than one year, until expiration of its full
        term, if anniversary renewal has been guaranteed by additional premium consideration. Any notice of non-renewal will state
        the precise reason for non-renewal. If notice is mailed, proof of mailing will be sufficient proof of notice.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                EDGE-241-B (02/11)
                                                                                                                      Page 2 of 2
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 178 of 198 PageID #: 183




Amendatory Endorsement - South Dakota


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   The following is deleted from SECTION VI-GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL,
     Cancellation:

     The Company may cancel this Policy by mailing or delivering to the First Named Insured written notice of cancellation at
     least:

         The number of days before the effective date of cancellation if the Company cancels for nonpayment of premium, as stated
         in the Declarations; or

         The number of days before the effective date of cancellation if the Company cancels for any other reason, as stated in the
         Declarations.

     and replaced with:

     The Company may cancel this Policy by mailing or delivering to the First Named Insured written notice of cancellation at
     least the greater of:

         Twenty (20) days or the number of days before the effective date of cancellation if the Company cancels for nonpayment of
         premium, as stated in the Declarations; or

         Twenty (20) days or the number of days before the effective date of cancellation if the Company cancels for any other
         reason, as stated in the Declarations.

2.   SECTION VI – GENERAL POLICY CONDITIONS, LOSS CONDITIONS, APPRAISAL, is deleted in its entirety.

3.   SECTION VI – GENERAL POLICY CONDITIONS, LOSS CONDITIONS, SUIT AGAINST THE COMPANY, is deleted in
     its entirety and replaced by the following:

     SUIT AGAINST THE COMPANY

         No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity unless the
         Insured has fully complied with all the provisions of this Policy. Legal action must be started within seventy-two (72)
         months after the date of direct physical loss or damage to Covered Property or to other property as set forth herein.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                               EDGE-242-C (02/11)
                                                                                                                     Page 1 of 1
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 179 of 198 PageID #: 184




Amendatory Endorsement - Tennessee


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   The following is added to Section VI-General Policy Conditions, CANCELLATION/NON-RENEWAL:

        1). If this Policy has been in effect for sixty (60) days or more, or if this Policy is a renewal of a Policy the Company
            issued, this Policy may be cancelled only for one or more of the following reasons:

            a.   Nonpayment of premium, including any additional premium, calculated in accordance with the Company's current
                 rating manual, justified by a physical change in the insured property or a change in the insured property or a
                 change in its occupancy or use;

            b.   The Insured's conviction of a crime increasing any hazard insured against;

            c.   Discovery of fraud or material misrepresentation on the part of either of the following;

                 i). The Insured or Insured representative in obtaining this insurance; or

                 ii). The Insured in pursuing a claim under this Policy.

            d.   Failure to comply with written loss control recommendations;

            e.   Material change in the risk which increases the risk of loss after the Company issued or renewed insurance
                 coverage;

            f.   Determination by the insurance commissioner that the continuation of the Policy would jeopardize the Company’s
                 solvency or would place the Company in violation of the insurance laws of Tennessee or any other state;

            g.   The Insured's violation or breach of any Policy terms or conditions; or

            h.   Other reasons that are approved by the insurance commissioner. Notice of Cancellation will state the reason for
                 cancellation.

2.   Section VI-General Policy Conditions, CANCELLATION/NON-RENEWAL, Non-renewal is deleted in its entirety and replaced
     by the following:

        1). If the Company decides not to renew this Policy, the Company will mail or deliver written notice of non-renewal to the
            first Named Insured and agent, at least sixty (60) days before the expiration date unless:

            a.   The Company has offered to issue a renewal Policy; or

            b.   The Insured has obtained replacement coverage or has agreed in writing to obtain replacement coverage.

            c.   Any notice of non-renewal will be mailed or delivered to the first Named Insured's and agent's addresses shown in
                 the Policy. If notice is mailed, proof of mailing will be sufficient proof of notice.




All other terms, conditions and limitations of this Policy remain unchanged.


                                                                                                                  EDGE-243-B (02/11)
                                                                                                                        Page 1 of 1
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 180 of 198 PageID #: 185




Amendatory Endorsement - Vermont


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   SECTION VI-GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL, is deleted in its entirety and replaced
     by the following:

     CANCELLATION/NON-RENEWAL

     Cancellation

         a)   The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to the Company
              advance written notice of cancellation.

         b) If this Policy has been in effect for less than sixty (60) days and this Policy is not a renewal of a Policy the Company
            issued, the Company may cancel this Policy by mailing or delivering to the First Named Insured written notice of
            cancellation at least:

              1) Fifteen (15) days notice prior to the proposed cancellation date for non payment of premium or substantial increase
                 in hazard; or

              2) Forty-five (45) days notice prior to the proposed cancellation date for any other reason.

         c)   If cancellation is for nonpayment of premium, written notice may be sent by certified mail. If cancellation is for any
              reason other than nonpayment of premium, written notice must be sent by certified mail.

         d) If this Policy has been in effect for sixty (60) days or more, or if this is a renewal of a Policy the Company issued, the
            Company may cancel this Policy only for one or more of the following reasons:

              1) Nonpayment of premium;

              2) Fraud or material misrepresentation affecting this Policy or in the presentation of claims under this Policy;

              3) Violation of any provisions of this Policy; or

              4) Substantial increase in hazard, provided the Company has secured approval for the cancellation from the
                 commissioner of insurance.

              If the Company cancels this Policy for one of the reasons specified above, the Company may cancel this Policy by
              mailing or delivering at least:

              1) Fifteen (15) days notice before the effective date of cancellation for nonpayment of premium; or

              2) Forty-five (45) days notice before the effective date of cancellation for any other reason.

         e)   Notice of cancellation will state the effective date of cancellation. The Policy period will end on that date.

         f)   If this Policy is cancelled, the Company will send the First Named Insured any premium refund due. If the Company
              cancels, the refund will be pro rata. If the First Named Insured cancels, the refund may be less than pro rata but no
              less than the customary short rate amount. The cancellation will be effective even if the Company has not made or
              offered a refund.

         g) If notice is mailed, proof of mailing will be sufficient proof of notice.



                                                                                                                      EDGE-246-B (02/11)
                                                                                                                            Page 1 of 2
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 181 of 198 PageID #: 186



     Non-Renewal

         a)   The Company may non-renew this Policy by mailing, certified mail, or delivering to the First Named Insured written
              notice, at the last known address, of non-renewal at least forty-five (45) days before the expiration of this Policy or the
              anniversary date of this Policy, if this Policy has been written for a term of more than one year.

              This non-renewal provision does not apply if the Company has indicated a willingness to renew, in case of nonpayment
              of premium, or if the Insured does not pay any advance premium required for renewal.

              If the Company fails to mail or deliver proper notice of non-renewal, this Policy will end on the effective date of any
              other Policy with respect to property designated in both policies.

         b) If the Company elects to renew this Policy and has the necessary information to issue a renewal Policy, the Company
            will confirm in writing at least forty-five (45) days before the Policy expires the intention to renew this Policy and the
            premium at which this Policy will be renewed.

              If the Company fails to comply with this provision, the Insured will have renewal coverage. The renewal coverage will
              be at the rates in effect under the expiring or expired Policy or in effect on the expiration date, that have been approved
              by the Commissioner, whichever are lower. This renewal coverage will be on a pro rata basis and will continue for
              forty-five (45) days after the Company confirms renewal coverage and premium. If the Insured accepts this renewal
              Policy, this paragraph does not apply.

2.   Section VI-General Policy Conditions, CONCEALMENT, MISREPRESENTATION OR FRAUD is deleted in its entirety and
     replaced by the following:

     CONCEALMENT, MISREPRESENTATION OR FRAUD

         The Company does not provide coverage to one or more Insureds who at any time engage in fraudulent conduct as it relates
         to this Policy. The Company also does not provide coverage to one or more Insureds, who at any time intentionally conceal
         or misrepresent a material fact or make a false statement concerning:

              a)   This Policy;

              b) The Covered Property;

              c)   The Insured's interest in Covered Property; or

              d) A claim under this Policy.

3.   The following is added to SECTION VI –GENERAL POLICY CONDITIONS, LOSS CONDITIONS, SUIT AGAINST THE
     COMPANY:

     The Insureds' right to bring legal action against the Company is not conditioned upon compliance with the Appraisal Condition
     of this Policy.

4.   The following is deleted from SECTION VI-GENERAL POLICY CONDITIONS, SETTLEMENT OF CLAIMS, Loss Payment:

         The Company will pay for covered loss or damage within thirty (30) days or as required by law, after receiving the sworn
         statement of loss, if the Insured has complied with all the terms of this Policy; and

     and replaced by the following:

         We will pay for covered loss or damage within ten (10) working days after we receive the sworn statement of loss, if you
         have complied with all the terms of this Policy; and


All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                     EDGE-246-B (02/11)
                                                                                                                           Page 2 of 2
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 182 of 198 PageID #: 187




Amendatory Endorsement - Washington


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   The following is deleted from SECTION III - PROPERTY DAMAGE, EXCLUSIONS:

     3.03.03.             This Policy excludes direct physical loss or damage directly or indirectly caused by or resulting from any
                          of the following regardless of any other cause or event, whether or not insured under this Policy,
                          contributing concurrently or in any other sequence to the loss:

     and replaced with:

     3.03.03.              The Company will not pay for loss or damage caused by any excluded event described below. Loss or
                          damage will be considered to have been caused by an excluded event if the occurrence of that event
                          directly and solely results in loss or damage; or initiates a sequence of events that results in loss or
                          damage, regardless of the nature of any intermediate or final event in that sequence.

2. When the following appears in CONTINGENT TIME ELEMENT, FINE ARTS, LAND IMPROVEMENTS,OFF PREMISES
   SERVICE INTERUPTION PROPERTY DAMAGE AND TIME ELEMENT LOSS, TENANTS PROHIBITED ACCESS and
   NEW CONSTRUCTION AND ADDITIONS, it will be deleted.

                          "regardless of any other cause or event, whether or not insured under this Policy, contributing
                          concurrently or in any other sequence to the loss."

     and replaced with:

                          The Company will not pay for loss or damage caused by an excluded event described below. Loss or
                          damage will be considered to have been caused by such excluded event if the occurrence of that event
                          directly and solely results in loss or damage; or initiates a sequence of events in loss or damage,
                          regardless of the nature of intermediate or final event in that sequence.

3. The following is added to SECTION III - PROPERTY DAMAGE, EXCLUSIONS, 3.03.03.04.:

                          This exclusion does not apply to acts of direct physical loss or damage resulting from an act of domestic
                          abuse caused by another insured under the policy if such loss is an otherwise covered property loss and
                          the insured making claim: files a police report, cooperates with any law enforcement investigation relating
                          to the act of domestic abuse and did not cooperate in or contribute to the creation of the loss.

4. The following is deleted from SECTION VI-GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL,
   Cancellation:

                          The First Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to
                          the Company advance written notice of cancellation.

     and replaced with:

                          The First Named Insured shown in the Declarations may cancel this Policy. The insured may provide
                          notice before the effective date of cancellation using one of these methods:

                             (i) Written notice of cancellation to the insurer or producer by mail, fax or e-mail;




                                                                                                                     EDGE-248-B (02/11)
                                                                                                                           Page 1 of 3
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 183 of 198 PageID #: 188



                              (ii) Surrender of the policy or binder to the insurer or producer; or

                              (iii) Verbal notice to the insurer or producer.

                           If the insurer receives notice of cancellation from the insured, it must accept and promptly cancel the
                           policy or any binder issued as evidence of coverage effective the later of:

                              (i) The date notice is received; or

                              (ii) The date the insured requests cancellation.

5. The following is added to SECTION VI-GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL,
   Cancellation:

                           Notice of cancellation will state the reason for cancellation.

                           The Company will send written notice of cancellation to each mortgagee, pledge or other person shown
                           by the Policy to have an interest in any loss which may occur.

6.    SECTION VI-GENERAL POLICY CONDITIONS, CANCELLATION/NON-RENEWAL, Non-renewal is deleted in its
      entirety and replaced by the following:

                           Non-renewal

                           The Company may non-renew this Policy by mailing or delivering to the First Named Insured written
                           notice, Forty-Five (45) days before the non-renewal. Notice of non-renewal will state the reason for
                           non-renewal.

7. The following is added to SECTION VI-GENERAL POLICY CONDITIONS, INSPECTIONS AND SURVEYS:

                           However, this condition does not apply to any inspections, surveys, reports or recommendations the
                           Company may make relative to certification under state or municipal statutes, ordinances or regulations
                           referenced above.

8. The following is deleted from SECTION VI-GENERAL POLICY CONDITIONS, OTHER INSURANCE:

                           The Company will not be liable if, at the time of loss or damage, there is any other insurance that would
                           attach in absence of this insurance; except that this insurance shall apply only as excess, Difference in
                           Conditions/Difference in Limits and in no event as contributing insurance, and then only after all other
                           insurance has been exhausted.

     and replaced with:

                           The Company will not be liable if, at the time of loss or damage, there is any other insurance that would
                           attach in absence of this insurance; except that this insurance shall apply only as pro rata contributing
                           insurance.

9. The following is deleted from SECTION VI-GENERAL POLICY CONDITIONS, VALUATION:

                           The basis of adjustment is on a replacement cost basis unless a specific valuation applies. Replacement
                           Cost shall be the cost to repair, rebuild or replace the damaged property (without deduction for
                           depreciation) with materials of like kind, quality and capacity at the same or another site, but no more
                           than the lesser of:

      and replaced by the following:




                                                                                                                   EDGE-248-B (02/11)
                                                                                                                         Page 2 of 3
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 184 of 198 PageID #: 189



                        The basis of adjustment is on a replacement cost basis unless a specific valuation applies. Replacement
                        Cost shall be the cost to repair, rebuild or replace the damaged property (without deduction for
                        depreciation) with new materials of like kind, quality and capacity at the same or another site, but no
                        more than the lesser of:

9.   Section VI-General Policy Conditions, LENDERS LOSS PAYEE AND MORTGAGE HOLDER INTERESTS AND
     OBLIGATIONS is deleted in its entirety.

10. The following is deleted from SECTION VI-GENERAL POLICY CONDITIONS, APPRAISAL:

                        The Company further retains its right to deny the claim in whole or in part.

All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                              EDGE-248-B (02/11)
                                                                                                                    Page 3 of 3
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 185 of 198 PageID #: 190




Amendatory Endorsement - West Virginia


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   SECTION VI - GENERAL POLICY CONDITIONS, LOSS CONDITIONS, APPRAISAL, is deleted in its entirety and replaced
     by the following:

     APPRAISAL

         In case the Insured and the Company fails to agree as to the actual cash value of the amount of loss, then on the written
         demand of either party, each shall select a competent and disinterested appraiser and notify the other appraiser selected
         within twenty (20) days of such demand. The appraiser shall first select a competent and disinterested umpire; and failing
         for fifteen (15) days to agree upon such umpire, then either on the Insured’s or the Company’s request, such umpire shall
         be selected by a judge of a court of record in the state in which the property covered is located. The appraisers shall then
         appraise the loss, stating separately actual cash value and loss as to each item; and, failing to agree, shall submit their
         differences only, to the umpire. An award in writing, so itemized, of any two when filed with this Company shall
         determine the amount of actual cash value and loss. Each appraiser shall be paid by the parties equally.

2.   The following is deleted from SECTION VI - GENERAL POLICY CONDITIONS, SETTLEMENT OF CLAIMS, Loss
     Payment:

         The Company will pay for covered loss or damage within thirty (30) days or as required by law, after receiving the sworn
         statement of loss, if the Insured has complied with all the terms of this Policy; and

             The Company has reached agreement on the amount of loss; or

             An appraisal award has been made...

     and replaced by the following:

         The Company will pay for loss of or damage to Covered Property within fifteen (15) days after we receive the signed,
         sworn statement of loss if the Insured has complied with all the terms of this Policy and the Company has reached
         agreement with the Insured on the amount of loss.

3. SECTION VI – GENERAL POLICY CONDITIONS, LOSS CONDITIONS, SUIT AGAINST THE COMPANY, is deleted in
   its entirety and replaced by the following:

         No suit, action or proceeding for the recovery of any claim will be sustained in any court of law or equity unless the
         Insured has fully complied with all the provisions of this Policy. Legal action must be started within two (2) years after the
         date of direct physical loss or damage to Covered Property or to other property as set forth herein.


     All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                   EDGE-249-A (02/11)
                                                                                                                         Page 1 of 1
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 186 of 198 PageID #: 191




Amendatory Endorsement - Wisconsin



                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


1.   Section VI-General Policy Conditions, Loss Conditions, Subrogation, is deleted in its entirety and replaced by the following:

     SUBROGATION

             The Insured is required to cooperate in any subrogation proceedings. To the extent of the Company's payment, the
             Insured's rights of recovery against any party are transferred to the Company.

             The Company acquires no rights of recovery that the Insured has expressly waived prior to a loss, nor will such waiver
             affect the Insured's rights under this Policy.

             The Company will be entitled to any recovery from subrogation proceedings only after the First Named Insured has
             been fully compensated for Damages.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                  EDGE-250-A (04/08)
                                                                                                                        Page 1 of 1
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 187 of 198 PageID #: 192




Amendatory Endorsement - Wyoming


                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


1.   SECTION VI - General Policy Conditions, Suit Against The Company is replaced in its entirety by the following:

     No one may bring a legal action against the Company under this Policy unless:

     All of its terms have been complied with; and, the action is brought within 4 years beginning from the date on which the direct
     physical loss or damage was discovered.

2.   Section VI-GENERAL POLICY CONDITIONS, LOSS CONDITIONS, SUBROGATION is amended by the addition of the
     following:

     The Company will be entitled to recovery only after the insured has been fully compensated for the deductible amount, without
     any deduction for expenses of collection, out of any recovery on the subrogated claim, before any part of the recovery is applied
     to any other use. If the amount of the deductible exceeds the recovery, the insurer shall pay only the amount of the recovery to
     the insured.

3.   The following is deleted from Section VI-GENERAL POLICY CONDITIONS, SETTLEMENT OF CLAIMS, Loss Payment:

                           The Company will pay for covered loss or damage within thirty (30) days or as required by law, after
                           receiving the sworn statement of loss, if the Insured has complied with all the terms of this Policy; and

     And replaced with:

                           The Company will pay for the undisputed covered loss or damage within forty-five (45) days, after
                           receiving the sworn statement of loss, if the Insured has complied with all the terms of this Policy.

                  All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                                   EDGE-251-A (02/11)
                                                                                                                         Page 1 of 1
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 188 of 198 PageID #: 193




Amendatory Endorsement - Virginia


THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

1.   SECTION V-FIRE DEPARTMENT SERVICE CHARGE is replaced by the following:


     The Company will pay for the reasonable additional expenses, resulting from costs of fire extinguishing materials expended,
     incurred by the Insured when the Fire Department is called to save or protect Covered Property from a Covered Cause of Loss
     at an Insured Location. The Fire Department Service Charges are those assumed by contract or agreement prior to loss or
     damage or required by local ordinance.

     If the charges are billed to the Insured by a volunteer fire department, the Company will pay for the volunteer fire department
     service charges, provided that the volunteer fire department is not fully funded by real estate taxes or other property taxes.

     The most the Company will pay under this Additional Coverage at any one covered property, in any year beginning on the date
     coverage for such covered property was effective, is the greater of $250 or the Limit of Insurance shown in the Declarations for
     Fire Department Service Charge. The Limit for this Additional Coverage is in addition to the applicable Limit of Insurance
     shown in the Declarations for that covered property.




All other terms, conditions and limitations of this Policy remain unchanged.




                                                                                                               EDGE-252-A VA (05/13)
                                                                                                                        Page 1 of 1
   Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 189 of 198 PageID #: 194



Change Endorsement
Limited Coverage for Electronic Data, Programs 0r Software
                                                                                                                                   9
                                                                                                                                 ZURICH‘
Certiﬁcates 0f Insurance
Loss Adjustment/Payable


Insured   Name                                               PolicyNumber                      Effective Date          Endorsement Number
Tom James Company                                            PPR83 62 1 70-24                  07/0 1/20 1 9           01




                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This Endorsement modiﬁes insurance provided under the Policy identiﬁed above.


    A.    Section 5.02.04.01.01      is   deleted.
    B.    Clause    CERTIFICATES OF INSURANCE                    is   deleted and replaced with the following:


                       CERTIFICATES OF INSURANCE

          Any  certiﬁcate of insurance issued in connection with this Policy is provided solely as a matter 0f convenience 0r
          information for the addressee(s) or holder(s) of such certiﬁcate of insurance, except as provided under the Policy when a
          Loss Payee(s) or M0rtgagee(s) are named. The certiﬁcate of insurance does not amend, extend or alter the coverage afforded
          by the   Policy.


          In the event this Policy is cancelled pursuant to the Cancellation subsection other than for nonpayment of premium, and
          except as provided otherwise, the Company shall provide a notice t0 those entities set out in the certiﬁcates of insurance,
          that   have been provided to the   Company in accordance with this Endorsement, within 30 days after notifying the First
          Named Insured that the Policy      has been cancelled. Such entities Will be provided tothe Company, in the format requested
          by the Company within 10 days of such request, by the Producer. However, in n0 event will failure to provide notice to
          entities set out in any certiﬁcate 0f insurance provide such entities with rights broader than those 0f the Named Insured.


          The Company hereby authorizes the Producer named on the Policy                      to issue certiﬁcates   of insurance consistent with the
          foregoing.


          Clause   LOSS ADJUSTMENTE’AYABLE is deleted and replaced with the                       following:


                       LOSS ADJUSTMENT/PAYABLE

          Loss, if any, will be adjusted with and payable to the First               Named   Insured as shown on     this Policy, or as directed   by the
          First   Named Insured.

          When a Lender        or Mortgagee     is   named   in the certiﬁcates    of insurance on ﬁle with the Company, the Lender 0r Mortgagee
          will   be included   in loss   payment     as their interests   may   appear.


          When     a Loss Payee is named in the certificates 0f insurance 0n ﬁle with the Company, the Loss Payee Will be included in
          loss   payments made to the insured as their interests may appear. The Loss Payee has no other rights under the policy.

          When an additional insured is named in the certiﬁcates 0f insurance on ﬁle with the Company, the additional insured Will
          be included in loss payment as their interests may appear.

All other terms, conditions and limitations 0f this Policy remain unchanged.




                                                                                                                                   EDGE-309-A (03/12)
                                                                                                                                         Page1 of 1
     Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 190 of 198 PageID #: 195




CAP ON LOSSES FROM CERTIFIED ACTS OF                                                                                                         a              g

TERRORISM                                                                                                                           ZURICH
Insured   Name                                                    Number
                                                             Policy                               Effective Date                 Endorsement Number
Tom James Company                                            PPR8362 1 70-24                      07/0 1/20 1 9                  02




                    THIS ENDORSEMENT CHANGES                          YOUR POLICY. PLEASE READ IT CAREFULLY.
This endorsement modiﬁes your insurance:

The Zurich Global    EDGE policy



A.   Cap on Losses From          Certified Terrorism            Losses
     “Certified act of terrorism”means an act that is certified by the Secretary of the Treasury,                                       in   accordance with
     provisions of the federal Terrorism Risk Insurance Act (“TRIA”), to be an act of terrorism.                                       The Terrorism Risk
     Insurance Act provides that the Secretary of Treasury shall                    certify   an act of terrorism:

     1.   To be an   act of terrorism;

     2.   To be a   violent act or     an act that   is   dangerous     to   human   life,   property or infrastructure;

     3.   To have    resulted   in   damage     within the United States, or outside of the United States in the                       case of an   air carrier
          (as defined   in   section   40102 of   49, United States Code) or a United States flag vessel (or a vessel based
                                                     Title
          principally in the United States, on which United States income tax is paid and whose insurance coverage is
          subject to regulation in the United States), or the premises of a United States mission; and

     4.   To have been committed by an     individual or individuals as part of an effort to coerce the civilian population of the
          United States or to influence the policy or affect the conduct of the United States Government by coercion.

     No act may be certified as an act of terrorism if the act is committed as part of the course of a war declared by
     Congress (except for workers’ compensation) or if losses resulting from the act, in the aggregate for insurance
     subject to TRIA, d0 not exceed $5,000,000.

     If aggregate insured losses attributable to one or more "certified acts of terrorism" exceed $100 billion in a calendar

     year (January 1 through December 31) and we have met our insurer deductible under the Terrorism Risk Insurance
     Act, we shall not be liable for the payment of any portion of the amount of such losses that exceeds $100 billion, and
     in such case insured losses up to that amount are subject to pro rata allocation in accordance with procedures
     established by the Secretary of Treasury.

 .   Application of Other Exclusions

     The terms and      limitations of a terrorism exclusion or any other exclusion, or the inapplicability or omission of a
     terrorism exclusion or      any other exclusion, do not serve to create coverage which would otherwise be excluded,
     limited or restricted    under this policy.




                                                    Copyright   © 2015 Zurich American Insurance Company                               U-GU-767-B CW    (01/1 5)

                                     Includes copyrighted material 0f Insurance Services Ofﬁce, Inc., with   its   permission.                   Page   1   0f   1
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 191 of 198 PageID #: 196



Salesperson's Floater Endorsement                                                                                                        Q
                                                                                                                                    ZURICH
Insureds     Name                                   Policy   Number                         Effective Date                      Endorsement Number

Tom James Company                                   PPR 8362170-23                          07/01/2018                                     03

                        THIS      ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
This endorsement modiﬁes insurance provided under this policy.




      Limit per Salesperson                         $100,000                         Deductible   Amount             $25,000
      Limit per Occurrence                          $ 1 00,000
      Limit in the Annual Aggregate                 $ 1 00,000


A.   The following       is   added   SECTION V - SPECIAL COVERAGES & DESCRIBED CAUSES OF LOSS:

     5.02.38. Salesperson‘s Floater


     The Company Will pay             for the direct physical loss 0f 0r     damage caused by a Covered Cause 0f Loss          to   Covered Personal
     Property and the Insured's interest in Personal Property 0f Others While Within the coverage Territory but away from an Insured
     Location.      Covered Personal Property and the Insured's               interest in Personal Property   0f Others under   this clause   means
     Samples 0f Merchandise 0r Samples 0f others held by the Insured in trust 0r 0n commission 0r for Whom the Insured is acting
     as a selling agent, and for Which the Insured is liable, all While in the care, custody 0r control 0f the Insured's salesperson(s).
     This Policy Will pay for the amount 0f loss in excess 0f the applicable deductible, but not more than the limit applying to this
     Coverage.


     It is   understood and agreed that the Annual Aggregate limit 0f insurance Will be immediately reinstated upon exhaustion.
     Additionalpremium 0n the amount 0r additional amounts reinstated from the time 0f exhaustion 0f each amount until the
                             0n a computed pro-rata basis at the rate at Which this coverage is written is payable and due to the
     expiration 0f this policy
     Company under the terms 0f this clause Within 28 days notice from the Company. The Company Will give details 0f the
     payment and advise the Insured Where and to Whom payment is to be made.

     This Coverage Will not apply for loss 0r damage that               is   payable under any other provision in this Policy.


     The following      additional exclusions apply:


     1).     Theft from any transporting conveyance While unattended unless such conveyance                    is   equipped With a fully enclosed and
             securely locked metal         body 0r compartment and theft results from       forcible entry as evidenced     by Visible marks 0r if the
             entire transporting      conveyance has been     stolen;


     2).     Loss resulting     ﬁom the voluntary parting With title 0r possession ofproperty if induced to         d0 so by any fraudulent
             scheme,   trick,   device 0r false pretense.


B.   The following       is   added   to   SECTION VII-DEFINITIONS:

     7.75. Salesperson(s)  — Any 0f the Insured's associates, proprietors, partners, ofﬁcers, employees, directors, trustees                    0r
     authorized representatives, When acting 0n the Insured's behalf to inﬂuence 0r induce another to make a purchase.


All other terms, conditions            and   limitations 0f this Policy      remain unchanged.




                                                                                                                                         EDGE-306-A       (09/08)
                                                                                                                                              Page   1   of   1
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 192 of 198 PageID #: 197


                                                                                                                                       9
                                                                                                                                     ZURICH"
Cyber Event Coverage Endorsement


lnsumds Name                                                                      Policy    Number               Effective   Dam     Endorsement Number

Tom James Company                                                                        PPR836'2170-24               7/ 1/201   9             04


                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ [T CAREFULLY.

This endorsement modiﬁes insurance provided under the Policy:



A.   The following     is   added to 2.03. Limits of    Liability:


                      $50,000                        CYBER EVENT All Coverages Combined and in the Annual
                                                     Aggregate    hm   not to exceed the following:


                                                     525.000   OFF PREMISES SERVICE INTERRUPTION
                                                     CYBER EVENT PROPERTY DAMAGE AND TIME
                                                                          -


                                                     ELEMENT

     The following     is   added   lo 2.03.   Time and Distance     Limilaliuns:

                      24 hours      for   Gross Earnings not to         PROTECTION AND PRESERVATION OF
                      exceed $25,000                                    DIGITAL ASSETS - PROPERTY DAMAGE
                                                                        AND TIME ELEMENT Combined

     The following     is   added to Section 2.04.    QUALIFYING PERIOD:
                      CYBER EVENT per Occurrence                                                           48 hours
                      OFF PREMISES SERVICE INTERRUPTION CYBER                                              43 hours
                      EVENT PROPERTY DAMAGE AND TLME ELEMENT
                                    —


                      applies separately al each location.


     The following     is   added (o Section 2.05.    DEDUCTIBLES;            Exceptions lo Policy Dcductiblc(s):

               Cyber Event
               The following deductibles apply           to loss or    damage caused by or resulting from Cyber Event.                 The-   Cyber Event
               deductible will apply regardless of any other deductibles that        may also apply.
               $25,000 combined Cyber Event coverages

               per   Occurrence cxccpl as         follows:

B.   Section 3.02.   PROPERTY NOT COVERED. Subsection 3.02.15.                      is   replaced by the following:

     Digital Assets except          when    they are Stock in Process, Finished Stock,               Raw   Materials, supplies or Merchandise or as
     otherwise provided by the Computer Systems                Damage Coverage. Valuable Papers and Records Coverage                     or   Cyber Event
     Coverage of     this Policy.




                                                                                                                                 EDGE—3l3-MU A      (10/18)
                                                                                                                                               Page   l   of4
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 193 of 198 PageID #: 198


C.   Section 5.02.       DESCRIPTION OF SPECIAL COVERAGES,                             Subsection 5.02.04.      COMPUTER SYSTEMS DAMAGE                      is

     replaced by the following:

     The Company will pay for lhe corruption 0r loss of lhe Insured's Digital Assets resulting from direct physical loss of or
     damage to Computer Systems 0r Media us covered by [his Policy‘ and lhc actual Time Element loss suslaincd. as provided
     by this Policy during the Period of Interruption directly resulting from a Covered Cause of Loss at an Insured Location.

     This Coverage will only apply when the Period of Interruption exceeds the Lime shown as Qualifying Period in the Qualifying
     Period clause of the Declarations section.              If   the Qualifying Period   is   exceeded, then this Policy will pay for the amount of loss
     in   exccss of lhc Policy Deductible. bul not more than lhc limit applying lo this Coverage.

     This Coverage docs not insure loss or damage caused by or resulting from Cyber Event.

     The following       is   added   m Section 5.03. DESCRIBED CAUSES OF LOSS:
     CYBER EVENT
     1.    Property     Damage and Time Element
           The Company   will pay Digital Asset Replacement Expenses and the actual Time Element |oss sustained during the
           Period of Interruption caused by a Cyber Event resulting in the cormption nr destruction of the Insured's Digital Assets.
           The Time Element loss must result from the necessary Suspension of the lnsured's business activities at the Insured
           Location. The Suspension must be due m a Cyber Event resulting in corruption, destruction or loss nf access           the                   m
           Insured's Digital      ASels while       wilhin lhis Policy's territory.

           This Coverage will only apply when the Period of Interruption exceeds the time shown as Qualifying Period in the Qualifying
           Period clause 0f thc Declarations section.   [f the Qualifying Period is exceeded. [hen this Policy will pay for the amount of

           loss in excess      of the Cyher Event Deductible, but nm more than the limit applying to this Coverage.

           This Coverage, as respects to          Cyber Event,         also covers:

           a.   Expediting Expense

                The reasonable and necessary cosls incurred lo pay for the temporary repair or lo expedite                          the permanent repair 0r
                replacement of Digital Amets resulting from a Cyher Event to the lnsured's Digital Assets.

                This coverage excludes the costs of the permanent repair or replacement of Dig‘tal Asses or damaged property.

           b.   Computer Forensic Expense

                The reasonable         fees paid to a professional or the reasonable cost of using the Insumd's                 employees to conduct a
                computer forensic analysis to investigate and determine the cause and extent of loss                  to the Insured‘s Dig'tal
                                                                                                                                            Assets and
                Computer System due              lo u   Cyber Event.
           Thc Company    will pay for dirccl physical lass of or damage lo Digital Assets, Covered Propcny, Timc Elcmcnl loss
           and Special Coverages loss as provided by this Policy. if such loss or damage is caused by Cyber Event regardless of
           any other cause 0r event contributing concurrently or in any other sequence of loss. However, ensuing physical loss 0r
           damage lo Covered Pmpcrly from a Covered Cause of Loss will not bc considered loss by a Cyber Event within the lcnns
           and conditions of this Policy.

           Notwithstanding any other pmvision of this Policy. including any endorsements fuming a pan of lhis Policy. any costs.
           expenses or loss recoverable under the Cyher Event Property Damage and Time Element Coverages are payable only
           under Cyber Event Property Damage and Time Elcmcnl Coverage and nol elsewhere in this Policy.

           Pmleclion     And    Preservation    Of Digital Asets       -
                                                                           Propcny Damage And Time Element

           The reasonable and necessary          cost incuned fnr actions taken       by the Insured   lo temporarily protect 0r preserve Digital   Assets
           from further damage. during or            after   a Cyber Event. provided       that   such costs arc over and above the Insurcd's normal
           operating expenses.

           The Gmss Earnings          loss 0r   Gross Proﬁt loss sustained by the Insured for a period of lime not to exceed the hours listed in
           the Declarations for the Insured ﬁrst taking reasonable        and necessary actions to temporarily protect or preserve from funher
           damage       lhc insurcd's Digital Assets, during or after a           Cyber Event       provided   that   such costs are ovcr and above the
            lnsured's   normal operating expenses.

                Protection and Preservation of Dig'tal Assets coverage does not include                 me following costs or expense;




                                                                                                                                 EDGE—3l3-MU A        (10/18)
                                                                                                                                                 Page 2 of4
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 194 of 198 PageID #: 199


                     To    correct any deﬁciencies or problems or to remediale                  Programs (Software)            errors or vulnerabilities that existed
                     prior to the    Cybcr Event and you          failed to correct;


                     To update. restore. replace or improve any Digital Assets lo a level beyond that which existed just pn'or lo the
                     Cyber Event. unless such costs 0r expenses arc slandard technological advancements included wilhin any newer
                     Digital Assets:

                     For any     communal      penalties.

          Notwithstanding any other provision of this Policy, including any endorsements forming a pan of this Policy. any costs
          recoverable under Protection and Preservation of Digital Assets are payable only under Protection And Preservation 0f
          Digital Assets     —   Property   Damage And Time Element Coverage and                         not elsewhere in this Policy.

     3.   Off Premises Service Interruption Cyher Event Property Damage And Time Element

          The Company        will   pay for the loss of or damage         m the     lnsumd's Covered Property        at   an Insured Location and the actual Time
          Element    loss sustained    by   the Insured during [he Period of Interruption. directly resulting from the necessary                          Suspension of
          the lnsured's business activities at an Insured Location. resulting                   from a Cyber Event        at   a servicg provider company dimclly or
          indireclly supplying voice. data. video or              Cloud   Services.       The     interruption 0f service        must msull from a Cyber Event             lo
          property (other than satellites but including transmission and distribution lines) of the supplier of such services that immediately
          prevents in whole or in pan the delivery 0f such usable services.                     when   located worldwide. except for in the following:

                Afghanistan. Albania. Algeria. Angola. Armenia. Azerbaijan. Belarus. Benin. Botswana. Burkinn Faso, Burundi.
                Cameroon. Cape Verde. Ccnlral African Republic, Chad. Comoros. Republic of Congo. Democratic Republic of [he
                Congo. Cuba. Djibouti. Equatorial Guinea. Eritrea. Ethiopia. Gabon. Gambia. Ghana. Guinea. Guinea-Bissau.
                Georgia. Haiti. Iran. Iraq. Ivory Coast. Kazakhstan.                  Kampucheu (Cambodia), Kenya. Kyrgyzstan                      (Kyrgyl. Republic).
                Laos. Lebanon. Lesotho. Liberia. Libya. Macedonia. Madagascar. Malawi. Mali. Muurilania‘                                          Mayonc. Mongolia.
                Montenegro. Mozambique. Myanmar (Burma). Namibia. Niger. Nigeria. North Korea. Pakistan. Palestine. Reunion.
                Rwanda. San Tomé and Principé, Senegal. Serbia. Sierra Leone. Somalia. Sri Lanka, Southern Sudan. Sudan.
                Swaziland. Syria. Tajikistan. Tanzania. Tibet. Togo. Turkmenistan. Uganda. Uzbekistan. Western Sahara.                                          Yemen.
                Zambia. Zimbabwe; or

                Any other country where prohibited by United Slates law or where                            trade relatiOns are unlawful as determined by lhe
                Govemmenl of lhe Uniled Slates of Amen'ca or its agencies.
          This Coverage will only apply when the Period of Interruption exceeds the lime shown ax Qualifying Period in the
          Qualifying Period clause of [he Declarations section. If the Qualifying Period is exceeded, then [his Policy will pay for
          the   amount of     loss in excess of the applicable             Cyber Event            Deductible, but no           more than    the limit applying t0 this
          Coverage.

          The following      additional exclusion applies:

                This Policy excludes physical loss or damage directly or indirectly caused by or resulting                            fmm    the interruption 0f such
                services. when such inten'uption is caused directly or indirectly by the failure of the Insured                       l0   comply with   the terms   and
                conditions of any contracts the Insured has for [he supply of such speciﬁed services mgardless 0f any o‘her cause or
                event. whether 0r not insured under this Policy. conm'buting concurrently or in any other sequence to the loss.

          Notwithstanding any other provision of                  this Policy.                                pan 0f this Policy. any costs
                                                                                 including any endorsements forming a
          recoverable under Off Premises Service Interruption               Cyber Event Property Damage And Time Elcmenl are payable only
          under Off Premises Service Interruption                 Cyber Event Property Damage and Time Element Coverage and not elsewhere
          in [his Policy.


     4.   The following      additional exclusions apply t0 D.            1.. 2.,   and   3.:


          We    will not   pay   for loss or   damage   to Digital     Assets resulting from:

                a.   Errors or omissions in programming. processing or copying; or

                b.   Correcting any deﬁciencies or problems including remediation of Digital Asset errors or vulnerabilities that cxistcd
                     prior   m the Cyber Event and the Insured failed tn correct.
          We do not cover expenses or costs of Cyber Extortion Payments.
E.   The following deﬁnitions         in   SECTION      VII   -
                                                                  DEFINITIONS          are replaced      by the following:




                                                                                                                                            EDGE-3l3-MU A        (10/18)
                                                                                                                                                             Page 3 of 4
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 195 of 198 PageID #: 200


         Computer Virus - Any hostile or intrusive Program (Software), instructions, code or data which inﬁltrates and disrupts
         computer operations, gathers sensitive information, gains access m Computer Systems or Digital Assets without
         consent. or any other data or instructions introduced into any electronic system that affects the operation or functionality
         of   Computer Systems               or Digital Assets, including hut not limited to any destructive                             Program, computer code, worm,
         logic   bomb. smurf           attack, vandalism,            mulware. Trojan Horse. spyware,                   rootkils.   runsomware. adware, keylnggers, rogue
         security software or malicious browsers.

         Described Causds) of Loss                 -       Breakdown of Equipment. Earth Movement. Flood. Named Storm                                   or   Cyber Event.
         Period of Interruption              —   Thc       period starting   when   lhc Insurcd's Digital Assets.            Computer System           or   Media   fails lo   opcraIn
         and ending when with due diligence and dispatch, the lnsured's Digtal Assets. Computer Systems or Media could he restored
         lo the surne ur equivalenl operating condition lhul exisled prior lo lhe failure.                                  The Period of   Interruption does not include lhe
         additional lime to          make changes           to lhc Insured's Digital Assets.     Computer Systems or Media.
    For purposes of Cyber Event only, the following deﬁnition                              in   SECTION          VII   -   DEFINITIONS      is   replaced by the following:

         Media    ~    Punch         cards. paper tapes.    ﬂoppy disks, CD-ROM. hard drives. magnetic tapes. magnetic discs or any other
         tangible personal property               on which Digital Assets are recorded or transmitted. but not the Digital Assets themselves.

    The following      are   added      to   SECTION           VIl   -
                                                                         DEFINITIONS:

         Cloud Services          —   A contracted service in             lhc business   of slon'ng. processing and managing Lhc Insurcd's Digital Assets and
         providing access and use of Programs (Software) or a network of servers hosted away from the Insured's location to store.
         proccss and    manage         lhc Digital Assels.

         Computer Systems               -   Computer hardware. devices and electronic equipment used                                for [he purpose of creating. accessing,
         processing. protecting, monitoring. storing, netrieving, displaying or transmitting Digital Assets. including but not limited
         m, associated input and output devices. laptop computers. desk lop computers. data storage devices 0f                                                all   kinds. external
         drives. magnetic tapes. discs., networking equipment.                              cumponenls. ﬁle servers. data processing equipmenl. compuler
         memory. microchip. microprocessors‘ computer                               chips. integrated Circuits. systems controlling or associalcd wilh the
         operation 0r monitoring of equipment 0r machinery. or similar device or equipment. hut not including [he Digital Assets
         contained lhcrcin.

                             -
         Cyber Event                 Authorized access. unauthorized access. authorized use, unauthorized use. disappearance of code.
         malicious     act, distortion,          malfunction, deﬁciency. deletion.                   fault,    Computer        Virus. Denial of Service Attack or
         corruption perpetuated through the lnsured's computer network. an internet enabled device nr                                            Computer Systems              that
         occurs during [he Policy Period; unless ulherwise excluded in Section 3.03.                                        EXCLUSIONS. However,               snlely for the
         purposes 0f D.3.. OffPremises Service Interruption Cyber Event Properly Damage And Time Element. Cyber Event
         means authorized access‘ unauthorized access. authorized use. unauthorized use. disappearance 0f code. malicious act,
         distortion.    malfunction. deﬁciency. deletion, fault,                          Computer            Virus. Denial of Service Attack or corrupu'on
         perpetuated through the service providers computer network. internal enabled device 0r                                                  Computer Systems              that
         occurs during the Policy Period; unless olherwise excluded                             in   Section 3.03.         EXCLUSIONS.
         Cyber Extortion Payments                      -    Monies paid      lo third   panics for an         act, threat   or series of threats       made   to inu'oduce          a
         Computer Virus               or gain unauthorized access to              Computer Systems.
         Denial of Service Attack - A malicious auack by an authorized or unauthorized party which is designed to slow or
         completely interrupt an authorized party from gaining access to the lnsured‘s Computer Systems or website.

         Digital Assets          -    Electronic Data.               Program        (Software). audio and image ﬁles.                    To      the extent they exist as
         Electronic Data and only in that form, Digital Assets include the following: accounts,                                               hills.   evidences of debts,
         valuable papers. records. abstracts. deeds. manuscripts. or other documents.

         Digital Asset       Replacement Expenses                  - The reasonable and necessary costs or expenses lhc Insured incurs                              lo replace.
         restore or recollect Digital Assets                   from written records or panially or fully matching Electronic Data-



All other terms. conditions. provisions and exclusions of this policy remain the same.




                                                                                                                                                   EDGE-3l3-MU A               (   10/18)
                                                                                                                                                                       Page 4 of 4
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 196 of 198 PageID #: 201
                                                                APPENDIX   E   - SCHEDULE OF LOCATIONS -     BI   LIMIT BY LOCATION




                                                                                                                                                              LOCATION LIMIT Bl
                                                                                                     COU NTRY                         REPORTED   3|           (20% MARGIN CLAUSE
  470   Collins St                                                                Melbourne          Australia                        S           SL210       s            6L452
  30—32 Carrington St                                                             Sydney             Australia                        $           43862       s            51034
  308 Queen            St                                                         Brisbane           Australia                        S               L407    $             L688
  104 Bathurst Street                                                             Sydney             Australia                        s          253220       s           31L064
  56 York Blvd                                                                    Hamilton           Canada                           $     a59qs7o           s         19oaso4
  127 Hughson               St                                                    Hamilton           Ca nada                          s      L333920          s         L601904
  1080 Mainland Street                                                            Vancouver          Canada                                            NCP                   NCP
  700 West Pender                     St                                          Vancouver          Ca nada                                           NCP                   Ncp
  80 Richmond               St   West                                             Toronto            Canada                           $               4272    $             5426
  37 King St       E                                                              Toronto            Ca nada                                           NCP                   Ncp
  MARIANO EGANA 820                                                               Tome               Chile                            S     7,000,000         s         8,400,000
  rivas   530                                                                     Santiago           Chile                            s      2500300          $         aooqooo
  17, rue    de |;Echaude                                                         Paris              France                           s      L90L9oo          $         Lzszzso
  Ottostrasse 5                                                                   Munich             Germany                          $          201504       $           244205
  Via Cosimo del Fante 10                                                         Milan              Italy                            S      L7o&o7o          $         Lo4ass4
  MONTE LIBANO                       280.   COL LOMAS DE CHAPULTEPEC              MEXICO             Mexico                           s          17ae7o       $           21zoo4
  Hooigracht 21                                                                   Den Haag           Netherlands                      s               2111    s             2553
  Sama Tower, Sheikh Zayed Road                                                   Dubai              United Arab Emirates             s               8A50    s            10440
  14 Woodhouse Square                                                             Leeds              United Kingdom                                    NCP                   NCP
  95 Spencer           St                                                         Birmingham         United Kingdom                                    NCP                   Ncp
  11 Old Jewry                                                                    London             United Kingdom                   $          28L787                   33&144
  Venlaw Road                                                                     Peebles            United Kingdom                   S     8514740           $        1&211688
  OLDGATE MILL NORTH WING OTLEY RD                                                BRADFORD           United Kingdom                                    NCP                   NCP
  OLDGATE MILL NORTH WING OTLEY ROAD                                              BRADFORD           United Kingdom                   s      L97z749          $         3571299
  BANKFIELD MILLS, MOLDGREEN                                                      HUDDERSFIELD       United Kingdom                                    NCP                   NCP
  DAROPEANT BUILDING, STATION ROAD, BRADLEY JUNCTION                              HUDDERSFIELD       United Kingdom                                    Ncp                   Ncp
  PO BOX      2,   NORTH BECK MILLS                                               KEIGHLEY           United Kingdom                                    NCP                   NCP
  WATERSIDE MILL                                                                  LANGHOLM           United Kingdom                                    Ncp                   Ncp
  108-110, CHELSEA                     HARBOUR DESIGN CENTRE                      LONDON             United Kingdom                   s          130,000      s           156,000
  Unknown                                                                         Scotland           United Kingdom                                    Ncp                   Ncp
  Deal St                                                                         Keighley           United Kingdom                                    NCP                   NCP
  616 South Main                                                                  Tulsa              United States of America                          Ncp                   Ncp
  12101 Woodcrest Executive                          Dr.                          St Louis           United States of America         $               2,650   $             3,180
  2523 Wayzata                  Blvd. Ste.#100                                    Minneapolis        United States of America         S               1061    $             &473
  68 Point       Circle                                                           Greenville         United States of America         S                963    $             L155
  412—414 Strawberry                       Way                                    Pittsburgh         United States of America         s               2396    $             2515
  2800 Century Pkwy NE                                                            Atlanta            United States of America         $           3&603       $            4&323
  12770 Coit Road                                                                 Dallas             United States of America         $           26937       $            3114s
  268 Christian Church Road                                                       Johnson     City   United States of America                          NCP                   NCP
  629     Euclid   Avenue              Suite   619                                Cleveland          United States of America                          Ncp                   Ncp
  414 Walnut           St.       Suite      400                                   Cincinnati         United States of America                          NCP                   Ncp
  1233     lst   Ave        S                                                     Birmingham         United States of America         $               3,385   $             4,052
  1777 Reisterstown Road                                                          Baltimore          United States of America         $               6,652   $             7,983
  1156 Dublin Road Suite 101                                                      Columbus           United States of America         S               9479    $            11015
  4407 G     Carlisle Pike                                                        Camp     Hill      United States of America                          NCP                   NCP
  611 Lee     Street, E                                                           Charleston         United States of America         s               2g39    s             2536
  111 S    W Columbia                  Suite 106                                  Portland           United States of America                          Ncp                   NCP
  129 E.Campbe|| Ave                                                              Roanoke            United States of America                          Ncp                   Ncp
  5214 68th Street                                                                Lubbock            United States of America                          NCP                   Ncp
  201 East Commerce Street                                                        Youngstown         United States of America         $               Looo    $             L400
  5335 Far       Hills      Avenue                                                Dayton             United States of America                          NCP                   NCP
  263 Seaboard Lane                                                               Franklin           United States of America         s      319L243          s         @223492
  4111 Directors Row                                                              Houston            United States of America         s          35qooo       s          42qooo
  581 Courtland                 St                                                Perth    Amboy     United States of America         s     27500900          s        aaooqooo
  411 North Cranberry Rd                                                          Westminster        United States of America         s     6L37aooo          s        7mssqooo
  118 Mary Moore Drive                                                            Pilot   Mountain   United States of America         s      aooqooo          $         asoqooo
  700 Freeman Street                                                              Lafayette          United States of America         S     3,500,000         $         4,200,000
  2212 Centre           St                                                        Ashland            United States of America         s     400L187           s         480L424
  5121 Innovation                    Way                                          Chambersburg       United States of America         s     1L42Q525          $        1&704630
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 197 of 198 PageID #: 202
                                                APPENDIX   E   — SCHEDULE 0F LOCATIONS —       BI   LIMIT BY LOCATION




  717 5th Ave                                                     New York               United States of America                1,527,952            1,833,542
  5122 Shartel                                                    Oklahoma        City   United States of America                     Ncp                  NCP
  9089 Clairemont Mesa               Blvd.                        San Diego              United States of America                     NCP                  NCP
  406 W.      Franklin Street                                     Richmond               United States of America                     NCP                  NCP
  571 Central Ave                                                 New      Providence    United States of America                    1,957                2,348
  2200 Renaissance Blvd                                           King of Prussia        United States of America                    5,644                6,773
  330 East 59th Street                                            New York               United States of America       mmmmm
                                                                                                                                28,063,803   MMMMM
                                                                                                                                                     33,676,564
  27740      Franklin      Road                                   Southfield             United States of America                   10,000              12,000
  411 Directors Row                                               Houston                United States of America                 300,000              360,000
  778 Park Centre Drive                                           Kernersville           United States of America                     Ncp                  NCP
  1788 Mack Smith Road                                            Rossville              United States of America                     NCP                  NCP
  1020      MACON      ST                                         FORT WORTH             United States of America                     NCP                  NCP
  1255 LYNNFIELD RD                                               MEMPHIS                United States of America                     NCP                  NCP
  465   E   HIGH ST                                               LEXINGTON              United States of America                     Ncp                  Ncp
  3354      HAWK RD                                               DIANA                  United States of America                     NCP                  Ncp
  37 NORTH ST                                                     GRAFTON                United States of America                     Ncp                  NCP
  500   E   PLUME ST                                              NORFOLK                United States of America                     NCP                  NCP
  13305 TWILIGHT TRAIL PL NE                                      ALBUQUERQUE            United States of America                     Ncp                  Ncp
  3710 ROBERTSON BLVD                                             CULVER CITY            United States of America                     NCP                  NCP
  595 RIVER ST                                                    WINDSOR                United States of America                     NCP                  Ncp
  9432      BAYMEADOWS RD                                         JACKSONVILLE           United States of America                     NCP                  Ncp
  30 N LA SALLE ST                                                CHICAGO                United States of America                     Ncp                  Ncp
  1981      MARCUS AVE                                            Lake Success           United States of America                     NCP                  NCP
  4130 iST AVE S                                                  SEATTLE                United States of America                     Ncp                  NCP
  351 CALIFORNIA STREET                                           SAN FRANCISCO          United States of America                    4,408                5,290
  810 Dutch Square Blvd                                           COLUMBIA               United States of America                     NCP                  Ncp
  9086 MERRITT LANE                                               DAPHNE                 United States of America                     NCP                  NCP
  6787      W TROPICANA AVENUE                                    LAS VEGAS              United States of America                     NCP                  NCP
  211 CONGRESS STREET                                             BOSTON                 United States of America                   19,781              23,737
  151 Southhall Lane                                              Maitland               United States of America                    3,620                4,344
  17880 Skypark            Circle                                 Irvine                 United States of America                     NCP                  NCP
  1927 South Tyron Street                                         Charlotte              United States of America                 350,000              420,000
  277 Alexander Street                                            Rochester              United States of America                     NCP                  NCP
  4   Merrill Industrial Drive                                    Hampton                United States of America                     Ncp                  NCP
  3625 Webber Street                                              Sarasota               United States of America                     NCP                  Ncp
  6300 Glenwood Street                                            Overland Park          United States of America                     Ncp                  NCP
  745 5th Ave Suite 1508                                          New York               United States of America                 600,000              720,000
  7611      Little   River Turnpike        W.                     Annandale              United States of America                    1,490                1,788
  707 Gardner Road                                                Elmhurst Township      United States of America                     NCP                  Ncp
  Executive Recruiters Building                                   Little   Rock          United States of America                     Ncp                  Ncp
  8470      Allison Pointe Blvd                                   Indianapolis           United States of America                     NCP                  NCP
  3410 Far West Blvd                                              Austin                 United States of America                     Ncp                  Ncp
  5150 Sunrise         Blvd                                       Fair   Oaks            United States of America                     NCP                  NCP
  4201 Westown Parkway                                            West Des Moines        United States of America                     NCP                  Ncp
  7600 N 16th Street                                              Phoenix                United States of America                     NCP                  Ncp
  2000—2004          P Street     NW                              Washington             United States of America                     Ncp                  Ncp
  2005 Pan       Am Circle                                        Tampa                  United States of America                     NCP                  NCP
  1499 W.Pa|metto Park Road                                       Boca Raton             United States of America                     Ncp                  NC?
  1931      NW 150th Avenue                                       Pembroke Pines         United States of America                     Ncp                  Ncp
  4770 Biscayne            Blvd                                   Miami                  United States of America                   10,100              12,120
  373   Collins Road,         NE                                  Cedar Rapids           United States of America                     NCP                  Ncp
  910 Main Street                                                 Boise                  United States of America                     NCP                  NCP
  2803      Butterfield      Road                                 Oak Brook              United States of America                    8,837               10,604
  10503 Timberwood                Circle                          Louisville             United States of America                     Ncp                  NCP
  11850 Nicholas Street                                           Omaha                  United States of America                     NCP                  NCP
  25 West 45th         St                                         New York               United States of America                 338,604              406,324
  234 West       Florida Street                                   Milwaukee              United States of America                    5,618                6,742
                                                                                                                        mmmm                 WWW“


  1337 Greenway Cross                                             Madison                United States of America                    2,750                3,300
  5635 Archer         St                                          Chicago                United States of America                8,200,718            9,840,852
  14310 Northbrook Drive                                          San Antonio            United States of America                     NCP                  NCP
  3636 North Causeway Blvd                                        Metairie               United States of America       (n-
                                                                                                                                     1,827   MV?-
                                                                                                                                                          2,192
  4610 South         Ulster Street                                Denver                 United States of America                    8,393              10,072
Case 1:20-cv-01415-JPH-DML Document 1-1 Filed 05/15/20 Page 198 of 198 PageID #: 203
                                       APPENDIX   E   — SCHEDULE 0F LOCATIONS —   BI   LIMIT BY LOCATION




  4130 Faber Place Drive                                 North Charleston   United States of America            NCP         NCP
  4020 Westchase   Blvd. Suite   190                     Raleigh            United States of America       S   1,235   S   1,482
  5 Taft Street                                          South Norwalk      United States of America            NCP         NCP
